Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT AND EXTENSION AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND EXTENSION AGREEMENT (herein called
this “Agreement”) dated as of December 13, 2019, by and among DEVON ENERGY
CORPORATION, a Delaware corporation (the “U.S. Borrower”), and DEVON CANADA
CORPORATION, an Alberta corporation (the “Canadian Borrower” and, together with
the U.S. Borrower, collectively, the “Borrowers”), BANK OF AMERICA, N.A.,
individually and as administrative agent (the “Administrative Agent”), and the
Lenders party to this Agreement (the “Consenting Lenders”).

W I T N E S S E T H:

A. The Borrowers, the Administrative Agent and the Lenders entered into that
certain Credit Agreement dated as of October 5, 2018 (the “Original Agreement”),
for the purpose and consideration therein expressed, whereby the Lenders became
obligated to make loans to the Borrowers as therein provided.

B. Pursuant to the notice delivered to the Administrative Agent on June 19,
2019, the Borrowers permanently reallocated the then-existing Canadian
Commitments to U.S. Commitments and irrevocably terminated the Canadian
Commitments, effective as of June 27, 2019 (the “Canadian Subfacility
Termination”).

C. As a result of the Canadian Subfacility Termination, there are no Canadian
Lenders party to the Original Agreement.

D. The Borrowers, the Administrative Agent and the Consenting Lenders
(constituting the Required Lenders) desire to amend the Original Agreement as
set forth herein to, among other things, (i) first, delete certain provisions
relating to the Canadian Subfacility in the Original Agreement and (ii) second,
evidence the U.S. Borrower’s requested extension of the Maturity Date from
October 5, 2023 to October 5, 2024 pursuant to Section 4.08 of the Credit
Agreement (including the waiver of the notice requirements set forth in
Section 4.08(a) of the Credit Agreement and the modification of the maximum
number of such extensions during the term of the Credit Agreement from two to
three, the “Extension”);

In consideration of the premises and the mutual covenants and agreements
contained herein and in the Original Agreement, in consideration of the Loans
which may hereafter be made by the Lenders to the U.S. Borrower, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE 1.

DEFINITIONS AND REFERENCES

1.01. Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Original Agreement shall have the same meanings whenever used in this Agreement.

1.02. Other Defined Terms. Unless the context otherwise requires, the following
terms when used in this Agreement shall have the meanings assigned to them in
this section.

“Amendment” means the Amendment to the Original Agreement as set forth in
Article 2 of this Agreement.



--------------------------------------------------------------------------------

“Credit Agreement” means the Original Agreement as amended hereby.

ARTICLE 2.

AMENDMENT

2.01. Amendments to Original Agreement, Original Agreement Exhibits and Certain
Schedules to Original Agreement. Subject to the satisfaction of the conditions
precedent set forth in Article 4 below, the Original Agreement, the Original
Agreement Exhibits and certain Schedules to the Original Agreement shall be
amended, effective as of the Effective Date, in the manner provided in this
Article 2.

(a) Amendments to Original Agreement and Original Agreement Exhibits. The
Original Agreement and the Exhibits to the Original Agreement (but not any
schedules except as set forth herein) are hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement and the Exhibits to the Credit Agreement attached
as Annex A hereto.

(b) Amendments to Section 9.01 of Schedule 7 to the Original Agreement.
Section 9.01 of Schedule 7 to the Original Agreement is hereby supplemented to
reflect incorporation of the information set forth on Annex B attached hereto.

(c) Amendments to Schedule 2.01 to the Original Agreement. Schedule 2.01 to the
Original Agreement is hereby amended in its entirety to read as set forth on
Schedule 2.01 attached hereto.

(d) Amendments to Schedule 12.02 to the Original Agreement. Schedule 12.02 to
the Original Agreement is hereby amended in its entirety to read as set forth on
Schedule 12.02 attached hereto.

ARTICLE 3.

EXTENSION

3.01. Consent to Extension. Subject to the satisfaction of the conditions
precedent set forth in Article 5 below, each Consenting Lender hereby consents
to the Extension, and effective as of the Effective Date, the Maturity Date
applicable to each Consenting Lender is October 5, 2024. In connection with the
Extension, the Consenting Lenders waive the notice requirements set forth in
Section 4.08(a) of the Credit Agreement.

3.02. Restoration of Permitted Extensions. Immediately following the
consummation of all transactions contemplated herein, on the Effective Date, the
number of extension requests permitted pursuant to Section 4.08(a) of the Credit
Agreement will be restored to two (2).

ARTICLE 4.

CONDITIONS TO EFFECTIVENESS OF AMENDMENT

4.01. Conditions to Effectiveness of the Amendment. The Amendment shall become
effective at the time (such time, the “Effective Time” and such date on which
the Effective Time occurs,

 

2



--------------------------------------------------------------------------------

the “Effective Date”) when Administrative Agent shall have received the
counterparts of this Agreement, executed by the Borrowers and the Required
Lenders.

ARTICLE 5.

CONDITIONS TO EFFECTIVENESS OF EXTENSION

5.01. Conditions to Effectiveness of the Extension. The Extension shall become
effective immediately following the occurrence of the Effective Time on the
Effective Date when the Administrative Agent shall have received the following:
(a) a certificate of the U.S. Borrower dated as of the date hereof containing
the certifications required by Section 4.08(b) of the Credit Agreement, and
(b) payment of fees in the amount separately agreed by the U.S. Borrower
pursuant to the letter agreement dated as of the date hereof among the U.S.
Borrower, Administrative Agent and BofA Securities, Inc.

ARTICLE 6.

REPRESENTATIONS AND WARRANTIES

6.01. Representations and Warranties of the Borrowers. In order to induce each
Consenting Lender to enter into this Agreement, the Canadian Borrower represents
and warrants to each Consenting Lender with respect to all of the following
matters applicable to it and its Subsidiaries that, and the U.S. Borrower
represents and warrants to each Consenting Lender with respect to all of the
following matters that:

(a) The representations and warranties contained in Article 7 of the Credit
Agreement and the other Loan Documents made by it are true and correct in all
material respects on and as of the Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct in all material respects as of such
earlier date; provided that in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.

(b) Each Borrower is duly authorized to execute and deliver this Agreement and
is duly authorized to perform its obligations under the Credit Agreement. Each
Borrower has duly taken all corporate action necessary to authorize the
execution and delivery of this Agreement and to authorize the performance of the
obligations of such Borrower hereunder.

(c) The execution and delivery by each Borrower of this Agreement, the
performance by such Borrower of its obligations hereunder and the consummation
of the transactions contemplated hereby do not and will not conflict with any
provision of (A) any Law, (B) the Organization Documents of such Borrower, or
(C) any agreement, judgment, license, order or permit applicable to or binding
upon such Borrower unless with respect to clause (A) and clause (C) above such
conflict would not reasonably be expected to have a Material Adverse Effect,
result in the acceleration of any Indebtedness of such Borrower which would
reasonably be expected to have a Material Adverse Effect, or result in or
require the creation of any Lien upon any assets or properties of such Borrower
which would reasonably be expected to have a Material Adverse Effect, except as
expressly contemplated or permitted in the Loan Documents. Except (A) as
expressly contemplated in the Loan Documents or (B) for any filings required for
compliance with any applicable requirements under securities laws or a national
securities exchange, no consent, approval, authorization or order of, and no
notice to or filing with, any Governmental Authority or third party is required
in connection with the execution, delivery or performance by such Borrower of
this Agreement or to consummate any transactions contemplated by this Agreement,
unless failure to obtain such consent, approval, authorization or

 

3



--------------------------------------------------------------------------------

order or provide for such notice or filing would not reasonably be expected to
have a Material Adverse Effect.

(d) When duly executed and delivered, this Agreement will be a legal and binding
obligation of each Borrower and the Credit Agreement will be a legal and binding
obligation of the U.S. Borrower, in each case, enforceable in accordance with
its terms, except as limited by Debtor Relief Laws.

(e) No Default exists on the Effective Date.

ARTICLE 7.

MISCELLANEOUS

7.01. Ratification of Agreements. The Original Agreement, as hereby amended, is
hereby ratified and confirmed in all respects and shall remain in full force and
effect. The Loan Documents, as they may be amended or affected by this
Agreement, are hereby ratified and confirmed in all respects. Any reference to
the Credit Agreement in any Loan Document shall be deemed to be a reference to
the Original Agreement, as hereby amended. The execution, delivery and
effectiveness of this Agreement shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the Lenders under the
Original Agreement or any other Loan Document nor constitute a waiver of any
provision of the Original Agreement or any other Loan Document.

7.02. Survival of Agreements. All representations, warranties, covenants and
agreements of the Borrowers herein shall survive the execution and delivery of
this Agreement and the performance hereof, including without limitation the
making or granting of the Loans, and shall further survive until all of the
Obligations are paid in full. All statements and agreements contained in any
certificate or instrument delivered by any Loan Party hereunder or under the
Original Agreement to any Lender shall be deemed to constitute representations
and warranties by, and/or agreements and covenants of, such Loan Party under
this Agreement and under the Original Agreement.

7.03. Loan Documents. This Agreement is a Loan Document, and all provisions in
the Original Agreement pertaining to Loan Documents apply hereto.

7.04. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the state of New York; provided that the
Administrative Agent and each Lender shall retain all rights arising under
federal law.

7.05. Counterparts. This Agreement maybe separately executed in counterparts and
by the different parties hereto in separate counterparts, each of which when so
executed shall be deemed to constitute one and the same Agreement. Delivery of
an executed counterpart of this Agreement by facsimile or in electronic form
shall be effective as the delivery of a manually executed counterpart.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[Remainder of Page Intentionally Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

DEVON ENERGY CORPORATION, as the U.S. Borrower By:  

/s/ Alana D. Tetrick

 

Name:

  Alana D. Tetrick   Title:   Vice President, Corporate Finance and Treasurer

DEVON CANADA CORPORATION,

as the Canadian Borrower

By:  

/s/ Alana D. Tetrick

  Name:   Alana D. Tetrick   Title:   Treasurer

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Anthea Del Bianco

  Name:   Anthea Del Bianco   Title:   Vice President

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, an L/C Issuer, and the Swing Line Lender By:
 

/s/ Christopher DiBiase

  Name:   Christopher DiBiase   Title:   Director

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and an L/C Issuer By:  

/s/ Arina Mavilian

  Name:   Arina Mavilian   Title:   Executive Director

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender and an L/C Issuer By:  

/s/ Jim Allred

  Name:   Jim Allred   Title:   Authorized Signatory

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Sydney Dennis

  Name:   Sydney Dennis   Title:   Director

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By:  

/s/ Trudy Nelson

  Name:   Trudy Nelson   Title:   Authorized Signatory By:  

/s/ Scott W. Danvers

  Name:   Scott W. Danvers   Title:   Authorized Signatory

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and an L/C Issuer By:  

/s/ Peter Kardos

  Name:   Peter Kardos   Title:   Vice President

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Ryan Durkin

  Name:   Ryan Durkin   Title:   Authorized Signatory

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as a Lender and an L/C Issuer By:  

/s/ Marc Graham

  Name:   Marc Graham   Title:   Managing Director

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Patrick Jeffrey

  Name:   Patrick Jeffrey   Title:   Vice President

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and an L/C Issuer By:  

/s/ Brandon Dunn

  Name:   Brandon Dunn   Title:   Director

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:  

/s/ Matthew L. Davis

  Name:   Matthew L. Davis   Title:   Director

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender and an L/C Issuer By:  

/s/ Donna DeMagistris

  Name:   Donna DeMagistris   Title:   Authorized Signatory

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

TRUIST BANK, formerly known as BRANCH BANKING AND TRUST COMPANY, as a Lender By:
 

/s/ James Giordano

  Name:   James Giordano   Title:   Senior Vice President

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:  

/s/ Stephen Warfel

  Name:   Stephen Warfel   Title:   Managing Director

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender By:  

/s/ Peter Kuo

  Name:   Peter Kuo   Title:   Authorized Signatory

 

Signature Page to First Amendment to Credit Agreement and Extension Agreement



--------------------------------------------------------------------------------

Annex A

Attached hereto

 

Annex A



--------------------------------------------------------------------------------

EXECUTION VERSION

Published CUSIP Number (Deal): 25179UAL9

Published CUSIP Number (US Revolver): 25179UAM7

Published CUSIP Number (CAD Revolver): 25179UAN5

CREDIT AGREEMENT

Effective as of October 5, 2018

among

DEVON ENERGY CORPORATION

as U.S. Borrower DEVON CANADA CORPORATION

as Canadian Borrower

BANK OF AMERICA, N.A.

as Administrative Agent, Swing Line Lender and an L/C Issuer

and

THE OTHER LENDERS and L/C ISSUERS PARTY HERETO

 

 

CITIBANK, N.A.

JPMORGAN CHASE BANK, N.A.

MIZUHO BANK, LTD.

RBC CAPITAL MARKETS*

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

and

WELLS FARGO SECURITIES, LLC

Syndication Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATEDBOFA SECURITIES, INC.

CITIBANK, N.A.,

JPMORGAN CHASE BANK, N.A.

MIZUHO BANK, LTD.

RBC CAPITAL MARKETS

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

and

WELLS FARGO SECURITIES, LLC

Joint Lead Arrangers and Bookrunners

 

*

RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page  

ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS

     1   1.01.  

Defined Terms

     1   1.02.  

Other Interpretive Provisions

     3439   1.03.  

Accounting Terms

     3540   1.04.  

Rounding

     3541   1.05.  

References to Agreements and Laws

     3541   1.06.  

Times of Day

     3541   1.07.  

Letter of Credit Amounts

     3541   1.08.  

U.S. Dollar Equivalent

     3641  

ARTICLE 2. U.S. COMMITMENTS AND U.S. CREDIT EXTENSION

     3641   2.01.  

U.S. Committed Loans

     3641   2.02.  

U.S. Borrowings, Conversions and Continuations of U.S. Committed Loans

     3642   2.03.  

U.S. Bid Loans

     3743   2.04.  

U.S. Letters of Credit

     4046   2.05.  

U.S. Swing Line Loans

     4854   2.06.  

Prepayments

     5157   2.07.  

Repayment of U.S. Loans

     5258  

ARTICLE 3. CANADIAN SUBFACILITY [Reserved]

     5258   3.01.  

Canadian Committed Loans

     5258   3.02.  

Canadian Borrowings, Conversions and Continuations of Canadian Committed Loans

     5258   3.03.  

Canadian Bid Loans

     5460   3.04.  

Canadian Letters of Credit

     5763   3.05.  

Canadian Swing Line Loans

     6672   3.06.  

Prepayments

     6975   3.07.  

Repayment of Canadian Loans

     7076   3.08.  

Bankers’ Acceptances

     7076   3.09.  

Currency Fluctuations

     7480   3.10.  

Currency Conversion and Currency Indemnity

     7581   3.11.  

Funding Source

     7581  

ARTICLE 4. GENERAL PROVISIONS APPLICABLE TO SENIOR CREDIT FACILITY AND CANADIAN
SUBFACILITY

     7682   4.01.  

Interest on Loans

     7682   4.02.  

Fees

     7783   4.03.  

Computation of Interest and Fees on Loans

     7884   4.04.  

Evidence of Debt

     7884   4.05.  

Payments Generally

     7985   4.06.  

Sharing of Payments

     8087   4.07.  

Canadian Reallocation of the Commitments [Reserved]

     8288   4.08.  

Extension of Maturity Date

     8288   4.09.  

Increase in Commitments

     8389   4.10.  

Defaulting Lenders

     8490   4.11.  

Termination or Reduction of Commitments

     8692  

ARTICLE 5. TAXES, YIELD PROTECTION AND ILLEGALITY

     8793   5.01.  

Taxes

     8793   5.02.  

Illegality

     9197  

 

i



--------------------------------------------------------------------------------

5.03.  

Inability to Determine Rates; Market Disruption

     9198   5.04.  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on U.S. Dollar
Eurodollar Rate Loans, Canadian Dollar CDOR Rate Loans, and Canadian U.S.
Eurodollar Rate Committed Loans

     93100   5.05.  

Compensation for Losses

     94101   5.06.  

Matters Applicable to all Requests for Compensation

     95101   5.07.  

Mitigation Obligations

     95102   5.08.  

Survival

     95102  

ARTICLE 6. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     95102   6.01.  

Conditions to Effectiveness of this Agreement

     95102   6.02.  

Conditions to all Credit Extensions

     97104   6.03.  

Confirmation of Conditions to Effectiveness of this Agreement

     97104  

ARTICLE 7. REPRESENTATIONS AND WARRANTIES

     98104   7.01.  

No Default

     98104   7.02.  

Organization and Good Standing

     98105   7.03.  

Authorization

     98105   7.04.  

No Conflicts or Consents

     98105   7.05.  

Enforceable Obligations

     98105   7.06.  

Full Disclosure

     99105   7.07.  

Litigation

     99106   7.08.  

ERISA Plans and Liabilities

     99106   7.09.  

Environmental and Other Laws

     99106   7.10.  

Material Subsidiaries

     100106   7.11.  

Use of Proceeds; Margin Stock

     100107   7.12.  

Government Regulation

     100107   7.13.  

Solvency

     100107   7.14.  

No Material Adverse Effect

     100107   7.15.  

OFAC

     100107   7.16.  

Anti-Corruption, Anti-Terrorism Laws

     100107  

ARTICLE 8. AFFIRMATIVE COVENANTS

     100107   8.01.  

Payment and Performance

     101107   8.02.  

Books, Financial Statements and Reports

     101108   8.03.  

Other Information and Inspections

     103109   8.04.  

Notice of Material Events

     103110   8.05.  

Maintenance of Properties

     104111   8.06.  

Maintenance of Existence and Qualifications

     104111   8.07.  

Payment of Taxes, etc.

     104111   8.08.  

Insurance

     104111   8.09.  

Compliance with Law

     104111   8.10.  

Environmental Matters

     104111   8.11.  

Use of Proceeds

     105111   8.12.  

Additional Guarantors

     105112   8.13.  

Anti-Corruption; Sanctions

     105112  

ARTICLE 9. NEGATIVE COVENANTS OF BORROWERS THE BORROWER

     105 112   9.01.  

Indebtedness

     105112   9.02.  

Limitation on Liens

     107114   9.03.  

Fundamental Changes

     107114   9.04.  

Fundamental Changes of Canadian BorrowerReserved

     107114   9.05.  

Transactions with Affiliates

     108115   9.06.  

Sanctions

     108115  

 

ii



--------------------------------------------------------------------------------

9.07.  

Prohibited Contracts

     108115   9.08.  

Funded Debt to Total Capitalization

     108115  

ARTICLE 10. EVENTS OF DEFAULT AND REMEDIES

     109115   10.01.  

Events of Default

     109115   10.02.  

Remedies Upon Event of Default

     110117   10.03.  

Application of Funds Received from the Canadian Borrower

     111118   10.04.  

Application of Funds Received from the U.S. Borrower

     112119   10.05.  

Application of Funds Received under Devon Financing LLC Guaranty

     113120  

ARTICLE 11. ADMINISTRATIVE AGENT

     113120   11.01.  

Appointment and Authority

     113120   11.02.  

Rights as a Lender

     113120   11.03.  

Exculpatory Provisions

     114120   11.04.  

Reliance by Administrative Agent

     114121   11.05.  

Delegation of Duties

     115122   11.06.  

Resignation of Administrative Agent

     115122   11.07.  

Non-Reliance on Administrative Agent and Other Lenders

     116123   11.08.  

Indemnification of Administrative Agent, Etc.

     117124   11.09.  

Administrative Agent May File Proofs of Claim

     117124   11.10.  

Guaranty Matters

     118125   11.11.  

Arrangers and Managers

     118125  

ARTICLE 12. MISCELLANEOUS

     118125   12.01.  

Amendments, Etc.

     118125   12.02.  

Notices and Other Communications; Facsimile Copies

     119126   12.03.  

No Waiver; Cumulative Remedies; Enforcement

     122129   12.04.  

Attorney Costs and Expenses

     122129   12.05.  

Indemnification by the U.S. Borrower

     123130   12.06.  

Indemnification by Canadian Borrower Reserved

     123130   12.07.  

Waiver of Consequential Damages, Etc.

     124131   12.08.  

Payments Set Aside

     124131   12.09.  

Successors and Assigns

     125132   12.10.  

Confidentiality

     130137   12.11.  

Bank Accounts; Offset

     131138   12.12.  

Interest Rate Limitation

     131139   12.13.  

Counterparts

     132139   12.14.  

Integration

     132139   12.15.  

Survival of Representations and Warranties

     132139   12.16.  

Severability

     132140   12.17.  

Replacement of Lenders

     133140   12.18.  

Governing Law

     134141   12.19.  

WAIVER OF RIGHT TO TRIAL BY JURY

     134142   12.20.  

Electronic Execution of Assignments and Certain Other Documents

     135142   12.21.  

USA PATRIOT Act; KYC Notice

     135142   12.22.  

No Advisory or Fiduciary Responsibility

     136143   12.23.  

Termination of Commitments Under Existing Credit Agreement

     136144   12.24.  

ENTIRE AGREEMENT

     137144   12.25.  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     137144   12.26.  

Acknowledgement Regarding Any Supported QFCs

     144  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Commitments and Pro Rata Shares 7    Disclosure Schedule 12.02   
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

  Form of A (U.S.)   U.S. Committed Loan Notice A(C)   Canadian Committed
Borrowing Notice B(U.S.)-1   U.S. Bid Request B(C)-1   Canadian Bid Request
B(U.S.)-2   U.S. Competitive Bid B(C)-2   Canadian Competitive Bid C(U.S.)  
U.S. C   Swing Line Loan Notice C(C)   Canadian Swing Line Loan Notice D-1  
U.S. Note D-2   Canadian Note E   Compliance Certificate F   Assignment and
Assumption G-1   Form of Additional Guaranty of the U.S. Borrower G-2   Guaranty
of Devon Financing LLC H   Forms of U.S. Tax Compliance Certificates

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of October 5, 2018, among
DEVON ENERGY CORPORATION, a Delaware corporation (the “U.S. Borrower”, and also,
following the Canadian Subfacility Payoff Date (as defined below), “the
Borrower”), DEVON CANADA CORPORATION, an Alberta corporation (on or prior to the
First Amendment and Extension Effective Date (as defined below), the “Canadian
Borrower,” and, together with the U.S. Borrower, collectively, the “Borrowers”
and each, a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), each L/C Issuer from
time to time party hereto, and BANK OF AMERICA, N.A., as Administrative Agent,
Canadian Swing Line Lender and U.S. Swing Line Lender.

The Borrowers haveBorrower has requested that the Lenders provide a revolving
credit facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1.

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis pointBasis Point.

“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.

“Acquired Debt” means, with respect to any specified Person, (i) Indebtedness of
any other Person existing at the time such other Person is merged or amalgamated
with or into or became a Subsidiary of such specified Person, including and
together with, without limitation, Indebtedness incurred in connection with, or
in contemplation of, such other Person merging or amalgamating with or into or
becoming a Subsidiary of such specified Person, and (ii) Indebtedness secured by
a Lien encumbering any assets acquired by such specified Person and existing at
the time of such acquisition, and any refinancing of the foregoing indebtedness
on similar terms, taking into account current market conditions.

“Act” has the meaning specified in Section 12.21.

“Additional Guaranty” means any Guaranty made by a Guarantor pursuant to Section
8.12, substantially in the form of Exhibit G, and “Additional Guaranties” means
all of them, collectively.

“Adjustment” has the meaning specified in Section 5.03(c)(ii)(A).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
Bank of America, or any successor administrative agent, at its discretion may
perform payment and other functions relating to the Canadian Subfacility through
its Canadian branch.

 

 

1



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account as the Administrative Agent may from time to time notify the
BorrowersBorrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent Parties” has the meaning specified in Section 12.02.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith IncorporatedBOFA
Securities), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

“Agent/Issuer-Related Person” has the meaning specified in Section 11.08.

“ Aggregate Canadian Commitments” means, at any time, the Canadian Commitments
of all Canadian Lenders at such time, which shall not exceed $500,000,000 in the
aggregate. has the meaning specified for such term in the Agreement that was in
effect on and prior to the Canadian Subfacility Payoff Date.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate U.S. Commitments” means the Aggregate Commitments minus the Aggregate
Canadian Commitments. has the meaning specified for such term in the Agreement
that was in effect on and prior to the Canadian Subfacility Payoff Date.

“Agreement” means this Credit Agreement.

“AML/KYC Laws” means the Act, the Beneficial Ownership Regulation and other
“know your client”, “know your customer” and anti-money laundering rules and
regulations in effect from time to time.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other anti-corruption legislation prohibiting
bribery or corruption in effect in other jurisdictions applicable to the
BorrowersBorrower and/or theirits Subsidiaries.

“Applicable Currency” means (i) when used with respect to any U.S. Loan or U.S.
L/C Obligations, U.S. Dollars, and (ii) when used with respect to any Canadian
Prime Rate Loan, any Canadian Dollar CDOR Rate Loan or any Bankers’ Acceptance,
Canadian Dollars, and (iii) when used with respect to any Canadian Base Rate
Committed Loan or a Canadian U.S. Eurodollar Rate Committed Loan made under the
Canadian Subfacility, U.S. Dollars.

“Applicable Rate” means, from time to time, the number of Basis Points per
annum, based upon the Debt Rating as set forth below:

 

2



--------------------------------------------------------------------------------

Level

   Debt Rating      Commitment
Fee      Applicable Margin
for U.S. Eurodollar
Rate Committed
Loans, Canadian
Dollar CDOR Rate
Committed Loans,
Canadian U.S.
Eurodollar Rate
Committed Loans,
Canadian and
Letter of Credit
Fee, U.S. Letter of
Credit Fee and
Canadian
Stamping Fee Rate      Applicable Margin
for U.S. Base Rate
Committed Loans,
Canadian Base
Rate Committed
Loans, Canadian
Prime Rate
Committed Loans,
U.S. Swing Line
Loans and
Canadian Swing
Line Loans  

I

     ³ A- / A3        10.0 bps        100.0 bps        0.0 bps  

II

     BBB+ / Baa1        12.5 bps        112.5 bps        12.5 bps  

III

     BBB / Baa2        15.0 bps        125.0 bps        25.0 bps  

IV

     BBB- / Baa3        20.0 bps        150.0 bps        50.0 bps  

V

     BB+ / Ba1        25.0 bps        175.0 bps        75.0 bps  

VI

     £ BB / Ba2        30.0 bps        200.0 bps        100.0 bps  

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the U.S.
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that
if a Debt Rating is issued by each of the foregoing rating agencies, then the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
I being the highest and the Debt Rating for Pricing Level VI being the lowest),
unless there is a split in Debt Ratings of more than one level, in which case
the Pricing Level that is one level lower than the Pricing Level of the higher
Debt Rating shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 6.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

“Attorney Costs” means and includes all fees, expenses and disbursements of one
U.S. law firm and one Canadian law firm.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

3



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the U.S. Borrower and its Subsidiaries for the Fiscal Year ended December 31,
2017, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Year of the U.S. Borrower
and its Subsidiaries, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 4.11, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 10.02.

“BA Discount Rate” means, in respect of a BA being accepted by a Canadian Lender
on any date, (i) for a Canadian Lender that is listed in Schedule I to the Bank
Act (Canada), the CDOR Rate; (ii) for a Canadian Lender that is listed in
Schedule II to the Bank Act (Canada), the rate established by the Administrative
Agent to be the lesser of (A) the CDOR Rate plus 10 Basis Points; and (B) the
average of the bankers’ acceptance rates (expressed to five decimal places) as
quoted to the Administrative Agent by the Canadian Schedule II BA Reference
Banks as of 11:00 a.m. on such drawdown date for bankers’ acceptances having a
comparable maturity date as the maturity date of such BA; and (iii) for a
Canadian Lender that is listed in Schedule III to the Bank Act (Canada), the
rate established by the Administrative Agent to be the lesser of (A) the CDOR
Rate plus 10 Basis Points; and (B) the average of the bankers’ acceptance rates
(expressed to five decimal places) as quoted to the Administrative Agent by the
Canadian Schedule III BA Reference Banks as of 11:00 a.m. on such drawdown date
for bankers’ acceptances having a comparable maturity date as the maturity date
of such BA; provided that, if any such BA Discount Rate determined as aforesaid
shall ever be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“BA Equivalent Advance” means a loan provided hereunder by a Canadian Lender in
lieu of accepting and purchasing a BA pursuant to Section 3.08.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankers’ Acceptance” or “BA” means a Canadian Dollar draft of the Canadian
Borrower, in form acceptable to each accepting Canadian Lender, for, subject to
the availability of a market for Bankers’ Acceptances of such term, a term
selected by Canadian Borrower of either 7 to 29, 30, 60, 90 or 180 days (as
reduced or extended by the Administrative Agent, acting reasonably, to allow the
maturity thereof to fall on a Business Day) payable in Canada. Bankers’
Acceptances” has the meaning specified for such term in the Agreement that was
in effect on and prior to the Canadian Subfacility Payoff Date.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 50 Basis Points, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”, and (c) the Eurodollar Rate plus 100 Basis Points. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such

 

4



--------------------------------------------------------------------------------

announced rate. Any change in such prime rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“ Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Basis Point” means one one-hundredth of one percent (0.01%).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

“Bid Request” means a U.S. Bid Request or a Canadian Bid Request, as
applicable.BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

“Bid Loan” has the meaning specified in Section 2.03(a).

“Borrower” means any of the U.S. Borrower and the Canadian Borrower, and
“Borrowers” means all of them, collectively. Bid Loan Lender” means, in respect
of any Bid Loan, the Lender making such Bid Loan to the Borrower.

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.

“BOFA Securities” means BofA Securities, Inc., in its capacity as sole lead
arranger and sole bookrunner.

“Borrower” and “Borrowers” have the respective meanings specified in the
introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 8.02.

“Borrowing” means a U.S.Committed Borrowing, a Bid Borrowing or a CanadianSwing
Line Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or in Calgary, Canada, or the state where the Administrative
Agent’s Office is located and with respect to the Canadian Subfacility other
than a day on which commercial banks are authorized to close under the Laws of,
or are in fact closed in, New York or the province (or with respect to Canadian
Loans denominated in U.S. Dollars, the state) where the Administrative Agent’s
Office is located and,, and if such day relates to any U.S. Dollar Eurodollar
Rate Loan, means any such day on which dealings in U.S. Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

5



--------------------------------------------------------------------------------

“Canadian Absolute Rate Loan” means a Canadian Bid Loan that bears interest at a
rate determined with reference to an Absolute Rate.Borrower” has the meaning
specified in the introductory paragraph hereto.

“Canadian Base Rate Committed Loan” means a Canadian Loan denominated in U.S.
Dollars that bears interest based on the Canadian U.S. Dollar Base Rate.

“Canadian Bid Borrowing” means a borrowing consisting of simultaneous Canadian
Bid Loans of the same Type from each of the Canadian Lenders whose offer to make
one or more Canadian Bid Loans as part of such borrowing has been accepted under
the auction bidding procedures described in Section 3.03.

“Canadian Bid Loan” has the meaning specified in Section 3.03(a).

“Canadian Bid Loan Lender” means, in respect of any Canadian Bid Loan, the
Canadian Lender making such Canadian Bid Loan to the Canadian Borrower.

“Canadian Bid Request” means a written request for one or more Canadian Bid
Loans substantially in the form of Exhibit B(C)-1.

“Canadian Borrower” has the meaning specified in the introductory paragraph
hereto.

“Canadian Borrowing” means a Canadian Committed Borrowing, a Canadian Bid
Borrowing or a Canadian Swing Line Borrowing, as the context may require.
Commitment” has the meaning specified for such term in the Agreement that was in
effect on and prior to the Canadian Subfacility Payoff Date.

“Canadian Commitment” means, as to each Canadian Lender, its obligation to
(a) make Canadian Committed Loans to the Canadian Borrower pursuant to
Section 3.01, (b) purchase participations in Canadian L/C Obligations,
(c) purchase participations in Canadian Swing Line Loans, and (d) accept or
purchase Bankers’ Acceptances, in each case, in an aggregate principal amount at
any one time outstanding not to exceed its Pro Rata Share of the Aggregate
Canadian Commitment then in effect or its Canadian Maximum Commitment, as such
amount may be adjusted from time to time in accordance with this Agreement,
including Section 4.07.

“Canadian Committed Borrowing” means a borrowing consisting of simultaneous
Canadian Committed Loans of the same Type or the acceptance or purchase of
Bankers’ Acceptances and, in the case of Canadian Dollar CDOR Rate Committed
Loans and Canadian U.S. Eurodollar Rate Committed Loans, having the same
Interest Period, made by each of the Canadian Lenders pursuant to Section 3.01
or Section 3.08.

“Canadian Committed Borrowing Notice” means a notice of (a) a Canadian Committed
Borrowing, (b) a conversion of Canadian Committed Loans from one Type to
another, or (c) a continuation of Canadian Dollar CDOR Rate Committed Loans or
Canadian U.S. Eurodollar Rate Committed Loans, pursuant to Section 3.02(a),
which, if in writing, shall be substantially in the form of Exhibit A(C).

“Canadian Committed Loan” has the meaning specified in Section 3.01. for such
term in the Agreement that was in effect on and prior to the Canadian
Subfacility Payoff Date.

 

6



--------------------------------------------------------------------------------

“Canadian Competitive Bid” means a written offer by a Canadian Lender to make
one or more Canadian Bid Loans, substantially in the form of Exhibit B(C)-2,
duly completed and signed by a Canadian Lender.

“Canadian Credit Extension” means each of the following: (a) a Canadian
Borrowing and (b) a Canadian L/C Credit Extension.

“Canadian Discount Proceeds” means, in respect of each Bankers’ Acceptance,
funds in an amount which is equal to:

Face Amount divided by the sum of 1 + (Rate x (Term divided by 365))

(where “Face Amount” is the principal amount of the Bankers’ Acceptance being
purchased, “Rate” is the BA Discount Rate divided by 100 and “Term” is the
number of days in the term of the Bankers’ Acceptance.)

“Canadian Dollar” and “C$” meanmeans the lawful money of Canada.

“Canadian Dollar CDOR Rate” means for any Interest Period with respect to a
Canadian Dollar CDOR Rate Loan the CDOR Rate calculated with a term equivalent
to such Interest Period.Guaranty” has the meaning specified for such term in the
Agreement that was in effect on and prior to the Canadian Subfacility Payoff
Date.

“Canadian Dollar CDOR Rate Loan” means a Canadian Dollar CDOR Rate Committed
Loan or a Canadian Margin Bid Loan.

“Canadian Bid Margin” means the margin above or below the Canadian Dollar CDOR
Rate to be added to or subtracted from the Canadian Dollar CDOR Rate, which
margin shall be expressed in multiples of 1/100th of one Basis Point.

“Canadian Margin Bid Loan” means a Canadian Bid Loan that bears interest at a
rate based upon the Canadian Dollar CDOR Rate.

“Canadian Dollar CDOR Rate Committed Loan” means a Canadian Committed Loan that
bears interest at a rate based on the Canadian Dollar CDOR Rate.

“Canadian Guarantors” means, collectively, the U.S. Borrower and Devon Financing
LLC.

“Canadian Guaranty” means (i) the guaranty of the Canadian Obligations made by
Devon Financing LLC in favor of the Administrative Agent on behalf of the
Canadian Lenders under the Devon Financing LLC Guaranty, and (ii) the guaranty
of the Canadian Obligations made by the U.S. Borrower in favor of the
Administrative Agent on behalf of the Canadian Lenders under the U.S. Borrower
Guaranty.

“Canadian Honor Date” has the meaning specified in Section 3.04(c)(i).

“Canadian L/C Advance” means, with respect to each Canadian Lender, such
Canadian Lender’s funding of its participation in any Canadian L/C Borrowing in
accordance with its Pro Rata Share.

 

7



--------------------------------------------------------------------------------

“Canadian L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as ahas the meaning specified for such term in the Agreement that
was in effect on and prior to the Canadian Committed Borrowing. Subfacility
Payoff Date.

“Canadian L/C Credit Extension” means, with respect to any Canadian Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof. has the meaning specified for such term in the
Agreement that was in effect on and prior to the Canadian Subfacility Payoff
Date.

“Canadian L/C Issuer” means (i) the Initial L/C Issuers, (ii) any other Canadian
Lender that may issue Canadian Letters of Credit hereunder, as mutually agreed
to by Administrative Agent, the Canadian Borrower and such Canadian Lender, in
such Person’s capacity as issuer of Canadian Letters of Credit hereunder, or
(iii) any successor issuer of Canadian Letters of Credit hereunder.

“Canadian L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Canadian Letters of Credit plus the aggregate
of all Canadian Unreimbursed Amounts, including all Canadian L/C Borrowings. For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Canadian Lender” means each Lender listed on Schedule 2.01 with a Canadian
Commitment and any Person that becomes a Canadian Lender pursuant to an
Assignment and Assumption or otherwise.

“Canadian Letter of Credit” means any Letter of Credit issued by a Canadian L/C
Issuer pursuant to Section 3.04 and shall include the Existing Canadian Letters
of Credit. A Canadian Letter of Credit may be a commercial letter of credit
payable on sight draft or a standby letter of credit.

“Canadian Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Canadian Letter of Credit in the form from time
to time in use by the applicable Canadian L/C Issuer and acceptable to the
Canadian Borrower.

“Canadian Letter of Credit Fee” has the meaning specified in Section 3.04(i).

has the meaning specified for such term in the Agreement that was in effect on
and prior to the Canadian Subfacility Payoff Date.

“Canadian L/C Obligations” has the meaning specified for such term in the
Agreement that was in effect on and prior to the Canadian Subfacility Payoff
Date.

“Canadian Lender” has the meaning specified for such term in the Agreement that
was in effect on and prior to the Canadian Subfacility Payoff Date.

“Canadian Letter of Credit” has the meaning specified for such term in the
Agreement that was in effect on and prior to the Canadian Subfacility Payoff
Date.

 

8



--------------------------------------------------------------------------------

“Canadian Loan” means an extension of credit by a Canadian Lender to the
Canadian Borrower under Section 3.01 in the form of a Canadian Committed Loan, a
Canadian Bid Loan or a Canadian Swing Line Loan.

“Canadian Maximum Commitment” means, as to each Canadian Lender, the amount set
forth on Schedule 2.01 and designated as such Canadian Lender’s “Canadian
Maximum Commitment”, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Canadian Net Proceeds” means with respect to any Bankers’ Acceptance, the
Canadian Discount Proceeds less the amount equal to the applicable Canadian
stamping fee payable with respect thereto pursuant to Section 4.02.

“Canadian Note” means a promissory note made by the Canadian Borrower in favor
of a Canadian Lender evidencing Canadian Loans made by such Canadian Lender,
substantially in the form of Exhibit D-2.

“Canadian Obligations” means all Obligations arising under or with respect to
the Canadian Subfacility.

“Canadian Payment Office” means the office of the Administrative Agent located
at 200 Front Street West, Suite 2700, Toronto, Ontario or such other office as
the Administrative Agent may designate by written notice to the other parties
hereto.

“Canadian Prime Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) CDOR Rate on such day, for Bankers’ Acceptances having a
maturity of one month plus 100 basis points, and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America,
acting through its Canadian branch, as its “prime rate” for Canadian Dollar
commercial loans made to a Person in Canada. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change. If the Canadian Prime Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

“Canadian Prime Rate Committed Loan” means a Canadian Committed Loan that is a
Canadian Prime Rate Loan. has the meaning specified for such term in the
Agreement that was in effect on and prior to the Canadian Subfacility Payoff
Date.

“Canadian Prime Rate Loan” means a Canadian Loan denominated in Canadian Dollars
that bears interest atObligations” has the meaning specified for such term in
the Agreement that was in effect on and prior to the Canadian Prime Rate.
Subfacility Payoff Date.

“Canadian Required Lenders” means, as of any date of determination, Canadian
Lenders having more than 50% of the Aggregate Canadian Commitments or, if the
commitment of each Canadian Lender to make Canadian Committed Loans, and the
obligation of each Canadian L/C Issuer to make Canadian L/C Credit Extensions
have been terminated and the obligation of each Canadian Lender to purchase or
accept Bankers’ Acceptances has been terminated pursuant to Section 10.02,
Canadian Lenders holding in the aggregate more than 50% of the Total Canadian
Outstandings (with the aggregate amount of each Canadian Lender’s risk
participation and funded participation in Canadian L/C Obligations and Canadian
Swing Line Loans being deemed “held” by such Canadian Lender for purposes of
this definition). The Canadian Commitment of, and the portion of the Total
Canadian Outstandings held or deemed held by,

 

9



--------------------------------------------------------------------------------

any Defaulting Lender shall be disregarded in determining Canadian Required
Lenders at any time; provided that the amount of any risk participation in
Canadian Swing Line Loans and Canadian Unreimbursed Amounts that such Defaulting
Lender has failed to fund that have not been reallocated to and funded by
another Canadian Lender shall be deemed to be held by the Canadian Lender that
is the Canadian Swing Line Lender or Canadian L/C Issuer, as the case may be, in
making such determination.

“Canadian Schedule I BA Reference Banks” means the Canadian Lenders listed in
Schedule I to the Bank Act (Canada) as are, at such time, designated by
Administrative Agent, with the prior consent of the Canadian Borrower (acting
reasonably), as the Canadian Schedule I BA Reference Banks. Subfacility Payoff
Date” means June 27, 2019.

“Canadian Schedule II BA Reference Banks” means the Canadian Lenders listed in
Schedule II to the Bank Act (Canada) as are, at such time, designated by
Administrative Agent, with the prior consent of the Canadian Borrower (acting
reasonably), as the Canadian Schedule II BA Reference Banks.

“Canadian Schedule III BA Reference Banks” means the Canadian Lenders listed in
Schedule III to the Bank Act (Canada) as are, at such time, designated by
Administrative Agent, with the prior consent of the Canadian Borrower (acting
reasonably), as the Canadian Schedule III BA Reference Banks.

“Canadian Stamping Fee Rate” means with respect to any Bankers’ Acceptance
accepted by any Canadian Lender at any time, a percentage per annum equal to the
Applicable Rate then in effect.

“Canadian Subfacility” means the Credit Extensions under Article 3.

“Canadian Swing Line” means the revolving credit facility made available by the
Canadian Swing Line Lender pursuant to Section 3.05.

“Canadian Swing Line Borrowing” means a borrowing of a Canadian Swing Line Loan
pursuant to Section 3.05.

“Canadian Swing Line Lender” means Bank of America, acting through its Canadian
branch, or any other Canadian Lender that may provide Canadian Swing Line Loans
hereunder, as mutually agreed to by Administrative Agent and Canadian Borrower,
in such Person’s capacity as provider of Canadian Swing Line Loans hereunder, or
any successor swing line lender hereunder.

“Canadian Swing Line Loan” has the meaning specified in Section 3.05(a). Lender”
has the meaning specified for such term in the Agreement that was in effect on
and prior to the Canadian Subfacility Payoff Date.

“Canadian Swing Line Loan Notice” means a notice of a Canadian Swing Line
Borrowing pursuant to Section 3.05(b), which, if in writing, shall be
substantially in the form of Exhibit C(C) or such other form as approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent and the
Canadian Borrower), appropriately completed and signed by a Responsible Officer
of the Canadian Borrower.

“Canadian Swing Line Rate” means (i) for Canadian Swing Line Loans in Canadian
Dollars, the Canadian Prime Rate plus the Applicable Rate and (ii) for Canadian
Swing Line Loans in U.S. Dollars, the Canadian U.S. Dollar Base Rate plus the
Applicable Rate.

 

10



--------------------------------------------------------------------------------

“Canadian Swing Line Sublimit” means an amount equal to the lesser of (a) U.S.
$25,000,000 and (b) the Aggregate Canadian Commitments. The Canadian Swing Line
Sublimit is part of, and not in addition to, the Aggregate Canadian
Commitments.” has the meaning specified for such term in the Agreement that was
in effect on and prior to the Canadian Subfacility Payoff Date.

“Canadian Unreimbursed Amount” has the meaning specified in Section 3.04(c)(i).
for such term in the Agreement that was in effect on and prior to the Canadian
Subfacility Payoff Date.

“Canadian U.S. Dollar Base Rate” means for any day a fluctuating rate per annum
equal to the highest of (a) the Federal Funds Rate plus 50 Basis Points, (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America, acting through its Canadian Branch, as its “reference rate”
for U.S. Dollar commercial loans made to a Person in Canada, and (c) the
U.S. Dollar Eurodollar Rate plus 100 Basis Points. The “reference rate” is a
rate set by Bank of America, acting through its Canadian branch, based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America, acting through its
Canadian branch, shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Canadian U.S. Eurodollar Rate Committed Loan” means a Canadian Committed Loan
that bears interest at a rate based on the U.S. Dollar Eurodollar Rate.

“Cash Collateralize” means (i)(a) on or prior to the Canadian Subfacility Payoff
Date, the meaning specified for such term as in the Agreement that was in effect
on and prior to the Canadian Subfacility Payoff Date and (b) after the Canadian
Subfacility Payoff Date, with respect to U.S. Letters of Credit, that the U.S.
Borrower (or, if applicable, a Defaulting Lender) pledges and deposits with or
delivers to the Administrative Agent, for the benefit of the U.S. L/C Issuers
and the Lenders, as collateral for the U.S. L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and the applicable U.S. L/C
Issuers shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable U.S. L/C Issuers (which documents are
hereby consented to by the Lenders), (ii) with respect to Canadian Letters of
Credit, that the Canadian Borrower (or, if applicable, a Defaulting Lender)
pledges and deposits with or delivers to the Administrative Agent, for the
benefit of the Canadian L/C Issuers and the Canadian Lenders, as collateral for
the Canadian L/C Obligations, cash or deposit account balances or, if the
Administrative Agent and the applicable Canadian L/C Issuers shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable Canadian L/C Issuers (which documents
are hereby consented to by the Canadian Lenders), and (iii) with respect to
Bankers’ Acceptances, that the Canadian Borrower pledges and deposits with or
delivers to the Administrative Agent for the benefit of the Canadian Lenders, as
collateral for the Outstanding Amount of Bankers’ Acceptances, cash or deposit
account balances or, if the Administrative Agent shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent (which
documents are hereby consented to by the Canadian Lenders). Derivatives of such
term have corresponding meanings and shall include the proceeds of such cash
collateral and other credit support. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“CDOR Rate” means the per annum rate of interest which is the rate determined as
being the arithmetic average of the annual yield rates applicable to Canadian
Dollar bankers’ acceptances having identical issue and comparable maturity dates
as the Canadian Dollar CDOR Rate Loan proposed to be advanced, displayed and
identified as such on the display referred to as the “CDOR Page” (or any display

 

11



--------------------------------------------------------------------------------

substituted therefor) of Bloomberg (or any successor thereto or Affiliate
thereof) as at approximately 10:00 a.m. (Toronto time) on such day, or if such
day is not a Business Day, then on the immediately preceding Business Day (as
adjusted by the Administrative Agent in good faith after 10:00 a.m. (Toronto
time) to reflect any error in a posted rate or in the posted average annual
rate); provided, however, if such a rate does not appear on such CDOR Page, then
the CDOR Rate, on any day, will be determined by the Administrative Agent as
being the arithmetic average of the annual discount rates of interest
(determined as of 10:00 a.m. (Toronto time) on such day) on the date at which
the Canadian Schedule I BA Reference Banks are then offering to purchase
bankers’ acceptance in a comparable amount and with comparable maturity dates as
the Canadian Dollar CDOR Rate Loan proposed to be advanced, or if such day is
not a Business Day, then on the immediately preceding Business Day; provided
that, if the rate determined as aforesaid shall ever be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of either of the following events:
(i) any Person (or syndicate or group of Persons which is deemed a “person” for
the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended), other than a Shareholder Controlled Person, acquires more than fifty
percent (50%) of the Voting Stock of the U.S. Borrower, or (ii) during any
period of twelve successive months a majority of the Persons who were directors
of U.S.the Borrower at the beginning of such period or who were appointed,
elected or nominated by a majority of such directors cease to be directors of
U.S.the Borrower, unless such cessation results from death or permanent
disability or relates to a voluntary reduction by U.S. Borrower of the number of
directors that comprise the board of directors of U.S.the Borrower. As used in
this definition, (i) the term “Voting Stock” means with respect to any Person,
the outstanding stock of such Person having ordinary voting power (disregarding
changes in voting power based on the occurrence of contingencies) for the
election of directors; and (ii) the term “Shareholder Controlled Person” means a
Person as to which more than fifty percent (50%) of the Voting Stock is owned by
Persons who owned more than fifty percent (50%) of the Voting Stock of the U.S.
Borrower immediately before any acquisition described in clause (i) of this
definition.

“Closing Date” means the first date all the conditions precedent in Section 6.01
are satisfied (or waived in accordance with Section 12.01), as notified by the
Administrative Agent to the Borrowers, the Lenders and the L/C Issuers.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means as to each Lender, the amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, and designated as such
Lender’s “Commitment”, as such amount may be adjusted from time to time in
accordance with this Agreement, which includes (a) on or prior to the Canadian

 

12



--------------------------------------------------------------------------------

Subfacility Payoff Date, such Lender’s U.S. Commitment and, if applicable, also
includes such Lender’s Canadian Commitment and (b) after the Canadian
Subfacility Payoff Date, such Lender’s obligation to (a) make Committed Loans to
the Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed such
Lender’s Commitment, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Committed Borrowing” means a U.S. Committed Borrowing or a Canadian Committed
Borrowing, as applicable.borrowing consisting of simultaneous Committed Loans of
the same Type and, in the case of Eurodollar Rate Committed Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a U.S. Committed Loan Notice or a Canadian
Committed Borrowing Notice, as applicablenotice of (a) a Committed Borrowing,
(b) a conversion of Committed Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent and the U.S. Borrower), appropriately
completed and signed by a Responsible Officer of the applicable Borrower.

“Committed Loans” means, collectively, the U.S. Committed Loans and the Canadian
Committed Loans.

“Compensation Period” has the meaning specified in Section 4.05(c)(ii).

“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Lenders” has the meaning specified in Section 4.08(b).

“ Consolidated Assets” means the total assets of the U.S. Borrower and its
Subsidiaries which would be shown as assets on a consolidated balance sheet of
U.S.the Borrower prepared in accordance with GAAP, after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
the Restricted Subsidiaries.

“Consolidated Net Worth” means the U.S. Borrower’s consolidated
shareholder’sshareholders’ equity. Consolidated Net Worth shall be calculated
excluding non-cash write-downs and related charges which are required under Rule
4-10 (Financial Accounting and Reporting for Oil and Gas Producing Activities
Pursuant to the Federal Securities Laws and the Energy Policy and Conservation
Act of 1975) of Regulation S-X, promulgated by SEC regulation, or by GAAP.

 

13



--------------------------------------------------------------------------------

“Consolidated Total Funded Debt” means the sum of (i) the consolidated
Indebtedness of U.S.the Borrower and its Subsidiaries referred to in clauses
(a), (b), (c), (d) and (e) of the definition of “Indebtedness” in Section 1.01,
plus (ii) all Swap Funded Debt, plus (iii) all Synthetic Lease Funded Debt.

As used in this definition, (1) the term “Swap Funded Debt” means, in the event
that an Early Termination Date (as defined in the applicable Swap Contract) has
occurred under a Swap Contract resulting from (A) any event of default under
such Swap Contract as to which anythe Borrower or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which anythe Borrower or any
Subsidiary is an Affected Party (as so defined), and the Uncontested Portion of
the Swap Termination Value for such Swap Contract that has not been paid within
sixty (60) days after the date when due exceeds U.S. $150,000,000, the amount of
such Uncontested Portion; and (2) the term “Synthetic Lease Funded Debt” means,
in the event that the U.S. Borrower or any Subsidiary (A) has failed to pay when
due any Synthetic Lease Obligation, or (B) has failed to observe or perform any
other agreement or condition relating to any Synthetic Lease Obligation, or any
other event or condition occurs that permits the holders thereof to demand
prepayment or redemption, and the holder or holders thereof have demanded or
caused such Synthetic Lease Obligation to become due or to be prepaid or
redeemed (automatically or otherwise), prior to its stated maturity and the
aggregate Uncontested Portion of the Attributable Indebtedness with respect to
such Synthetic Lease Obligations of the U.S. Borrower and its Subsidiaries that
has not been paid within 60 days after the date when due exceeds U.S.
$150,000,000, the amount of such Uncontested Portion.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 12.26.

“Credit Extension” means each of the following: (a) a Borrowing and (b) aan L/C
Credit Extension.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally and with respect to the Canadian Borrower, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-up and Restructuring Act (Canada) and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, compromise
or similar debtor relief, creditor rights and corporate Laws of Canada or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

14



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any requisite notice and the passage of any requisite
periods of time, would be an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 4.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and anythe Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified anythe Borrower, the Administrative Agent, any L/C Issuer or any Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or anythe
Borrower, to confirm in writing to the Administrative Agent and eachthe Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
eachthe Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, receiver-manager, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that, in the case of
clause (d), a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (iii) become the subject of a Bail-In
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 4.10(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to eachthe Borrower, each L/C Issuer, each
Swing Line Lender and each other Lender promptly following such determination.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

15



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country, region or territory that is the
subject or target of any country-wide, region-wide or territory-wide,
respectively, Sanction.

“Devon Financing LLC” means Devon Financing Company, L.L.C., a Delaware limited
liability company.

“Devon Financing LLC Guaranty” means the Guaranty made by Devon Financing LLC,
substantially in the form of Exhibit G-2. has the meaning specified for such
term in the Agreement that was in effect on and prior to June 21, 2019.

“Devon Oklahoma” means Devon Energy Corporation (Oklahoma), an Oklahoma
corporation, formerly known as Devon Energy Corporation, an Oklahoma
corporation.

“Disclosure Report” means a written notice given by a Responsible Officer of the
U.S. Borrower to all Lenders or a certificate given by a Responsible Officer of
the U.S. Borrower under Sections 8.02(a) and (b).

“Disclosure Schedule” means Schedule 7 to this Agreement.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” has the meaning specified in Section 12.09(g).

“Environmental Laws” means any and all Federal, state, provincial, municipal,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the U.S. Borrower, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract,

 

16



--------------------------------------------------------------------------------

agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the U.S. Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Plan” means any “employee pension benefit plan” (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by the U.S. Borrower or any
ERISA Affiliate or to which the U.S. Borrower or any ERISA Affiliate contributes
or has an obligation to contribute.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Bid Margin” means the margin above or below the Eurodollar Rate to
be added to or subtracted from the Eurodollar Rate, which margin shall be
expressed in multiples of 1/100th of one Basis Point.

“Eurodollar Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurodollar Rate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for U.S. Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, subject to
Section 5.03(c); or

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR at approximately 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day; provided that, if the Eurodollar Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on the Eurodollar Rate.

“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan or a Eurodollar
Margin Bid Loan.

“Event of Default” has the meaning specified in Section 10.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or

 

17



--------------------------------------------------------------------------------

measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Foreign Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the U.S. Borrower under
Section 12.17) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 5.01(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Canadian Letters of Credit” means the Canadian Letters of Credit that
are described on the notice from the Administrative Agent addressed to the
Lenders dated as of the Closing Date, referencing this Agreement, titled “List
of Existing Letters of Credit.”

“Existing Credit Agreement” means the Credit Agreement effective as of
October 24, 2012 among the U.S. Borrower, the Canadian Borrower, Devon NEC
Corporation, a Nova Scotia unlimited liability company, Bank of America, as
Administrative Agent, L/C Issuer, Canadian Swing Line Lender, and U.S. Swing
Line Lender, and a syndicate of lenders (as amended, modified or supplemented to
the date hereof).

“Existing U.S. Letters of Credit” means the U.S. Letters of Credit that are
described on the notice from the Administrative Agent addressed to the Lenders
dated as of the Closing Date, referencing this Agreement, titled “List of
Existing Letters of Credit.”

“Extension Effective Date” has the meaning specified in Section 4.08(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letters” means (i) the letter agreement, dated September 13, 2018, among
the U.S. Borrower, Bank of America and MLPFS, (ii) the letter agreement, dated
September 13, 2018, among the U.S. Borrower, Bank of America, Citibank, N.A.,
Citigroup Global Markets Inc., JPMorgan, Mizuho Bank, Ltd., Royal Bank of
Canada, RBC Capital Markets, Wells Fargo Bank, National Association and

 

18



--------------------------------------------------------------------------------

Wells Fargo Securities, LLC and (iii, (iii) the letter agreement, dated December
[     ], 2019, among the Borrower, Bank of America and BOFA Securities and (iv)
with respect to an L/C Issuer, any additional fee letter between it and the
applicable Borrower with respect to Letters of Credit issued hereunder by such
L/C Issuer.

“First Amendment and Extension Agreement” means that certain First Amendment to
Credit Agreement and Extension Agreement, dated as of the First Amendment and
Extension Effective Date, among the U.S. Borrower, the Canadian Borrower, the
Lenders party thereto and the Administrative Agent.

“First Amendment and Extension Effective Date” means the date on which all
conditions precedent to the effectiveness of the First Amendment and Extension
Agreement and the extension of the Maturity Date applicable to each Lender party
to the First Amendment and Extension Agreement were satisfied or waived in
accordance with the terms thereof, which such date is December [•], 2019.

“Fiscal Quarter” means a three-month period ending on
March 31, June 30, September 30 or December 31 of any year.

“Fiscal Year” means a twelve-month period ending on December 31 of any year.

“Foreign Lender” means a Lender that is not a U.S. Person within the meaning of
Section 7701(a)(30) of the Code. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to a Swing Line Lender, such Defaulting Lender’s Pro Rata Share of Swing
Line Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board and such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state, province,
municipality or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation,

 

19



--------------------------------------------------------------------------------

(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligee against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person, exclusive,
in each case, of endorsements in the ordinary course of business. The amount of
any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranties” means the U.S. Guaranty and the Canadian Guaranties. Guarantor”
means any Person who becomes a Guarantor pursuant to Section 8.12.

“Guarantors” means the U.S. Guarantor and the Canadian Guarantors. Guaranty”
means any of the Devon Financing LLC Guaranty, the U.S. Borrower Guaranty and
the Additional Guaranties, and “Guaranties” means all of them, collectively.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.04(c)(i).

“Increase Effective Date” has the meaning specified in Section 4.09(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(c) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(d) capital leases, but excluding customary oil, gas or mineral leases entered
into in the ordinary course of business;

(e) all obligations with respect to payments received, in consideration of oil,
gas, or other minerals yet to be acquired or produced at the time of payment,
for periods in excess of 120 days prior to the date of acquisition or
production, as applicable, of such oil, gas or other minerals (including
obligations under “take-or-pay” contracts to deliver gas in return for payments
already received and the

 

20



--------------------------------------------------------------------------------

undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment);

(f) all direct or contingent obligations of such Person arising under standby
letters of credit and bankers’ acceptances;

(g) net obligations of such Person under any Swap Contract;

(h) Synthetic Lease Obligations; and

(i) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. The amount of Indebtedness of
any Person with respect to Indebtedness of others secured by a Lien to which the
property or assets owned or held by such Person is subject shall be equal, to
the extent such Indebtedness is otherwise non-recourse to such Person, to the
lesser of the fair market value of the property or assets subject to such Lien
and the amount of the Indebtedness secured.

“Indemnified Liabilities” has the meaning specified in Section 12.05.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees ” has the meaning specified in Section 12.05.

“Initial L/C Issuers” means Bank of America, Citibank, N.A., JPMorgan, Mizuho
Bank, Ltd., The Bank of Nova Scotia, Houston Branch, Royal Bank of Canada, and
Wells Fargo Bank, National Association (and, if applicable, any of their
Affiliates that is a Canadian Lender).

“Interest Payment Date” means, (a) as to any Loan other than a U.S. Base Rate
Loan, a Canadian Base Rate Committed Loan and a Canadian PrimeBase Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a U.S. Dollar
Eurodollar Rate Loan or a Canadian U.S. Eurodollar Rate Committed Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any U.S. Base Rate Loan, Canadian Base Rate Committed Loan or Canadian
PrimeBase Rate Loan (including a U.S. Swing Line Loan and a Canadian Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date.

“Interest Period” means (a) as to each U.S. Dollar Eurodollar Rate Loan, each
Canadian Dollar CDOR Rate Loan and each Canadian U.S. Eurodollar Rate Committed
Loan, the period commencing on the date such Loan is disbursed or (in the case
of any U.S. Eurodollar Rate Committed Loan, Canadian Dollar CDOR Rate Committed
Loan or Canadian U.S. Eurodollar Rate Committed Loan) converted to or continued
as a U.S. Dollar Eurodollar Rate Loan or a Canadian Dollar CDOR Rate Committed
Loan or Canadian U.S. Eurodollar Rate Committed Loan, respectively, and ending
on the date one, two, three, six

 

21



--------------------------------------------------------------------------------

or, if available, nine or twelve months thereafter, as selected by the
applicable Borrower in its Committed Loan Notice or Bid Request, as the case may
be; and (b) as to each U.S. Absolute Rate Loan and each Canadian Absolute Rate
Loan, a period of not less than 14 days and not more than 180 days as selected
by the applicable Borrower in its Bid Request; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a U.S. Dollar Eurodollar Rate Loan, Canadian Dollar CDOR Rate Loan or Canadian
U.S. Eurodollar Rate Committed Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(ii) any Interest Period pertaining to a U.S. Dollar Eurodollar Rate Loan,
Canadian Dollar CDOR Rate Loan or a Canadian U.S. Eurodollar Rate Committed Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means (a) with respect to any U.S. Letter of Credit, the U.S.
Letter of Credit Application, and any other document, agreement and instrument
entered into by the applicable U.S. L/C Issuer and the U.S. Borrower (or any
Subsidiary) or in favor of the applicable U.S. L/C Issuer and relating to any
such U.S. Letter of Credit, and (b) with respect to any Canadian Letter of
Credit, the Canadian Letter of Credit Application, and any other document,
agreement and instrument entered into by the applicable Canadian L/C Issuer and
the Canadian Borrower (or any Subsidiary) or in favor of the applicable Canadian
L/C Issuer and relating to any such Canadian Letter of Credit. Letter of Credit.

“Joint Lead Arrangers” means MLPFSBOFA Securities, Citigroup Global Markets
Inc., JPMorgan, Mizuho Bank, Ltd., The Bank of Nova Scotia, Houston Branch, RBC
Capital Markets and Wells Fargo Securities, LLC, in their capacities as joint
lead arrangers and bookrunners.

“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.

“L/C Borrowings” means, collectively, the U.S. L/C Borrowings and the Canadian
L/C Borrowings. Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Credit Extension” means a U.S. L/C Credit Extension or a Canadian L/C
Credit Extension.

“L/C Issuer” means a U.S. L/C Issuer or a Canadian L/C Issuer. Borrowing” means
(a) on or prior to the Canadian Subfacility Payoff Date, the meaning specified
for such term as in the Agreement that was in effect on and prior to the
Canadian Subfacility Payoff Date and (b) after the Canadian

 

22



--------------------------------------------------------------------------------

Subfacility Payoff Date, an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (i) the Initial L/C Issuers, or (ii) any other Lender that
may issue Letters of Credit hereunder, as mutually agreed to by Administrative
Agent and the Borrower and such Lender, in such Person’s capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

“L/C Issuer Global Commitment” means (a) with respect to each Initial L/C Issuer
and any Affiliate that is a Canadian L/C Issuer, if any, an aggregate amount
equal to U.S. $50,000,000, or, with respect to any such L/C Issuer (x) such
greater amount as shall be agreed from time to time in writing by the
BorrowersBorrower and such L/C Issuer (with prompt notice to the Administrative
Agent) or (y) such lesser amount as shall be agreed from time to time in writing
by the BorrowersBorrower, all L/C Issuers and the Administrative Agent, and
(b) with respect to any Lender which agrees to be an L/C Issuer after the
Closing Date, the amount agreed in writing from time to time by such L/C Issuer,
the BorrowersBorrower and the Administrative Agent.

“L/C Obligations” means, collectively, the U.S. L/C Obligations and the Canadian
L/C Obligations. (a) on or prior to the Canadian Subfacility Payoff Date, the
meaning specified for such term as in the Agreement that was in effect on and
prior to the Canadian Subfacility Payoff Date and (b) after the Canadian
Subfacility Payoff Date, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, licenses,
authorizations and permits of, and legally binding agreements with, any
Governmental Authority.

“Lenders” means all Lenders (including the applicable Lenders in their capacity
as Canadian Lenders) and, unless the context requires otherwise, includes the
U.S. L/C Issuers, the Canadian L/C Issuers, the U.S. Swing Line Lender and the
Canadian Swing Line Lender, and “Lender” means any one of them.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the BorrowersBorrower
and the Administrative Agent.

“Letter of Credit” means a U.S.any letter of credit issued by an L/C Issuer
pursuant to Section 2.04 and shall include the Existing Letters of Credit. A
Letter of Credit or a Canadian Letter of Credit. may be a commercial letter of
credit payable on sight draft or a standby letter of credit.

 

23



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer and acceptable to the Borrower.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(i).

“Letter of Credit Sublimit” means an amount equal to U.S. $300,000,000;
provided, however, that such amount may be decreased and/or increased from time
to time without the consent of the Lenders so long as (a) such amount has been
mutually agreed to in writing by Administrative Agent, the BorrowersBorrower and
the L/C Issuers and (b) such amount does not exceed U.S. $300,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“LIBOR” is definedhas the meaning specified in the definition of “U.S. Dollar
Eurodollar Rate”.

“LIBOR Successor Rate” is definedhas the meaning specified in Section 
5.03(c)(ivii)(A).

“LIBOR Successor Rate Conforming Changes” is definedhas the meaning specified in
Section 5.03(dc).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means a U.S.an extension of credit by a Lender to the Borrower under
Article 2 in the form of a Committed Loan, a Bid Loan or a CanadianSwing Line
Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, the BAs and the Guaranties.

“Loan Parties” means, collectively, the BorrowersBorrower and each Guarantor.

“Margin Stock” means “margin stock” as defined in Reg U.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or financial
condition of the U.S. Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of anythe Borrower to perform its payment
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Subsidiary” means a Subsidiary of U.S.the Borrower which owns Assets
having a book value that exceeds ten percent (10%) of the book value of U.S.the
Borrower’s Consolidated Assets. As used in this definition “Assets” of a
Subsidiary means assets of such Subsidiary that are included in the U.S.
Borrower’s Consolidated Assets.

 

24



--------------------------------------------------------------------------------

“Maturity Date” means the later of (a) October 5, 2023, and (b) if maturity is
extended pursuant to Section 4.08, such extended maturity date as determined
pursuant to Section 4.08 (it being understood and agreed that any such maturity
shall not be deemed extended for any Lender that has not consented to such
extension).

“Maximum Rate” has the meaning specified in Section 12.12.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated or any other
registered broker-dealer wholly owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the U.S. Borrower or any ERISA Affiliate
makes or is obligated to make contributions or has any liability, or during the
preceding five plan years, has made or been obligated to make contributions.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a U.S. Note or a Canadian Note. promissory note made by the
Borrower in favor of a Lender evidencing Loans made by such Lender,
substantially in the form of Exhibit D.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or, on and prior to the
Canadian Subfacility Payoff Date, Bankers’ Acceptance, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its

 

25



--------------------------------------------------------------------------------

obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 12.17).

“Outstanding Amount” means (i) with respect to U.S. Committed Loans, U.S. Bid
Loans, and U.S. Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of U.S. Committed Loans, U.S. Bid Loans, and U.S. Swing Line
Loans, as the case may be, occurring on such date; and (ii) with respect to any
U.S. L/C Obligations on any date, the amount of such U.S. L/C Obligations on
such date after giving effect to any U.S. L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the U.S. L/C Obligations
as of such date, including as a result of any reimbursements of outstanding
unpaid drawings under any U.S. Letters of Credit or any reductions in the
maximum amount available for drawing under U.S. Letters of Credit taking effect
on such date; (iii) with respect to Canadian Committed Loans, Canadian Bid
Loans, and Canadian Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Canadian Committed Loans, Canadian Bid Loans, and Canadian
Swing Line Loans, as the case may be, occurring on such date; (iv) with respect
to any Canadian L/C Obligations on any date, the amount of such Canadian L/C
Obligations on such date after giving effect to any Canadian L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the Canadian L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Canadian Letters of
Credit or any reductions in the maximum amount available for drawing under
Canadian Letters of Credit taking effect on such date; and (v) with respect to
any Bankers’ Acceptances, the aggregate outstanding face amount of such Bankers’
Acceptances after giving effect to the acceptances, maturities and rollovers
thereof on such date.

“Participant” has the meaning specified in Section 12.09(d).

“Participant Register” has the meaning specified in Section 12.09(d).

“Permitted Liens” means:

(a) Liens for taxes, assessments or governmental charges which are not due or
delinquent, or the validity of which any Restricted Person shall be contesting
in good faith; provided such Restricted Person shall have made adequate
provision therefor in accordance with GAAP;

(b) the Lien of any judgment rendered, or claim filed, against any Restricted
Person which does not constitute an Event of Default and which such Restricted
Person shall be contesting in good faith; provided such Restricted Person shall
have made adequate provision therefor in accordance with GAAP;

(c) Liens, privileges or other charges imposed or permitted by law such as
statutory liens and deemed trusts, carriers’ liens, builders’ liens, workmens’
liens, mechanics’ liens, materialmens’ liens and other liens, privileges or
other charges of a similar nature which relate to obligations not due or
delinquent, including any lien or trust arising in connection with workers’
compensation, unemployment insurance, pension, employment and similar laws or
regulations;

 

26



--------------------------------------------------------------------------------

(d) Liens arising in the ordinary course of and incidental to construction,
maintenance or current operations which have not been filed pursuant to law
against any Restricted Person or in respect of which no steps or proceedings to
enforce such Lien have been initiated or which relate to obligations which are
not due or delinquent or if due or delinquent, which such Restricted Person
shall be contesting in good faith; provided such Restricted Person shall have
made adequate provision therefor in accordance with GAAP;

(e) Liens incurred or created in the ordinary course of business and in
accordance with prudent oil and gas industry practice in respect of the
exploration, development or operation of oil and gas properties or related
production or processing facilities or the transmission of petroleum substances
as security in favor of any other Person conducting or participating as a
cost-bearing owner in the exploration, development, operation or transmission of
the property to which such Liens relate, for any Restricted Person’s portion of
the costs and expenses of such exploration, development, operation or
transmission, provided that such costs or expenses are not due or delinquent or,
if due or delinquent, which such Restricted Person shall be contesting in good
faith; provided such Restricted Person shall have made adequate provision
therefor in accordance with GAAP;

(f) overriding royalty interests, net profit interests, production payments,
reversionary interests and carried interests or other similar burdens on
production in respect of any Restricted Person’s oil and gas properties that do
not constitute debt under GAAP and are entered into with or granted by any
Restricted Person to arm’s length third parties in the ordinary course of
business and in accordance with sound oil and gas industry practice or, if not
entered into with or granted by any Restricted Person, any such interest,
payment or burden in existence on any Restricted Person’s interest in any oil
and gas lease when that Restricted Person acquired or obtained its interest in
such lease;

(g) Liens for penalties arising under non-participation provisions of operating
agreements in respect of any Restricted Person’s oil and gas properties if such
Liens do not materially detract from the value of any material part of the
property of the Restricted Persons taken as a whole;

(h) easements, rights-of-way, servitudes, zoning, surface leases (including
farming, grazing and timber leases) or other similar rights or restrictions in
respect of surface property or any interest therein owned by any Restricted
Person (including, without limitation, rights-of-way and servitudes for
railways, roads, sewers, drains, wind turbines, pipe lines, gas and water mains,
electric light and power and telephone or telegraph or cable television
conduits, poles, wires, lines and cables) which, either alone or in the
aggregate, do not materially detract from the value of such property or
materially impair its use in the operation of the business of the Restricted
Persons taken as a whole;

(i) security given by the Restricted Persons to a public utility or any
Governmental Authority when required by such public utility or Governmental
Authority in the ordinary course of the business of the Restricted Persons in
connection with operations of the Restricted Persons if such security does not,
either alone or in the aggregate, materially detract from the value of any
material part of the property of the Restricted Persons taken as a whole;

(j) the right reserved to or vested in any Governmental Authority by the terms
of any lease, license, grant or permit or by any statutory or regulatory
provision to terminate any such lease, license, grant or permit or to require
annual or other periodic payments as a condition of the continuance thereof;

(k) all reservations in the original grant of any lands and premises or any
interests therein and all statutory exceptions, qualifications and reservations
in respect of title;

 

27



--------------------------------------------------------------------------------

(l) any Lien from time to time disclosed by any Restricted Person to the
Administrative Agent which is consented to by the Required Lenders;

(m) any right of first refusal, preferential right to purchase or similar right
or option, or any consent to assignment or transfer, in favor of any Person
granted in the ordinary course of business with respect to all or any of the oil
and gas properties of any Restricted Person;

(n) Liens on cash or marketable securities of any Restricted Persons granted in
connection with any Swap Contract permitted under this Agreement;

(o) Liens in respect of Indebtedness permitted by Sections 9.01(b), 9.01(f),
9.01(h) and Indebtedness permitted to be secured by Section 9.01(c);

(p) Liens in favor of the Administrative Agent for the benefit of the Lenders
and the L/C Issuers;

(q) Liens to collateralize moneys held in a cash collateral account by a lender
in respect of the prepayment of bankers’ acceptances, letters of credit or
similar obligations accepted or issued by such lender but only if at the time of
such prepayment no default or event of default has occurred and is continuing
under the credit facility pursuant to which the bankers’ acceptances or letters
of credit have been accepted or issued;

(r) purchase money Liens upon or in any tangible personal property and fixtures
(including real property surface rights upon which such fixtures are located and
contractual rights and receivables relating to such property) acquired by any
Restricted Person in the ordinary course of business to secure the purchase
price of such property or to secure Indebtedness incurred solely for the purpose
of financing the acquisition of such property, including any Liens existing on
such property at the time of its acquisition (other than any such Lien created
in contemplation of any such acquisition);

(s) the rights of gatherers under gathering contracts, processors or
fractionators under processing or fractionation contracts, and buyers under
production sale contracts related to any Restricted Person’s share of petroleum
substances entered into in the ordinary course of business, provided that the
contracts create no ownership rights (or any Lien) in favor of the buyer or any
other Person in, to or over any reserves of petroleum substances or other assets
of any Restricted Person, other than a dedication of gathering, processing or
fractionation rights with respect to those reserves or the oil and gas
production attributable thereto (not by way of Lien or absolute assignment) on
usual industry terms;

(t) Liens arising in respect of operating leases of personal property under
which the Canadian Borrower or any of its Subsidiaries, or any other
Subsidiaries of U.S.any Subsidiary of the Borrower that areis incorporated or
organized in Canada or one of the provinces thereof, are lessees;

(u) Liens on property of a Person (including on interests in real property and
leasehold interests) existing at the time such Person becomes a Restricted
Subsidiary, is merged into or amalgamated or consolidated with U.S.the Borrower
or any Restricted Subsidiary or Liens on any assets (including on interests in
real property and leasehold interests) existing at the time such assets are
acquired by a Restricted Subsidiary, provided, such Liens were in existence
prior to the contemplation of such stock acquisition, merger, amalgamation,
consolidation or asset acquisition and do not extend to any assets other than
those of the Person so acquired or merged into or amalgamated or consolidated
with U.S.the Borrower or any Restricted Subsidiary (and proceeds and products
thereof) or any additional assets other than those acquired (and proceeds and
products thereof);

 

28



--------------------------------------------------------------------------------

(v) any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Lien referred to in the preceding
paragraphs (a) to (u) inclusive of this definition, so long as any such
extension, renewal or replacement of such Lien is limited to all or any part of
the same property that secured the Lien extended, renewed or replaced (plus
improvements on such property), the indebtedness or obligation secured thereby
is not increased (except for the purpose of paying any prepayment premium or any
fees and expenses incurred in connection with any such extension, renewal or
replacement) and such Lien is otherwise permitted by the applicable section
above;

(w) Liens on Margin Stock;

(x) Liens securing obligations permitted by Section 9.01(n) on assets of the
Restricted Subsidiaries which have incurred such obligations; and

(y) any Lien arising under the provisions of any oil and gas lease entered into
in the ordinary course of business in which any Restricted Person has an
interest;

(z) in addition to Liens permitted by clauses (a) through (y) above, Liens on
property or assets if the aggregate liabilities secured thereby do not exceed
three and one half percent (3.5%) of Consolidated Assets;

provided that nothing in this definition shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent
or any Lender that the Indebtedness subject to or secured by any such Permitted
Lien ranks (apart from the effect of any Lien included in or inherent in any
such Permitted Liens) in priority to the Obligations.

“Person” means any natural person, corporation, limited liability company,
unlimited company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

“Platform” has the meaning specified in Section 8.02.

“Pro Rata Share” means, (a) with respect to each Lender and the Credit
Extensions at any time, a fraction (expressed as a percentage and carried to the
ninth decimal place) the numerator of which is the amount of the Commitment of
such Lender at such time and the denominator of which is the Aggregate
Commitment at such time, (b) with respect to the U.S. Credit Extensions of each
Lender at any time, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the U.S.
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate U.S. Commitments at such time (“U.S. Pro Rata Share”),
and (c) with respect to the Canadian Credit Extensions of each Canadian Lender
at any time, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Canadian Commitment
of such Canadian Lender at such time and the denominator of which is the amount
of the Aggregate Canadian Commitments at such time (“Canadian Pro Rata Share”);
provided that if the commitment of each Lender to make Loans and the obligation
of each L/C Issuer to make L/C Credit Extensions and the obligation to accept
and purchase BAs have been terminated pursuant to Section 10.02, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof. The initial Pro Rata
Share of each Lender is set forth opposite the name of such Lender on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

“Public Lender” has the meaning specified in Section 8.02.

 

29



--------------------------------------------------------------------------------

“QFC ” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 12.26.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Reg U” means Regulation U promulgated by the Board of Governors of the Federal
Reserve System.

“Register” has the meaning specified in Section 12.09(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.has the meaning specified in Section 12.09(g).

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Removal Effective Date” has the meaning specified in Section 11.06.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Canadian Credit Extension” means (a) with respect to a Canadian
Borrowing, or a conversion or continuation of Canadian Committed Loans, a
Canadian Committed BorrowingLoan Notice, (b) with respect to a Canadian Bid
Loan, a Canadian Bid Request, (c) with respect to a Canadianan L/C Credit
Extension, a Canadian Letter of Credit Application, and (d) with respect to a
Canadian Swing Line Loan, a Canadian Swing Line Loan Notice.

“Request for Credit Extension” means each Request for U.S. Credit Extension and
each Request for Canadian Credit Extension.

“Request for U.S. Credit Extension” means (a) with respect to a U.S. Borrowing,
conversion or continuation of U.S. Committed Loans, a U.S. Committed Loan
Notice, (b) with respect to a U.S. Bid Loan, a U.S. Bid Request, (c) with
respect to a U.S. L/C Credit Extension, a U.S. Letter of Credit Application, and
(d) with respect to a U.S. Swing Line Loan, a U.S. Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 10.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition). The Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be disregarded in determining
Required Lenders at any time; provided that the amount of any risk participation
in Swing Line Loans and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been

 

30



--------------------------------------------------------------------------------

reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the applicable Swing Line Lender or L/C Issuer, as the case may
be, in making such determination.

“Resignation Effective Date” has the meaning specified in Section 11.06.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, executive vice president, vice president — accounting, vice
president — corporate finance, vice president — finance, or treasurer of a Loan
Party, and with respect to the Canadian Borrower, also includes any other vice
president and, solely for purposes of (i) certificates of resolutions or other
action, incumbency certificates and/or other certificates of a Responsible
Officer of a Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority or capacity of another Responsible Officer
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party, any secretary or
assistant secretary of the applicable Loan Party and (ii) notices given pursuant
to Article 2 or Article 3,2, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the U.S. Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.

“Restricted Person” means any of the U.S. Borrower and the Restricted
Subsidiaries.

“Restricted Subsidiary” means the Canadian Borrower, Devon Oklahoma, Devon
Financing LLC and any other Material Subsidiary of U.S.the Borrower.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global, Inc., and any successor thereto.

“Sanction(s)” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced by the United States Government (including,
without limitation, those administered by OFAC or the U.S. Department of State),
the Canadian government, the European Union or Her Majesty’s Treasury (“HMT”).

“Scheduled Unavailability Date” is definedhas the meaning specified in
Section 5.03(c)(ii).

“SDN LISTList” means the list of Specially Designated Nationals and Blocked
Persons maintained by OFAC, the Consolidated List of Financial Sanctions Targets
and the Investment Ban List maintained by HMT or any similar list enforced by
the European Union or the Canadian Government.

 

31



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

“SEC Filings” has the meaning specified in Section 7.06.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the U.S. Borrower and its Subsidiaries as of that date
determined in accordance with GAAP. SOFR” means, with respect to any day, the
secured overnight financing rate published for such day by the Federal Reserve
Bank of New York, as the administrator of the benchmark (or a successor
administrator) on the Federal Reserve Bank of New York’s website (or any
successor source) and, in each case, that has been selected or recommended by
the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited company, or other business entity of which
a majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person; provided that (a) associations, joint
ventures or other relationships (i) which are established pursuant to a standard
form operating agreement or similar agreement or which are partnerships for
purposes of federal income taxation only, (ii) which are not corporations or
partnerships (or subject to the Uniform Partnership Act) under applicable state
Law, and (iii) whose businesses are limited to the exploration, development and
operation of oil, gas or mineral properties, transportation and related
facilities and interests owned directly by the parties in such associations,
joint ventures or relationships, shall not be deemed to be “Subsidiaries” of
such Person, and (b) associations, joint ventures or other relationships
(i) which are not corporations or partnerships under applicable provincial Law,
and (ii) whose businesses are limited to the exploration, development and
operation of oil, gas or mineral properties, transportation and related
facilities and interests owned directly by the parties in such associations,
joint ventures or relationships, shall not be deemed to be “Subsidiaries” of
such Person. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the U.S.
Borrower.

“Supported QFC” has the meaning specified in Section 12.26.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a)

 

32



--------------------------------------------------------------------------------

for any date on or after the date such Swap Contracts have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

“SWIFT” means the Society for Worldwide Interbank Financial Telecommunication.

“Swing Line Lender” means the U.S. Swing Line Lender or the Canadian Swing Line
Lender.” means the revolving credit facility made available by the Swing Line
Lender pursuant to Section 2.05.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender” means Bank of America or any other Lender that may provide
Swing Line Loans hereunder, as mutually agreed to by Administrative Agent and
the Borrower, in such Person’s capacity as provider of Swing Line Loans
hereunder, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Swing Line Rate” means the Base Rate plus the Applicable Rate.

“Swing Line LoansSublimit” means, collectively, an amount equal to the lesser of
(a) U.S. Swing Ling Loans$50,000,000 and (b) the CanadianAggregate Commitments.
The Swing Line Loans.Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), other than obligations under
(i) the Production Platform Lease Agreement 2002-1, dated as of June 27, 2002,
between Devon Energy Production Company, L.P., an Oklahoma limited partnership
and successor by merger to Devon Louisiana Corporation (“DEPCO”), as lessee, and
Ocean Energy/Boomvang Platform Statutory Trust 2002-1, a Delaware statutory
business trust, as lessor, the Operative Documents (as defined therein) and the
Other Operative Documents (as defined therein), (ii) the Production Platform
Lease Agreement 2002-2, dated as of June 27, 2002, between DEPCO, as lessee, and
Ocean Energy/Boomvang Platform Statutory Trust 2002-2, a Delaware statutory
business trust, as lessor, the Operative Documents (as defined therein) and the
Other Operative Documents (as defined therein), (iii) the Production Platform
Lease Agreement 2002-1, dated as of January 29, 2002, between Devon Louisiana,
as lessee, and Ocean Energy/Nansen Platform Statutory Trust 2002-1, a Delaware
statutory business trust, as lessor, the Operative Documents (as defined
therein) and the Other Operative Documents (as defined therein), and (iv) the
Production Platform Lease Agreement 2002-2, dated as of January 29, 2002,
between DEPCO, as lessee, and Ocean Energy/Nansen Platform Statutory Trust
2002-2, a Delaware statutory business trust, as lessor, the Operative Documents

 

33



--------------------------------------------------------------------------------

(as defined therein) and the Other Operative Documents (as defined therein), in
each case, as amended, supplemented, amended and restated, refinanced or
replaced from time to time.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“ Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Section 4043(c) of ERISA other than a
reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation; or
(b) the withdrawal of any ERISA Affiliate from an ERISA Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; or (c) a complete or partial withdrawal by any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is insolvent; or
(d) the filing of a notice of intent to terminate any ERISA Plan or
Multiemployer Plan or the treatment of any ERISA Plan amendment or Multiemployer
Plan amendment as a termination under Section 4041 or 4041A of ERISA; or (e) the
institution of proceedings to terminate any ERISA Plan or Multiemployer Plan by
the Pension Benefit Guaranty Corporation under Section 4042 of ERISA; or (f) any
other event or condition which could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any ERISA Plan or Multiemployer Plan.

“Threshold Amount” means at any time, the greater of U.S. $250,000,000 and 2.5%
of Consolidated Net Worth determined as of the end of the most recent Fiscal
Quarter.

“Total Canadian Outstandings” means the aggregate Outstanding Amount of all
Canadian Loans, all Canadian L/C Obligations, and all Bankers’ Acceptances. has
the meaning specified for such term in the Agreement that was in effect on and
prior to the Canadian Subfacility Payoff Date.

“Total Capitalization” means the sum (without duplication) of (i) Consolidated
Total Funded Debt plus (ii) U.S.the Borrower’s consolidated
shareholder’sshareholders’ equity. Total Capitalization shall be calculated
excluding non-cash write-downs and related charges which are required under Rule
4-10 (Financial Accounting and Reporting for Oil and Gas Producing Activities
Pursuant to the Federal Securities Laws and the Energy Policy and Conservation
Act of 1975) of Regulation S-X promulgated by SEC Regulation, or by GAAP.

“Total Outstandings” means the aggregate amountOutstanding Amount of all Total
U.S. OutstandingsLoans and all Total Canadian OutstandingsL/C Obligations.

“Total U.S. Outstandings” means the aggregate Outstanding Amount of all U.S.
Loans and all U.S. L/C Obligations. has the meaning specified for such term in
the Agreement that was in effect on and prior to the Canadian Subfacility Payoff
Date.

“Trade Date” has the meaning specified in Section 12.09.

 

34



--------------------------------------------------------------------------------

“Type” means (i) with respect to a U.S. Committed Loan, its character as a U.S.
Base Rate Committed Loan or a U.S. Dollar Eurodollar Rate Committed Loan, and
(ii) with respect to a U.S. Bid Loan, its character as a U.S.an Absolute Rate
Loan or a U.S. Eurodollar Margin Bid Loan, (iii) with respect to a Canadian
Committed Borrowing, its character as a Canadian Prime Rate Committed Loan, a
Canadian Base Rate Committed Loan, a Canadian Dollar CDOR Rate Committed Loan or
a Canadian U.S. Eurodollar Rate Committed Loan or a BA, and (iv) with respect to
a Canadian Bid Loan, its character as a Canadian Absolute Rate Loan or a
Canadian Margin Bid Loan. .

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Uncontested Portion” means, with respect to any Swap Termination Value or any
Synthetic Lease Obligation, the amount thereof that is not being contested by
the U.S. Borrower or one of its Subsidiaries diligently in good faith.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amounts” means U.S. Unreimbursed Amounts and Canadian Unreimbursed
Amounts.Amount” has the meaning specified in Section 2.04(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of the U.S. Borrower that is not
a Restricted Subsidiary.

“U.S. Absolute Rate Loan” means a U.S. Bid Loan that bears interest at a rate
determined with reference to an Absolute Rate.Borrower” has the meaning
specified in the introductory paragraph hereto.

“U.S. Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 50 Basis Points, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate”, and (c) the U.S. Dollar Eurodollar Rate plus 100
Basis Points. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change. If the U.S. Base Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“U.S. Base Rate Committed Loan” means a U.S. Committed Loan that is a U.S. Base
Rate Loan.

“U.S. Base Rate Loan” means a U.S. Loan that bears interest based on the U.S.
Base Rate.

“U.S. Bid Borrowing” means a borrowing consisting of simultaneous U.S. Bid Loans
of the same Type from each of the Lenders whose offer to make one or more U.S.
Bid Loans as part of such borrowing has been accepted under the auction bidding
procedures described in Section 2.03.

“U.S. Bid Loan” has the meaning specified in Section 2.03(a).

“U.S. Bid Loan Lender” means, in respect of any U.S. Bid Loan, the Lender making
such U.S. Bid Loan to the U.S. Borrower.

 

35



--------------------------------------------------------------------------------

“U.S. Bid Request” means a written request for one or more U.S. Bid Loans
substantially in the form of Exhibit B(U.S.)-1.

“U.S. Borrower” has the meaning specified in the introductory paragraph hereto.

“U.S. Borrower Guaranty” means the Guaranty made by the U.S. Borrower,
substantially in the form of Exhibit G-1. has the meaning specified for such
term in the Agreement that was in effect on and prior to the Canadian
Subfacility Payoff Date.

“U.S. Borrowing” means a U.S. Committed Borrowing, a U.S. Bid Borrowing or a
U.S. Swing Line Borrowing, as the context may require.

“U.S. Commitment” means, as to each Lender, its obligation to (a) make U.S.
Committed Loans to the U.S. Borrower pursuant to Section 2.01, (b) purchase
participations in U.S. L/C Obligations, and (c) purchase participations in U.S.
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the such Lender’s Commitment minus its (or its Affiliate’s)
Canadian Commitment, if any, as such amount may be adjusted from time to time in
accordance with this Agreement, including Section 4.07.

“U.S. Committed Borrowing” means a borrowing consisting of simultaneous U.S.
Committed Loans of the same Type and, in the case of U.S. Eurodollar Rate
Committed Loans, having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.

“U.S. Committed Loan” has the meaning specified in Section 2.01.

has the meaning specified for such term in the Agreement that was in effect on
and prior to the Canadian Subfacility Payoff Date.

“U.S. Committed Loan Notice” means a notice of (a) a U.S. Committed Borrowing,
(b) a conversion of U.S. Committed Loans from one Type to the other, or (c) a
continuation of U.S. Eurodollar Rate Committed Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A(U.S.).

“U.S. Competitive Bid” means a written offer by a Lender to make one or more
U.S. Bid Loans, substantially in the form of Exhibit B(U.S.)-2, duly completed
and signed by a Lender.

“U.S. Credit Extension” means each of the following: (a) a U.S. Borrowing and
(b) a U.S. L/C Credit Extension.” has the meaning specified for such term in the
Agreement that was in effect on and prior to the Canadian Subfacility Payoff
Date.

“U.S. Dollar,” “U.S. $” and “$” mean lawful money of the United States.

“U.S. Dollar Equivalent” means, on any date of determination, the equivalent in
U.S. Dollars of any value or sum denominated in Canadian Dollars using the rate
of exchange quoted by Bank of Canada on the Business Day preceding the day as of
which any determination of such rate is required to be made under the terms
hereof as the mid-market spot rate for conversions of Canadian Dollars into U.S.
Dollars. L/C Credit Extension” has the meaning specified for such term in the
Agreement that was in effect on and prior to the Canadian Subfacility Payoff
Date.

 

36



--------------------------------------------------------------------------------

“U.S. Dollar Eurodollar Rate” means:

(a) for any Interest Period with respect to a U.S. Dollar Eurodollar Rate Loan
or a Canadian U.S. Eurodollar Rate Committed Loan, the rate per annum equal to
London Interbank Offered Rate (“LIBOR”) as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for U.S. Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, subject to Section 5.03(c); or

(b) for any interest calculation with respect to a U.S. Base Rate Loan or
Canadian U.S. Dollar Base Rate Loan on any date, the rate per annum equal to
LIBOR at approximately 11:00 a.m., London time determined two Business Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day; provided that, if the
U.S. Dollar Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“U.S. Dollar Eurodollar Rate Loan” means a U.S. Eurodollar Rate Committed Loan
or a U.S. Eurodollar Margin Bid Loan.

“U.S. Eurodollar Bid Margin” means the margin above or below the U.S. Dollar
Eurodollar Rate to be added to or subtracted from the U.S. Dollar Eurodollar
Rate, which margin shall be expressed in multiples of 1/100th of one basis
point.

“U.S. Eurodollar Margin Bid Loan” means a U.S. Bid Loan that bears interest at a
rate based upon the U.S. Dollar Eurodollar Rate.

“U.S. Eurodollar Rate Committed Loan” means a U.S. Committed Loan that bears
interest at a rate based on the U.S. Dollar Eurodollar Rate.

“U.S. Guarantor” means Devon Financing LLC.

“U.S. Guaranty” means the guaranty of the U.S. Obligations made by the U.S.
Guarantor in favor of the Administrative Agent on behalf of the Lenders under
the Devon Financing LLC Guaranty.

“U.S. Honor Date” has the meaning specified in Section 2.04(c)(i).

“U.S. L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any U.S. L/C Borrowing in accordance with its Pro Rata
Share.

“U.S. L/C Borrowing” means an extension of credit resulting from a drawing under
any U.S. Letter of Credit which has not been reimbursed on the date when made or
refinanced as a U.S. Committed Borrowing.

“U.S. L/C Credit Extension” means, with respect to any U.S. Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.

“U.S. L/C Issuer” means (i) the Initial L/C Issuers, or (ii) any other Lender
that may issue U.S. Letters of Credit hereunder, as mutually agreed to by
Administrative Agent and U.S. Borrower and such Lender, in such Person’s
capacity as issuer of U.S. Letters of Credit hereunder, or any successor issuer
of U.S. Letters of Credit hereunder.

 

37



--------------------------------------------------------------------------------

“U.S. L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding U.S. Letters of Credit plus the aggregate of
all U.S. Unreimbursed Amounts, including all U.S. L/C Borrowings. For all
purposes of this Agreement, if on any date of determination a U.S. Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such U.S. Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.

“U.S. Letter of Credit” means any letter of credit issued by a U.S. L/C Issuer
pursuant to Section 2.04 and shall include the Existing U.S. Letters of Credit.
A U.S. Letter of Credit may be a commercial letter of credit payable on sight
draft or a standby letter of credit.

“U.S. Letter of Credit Application” means an application and agreement for the
issuance or amendment of a U.S. Letter of Credit in the form from time to time
in use by a U.S. L/C Issuer and acceptable to the U.S. Borrower.

“U.S. Letter of Credit Fee” has the meaning specified in Section 2.04(i).

“U.S. Loan” means an extension of credit by a Lender to the U.S. Borrower under
Article 2 in the form of a U.S. Committed Loan, a U.S. Bid Loan or a U.S. Swing
Line Loan.

“U.S. Note” means a promissory note made by the U.S. Borrower in favor of a
Lender evidencing U.S. Loans made by such Lender, substantially in the form of
Exhibit D-1.

“U.S. L/C Issuer” has the meaning specified for such term in the Agreement that
was in effect on and prior to the Canadian Subfacility Payoff Date.

“U.S. L/C Obligations” has the meaning specified for such term in the Agreement
that was in effect on and prior to the Canadian Subfacility Payoff Date.

“U.S. Letter of Credit” has the meaning specified for such term in the Agreement
that was in effect on and prior to the Canadian Subfacility Payoff Date.

“U.S. Obligations” means all Obligations other than Canadian Obligations. Loan”
has the meaning specified for such term in the Agreement that was in effect on
and prior to the Canadian Subfacility Payoff Date.

“U.S. Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate U.S. Commitments or, if the commitment of each
Lender to make U.S. Committed Loans and the obligation of each U.S. L/C Issuer
to make U.S. L/C Credit Extensions have been terminated, Lenders holding in the
aggregate more than 50% of the Total U.S. Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in U.S. L/C
Obligations and U.S. Swing Line Loans being deemed “held” by such Lender for
purposes of this definition). The U.S. Commitment of, and the portion of the
Total U.S. Outstandings held or deemed held by, any Defaulting Lender shall be
disregarded in determining U.S. Required Lenders at any time; provided that the
amount of any risk participation in U.S. Swing Line Loans and U.S. Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the U.S. Swing Line Lender or a U.S. L/C Issuer, as the case may
be, in making such determination.

 

38



--------------------------------------------------------------------------------

“U.S. Swing Line” means the revolving credit facility made available by the U.S.
Swing Line Lender pursuant to Section 2.05. Special Resolution Regime” has the
meaning specified in Section 12.26.

“U.S. Swing Line Borrowing” means a borrowing of a U.S. Swing Line Loan pursuant
to Section 2.05.

“U.S. Swing Line Lender” means Bank of America or any other Lender that may
provide U.S. Swing Line Loans hereunder, as mutually agreed to by Administrative
Agent and the U.S. Borrower, in such Person’s capacity as provider of U.S. Swing
Line Loans hereunder, or any successor swing line lender hereunder.

“U.S. Swing Line Loan” has the meaning specified in Section 2.05(a). Lender” has
the meaning specified for such term in the Agreement that was in effect on and
prior to the Canadian Subfacility Payoff Date.

“U.S. Swing Line Loan Notice” means a notice of a U.S. Swing Line Borrowing
pursuant to Section 2.05(b), which, if in writing, shall be substantially in the
form of Exhibit C (U.S.) or such other form as approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approve by the Administrative Agent), appropriately completed
and signed by a Responsible Officer of the U.S. Borrower.” has the meaning
specified for such term in the Agreement that was in effect on and prior to the
Canadian Subfacility Payoff Date.

“U.S. Swing Line Rate” means the U.S. Base Rate plus the Applicable Rate.

“U.S. Swing Line Sublimit” means an amount equal to the lesser of (a) U.S.
$50,000,000 and (b) the Aggregate U.S. Commitments. The U.S. Swing Line Sublimit
is part of, and not in addition to, the Aggregate U.S. Commitments.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 5.01(e)(ii)(B)(3).

“U.S. Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i). for
such term in the Agreement that was in effect on and prior to the Canadian
Subfacility Payoff Date.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

39



--------------------------------------------------------------------------------

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v) any reference herein to any Person shall be construed to include such
Person’s successors and assigns.

(vi) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) As used herein, (i) the term “the L/C Issuer” shall mean “the applicable L/C
Issuer”, “such L/C Issuer”, “each L/C Issuer” and “any L/C Issuer” as the
context may require, (ii) the term “the U.S. L/C Issuer” shall mean “the
applicable U.S. L/C Issuer”, “such U.S. L/C Issuer”, “each U.S. L/C Issuer” and
“any U.S. L/C Issuer” as the context may require, and (iii) the term “the
Canadian L/C Issuer” shall mean “the applicable Canadian L/C Issuer”, “such
Canadian L/C Issuer”, “each Canadian L/C Issuer” and “any Canadian L/C Issuer”
as the context may require.

1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the U.S. Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
U.S. Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the U.S. Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders and the
U.S. Borrower); provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the U.S. Borrower shall provide to the Administrative Agent and
the Lenders financial statements and other documents required under this
Agreement or as reasonably requested

 

40



--------------------------------------------------------------------------------

hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, any lease that is treated
as an operating lease for purposes of GAAP as of the date hereof shall continue
to be treated as an operating lease (and any future lease, if it were in effect
on the date hereof, that would be treated as an operating lease for purposes of
GAAP as of the date hereof shall be treated as an operating lease), in each case
for purposes of this Agreement, notwithstanding the effectiveness of any change
in GAAP after the date hereof.

1.04. Rounding. Any financial ratios required to be maintained by the U.S.
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05. References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06. Times of Day. Unless otherwise specified, all references herein to times
of day made with respect to the Canadian Subfacility shall be references to
Eastern time (daylight or standard, as applicable), and all other references
herein to times of day shall be references to Central time (daylight or
standard, as applicable).

1.07. Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Documents
related thereto, whether or not such maximum face amount is in effect at such
time.

1.08. U.S. Dollar Equivalent. Except forFor the purposes of determining any
amounts under Section 3.10, for the purposes of determining any amount relating
to any Commitment, any Obligation or Outstanding Amount or any amount referred
to in any representation or warranty, covenant or Default, where such amount is
the result of any mathematical calculation or equation which includes amounts
denominated in Canadian Dollars together with amounts denominated in U.S.
Dollars, all relevant amounts included in such calculation or equation that are
denominated in Canadian Dollars shall be calculated, as of such time of
determination, at the U.S. Dollar Equivalent thereof.

ARTICLE 2.

U.S. COMMITMENTS AND U.S. CREDIT EXTENSION

2.01. U.S. Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans in U.S. Dollars (each such
loan, a “U.S. Committed Loan”) to the U.S. Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of the U.S. Commitment of such Lender;
provided, however, that after giving effect to any U.S. Committed Borrowing,
(i) the Total U.S. Outstandings shall not exceed the Aggregate U.S. Commitments,
and (ii) the aggregate Outstanding Amount of the U.S. Committed Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all U.S.
L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding

 

41



--------------------------------------------------------------------------------

Amount of all U.S. Swing Line Loans shall not exceed the U.S. Commitment of such
Lender. Within the limits of the U.S. Commitment of each Lender, and subject to
the other terms and conditions hereof, the U.S. Borrower may borrow under this
Section 2.01, prepay under Section 2.06, and reborrow under this Section 2.01.
U.S. Committed Loans may be U.S. Base Rate Committed Loans or U.S. Eurodollar
Rate Committed Loans, as further provided herein.

2.02. U.S. Borrowings, Conversions and Continuations of U.S. Committed Loans.

(a) Each U.S. Committed Borrowing, each conversion of U.S. Committed Loans from
one Type to the other, and each continuation of U.S. Eurodollar Rate Committed
Loans shall be made upon the U.S. Borrower’s irrevocable notice to (except as
provided in Section 5.03) the Administrative Agent, which may be given by
(A) telephone or (B) a U.S. Committed Loan Notice. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) two Business
Days prior to the requested date of any U.S. Committed Borrowing of, conversion
to or continuation of U.S. Eurodollar Rate Committed Loans or of any conversion
of U.S. Eurodollar Rate Committed Loans to U.S. Base Rate Committed Loans, and
(ii) on the requested date of any U.S. Committed Borrowing of U.S. Base Rate
Committed Loans. Each telephonic notice by the U.S. Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written U.S. Committed Loan Notice, appropriately completed and
signed by a Responsible Officer of the U.S. Borrower. Each U.S. Committed
Borrowing of, conversion to or continuation of U.S. Eurodollar Rate Committed
Loans shall be in a principal amount of U.S. $5,000,000 or a whole multiple of
U.S. $1,000,000 in excess thereof. Except as provided in Sections 2.04(c) and
2.05(c), each U.S. Committed Borrowing of or conversion to U.S. Base Rate
Committed Loans shall be in a principal amount of U.S. $1,000,000 or a whole
multiple of U.S. $100,000 in excess thereof. Each U.S. Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the U.S. Borrower is
requesting a U.S. Committed Borrowing, a conversion of U.S. Committed Loans from
one Type to the other, or a continuation of U.S. Eurodollar Rate Committed
Loans, (ii) the requested date of the U.S. Committed Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of U.S. Committed Loans to be borrowed, converted or continued,
(iv) the Type of U.S. Committed Loans to be borrowed or to which existing U.S.
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the U.S. Borrower fails to specify a
Type of U.S. Committed Loan in a U.S. Committed Loan Notice or if the U.S.
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable U.S. Committed Loans shall be made as, or converted to, U.S.
Base Rate Committed Loans. Any such automatic conversion to U.S. Base Rate
Committed Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable U.S. Eurodollar Rate Committed
Loans. If the U.S. Borrower requests a U.S. Committed Borrowing of, conversion
to, or continuation of U.S. Eurodollar Rate Committed Loans in any such U.S.
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b) Following receipt of a U.S. Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable U.S. Committed Loans, and if no timely notice of a conversion or
continuation is provided by the U.S. Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to U.S. Base Rate
Committed Loans described in the preceding subsection. In the case of a U.S.
Committed Borrowing, each Lender shall make the amount of its U.S. Committed
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable U.S. Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 6.02 (and, if such U.S. Borrowing is
the initial U.S. Credit Extension, Section 6.01), the Administrative Agent shall
make all funds so received available to the U.S. Borrower in like funds as
received by the Administrative Agent either by (i)

 

42



--------------------------------------------------------------------------------

crediting the account of the U.S. Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the U.S. Borrower; provided, however, that if, on the
date the U.S. Committed Loan Notice with respect to such U.S. Borrowing is given
by the U.S. Borrower, there are U.S. L/C Borrowings outstanding, then the
proceeds of such U.S. Borrowing, first, shall be applied, to the payment in full
of any such U.S. L/C Borrowings, and second, shall be made available to the U.S.
Borrower as provided above.

(c) Except as otherwise provided herein, a U.S. Eurodollar Rate Committed Loan
may be continued or converted only on the last day of an Interest Period for
such U.S. Eurodollar Rate Committed Loan. During the existence of an Event of
Default, no Loans may be requested as, converted to or continued as U.S.
Eurodollar Rate Committed Loans without the consent of the U.S. Required
Lenders.

(d) The Administrative Agent shall promptly notify the U.S. Borrower and the
Lenders of the interest rate applicable to any Interest Period for U.S.
Eurodollar Rate Committed Loans upon determination of such interest rate. The
determination of the U.S. Dollar Eurodollar Rate by the Administrative Agent
shall be conclusive in the absence of manifest error. At any time that U.S. Base
Rate Committed Loans are outstanding, the Administrative Agent shall notify the
U.S. Borrower and the Lenders of any change in Bank of America’s prime rate used
in determining the U.S. Base Rate promptly following the public announcement of
such change.

(e) After giving effect to all U.S. Committed Borrowings, all conversions of
U.S. Committed Loans from one Type to the other, and all continuations of U.S.
Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to U.S. Committed Loans.

2.03. U.S. Bid Loans.

(a) General. Subject to the terms and conditions set forth herein, each Lender
agrees that the U.S. Borrower may from time to time request the Lenders to
submit offers to make loans in U.S. Dollars (each such loan, a “U.S. Bid Loan”)
for requested maturities of thirty (30) days or more to the U.S. Borrower prior
to the Maturity Date pursuant to this Section 2.03; provided, however, that
after giving effect to any U.S. Bid Borrowing, the Total U.S. Outstandings shall
not exceed the Aggregate U.S. Commitments. There shall not be more than five
different Interest Periods in effect with respect to U.S. Bid Loans at any time.

(b) Requesting U.S. Competitive Bids. The U.S. Borrower may request the
submission of U.S. Competitive Bids by delivering a U.S. Bid Request to the
Administrative Agent not later than 12:00 noon (i) one Business Day prior to the
requested date of any U.S. Bid Borrowing that is to consist of U.S. Absolute
Rate Loans, or (ii) four Business Days prior to the requested date of any U.S.
Bid Borrowing that is to consist of U.S. Eurodollar Margin Bid Loans. Each U.S.
Bid Request shall specify (i) the requested date of the U.S. Bid Borrowing
(which shall be a Business Day), (ii) the aggregate principal amount of U.S. Bid
Loans requested (which must be U.S. $5,000,000 or a whole multiple of U.S.
$1,000,000 in excess thereof), (iii) the Type of U.S. Bid Loans requested, and
(iv) the duration of the Interest Period with respect thereto, and shall be
signed by a Responsible Officer of the U.S. Borrower. No U.S. Bid Request shall
contain a request for (i) more than one Type of U.S. Bid Loan or (ii) U.S. Bid
Loans having more than three different Interest Periods. Unless the
Administrative Agent otherwise agrees in its sole and absolute discretion, the
U.S. Borrower may not submit a U.S. Bid Request if it has submitted another U.S.
Bid Request within the prior five Business Days.

 

43



--------------------------------------------------------------------------------

(c) Submitting U.S. Competitive Bids.

(i) The Administrative Agent shall promptly notify each Lender of each U.S. Bid
Request received by it from the U.S. Borrower and the contents of such U.S. Bid
Request.

(ii) Each Lender may (but shall have no obligation to) submit a U.S. Competitive
Bid containing an offer to make one or more U.S. Bid Loans in response to such
U.S. Bid Request. Such U.S. Competitive Bid must be delivered to the
Administrative Agent not later than 10:30 a.m. (A) on the requested date of any
U.S. Bid Borrowing that is to consist of U.S. Absolute Rate Loans, and (B) three
Business Days prior to the requested date of any U.S. Bid Borrowing that is to
consist of U.S. Eurodollar Margin Bid Loans; provided, however, that any U.S.
Competitive Bid submitted by Bank of America in its capacity as a Lender in
response to any U.S. Bid Request must be submitted to the Administrative Agent
not later than 10:15 a.m. on the date on which U.S. Competitive Bids are
required to be delivered by the other Lenders in response to such U.S. Bid
Request. Each U.S. Competitive Bid shall specify (A) the proposed date of the
U.S. Bid Borrowing; (B) the principal amount of each U.S. Bid Loan for which
such U.S. Competitive Bid is being made, which principal amount (x) may be equal
to, greater than or less than the U.S. Commitment of the bidding Lender,
(y) must be U.S. $5,000,000 or a whole multiple of U.S. $1,000,000 in excess
thereof, and (z) may not exceed the principal amount of U.S. Bid Loans for which
U.S. Competitive Bids were requested; (C) if the proposed U.S. Bid Borrowing is
to consist of U.S. Absolute Rate Loans, the Absolute Rate offered for each such
U.S. Bid Loan and the Interest Period applicable thereto; (D) if the proposed
U.S. Bid Borrowing is to consist of U.S. Eurodollar Margin Bid Loans, the U.S.
Eurodollar Bid Margin with respect to each such U.S. Eurodollar Margin Bid Loan
and the Interest Period applicable thereto; and (E) the identity of the bidding
Lender.

(iii) Any U.S. Competitive Bid shall be disregarded if it (A) is received after
the applicable time specified in clause (ii) above, (B) is not substantially in
the form of a U.S. Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable U.S. Bid Request, or (E) is otherwise not
responsive to such U.S. Bid Request. Any Lender may correct a U.S. Competitive
Bid containing a manifest error by submitting a corrected U.S. Competitive Bid
(identified as such) not later than the applicable time required for submission
of U.S. Competitive Bids. Any such submission of a corrected U.S. Competitive
Bid shall constitute a revocation of the U.S. Competitive Bid that contained the
manifest error. The Administrative Agent may, but shall not be required to,
notify any Lender of any manifest error it detects in such Lender’s U.S.
Competitive Bid.

(iv) Subject only to the provisions of Sections 5.02, 5.03 and 6.02 and clause
(iii) above, each U.S. Competitive Bid shall be irrevocable.

(d) Notice to U.S. Borrower of U.S. Competitive Bids. Not later than 11:00 a.m.
(i) on the requested date of any U.S. Bid Borrowing that is to consist of U.S.
Absolute Rate Loans, or (ii) three Business Days prior to the requested date of
any U.S. Bid Borrowing that is to consist of U.S. Eurodollar Margin Bid Loans,
the Administrative Agent shall notify the U.S. Borrower of the identity of each
Lender that has submitted a U.S. Competitive Bid that complies with
Section 2.03(c) and of the terms of the offers contained in each such U.S.
Competitive Bid.

(e) Acceptance of U.S. Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any U.S. Bid Borrowing that is to consist of U.S. Absolute
Rate Loans, and (ii) three Business Days prior to the requested date of any U.S.
Bid Borrowing that is to consist of U.S. Eurodollar Margin Bid

 

44



--------------------------------------------------------------------------------

Loans, the U.S. Borrower shall notify the Administrative Agent of its acceptance
or rejection of the offers notified to it pursuant to Section 2.03(d). The U.S.
Borrower shall be under no obligation to accept any U.S. Competitive Bid and may
choose to reject all U.S. Competitive Bids. In the case of acceptance, such
notice shall specify the aggregate principal amount of U.S. Competitive Bids for
each Interest Period that is accepted. The U.S. Borrower may accept any U.S.
Competitive Bid in whole or in part; provided that:

(i) the aggregate principal amount of each U.S. Bid Borrowing may not exceed the
applicable amount set forth in the related U.S. Bid Request;

(ii) the principal amount of each U.S. Bid Loan must be U.S. $5,000,000 or a
whole multiple of U.S. $1,000,000 in excess thereof;

(iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or U.S. Eurodollar Bid Margins within each Interest Period; and

(iv) the U.S. Borrower may not accept any offer that is described in Section
2.03(c)(iii) or that otherwise fails to comply with the requirements hereof.

(f) Procedure for Identical U.S. Bids. If two or more Lenders have submitted
U.S. Competitive Bids at the same Absolute Rate or U.S. Eurodollar Bid Margin,
as the case may be, for the same Interest Period, and the result of accepting
all of such U.S. Competitive Bids in whole (together with any other U.S.
Competitive Bids at lower Absolute Rates or U.S. Eurodollar Bid Margins, as the
case may be, accepted for such Interest Period in conformity with the
requirements of Section 2.03(e)(iii)) would be to cause the aggregate
outstanding principal amount of the applicable U.S. Bid Borrowing to exceed the
amount specified therefor in the related U.S. Bid Request, then, unless
otherwise agreed by the U.S. Borrower, the Administrative Agent and such
Lenders, such U.S. Competitive Bids shall be accepted as nearly as possible in
proportion to the amount offered by each such Lender in respect of such Interest
Period, with such accepted amounts being rounded to the nearest whole multiple
of U.S. $1,000,000.

(g) Notice to Lenders of Acceptance or Rejection of U.S. Bids. The
Administrative Agent shall promptly notify each Lender having submitted a U.S.
Competitive Bid whether or not its offer has been accepted and, if its offer has
been accepted, of the amount of the U.S. Bid Loan or U.S. Bid Loans to be made
by it on the date of the applicable U.S. Bid Borrowing. Any U.S. Competitive Bid
or portion thereof that is not accepted by the U.S. Borrower by the applicable
time specified in Section 2.03(e) shall be deemed rejected.

(h) Notice of U.S. Dollar Eurodollar Rate. If any U.S. Bid Borrowing is to
consist of U.S. Eurodollar Margin Bid Loans, the Administrative Agent shall
determine the U.S. Dollar Eurodollar Rate for the relevant Interest Period, and
promptly after making such determination, shall notify the U.S. Borrower and the
Lenders that will be participating in such U.S. Bid Borrowing of such
U.S. Dollar Eurodollar Rate.

(i) Funding of U.S. Bid Loans. Each Lender that has received notice pursuant to
Section 2.03(g) that all or a portion of its U.S. Competitive Bid has been
accepted by the U.S. Borrower shall make the amount of its U.S. Bid Loan(s)
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the date of the
requested U.S. Bid Borrowing. Upon satisfaction of the applicable conditions set
forth in Section 6.02, the Administrative Agent shall make all funds so received
available to the U.S. Borrower in like funds as received by the Administrative
Agent.

 

45



--------------------------------------------------------------------------------

(j) Notice of Range of U.S. Bids. After each U.S. Competitive Bid auction
pursuant to this Section 2.03, the Administrative Agent shall notify each Lender
that submitted a U.S. Competitive Bid in such auction of the ranges of bids
submitted (without the bidder’s name) and accepted for each U.S. Bid Loan and
the aggregate amount of each U.S. Bid Borrowing.

2.04. U.S. Letters of Credit.

(a) The U.S. Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each U.S. L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue U.S.
Letters of Credit denominated in U.S. Dollars for the account of the U.S.
Borrower, and to amend or renew U.S. Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
U.S. Letters of Credit; and (B) the Lenders severally agree to participate in
U.S. Letters of Credit issued for the account of the U.S. Borrower and any
drawings thereunder; provided that after giving effect to any U.S. L/C Credit
Extension with respect to any U.S. Letter of Credit, (w) the Total U.S.
Outstandings shall not exceed the Aggregate U.S. Commitments, (x) the aggregate
Outstanding Amount of the U.S. Committed Loans of any Lender, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all U.S. L/C Obligations, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all U.S. Swing Line Loans
shall not exceed such Lender’s U.S. Commitment, (y) the sum of the Outstanding
Amount of the U.S. L/C Obligations plus the Outstanding Amount of the Canadian
L/C Obligations shall not exceed the Letter of Credit Sublimit, and (z) the
Outstanding Amount of such L/C Issuer’s (and, if applicable, its Canadian
Affiliate’s) L/C Obligations shall not exceed such L/C Issuer’s L/C Issuer
Global Commitment unless such U.S. L/C Issuer agrees otherwise in writing with
the U.S. Borrower. Each request by the U.S. Borrower for the issuance or
amendment of a U.S. Letter of Credit shall be deemed to be a representation by
the U.S. Borrower that the U.S. L/C Credit Extension so requested complies with
the conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the U.S.
Borrower’s ability to obtain U.S. Letters of Credit shall be fully revolving,
and accordingly the U.S. Borrower may, during the foregoing period, obtain U.S.
Letters of Credit to replace U.S. Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing U.S. Letters of Credit shall
be deemed to have been issued pursuant hereto, and from and after the Closing
Date shall be subject to and governed by the terms and conditions hereof.

(ii) No U.S. L/C Issuer shall issue any U.S. Letter of Credit, if the expiry
date of such requested U.S. Letter of Credit would occur after the Letter of
Credit Expiration Date, unless all the Lenders have approved such expiry date.

(iii) No U.S. L/C Issuer shall be under any obligation to issue any U.S. Letter
of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such U.S. L/C Issuer from
issuing such U.S. Letter of Credit, or any Law applicable to such U.S. L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such U.S. L/C Issuer shall
prohibit, or request that such U.S. L/C Issuer refrain from, the issuance of
letters of credit generally or such U.S. Letter of Credit in particular or shall
impose upon such U.S. L/C Issuer with respect to

 

46



--------------------------------------------------------------------------------

such U.S. Letter of Credit any restriction, reserve or capital requirement (for
which such U.S. L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such U.S. L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which
such U.S. L/C Issuer in good faith deems material to it, unless the U.S.
Borrower confirms that it will pay the foregoing;

(B) the issuance of such U.S. Letter of Credit would violate any Laws;

(C) except as otherwise agreed by the Administrative Agent and such U.S. L/C
Issuer, such U.S. Letter of Credit is in an initial face amount less than U.S.
$10,000;

(D) such U.S. Letter of Credit is to be denominated in a currency other than
U.S. Dollars;

(E) the issuance of such U.S. Letter of Credit would violate one or more
policies of such U.S. L/C Issuer applicable to the issuance of letters of credit
generally and applied by such U.S. L/C Issuer to other similarly situated
borrowers under similar credit facilities; provided that (x) upon request of the
U.S. Borrower, such U.S. L/C Issuer shall provide the U.S. Borrower a reasonably
detailed description of such policy and (y) such policy shall not be predicated
on the credit strength of the Loan Parties or the Lenders; or

(F) any Lender is at that time a Defaulting Lender, unless such U.S. L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such U.S. L/C Issuer (in its reasonable discretion) with the
U.S. Borrower or such Lender to eliminate such U.S. L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 4.10(a)(iv)) with
respect to the Defaulting Lender arising from either the U.S. Letter of Credit
then proposed to be issued or that U.S. Letter of Credit and all other U.S. L/C
Obligations as to which such U.S. L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its reasonable discretion.

(iv) No U.S. L/C Issuer shall amend any U.S. Letter of Credit if such U.S. L/C
Issuer would not be permitted at such time to issue such U.S. Letter of Credit
in its amended form under the terms hereof.

(v) No U.S. L/C Issuer shall be under any obligation to amend any U.S. Letter of
Credit if (A) such U.S. L/C Issuer would have no obligation at such time to
issue such U.S. Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such U.S. Letter of Credit does not accept the proposed
amendment to such U.S. Letter of Credit.

(b) Procedures for Issuance and Amendment of U.S. Letters of Credit.

(i) Each U.S. Letter of Credit shall be issued or amended, as the case may be,
upon the request of the U.S. Borrower delivered to a U.S. L/C Issuer (with a
copy to the Administrative Agent) in the form of a U.S. Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
U.S. Borrower. Such U.S. Letter of Credit Application may be sent by facsimile,
by United States mail, by overnight courier, by electronic transmission using
the system provided by such U.S. L/C Issuer, by personal delivery or by any
other means acceptable to such U.S. L/C Issuer. Such U.S. Letter of Credit
Application must be received by such U.S. L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least

 

47



--------------------------------------------------------------------------------

two Business Days (or such later date and time as the Administrative Agent and
such U.S. L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a U.S. Letter
of Credit, such U.S. Letter of Credit Application shall specify in form and
detail satisfactory to such U.S. L/C Issuer: (A) the proposed issuance date of
the requested U.S. Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such U.S. L/C Issuer may reasonably require. In the case of a
request for an amendment of any outstanding U.S. Letter of Credit, such U.S.
Letter of Credit Application shall specify in form and detail satisfactory to
such U.S. L/C Issuer (A) the U.S. Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such U.S. L/C
Issuer may require. Additionally, the U.S. Borrower shall furnish to such U.S.
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested U.S. Letter of Credit issuance or amendment,
including any Issuer Documents, as such U.S. L/C Issuer or the Administrative
Agent may reasonably require.

(ii) Promptly after receipt of any U.S. Letter of Credit Application, a U.S. L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such U.S. Letter of Credit
Application from the U.S. Borrower and, if not, such U.S. L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless such U.S. L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable U.S. Letter of Credit, that one or more
applicable conditions contained in Article 6 shall not then be satisfied, then,
subject to the terms and conditions hereof, such U.S. L/C Issuer shall, on the
requested date, issue a U.S. Letter of Credit for the account of the U.S.
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such U.S. L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each U.S. Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such U.S. L/C Issuer a risk participation in such U.S. Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share times
the amount of such U.S. Letter of Credit.

(iii) Promptly after its delivery of any U.S. Letter of Credit or any amendment
to a U.S. Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, a U.S. L/C Issuer will also deliver to the U.S. Borrower
and the Administrative Agent a true and complete copy of such U.S. Letter of
Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any U.S. Letter of Credit of any notice
of a drawing under such U.S. Letter of Credit, the applicable U.S. L/C Issuer
shall notify the U.S. Borrower and the Administrative Agent thereof. Not later
than 11:00 a.m. on the Business Day immediately following the date of any
payment by such U.S. L/C Issuer under a U.S. Letter of Credit (each such date,
an “U.S. Honor Date”), the U.S. Borrower shall reimburse such U.S. L/C Issuer in
an amount equal to the amount of such drawing by means of a Borrowing of U.S.
Base Rate Committed Loans or otherwise. If the U.S. Borrower fails so to
reimburse such U.S. L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the U.S. Honor Date, the amount of the
unreimbursed drawing (the “U.S. Unreimbursed Amount”), and

 

48



--------------------------------------------------------------------------------

the amount of such Lender’s Pro Rata Share thereof. In such event, the U.S.
Borrower shall be deemed to have requested a U.S. Committed Borrowing of U.S.
Base Rate Loans to be disbursed on the U.S. Honor Date in an amount equal to the
U.S. Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.02 for the principal amount of U.S. Base Rate Loans, but subject to
the amount of the unutilized portion of the Aggregate U.S. Commitments and
whether or not the conditions set forth in Section 6.02 are satisfied, provided
that no Event of Default under Sections 10.01(h)(i) or 10.01(h)(ii) has occurred
and is continuing. Any notice given by such U.S. L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender (including the Lender acting as the applicable U.S. L/C Issuer)
shall upon any notice pursuant to Section 2.04(c)(i) make funds available to the
Administrative Agent for the account of such U.S. L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Pro Rata Share of the
U.S. Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.04(c)(iii), each Lender that so makes funds available shall be
deemed to have made a U.S. Base Rate Committed Loan to the U.S. Borrower in such
amount. The Administrative Agent shall remit the funds so received to such U.S.
L/C Issuer.

(iii) With respect to any U.S. Unreimbursed Amount that is not fully refinanced
by a U.S. Committed Borrowing of U.S. Base Rate Loans for any reason, the U.S.
Borrower shall be deemed to have incurred from such U.S. L/C Issuer a U.S. L/C
Borrowing in the amount of the U.S. Unreimbursed Amount that is not so
refinanced, which U.S. L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at a per annum rate equal to
(i) for the first three (3) Business Days after the date of such U.S. L/C
Borrowing, the U.S. Base Rate, and (ii) thereafter, the U.S. Base Rate plus two
percent (2%). In such event, each Lender’s payment to the Administrative Agent
for the account of such U.S. L/C Issuer pursuant to Section 2.04(c)(ii) shall be
deemed payment in respect of its participation in such U.S. L/C Borrowing and
shall constitute a U.S. L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.04.

(iv) Until each Lender funds its U.S. Committed Loan or U.S. L/C Advance
pursuant to this Section 2.04(c) to reimburse a U.S. L/C Issuer for any amount
drawn under any U.S. Letter of Credit, interest in respect of such Lender’s Pro
Rata Share of such amount shall be solely for the account of such U.S. L/C
Issuer.

(v) Each Lender’s obligation to make U.S. Committed Loans or U.S. L/C Advances
to reimburse a U.S. L/C Issuer for amounts drawn under U.S. Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against such U.S. L/C Issuer, the U.S. Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of a U.S. L/C Advance shall relieve or otherwise
impair the obligation of the U.S. Borrower to reimburse such U.S. L/C Issuer for
the amount of any payment made by such U.S. L/C Issuer under any U.S. Letter of
Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of a U.S. L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without

 

49



--------------------------------------------------------------------------------

limiting the other provisions of this Agreement, such U.S. L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such U.S. L/C Issuer at a rate per annum equal to greater of the Federal
Funds Rate and a rate determined by such U.S. L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such U.S. L/C Issuer in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid (excluding, for the avoidance of
doubt, the aforesaid interest and fees) shall constitute such Lender’s U.S.
Committed Loan included in the relevant U.S. Committed Borrowing or U.S. L/C
Advance in respect of the relevant U.S. L/C Borrowing, as the case may be. A
certificate of a U.S. L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after a U.S. L/C Issuer has made a payment under any U.S. Letter
of Credit and has received from any Lender such Lender’s U.S. L/C Advance in
respect of such payment in accordance with Section 2.04(c), if the
Administrative Agent receives for the account of such U.S. L/C Issuer any
payment in respect of the related U.S. Unreimbursed Amount or interest thereon
(whether directly from the U.S. Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s U.S. L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
U.S. L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under
any of the circumstances described in Section 12.08 (including pursuant to any
settlement entered into by such U.S. L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of such U.S. L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the U.S. Borrower to reimburse a
U.S. L/C Issuer for each drawing under each U.S. Letter of Credit and to repay
each U.S. L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such U.S. Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the U.S. Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such U.S. Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), such U.S. L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such U.S. Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

50



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such U.S.
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such U.S. Letter of Credit;

(iv) waiver by such U.S. L/C Issuer of any requirement that exists for such U.S.
L/C Issuer’s protection and not the protection of the U.S. Borrower or any
waiver by such U.S. L/C Issuer which does not in fact materially prejudice the
U.S. Borrower;

(v) any payment made by such U.S. L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable, to the extent the UCC, the ISP or the UCP applies to such Letter of
Credit and the applicable provision in the UCC, the ISP or the UCP that would
otherwise permit such presentation was not overridden by the terms of such
Letter of Credit;

(vi) any payment by such U.S. L/C Issuer under such U.S. Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such U.S. Letter of Credit; or any payment made by such U.S.
L/C Issuer under such U.S. Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver, receiver-manager or other representative of or
successor to any beneficiary or any transferee of such U.S. Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the U.S. Borrower or any
Subsidiary.

The U.S. Borrower shall promptly examine a copy of each U.S. Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the U.S. Borrower’s instructions or other
irregularity, the U.S. Borrower will promptly notify the U.S. L/C Issuer. The
U.S. Borrower shall be conclusively deemed to have waived any such claim against
the U.S. L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of U.S. L/C Issuer. Each Lender and the U.S. Borrower agree that, in
paying any drawing under a U.S. Letter of Credit, a U.S. L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the U.S. Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the U.S. L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any U.S. L/C Issuer
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the U.S. Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any U.S.
Letter of Credit or Issuer Document. The U.S. Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any U.S. Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the U.S. Borrower pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the U.S. L/C Issuers, the Administrative Agent, any
of their respective Related Parties, nor any of the respective correspondents,
participants or assignees of any U.S. L/C Issuer, shall be liable or responsible

 

51



--------------------------------------------------------------------------------

for any of the matters described in clauses (i) through (vii) of
Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the U.S. Borrower may have a claim against the U.S.
L/C Issuer, and such U.S. L/C Issuer may be liable to the U.S. Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the U.S. Borrower which the U.S. Borrower proves
were caused by such U.S. L/C Issuer’s willful misconduct or gross negligence or
such U.S. L/C Issuer’s willful failure to pay under any U.S. Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a U.S. Letter
of Credit. In furtherance and not in limitation of the foregoing, a U.S. L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such U.S. L/C Issuer shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a U.S. Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. A U.S. L/C Issuer may send a U.S.
Letter of Credit or conduct any communication to or from the beneficiary via
SWIFT message or overnight courier, or any other commercially reasonable means
of communicating with a beneficiary.

(g) Cash Collateral. Upon the request of the Administrative Agent or, in the
case of the succeeding clause (ii), any U.S. L/C Issuer (with a copy to the
Administrative Agent) (i) if such U.S. L/C Issuer has honored any full or
partial drawing request under any U.S. Letter of Credit and such drawing has
resulted in a U.S. L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any U.S. Letter of Credit for any reason remains outstanding
and partially or wholly undrawn, the U.S. Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all U.S. L/C Obligations in an
amount equal to one hundred percent (100%) of such Outstanding Amount determined
as of the date of such U.S. L/C Borrowing or the Letter of Credit Expiration
Date, as the case may be. Sections 2.06, 3.04, 3.06, 4.10, and 10.02(c) set
forth certain additional requirements to deliver Cash Collateral hereunder. The
U.S. Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the U.S. L/C Issuers and the Lenders, a first priority security interest in all
such cash, deposit accounts and all balances therein and in all other property
so provided as collateral pursuant to this Agreement, and in all proceeds of the
foregoing, all as security for the obligations to which Cash Collateral may be
applied. Cash Collateral shall be maintained in blocked deposit accounts held by
the Administrative Agent.

If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
as herein provided which has priority over the Administrative Agent’s claim, the
applicable Borrower will, promptly upon demand by the Administrative Agent, pay
or provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Agreement in respect of U.S. Letters of Credit or
U.S. Swing Line Loans shall be held and applied to the satisfaction of the
specific U.S. L/C Obligations, U.S. Swing Line Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

Cash Collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or other obligations shall be released in whole or in part, as
applicable, promptly following (i) the elimination of the applicable Fronting
Exposure or payment in full of all other obligations giving rise thereto
(including, if applicable, by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 12.09(b)(vi))) or (ii) the Administrative Agent’s determination that
there exists excess Cash Collateral; provided, however, that

 

52



--------------------------------------------------------------------------------

Cash Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.04, in Section 4.10, or as may be
otherwise applied in accordance with Section 10.04).

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by a U.S.
L/C Issuer and the U.S. Borrower when a U.S. Letter of Credit is issued
(including any such agreement applicable to an Existing U.S. Letter of Credit),
(i) the rules of the ISP shall apply to each standby U.S. Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial U.S. Letter of Credit. Notwithstanding
the foregoing, no U.S. L/C Issuer shall be responsible to the U.S. Borrower for,
and such U.S. L/C Issuer’s rights and remedies against the U.S. Borrower shall
not be impaired by, any action or inaction of such U.S. L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any U.S. Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where such U.S. L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, to the extent such law or practice is
applicable to such U.S. Letter of Credit.

(i) U.S. Letter of Credit Fees. The U.S. Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance, subject to
Section 4.10, with its Pro Rata Share a U.S. Letter of Credit fee (the “U.S.
Letter of Credit Fee”) for each U.S. Letter of Credit equal to the Applicable
Rate times the daily maximum amount available to be drawn under such U.S. Letter
of Credit. U.S. Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears (and, for the avoidance of doubt, calculated for the calendar-day
period for which such U.S. Letter of Credit was outstanding during such
quarterly period, with each quarter starting with and including the first
calendar date of the quarter and ending on and including the last calendar date
of such quarter) and (ii) due and payable within three Business Days of receipt
of an invoice from the Administrative Agent properly setting forth the amounts
due and payable, with such invoice being provided on or after the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such U.S. Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand. If there is
any change in the Applicable Rate during any quarter, the daily maximum amount
of each U.S. Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to U.S. L/C
Issuer. The U.S. Borrower shall pay directly to the applicable U.S. L/C Issuer
for its own account a fronting fee with respect to each U.S. Letter of Credit at
the rate per annum specified in the applicable Fee Letter, payable on the actual
daily maximum amount available to be drawn under such U.S. Letter of Credit.
Such fronting fee shall be computed on a quarterly basis in arrears (and, for
the avoidance of doubt, calculated for the calendar-day period for which such
U.S. Letter of Credit was outstanding during such quarterly period, with each
quarter starting with and including the first calendar date of the quarter and
ending on and including the last calendar date of such quarter). Such fronting
fee shall be due and payable within three Business Days of receipt of an invoice
from the applicable U.S. L/C Issuer properly setting forth the amounts due and
payable, with such invoice being provided on or after the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such U.S. Letter of Credit, on
the Letter of Credit Expiration Date and thereafter on demand. In addition, the
U.S. Borrower shall pay directly to such U.S. L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such U.S. L/C Issuer relating to letters of
credit as agreed to by the U.S. Borrower and the

 

53



--------------------------------------------------------------------------------

applicable U.S. L/C Issuer. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Agreement, including without limitation
Section 2.04(a), a U.S. Letter of Credit issued hereunder shall, upon the
request of the U.S. Borrower, be issued for the account of any Subsidiary of the
U.S. Borrower, provided that notwithstanding such request, the U.S. Borrower
shall be the actual account party for all purposes of this Agreement for such
U.S. Letter of Credit, and such request shall not affect the U.S. Borrower’s
reimbursement obligations hereunder with respect to such U.S. Letter of Credit.

(m) U.S. L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each U.S. L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of U.S.
Letters of Credit issued by such U.S. L/C Issuer, including issuances,
extensions, amendments and renewals, expirations and cancelations and
disbursements and reimbursements, (ii) at least one Business Day prior to the
time that such U.S. L/C Issuer issues, amends, renews or extends a U.S. Letter
of Credit, the date of such issuance, amendment, renewal or extension, and the
stated amount of the applicable U.S. Letters of Credit after giving effect to
such issuance, amendment, renewal or extension (and whether the amounts thereof
shall have changed), (iii) on each Business Day on which such U.S. L/C Issuer
makes a payment pursuant to a U.S. Letter of Credit, the date and amount of such
payment, (iv) on any Business Day on which the U.S. Borrower fails to reimburse
a payment made pursuant to a U.S. Letter of Credit required to be reimbursed to
such U.S. L/C Issuer on such day, the date of such failure and the amount of
such payment and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the U.S. Letters of Credit
issued by such U.S. L/C Issuer.

2.05. U.S. Swing Line Loans.

(a) The U.S. Swing Line. Subject to the terms and conditions set forth herein,
the U.S. Swing Line Lender, in reliance upon the agreements of the other Lenders
set forth in this Section 2.05, agrees to make loans in U.S. Dollars (each such
loan, a “U.S. Swing Line Loan”) to the U.S. Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the U.S. Swing Line Sublimit,
notwithstanding the fact that such U.S. Swing Line Loans, when aggregated with
the Pro Rata Share of the Outstanding Amount of U.S. Committed Loans and U.S.
L/C Obligations of the Lender acting as U.S. Swing Line Lender, may exceed the
amount of such Lender’s U.S. Commitment; provided, however, that (x) after
giving effect to any U.S. Swing Line Loan, (i) the Total U.S. Outstandings shall
not exceed the Aggregate U.S. Commitments, (ii) the aggregate Outstanding Amount
of the U.S. Committed Loans of any Lender, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all U.S. L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all U.S. Swing Line Loans shall not exceed
such Lender’s U.S. Commitment, and (iii) the aggregate Outstanding Amount of
U.S. Swing Line Loans plus the aggregate Outstanding Amount of Canadian Swing
Line Loans shall not exceed $50,000,000, (y) that the U.S. Borrower shall not
use the proceeds of any U.S. Swing Line Loan to refinance any outstanding U.S.
Swing Line Loan, and (z) the U.S. Swing Line Lender shall not be obligated to
make a U.S. Swing Line Loan if it shall determine (after giving effect to
Section 4.10(a)(iv)) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the U.S. Borrower may borrow under this Section 2.05, prepay
under Section 2.06, and reborrow under this Section 2.05. Immediately upon the
making of a U.S. Swing Line Loan, each

 

54



--------------------------------------------------------------------------------

Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the U.S. Swing Line Lender a risk participation in such U.S. Swing
Line Loan in an amount equal to the product of such Lender’s Pro Rata Share
times the amount of such U.S. Swing Line Loan.

(b) U.S. Borrowing Procedures. Each U.S. Swing Line Borrowing shall be made upon
the U.S. Borrower’s irrevocable notice to the U.S. Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a U.S. Swing
line Loan Notice. Each such notice must be received by the U.S. Swing Line
Lender and the Administrative Agent not later than 3:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of U.S. $1,000,000, and (ii) the requested borrowing date, which shall
be a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the U.S. Swing Line Lender and the Administrative Agent of a written
U.S. Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the U.S. Borrower. Promptly after receipt by the U.S. Swing Line
Lender of any telephonic U.S. Swing Line Loan Notice, the U.S. Swing Line Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such U.S. Swing Line Loan Notice and, if
not, the U.S. Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the U.S. Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 4:00 p.m. on the date of
the proposed U.S. Swing Line Borrowing (A) directing the U.S. Swing Line Lender
not to make such U.S. Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.05(a), or (B) that one or more
of the applicable conditions specified in Article 6 is not then satisfied, then,
subject to the terms and conditions hereof, the U.S. Swing Line Lender will, not
later than 5:00 p.m. on the borrowing date specified in such U.S. Swing Line
Loan Notice, make the amount of its U.S. Swing Line Loan available to the U.S.
Borrower at its office by crediting the account of the U.S. Borrower on the
books of the U.S. Swing Line Lender in immediately available funds.

(c) Refinancing of U.S. Swing Line Loans.

(i) The U.S. Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the U.S. Borrower (which hereby irrevocably authorizes
the U.S. Swing Line Lender to so request on its behalf), that each Lender make a
U.S. Base Rate Committed Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of U.S. Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a U.S. Committed
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of U.S. Base Rate Loans, but subject to the unutilized
portion of the Aggregate U.S. Commitments and the conditions set forth in
Section 6.02. The U.S. Swing Line Lender shall furnish the U.S. Borrower with a
copy of the applicable U.S. Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such U.S. Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable U.S. Swing Line Loan) for the account of the U.S. Swing Line Lender
at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such U.S. Committed Loan Notice, whereupon, subject to
Section 2.05(c)(ii), each Lender that so makes funds available shall be deemed
to have made a U.S. Base Rate Committed Loan to the U.S. Borrower in such
amount. The Administrative Agent shall remit the funds so received to the U.S.
Swing Line Lender.

(ii) If for any reason any U.S. Swing Line Loan cannot be refinanced by such a
U.S. Committed Borrowing in accordance with Section 2.05(c)(i), the request for
U.S. Base Rate

 

55



--------------------------------------------------------------------------------

Committed Loans submitted by the U.S. Swing Line Lender as set forth herein
shall be deemed to be a request by the U.S. Swing Line Lender that each of the
Lenders fund its risk participation in the relevant U.S. Swing Line Loan and
each Lender’s payment to the Administrative Agent for the account of the U.S.
Swing Line Lender pursuant to Section 2.05(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the U.S. Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the U.S. Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the U.S.
Swing Line Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the U.S. Swing Line Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the U.S. Swing Line Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid (excluding, for the avoidance of
doubt, the aforesaid interest and fees) shall constitute such Lender’s U.S.
Committed Loan included in the relevant U.S. Committed Borrowing or funded
participation in the relevant U.S. Swing Line Loan, as the case may be. A
certificate of the U.S. Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make U.S. Committed Loans or to purchase and
fund risk participations in U.S. Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the U.S. Swing Line Lender,
the U.S. Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make U.S. Committed Loans pursuant to this
Section 2.05(c) is subject to the conditions set forth in Section 6.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the U.S. Borrower to repay U.S. Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a U.S. Swing Line Loan, if the U.S. Swing Line Lender receives any payment on
account of such U.S. Swing Line Loan, the U.S. Swing Line Lender will distribute
to such Lender its Pro Rata Share of such payment (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the U.S. Swing Line Lender.

(ii) If any payment received by the U.S. Swing Line Lender in respect of
principal or interest on any U.S. Swing Line Loan is required to be returned by
the U.S. Swing Line Lender under any of the circumstances described in
Section 12.08 (including pursuant to any settlement entered into by the U.S.
Swing Line Lender in its discretion), each Lender shall pay to the U.S. Swing
Line Lender its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon

 

56



--------------------------------------------------------------------------------

the request of the U.S. Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of U.S. Swing Line Lender. The U.S. Swing Line Lender
shall be responsible for invoicing the U.S. Borrower for interest on the U.S.
Swing Line Loans. Until each Lender funds its U.S. Base Rate Committed Loan or
risk participation pursuant to this Section 2.05 to refinance such Lender’s Pro
Rata Share of any U.S. Swing Line Loan, interest in respect of such Pro Rata
Share shall be solely for the account of the U.S. Swing Line Lender.

(f) Payments Directly to U.S. Swing Line Lender. The U.S. Borrower shall make
all payments of principal and interest in respect of the U.S. Swing Line Loans
directly to the U.S. Swing Line Lender.

2.06. Prepayments.

(a) The U.S. Borrower may, upon notice to the Administrative Agent, at any time
or from time to time, voluntarily prepay U.S. Committed Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) two Business Days
prior to any date of prepayment of U.S. Eurodollar Rate Committed Loans and
(B) on the date of prepayment of U.S. Base Rate Committed Loans; (ii) any
prepayment of U.S. Eurodollar Rate Committed Loans shall be in a principal
amount of U.S. $5,000,000 or a whole multiple of U.S. $1,000,000 in excess
thereof; and (iii) any prepayment of U.S. Base Rate Committed Loans shall be in
a principal amount of U.S. $1,000,000 or a whole multiple of U.S. $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of U.S. Committed Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the U.S. Borrower, the U.S. Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a U.S.
Dollar Eurodollar Rate Loan shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to Section 5.05.
Each such prepayment shall be applied to the U.S. Committed Loans of the Lenders
in accordance with their respective Pro Rata Shares.

(b) No U.S. Bid Loan may be prepaid without the prior consent of the applicable
U.S. Bid Loan Lender.

(c) The U.S. Borrower may, upon notice to the U.S. Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay U.S. Swing Line Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the U.S. Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the date of the prepayment,
and (ii) any such prepayment shall be in a minimum principal amount of U.S.
$1,000,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the U.S. Borrower, the U.S. Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

(d) If for any reason the Total U.S. Outstandings at any time exceed the
Aggregate U.S. Commitments then in effect, the U.S. Borrower shall immediately
prepay Loans and/or Cash Collateralize the U.S. L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the U.S. Borrower shall not
be required to Cash Collateralize the U.S. L/C Obligations pursuant to this
Section 2.06(d) unless after the prepayment in full of the U.S. Committed Loans
and U.S. Swing Line Loans the Total U.S. Outstandings exceed the Aggregate U.S.
Commitments then in effect.

 

57



--------------------------------------------------------------------------------

2.07. Repayment of U.S. Loans.

(a) The U.S. Borrower shall repay to the Administrative Agent for the account of
the Lenders on the Maturity Date the aggregate principal amount of the U.S.
Committed Loans and all other U.S. Obligations owing to the Lenders outstanding
on such date.

(b) The U.S. Borrower shall repay each U.S. Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such U.S. Loan is made and
(ii) the Maturity Date.

(c) The U.S. Borrower shall repay each U.S. Bid Loan on the last day of the
Interest Period in respect thereof.

ARTICLE 3.

CANADIAN SUBFACILITY

3.01. Canadian Committed Loans. Subject to the terms and conditions set forth
herein, each Canadian Lender severally agrees to make loans in Canadian Dollars
or U.S. Dollars (each such loan, a “Canadian Committed Loan”) to the Canadian
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of the
Canadian Commitment of such Canadian Lender; provided, however, that after
giving effect to any Canadian Committed Borrowing, (i) the Total Canadian
Outstandings (calculated, as necessary, at the U.S. Dollar Equivalent thereof)
shall not exceed the Aggregate Canadian Commitments, and (ii) the aggregate
Outstanding Amount of the Canadian Committed Loans of any Canadian Lender, plus
such Canadian Lender’s Pro Rata Share of the Outstanding Amount of all Canadian
L/C Obligations, plus such Canadian Lender’s Pro Rata Share of the Outstanding
Amount of all Canadian Swing Line Loans plus such Canadian Lender’s Bankers’
Acceptances (in each case, calculated, as necessary, at the U.S. Dollar
Equivalent thereof) shall not exceed the Canadian Commitment of such Canadian
Lender. Within the limits of the Canadian Commitment of each Canadian Lender,
and subject to the other terms and conditions hereof, the Canadian Borrower may
borrow under this Section 3.01, prepay under Section 3.06, and reborrow under
this Section 3.01. Canadian Committed Loans may be Canadian Prime Rate Committed
Loans, Canadian Base Rate Committed Loans, Canadian Dollar CDOR Rate Committed
Loans or Canadian U.S. Eurodollar Rate Committed Loans, as further provided
herein.

3.02. Canadian Borrowings, Conversions and Continuations of Canadian Committed
Loans.

(a) Each Canadian Committed Borrowing, each conversion of Canadian Committed
Loans from one Type to another, and each continuation of Canadian Dollar CDOR
Rate Committed Loans or Canadian U.S. Eurodollar Rate Committed Loans shall be
made upon the Canadian Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone or (B) a Canadian Committed Borrowing
Notice. Each such notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Canadian Borrowing of, conversion to or continuation of Canadian Dollar CDOR
Rate Committed Loans or Canadian U.S. Eurodollar Rate Committed Loans or of any
conversion of Canadian Dollar CDOR Rate Committed Loans or Canadian U.S.
Eurodollar Rate Committed Loans to Canadian Prime Rate Committed Loans or
Canadian Base Rate Committed Loans, and (ii) on the requested date of any
Canadian Borrowing of Canadian Base Rate Committed Loans or Canadian Prime Rate
Committed Loans. Each telephonic notice by the Canadian Borrower pursuant to
this Section 3.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Canadian Committed Borrowing Notice,
appropriately completed and signed by a Responsible Officer of the Canadian
Borrower. Each Canadian Borrowing of, conversion to or continuation of Canadian
Dollar CDOR Rate Committed Loans or Canadian U.S. Eurodollar Rate

 

58



--------------------------------------------------------------------------------

Committed Loans shall be in a principal amount of $5,000,000 in the Applicable
Currency or a whole multiple of $1,000,000 of the Applicable Currency in excess
thereof. Each Canadian Committed Borrowing Notice (whether telephonic or
written) shall specify (i) whether the Canadian Borrower is requesting a
Canadian Committed Borrowing, a conversion of Canadian Committed Loans from one
Type to another, or a continuation of Canadian Dollar CDOR Rate Committed Loans
or Canadian U.S. Eurodollar Rate Committed Loans, (ii) the requested date of the
Canadian Borrowing, conversion or continuation, as the case may be (which shall
be a Business Day), (iii) the principal amount of Canadian Committed Loans to be
borrowed, converted or continued, (iv) the Type of Canadian Committed Loans to
be borrowed or to which existing Canadian Committed Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Canadian Borrower fails to specify a Type of Canadian Committed Loan in a
Canadian Committed Borrowing Notice or if the Canadian Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Canadian Loans denominated in Canadian Dollars shall be made as, or converted
to, Canadian Prime Rate Committed Loans and the applicable Canadian Loans
denominated in U.S. Dollars shall be made as, or converted to, Canadian Base
Rate Committed Loans. Any such automatic conversion shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Canadian Dollar CDOR Rate Committed Loans or the applicable Canadian U.S.
Eurodollar Rate Committed Loans. If the Canadian Borrower requests a Canadian
Committed Borrowing of, conversion to, or continuation of Canadian Dollar CDOR
Rate Committed Loans or Canadian U.S. Eurodollar Rate Committed Loan in any such
Canadian Committed Borrowing Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. No Canadian
Committed Loan may be converted into or continued as a Canadian Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Canadian Committed Loan and reborrowed in the other currency.

(b) Following receipt of a Canadian Committed Borrowing Notice, the
Administrative Agent shall promptly notify each Canadian Lender of the amount of
its Pro Rata Share of the applicable Canadian Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Canadian Borrower, the
Administrative Agent shall notify each Canadian Lender of the details of any
automatic conversion to Canadian Prime Rate Committed Loans or Canadian Base
Rate Committed Loans described in the preceding subsection. In the case of a
Canadian Committed Borrowing, each Canadian Lender shall make the amount of its
Canadian Committed Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Canadian Committed Borrowing
Notice. Upon satisfaction of the applicable conditions set forth in Section 6.02
(and, if such Canadian Borrowing is the initial Canadian Credit Extension,
Section 6.01), the Administrative Agent shall make all funds so received
available to the Canadian Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Canadian
Borrower on the books of Bank of America, acting through its Canadian Branch
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Canadian Borrower; provided, however, that if, on
the date the Canadian Committed Borrowing Notice with respect to such Canadian
Borrowing is given by the Canadian Borrower, there are Canadian L/C Borrowings
outstanding, then the proceeds of such Canadian Borrowing, first, shall be
applied, to the payment in full of any such Canadian L/C Borrowings, and second,
shall be made available to the Canadian Borrower as provided above.

(c) Except as otherwise provided herein, a Canadian Dollar CDOR Rate Committed
Loan or a Canadian U.S. Eurodollar Rate Committed Loan may be continued or
converted only on the last day of an Interest Period for such Committed Loan.
During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Canadian Dollar CDOR Rate Committed Loans or a
Canadian U.S. Eurodollar Rate Committed Loan without the consent of the Canadian
Required Lenders.

 

59



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Canadian Borrower and the
Canadian Lenders of the interest rate applicable to any Interest Period for a
Canadian Dollar CDOR Rate Committed Loan or a Canadian U.S. Eurodollar Rate
Committed Loan upon determination of such interest rate. The determination of
the Canadian Dollar CDOR Rate or U.S. Dollar Eurodollar Rate by the
Administrative Agent shall be conclusive in the absence of manifest error. At
any time that Canadian Prime Rate Loans or Canadian Base Rate Committed Loans
are outstanding, the Administrative Agent shall notify the Canadian Borrower and
the Canadian Lenders of any change in the prime rate or base rate used in
determining the Canadian Prime Rate Loans or Canadian U.S. Dollar Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Canadian Committed Borrowings, all conversions of
Canadian Committed Loans from one Type to another, and all continuations of
Canadian Committed Loans as the same Type, there shall not be more than ten
Interest Periods in effect with respect to Canadian Committed Loans for the
Canadian Borrower.

(f) Except as otherwise provided herein, a Canadian Bankers’ Acceptance may be
rolled over or converted only on its maturity date. During the existence of a
Default, no Canadian Borrowings may be requested as or converted to, and no
Canadian Bankers’ Acceptances may be rolled over as new Canadian Bankers’
Acceptances without the consent of Canadian Required Lenders.

3.03. Canadian Bid Loans.

(a) General.

Subject to the terms and conditions set forth herein, each Canadian Lender
agrees that the Canadian Borrower may from time to time request the Canadian
Lenders to submit offers to make loans in Canadian Dollars (each such loan, a
“Canadian Bid Loan”) for requested maturities of thirty (30) days or more to
such requesting Canadian Borrower prior to the Maturity Date pursuant to this
Section 3.03; provided, however, that after giving effect to any Canadian Bid
Borrowing, the Total Canadian Outstandings shall not exceed the Aggregate
Canadian Commitments. There shall not be more than five different Interest
Periods in effect with respect to Canadian Bid Loans at any time.

(b) Requesting Canadian Competitive Bids.

The Canadian Borrower may request the submission of Canadian Competitive Bids by
delivering a Canadian Bid Request to the Administrative Agent not later than
12:00 noon (i) one Business Day prior to the requested date of any Canadian Bid
Borrowing that is to consist of Canadian Absolute Rate Loans, or (ii) four
Business Days prior to the requested date of any Canadian Bid Borrowing that is
to consist of Canadian Margin Bid Loans. Each Canadian Bid Request shall specify
(i) the requested date of the Canadian Bid Borrowing (which shall be a Business
Day), (ii) the aggregate principal amount of Canadian Bid Loans requested (which
must be C$5,000,000 or a whole multiple of C$1,000,000 in excess thereof),
(iii) the Type of Canadian Bid Loans requested, and (iv) the duration of the
Interest Period with respect thereto, and shall be signed by a Responsible
Officer of the Canadian Borrower. No Canadian Bid Request shall contain a
request for (i) more than one Type of Canadian Bid Loan or (ii) Canadian Bid
Loans having more than three different Interest Periods. Unless the
Administrative Agent otherwise agrees in its sole and absolute discretion, the
Canadian Borrower may not submit a Canadian Bid Request if it has submitted
another Canadian Bid Request within the prior five Business Days.

 

60



--------------------------------------------------------------------------------

(c) Submitting Canadian Competitive Bids.

(i) The Administrative Agent shall promptly notify each Canadian Lender of each
Canadian Bid Request received by it from the Canadian Borrower and the contents
of such Canadian Bid Request.

(ii) Each Canadian Lender may (but shall have no obligation to) submit a
Canadian Competitive Bid containing an offer to make one or more Canadian Bid
Loans in response to such Canadian Bid Request. Such Canadian Competitive Bid
must be delivered to the Administrative Agent not later than 10:30 a.m. (A) on
the requested date of any Canadian Bid Borrowing that is to consist of Canadian
Absolute Rate Loans, and (B) three Business Days prior to the requested date of
any Canadian Bid Borrowing that is to consist of Canadian Margin Bid Loans;
provided, however, that any Canadian Competitive Bid submitted by Bank of
America in its capacity as a Canadian Lender in response to any Canadian Bid
Request must be submitted to the Administrative Agent not later than 10:15 a.m.
on the date on which Canadian Competitive Bids are required to be delivered by
the other Canadian Lenders in response to such Canadian Bid Request. Each
Canadian Competitive Bid shall specify (A) the proposed date of the Canadian Bid
Borrowing; (B) the principal amount of each Canadian Bid Loan for which such
Canadian Competitive Bid is being made, which principal amount (x) may be equal
to, greater than or less than the Canadian Commitment of the bidding Canadian
Lender, (y) must be C$5,000,000 or a whole multiple of C$1,000,000 in excess
thereof, and (z) may not exceed the principal amount of Canadian Bid Loans for
which Canadian Competitive Bids were requested; (C) if the proposed Canadian Bid
Borrowing is to consist of Canadian Absolute Rate Loans, the Absolute Rate
offered for each such Canadian Bid Loan and the Interest Period applicable
thereto; (D) if the proposed Canadian Bid Borrowing is to consist of Canadian
Margin Bid Loans, the Canadian Bid Margin with respect to each such Canadian
Margin Bid Loan and the Interest Period applicable thereto; and (E) the identity
of the bidding Canadian Lender.

(iii) Any Canadian Competitive Bid shall be disregarded if it (A) is received
after the applicable time specified in clause (ii) above, (B) is not
substantially in the form of a Canadian Competitive Bid as specified herein,
(C) contains qualifying, conditional or similar language, (D) proposes terms
other than or in addition to those set forth in the applicable Canadian Bid
Request, or (E) is otherwise not responsive to such Canadian Bid Request. Any
Canadian Lender may correct a Canadian Competitive Bid containing a manifest
error by submitting a corrected Canadian Competitive Bid (identified as such)
not later than the applicable time required for submission of Canadian
Competitive Bids. Any such submission of a corrected Canadian Competitive Bid
shall constitute a revocation of the Canadian Competitive Bid that contained the
manifest error. The Administrative Agent may, but shall not be required to,
notify any Canadian Lender of any manifest error it detects in such Canadian
Lender’s Canadian Competitive Bid.

(iv) Subject only to the provisions of Sections 5.02, 5.03 and 6.02 and clause
(iii) above, each Canadian Competitive Bid shall be irrevocable.

(d) Notice to Canadian Borrower of Canadian Competitive Bids. Not later than
11:00 a.m. (i) on the requested date of any Canadian Bid Borrowing that is to
consist of Canadian Absolute Rate Loans, or (ii) three Business Days prior to
the requested date of any Canadian Bid Borrowing that is to consist of Canadian
Margin Bid Loans, the Administrative Agent shall notify the Canadian Borrower of
the identity of each Canadian Lender that has submitted a Canadian Competitive
Bid that complies with Section 3.03(c) and of the terms of the offers contained
in each such Canadian Competitive Bid.

 

61



--------------------------------------------------------------------------------

(e) Acceptance of Canadian Competitive Bids. Not later than 11:30 a.m. (i) on
the requested date of any Canadian Bid Borrowing that is to consist of Canadian
Absolute Rate Loans, and (ii) three Business Days prior to the requested date of
any Canadian Bid Borrowing that is to consist of Canadian Margin Bid Loans, the
Canadian Borrower shall notify the Administrative Agent of its acceptance or
rejection of the offers notified to it pursuant to Section 3.03(d). The Canadian
Borrower shall be under no obligation to accept any Canadian Competitive Bid and
may choose to reject all Canadian Competitive Bids. In the case of acceptance,
such notice shall specify the aggregate principal amount of Canadian Competitive
Bids for each Interest Period that is accepted. The Canadian Borrower may accept
any Canadian Competitive Bid in whole or in part; provided that:

(i) the aggregate principal amount of each Canadian Bid Borrowing may not exceed
the applicable amount set forth in the related Canadian Bid Request;

(ii) the principal amount of each Canadian Bid Loan must be C$5,000,000 or a
whole multiple of C$1,000,000 in excess thereof;

(iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Canadian Bid Margins within each Interest Period; and

(iv) the Canadian Borrower may not accept any offer that is described in
Section 3.03(c)(iii) or that otherwise fails to comply with the requirements
hereof.

(f) Procedure for Identical Canadian Bids. If two or more Canadian Lenders have
submitted Canadian Competitive Bids at the same Absolute Rate or Canadian Bid
Margin, as the case may be, for the same Interest Period, and the result of
accepting all of such Canadian Competitive Bids in whole (together with any
other Canadian Competitive Bids at lower Absolute Rates or Canadian Bid Margins,
as the case may be, accepted for such Interest Period in conformity with the
requirements of Section 3.03(e)(iii)) would be to cause the aggregate
outstanding principal amount of the applicable Canadian Bid Borrowing to exceed
the amount specified therefor in the related Canadian Bid Request, then, unless
otherwise agreed by the Canadian Borrower, the Administrative Agent and such
Canadian Lenders, such Canadian Competitive Bids shall be accepted as nearly as
possible in proportion to the amount offered by each such Canadian Lender in
respect of such Interest Period, with such accepted amounts being rounded to the
nearest whole multiple of C$1,000,000.

(g) Notice to Canadian Lenders of Acceptance or Rejection of Canadian Bids. The
Administrative Agent shall promptly notify each Canadian Lender having submitted
a Canadian Competitive Bid whether or not its offer has been accepted and, if
its offer has been accepted, of the amount of the Canadian Bid Loan or Canadian
Bid Loans to be made by it on the date of the applicable Canadian Bid Borrowing.
Any Canadian Competitive Bid or portion thereof that is not accepted by the
Canadian Borrower by the applicable time specified in Section 3.03(e) shall be
deemed rejected.

(h) Notice of Canadian Dollar CDOR Rate. If any Canadian Bid Borrowing is to
consist of Canadian Margin Bid Loans, the Administrative Agent shall determine
the Canadian Dollar CDOR Rate for the relevant Interest Period, and promptly
after making such determination, shall notify the Canadian Borrower and the
Canadian Lenders that will be participating in such Canadian Bid Borrowing of
such Canadian Dollar CDOR Rate.

(i) Funding of Canadian Bid Loans. Each Canadian Lender that has received notice
pursuant to Section 3.03(g) that all or a portion of its Canadian Competitive
Bid has been accepted by the Canadian Borrower shall make the amount of its
Canadian Bid Loan(s) available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the

 

62



--------------------------------------------------------------------------------

date of the requested Canadian Bid Borrowing. Upon satisfaction of the
applicable conditions set forth in Section 6.02, the Administrative Agent shall
make all funds so received available to the Canadian Borrower in like funds as
received by the Administrative Agent.

(j) Notice of Range of Canadian Bids. After each Canadian Competitive Bid
auction pursuant to this Section 3.03, the Administrative Agent shall notify
each Canadian Lender that submitted a Canadian Competitive Bid in such auction
of the ranges of bids submitted (without the bidder’s name) and accepted for
each Canadian Bid Loan and the aggregate amount of each Canadian Bid Borrowing.

2.04. 3.04. Canadian Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each Canadian L/C
Issuer agrees, in reliance upon the agreements of the Canadianother Lenders set
forth in this Section 3.042.04, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Canadian Letters of Credit denominated in Canadian Dollars or U.S. Dollars
for the account of the Canadian Borrower, and to amend or renew Canadian Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Canadian Letters of Credit; and (B) the Canadian
Lenders severally agree to participate in Canadian Letters of Credit issued for
the account of the Canadian Borrower and any drawings thereunder; provided that
after giving effect to any Canadian L/C Credit Extension with respect to any
Letter of Credit, (w) the Total Canadian Outstandings shall not exceed the
Aggregate Canadian Commitments, (x) the aggregate Outstanding Amount of the
Canadian Committed BorrowingsLoans of any Canadian Lender, plus such Canadian
Lender’s Pro Rata Share of the Outstanding Amount of all Canadian L/C
Obligations, plus such Canadian Lender’s Pro Rata Share of the Outstanding
Amount of all Canadian Swing Line Loans shall not exceed such Canadian Lender’s
Canadian Commitment, (y) the sum of the Outstanding Amount of the Canadian L/C
Obligations plus the Outstanding Amount of the U.S. L/C Obligations shall not
exceed the Letter of Credit Sublimit, and (z) the Outstanding Amount of such L/C
Issuer’s (and, if applicable, its U.S. Affiliate’s) L/C Obligations shall not
exceed thesuch L/C Issuer’s L/C Issuer Global Commitment of such L/C Issuer
unless such L/C Issuer agrees otherwise in writing with the Canadian Borrower.
Each request by the Canadian Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Canadian Borrower that
the Canadian L/C Credit Extension so requested complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Canadian Borrower’s ability to
obtain Canadian Letters of Credit shall be fully revolving, and accordingly the
Canadian Borrower may, during the foregoing period, obtain Canadian Letters of
Credit to replace Canadian Letters of Credit that have expired or that have been
drawn upon and reimbursed. All Existing Canadian Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

(ii) No Canadian L/C Issuer shall issue any Letter of Credit, if the expiry date
of such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all the Canadian Lenders have approved such expiry date.

(iii) No Canadian L/C Issuer shall be under any obligation to issue any Letter
of Credit if:

 

63



--------------------------------------------------------------------------------

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Canadian L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such Canadian L/C Issuer
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Canadian L/C Issuer shall
prohibit, or request that such Canadian L/C Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Canadian L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Canadian L/C Issuer
is not otherwise compensated hereunder) not in effect on the Closing Date, or
shall impose upon such Canadian L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which such Canadian L/C
Issuer in good faith deems material to it, unless the Canadian Borrower confirms
that it will pay the foregoing;

(B) the issuance of such Letter of Credit would violate any Laws;

(C) except as otherwise agreed by the Administrative Agent and such Canadian L/C
Issuer, such Letter of Credit is in an initial face amount less than CU.S.
$10,000 or U.S. $10,000, as the case may be;

(D) such Letter of Credit is to be denominated in a currency other than Canadian
Dollars or U.S. Dollars;

(E) the issuance of such Letter of Credit would violate one or more policies of
such Canadian L/C Issuer applicable to the issuance of letters of credit
generally and applied by such Canadian L/C Issuer to other similarly situated
borrowers under similar credit facilities; provided that (x) upon request of the
Canadian Borrower, such Canadian L/C Issuer shall provide the Canadian Borrower
a reasonably detailed description of such policy and (y) such policy shall not
be predicated on the credit strength of the Loan Parties or the Lenders; or

(F) any Canadian Lender is at that time a Defaulting Lender, unless such
Canadian L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such Canadian L/C Issuer (in its reasonable
discretion) with the Canadian Borrower or such Canadian Lender to eliminate such
Canadian L/C Issuer’s actual or potential Fronting Exposure (after giving effect
to Section 4.10(a)(iv)) with respect to the Defaulting Lender arising from
either the Canadian Letter of Credit then proposed to be issued or that Canadian
Letter of Credit and all other Canadian L/C Obligations as to which such
Canadian L/C Issuer has actual or potential Fronting Exposure, as it may elect
in its reasonable discretion.

(iv) No Canadian L/C Issuer shall amend any Letter of Credit if such Canadian
L/C Issuer would not be permitted at such time to issue such Letter of Credit in
its amended form under the terms hereof.

(v) No Canadian L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such Canadian L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

 

64



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Canadian Letters of Credit.

(i) Each Canadian Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Canadian Borrower delivered to the applicable
Canadianan L/C Issuer (with a copy to the Administrative Agent) in the form of a
Canadian Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Canadian Borrower. Such Canadian Letter of Credit
Application may be sent by facsimile, by Canadian or United States mail, by
overnight courier, by electronic transmission using the system provided by such
Canadian L/C Issuer, by personal delivery or by any other means acceptable to
such Canadian L/C Issuer. Such Canadian Letter of Credit Application must be
received by such Canadian L/C Issuer and the Administrative Agent not later than
11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and such Canadian L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Canadian Letter of Credit, such Canadian Letter of Credit
Application shall specify in form and detail satisfactory to such Canadian L/C
Issuer: (A) the proposed issuance date of the requested Canadian Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as such Canadian L/C
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Canadian Letter of Credit, such Canadian Letter of Credit
Application shall specify in form and detail satisfactory to such Canadian L/C
Issuer (A) the Canadian Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such Canadian L/C Issuer may
require. Additionally, the Canadian Borrower shall furnish to such Canadian L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such Canadian L/C Issuer or the Administrative Agent
may reasonably require.

(ii) Promptly after receipt of any Canadian Letter of Credit Application, the
applicable Canadianan L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Canadian Letter of Credit Application from the Canadian Borrower and, if
not, such Canadian L/C Issuer will provide the Administrative Agent with a copy
thereof. Unless such Canadian L/C Issuer has received written notice from any
Canadian Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article 6 shall not then be satisfied, then, subject to the terms and conditions
hereof, such Canadian L/C Issuer shall, on the requested date, issue a Letter of
Credit for the account of the Canadian Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with such Canadian L/C
Issuer’s usual and customary business practices. Immediately upon the issuance
of each Canadian Letter of Credit, each Canadian Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from such Canadian
L/C Issuer a risk participation in such Canadian Letter of Credit in an amount
equal to the product of such Canadian Lender’s Pro Rata Share times the amount
of such Canadian Letter of Credit.

(iii) Promptly after its delivery of any Canadian Letter of Credit or any
amendment to a Canadian Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable Canadianan L/C Issuer will
also deliver to the Canadian Borrower and the Administrative Agent a true and
complete copy of such Canadian Letter of Credit or amendment.

 

65



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Canadian Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable CanadianL/C
Issuer shall examine such drawing documents. After examination L/C Issuer shall
notify the Canadian Borrower and the Administrative Agent thereof. Not later
than 11:00 a.m. on the Business Day immediately following the date of any
payment by such Canadian L/C Issuer under a Letter of Credit (each such date,
aan “Canadian Honor Date”), the Canadian Borrower shall reimburse such Canadian
L/C Issuer in an amount equal to the amount of such drawing whether by way of
Canadian Prime Rate Committed Loans or Canadianby means of a Borrowing of Base
Rate Committed Loans or otherwise. If the Canadian Borrower fails so to
reimburse such Canadian L/C Issuer by such time, the Administrative Agent shall
promptly notify each Canadian Lender of the Canadian Honor Date, the amount of
the unreimbursed drawing (the “Canadian Unreimbursed Amount”), and the amount of
such Canadian Lender’s Pro Rata Share thereof. In such event, the Canadian
Borrower shall be deemed to have requested a Canadian Committed Borrowing of
Canadian Prime Rate Committed Loans or Canadian Base Rate Committed Loans, if
applicable, to be disbursed on the Canadian Honor Date in an amount equal to the
Canadian Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 3.022.02 for the principal amount of Canadian Prime Rate
Committed Loans or Canadian Base Rate Committed Loans, but subject to the amount
of the unutilized portion of the Aggregate Canadian Commitments and whether or
not the conditions set forth in Section 6.02 are satisfied, provided that no
Event of Default under Sections 10.01(h)(i) or 10.01(h)(ii) has occurred and is
continuing. Any notice given by such Canadian L/C Issuer or the Administrative
Agent pursuant to this Section 3.042.04(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Canadian Lender (including the Canadian Lender acting as the
applicable Canadian L/C Issuer) shall upon any notice pursuant to
Section 3.042.04(c)(i) make funds available to the Administrative Agent for the
account of such Canadian L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Pro Rata Share of the Canadian Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 3.042.04(c)(iii), each Canadian Lender that so makes funds available
shall be deemed to have made a Canadian Loan in the form of a Canadian Prime
Rate Committed Loan or Canadian Base Rate Committed Loans,Loan to the Canadian
Borrower in such amount. The Administrative Agent shall remit the funds so
received to such Canadian L/C Issuer.

(iii) With respect to any Canadian Unreimbursed Amount that is not fully
refinanced by Canadian Prime Ratea Committed Loans or CanadianBorrowing of Base
Rate Committed Loans for any reason, the Canadian Borrower shall be deemed to
have incurred from such Canadian L/C Issuer a Canadianan L/C Borrowing in the
amount of the Canadian Unreimbursed Amount that is not so refinanced, which
Canadian L/C Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at a rate per annum rate equal to (i) for the
first three (3) Business Days after the date of such Canadian L/C Borrowing, the
Canadian Prime Rate or the Canadian U.S. Dollar Base Rate, as applicable, and
(ii) thereafter such rate, the Base Rate plus two percent (2%). In such event,
each Canadian Lender’s payment to the Administrative Agent for the account of
such Canadian L/C Issuer pursuant to Section 3.042.04(c)(ii) shall be deemed
payment in respect of its participation in such Canadian L/C Borrowing and shall
constitute a Canadianan L/C Advance from such Canadian Lender in satisfaction of
its participation obligation under this Section 3.04.2.04.

 

66



--------------------------------------------------------------------------------

(iv) Until each Canadian Lender funds its Canadian Committed Loan or Canadian
L/C Advance pursuant to this Section 3.042.04(c) to reimburse such Canadianan
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Canadian Lender’s Pro Rata Share of such amount shall be solely for the
account of such Canadian L/C Issuer.

(v) Each Canadian Lender’s obligation to make Canadian Committed Loans or
Canadian L/C Advances to reimburse such Canadianan L/C Issuer for amounts drawn
under Canadian Letters of Credit, as contemplated by this Section 3.042.04(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Canadian Lender may have against such Canadian L/C
Issuer, the Canadian Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing. No such
making of a Canadianan L/C Advance shall relieve or otherwise impair the
obligation of the Canadian Borrower to reimburse such Canadian L/C Issuer for
the amount of any payment made by such Canadian L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Canadian Lender fails to make available to the Administrative Agent
for the account of such Canadianan L/C Issuer any amount required to be paid by
such Canadian Lender pursuant to the foregoing provisions of this
Section 3.042.04(c) by the time specified in Section 3.042.04(c)(ii), then,
without limiting the other provisions of this Agreement, such Canadian L/C
Issuer shall be entitled to recover from such Canadian Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Canadian L/C Issuer at a rate per annum equal
to the greater of the Canadian Prime Rate or the Canadian U.S. Dollar Base Rate,
as applicable, from time to time in effectFederal Funds Rate and a rate
determined by such Canadian L/C Issuer in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by such Canadian L/C Issuer in connection with the
foregoing. If such Canadian Lender pays such amount (with interest and fees as
aforesaid), the amount so paid (excluding, for the avoidance of doubt, the
aforesaid interest and fees) shall constitute such Canadian Lender’s Canadian
Committed Loan included in the relevant Canadian Committed Borrowing or Canadian
L/C Advance in respect of the relevant Canadian L/C Borrowing, as the case may
be. A certificate of such Canadianan L/C Issuer submitted to any Canadian Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after a Canadianan L/C Issuer has made a payment under any
Letter of Credit and has received from any Canadian Lender such Canadian
Lender’s Canadian L/C Advance in respect of such payment in accordance with
Section 3.042.04(c), if the Administrative Agent receives for the account of
such Canadian L/C Issuer any payment in respect of the related Canadian
Unreimbursed Amount or interest thereon (whether directly from the Canadian
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Canadian Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Canadian
Lender’s Canadian L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

 

67



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of any
Canadian L/C Issuer pursuant to Section 3.042.04(c)(i) is required to be
returned under any of the circumstances described in Section 12.08 (including
pursuant to any settlement entered into by such Canadian L/C Issuer in its
discretion), each Canadian Lender shall pay to the Administrative Agent for the
account of such Canadian L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Canadian Lender, at a rate per annum equal
to the Canadian Prime Rate or Canadian U.S. Dollar Base Rate, as
applicable,Federal Funds Rate from time to time in effect. The obligations of
the Canadian Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Canadian Borrower to reimburse a
Canadianan L/C Issuer for each drawing under each Letter of Credit and to repay
each Canadian L/C Borrowing shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Canadian Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such Canadian L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by such Canadian L/C Issuer of any requirement that exists for such
Canadian L/C Issuer’s protection and not the protection of the Canadian Borrower
or any waiver by such Canadian L/C Issuer which does not in fact materially
prejudice the Canadian Borrower;

(v) any payment made by such Canadian L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable, to the extent the UCC, the ISP or the UCP applies to such Letter of
Credit and the applicable provision in the UCC, the ISP or the UCP that would
otherwise permit such presentation was not overridden by the terms of such
Letter of Credit;

(vi) any payment by such Canadian L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Canadian L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver, receiver-manager or other representative of or successor
to any beneficiary or any transferee of such Letter of Credit, including any
arising in connection with any proceeding under any Debtor Relief Law; or

 

68



--------------------------------------------------------------------------------

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Canadian Borrower or
any Subsidiary.

The Canadian Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Canadian Borrower’s instructions or other irregularity,
the Canadian Borrower will promptly notify such Canadianthe L/C Issuer. The
Canadian Borrower shall be conclusively deemed to have waived any such claim
against the Canadian L/C Issuer and its correspondents unless such notice is
given as aforesaid.

(f) Role of Canadian L/C Issuer. Each Canadian Lender and the Canadian Borrower
agree that, in paying any drawing under a Letter of Credit, no Canadianan L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Canadian L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any of the respective correspondents,
participants or assignees of any Canadiancorrespondent, participant or assignee
of any L/C Issuer shall be liable to any Canadian Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Canadian Lenders or the Canadian Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The CanadianIssuer Document. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Canadian Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the Canadian L/C
Issuers, anythe Administrative Agent-, any of their respective Related
PersonParties , nor any of the respective correspondents, participants or
assignees of any Canadian L/C Issuer, shall be liable or responsible for any of
the matters described in clauses (i) through (vii) of Section 3.042.04(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Canadian Borrower may have a claim against a Canadianthe
L/C Issuer, and such Canadian L/C Issuer may be liable to the Canadian Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Canadian Borrower which the
Canadian Borrower proves were caused by such Canadian L/C Issuer’s willful
misconduct or gross negligence or such Canadian L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, such Canadianan L/C Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such Canadian L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. A
Canadian L/C Issuer may send a Canadian Letter of Credit or conduct any
communication to or from the beneficiary via SWIFT message or overnight courier,
or any other commercially reasonable means of communicating with a beneficiary.

(g) Cash Collateral. Upon the request of the Administrative Agent or, in the
case of the succeeding clause (ii), any Canadian L/C Issuer (with a copy to the
Administrative Agent) (i) if a Canadiansuch L/C Issuer has honored any full or
partial drawing request under any Canadian Letter of Credit and such drawing has
resulted in a Canadianan L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any Canadian Letter of Credit for any reason remains
outstanding and partially or wholly undrawn, the Canadian Borrower shall
immediately Cash Collateralize the then Outstanding

 

69



--------------------------------------------------------------------------------

Amount of all Canadian L/C Obligations in an amount equal to one hundred percent
(100%) of such Outstanding Amount determined as of the date of such Canadian L/C
Borrowing or the Letter of Credit Expiration Date, as the case may be. Sections
2.04, 2.06, 3.06, 4.104.10, and 10.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. The Canadian Borrower, and to
the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to the Administrative Agent, for the benefit of the Canadian L/C Issuers
and the Lenders, a first priority security interest in all such cash, deposit
accounts and all balances therein and in all other property so provided as
collateral pursuant to this Agreement, and in all proceeds of the foregoing, all
as security for the obligations to which Cash Collateral may be applied. Cash
Collateral shall be maintained in blocked deposit accounts held by the
Administrative Agent.

If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
as herein provided which has priority over the Administrative Agent’s claim, the
Canadian Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Agreement in respect of Canadian Letters of
Credit or Canadian Swing Line Loans shall be held and applied to the
satisfaction of the specific Canadian L/C Obligations, Canadian Swing Line
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

Cash Collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or other obligations shall be released in whole or in part, as
applicable, promptly following (i) the elimination of the applicable Fronting
Exposure or payment in full of all other obligations giving rise thereto
(including, if applicable, by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 12.09(b)(vi))); or (ii) the Administrative Agent’s determination that
there exists excess Cash Collateral; provided, however, that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 3.04 or 2.04, in Section 4.104.10, or as may be
otherwise applied in accordance with Section 10.0310.04).

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable Canadianan L/C Issuer and the Canadian Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing
Canadian Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, no Canadian L/C Issuer shall be
responsible to the Canadian Borrower for, and such Canadian L/C Issuer’s rights
and remedies against the Canadian Borrower shall not be impaired by, any action
or inaction of such Canadian L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
such Canadian L/C Issuer or the beneficiary is located, the practice stated in
the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, to the
extent such law or practice is applicable to such Canadian Letter of Credit.

 

70



--------------------------------------------------------------------------------

(i) Letter of Credit Fees. The Canadian Borrower shall pay to the Administrative
Agent for the account of each Canadian Lender in accordance, subject to
Section 4.104.10, with its Pro Rata Share a Letter of Credit fee (the “Canadian
Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit). Canadian. Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears (and, for the avoidance of doubt, calculated for the
calendar-day period for which such Canadian Letter of Credit was outstanding
during such quarterly period, with each quarter starting with and including the
first calendar date of the quarter and ending on and including the last calendar
date of such quarter) and (ii) due and payable within three Business Days of
receipt of an invoice from the Administrative Agent properly setting forth the
amounts due and payable, with such invoice being provided on or after the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily maximum
amount of each standby Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to Canadian L/C
Issuer. The Canadian Borrower shall pay directly to the applicable Canadian L/C
Issuer for its own account a fronting fee with respect to each Letter of Credit
at the rate per annum specified in the applicable Fee Letter, payable on the
actual daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit). Such fronting fee shall be computed on a quarterly basis in arrears
(and, for the avoidance of doubt, calculated for the calendar-day period for
which such Canadian Letter of Credit was outstanding during such quarterly
period, with each quarter starting with and including the first calendar date of
the quarter and ending on and including the last calendar date of such quarter).
Such fronting fee shall be due and payable within three Business Days of receipt
of an invoice from the applicable Canadian L/C Issuer properly setting forth the
amounts due and payable, with such invoice being provided on or after the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Canadian Borrower shall pay directly to such Canadian L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such Canadian L/C
Issuer relating to letters of credit as agreed to by the Canadian Borrower and
the applicable Canadian L/C Issuer. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Agreement, including without limitation
Section 3.042.04(a), a Canadian Letter of Credit issued hereunder shall, upon
the request of the Canadian Borrower, be issued for the account of any
Subsidiary of the Canadian Borrower, provided that notwithstanding such request,
the Canadian Borrower shall be the actual account party for all purposes of this
Agreement for such Canadian Letter of Credit, and such request shall not affect
the Canadian Borrower’s reimbursement obligations hereunder with respect to such
Canadian Letter of Credit.

(m) Canadian L/C Issuer Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, each Canadian L/C Issuer shall, in addition
to its notification obligations set forth elsewhere in this Section, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of

 

71



--------------------------------------------------------------------------------

Canadian Letters of Credit issued by such Canadian L/C Issuer, including
issuances, extensions, amendments and renewals, expirations and cancelations and
disbursements and reimbursements, (ii) at least one Business Day prior to the
time that such Canadian L/C Issuer issues, amends, renews or extends a Canadian
Letter of Credit, the date of such issuance, amendment, renewal or extension,
and the stated amount of the applicable Canadian Letters of Credit after giving
effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Canadian L/C Issuer makes a payment pursuant to a Canadian Letter of Credit, the
date and amount of such payment, (iv) on any Business Day on which the Canadian
Borrower fails to reimburse a payment made pursuant to a Canadian Letter of
Credit required to be reimbursed to such Canadian L/C Issuer on such day, the
date of such failure and the amount of such payment and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request as to the Canadian Letters of Credit issued by such Canadian
L/C Issuer.

2.05. 3.05. Canadian Swing Line Loans.

(a) The Canadian Swing Line. Subject to the terms and conditions set forth
herein, the Canadian Swing Line Lender, in reliance upon the agreements of the
Canadianother Lenders set forth in this Section 3.05,2.05, agrees to make loans
in Canadian Dollars or U.S. Dollars (each such loan, a “Canadian Swing Line
Loan”) to the Canadian Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Canadian Swing Line Sublimit, notwithstanding the fact that
such Canadian Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Canadian Committed BorrowingsLoans and Canadian L/C
Obligations of the Canadian Lender acting as Canadian Swing Line Lender, may
exceed the amount of such Canadian Lender’s Canadian Commitment; provided,
however, that (x) after giving effect to any Canadian Swing Line Loan, (i) the
Total Canadian Outstandings shall not exceed the Aggregate Canadian Commitments,
(ii) the aggregate Outstanding Amount of the Canadian Committed Loans of any
Canadian Lender, plus such Canadian Lender’s Pro Rata Share of the Outstanding
Amount of all Canadian L/C Obligations, plus such Canadian Lender’s Pro Rata
Share of the Outstanding Amount of all Canadian Swing Line Loans plus such
Canadian Lender’s Bankers’ Acceptances shall not exceed such Canadian Lender’s
Canadian Commitment, and (iii) the aggregate Outstanding Amount of Canadian
Swing Line Loans plus the aggregate Outstanding Amount of U.S. Swing Line Loans
shall not exceed $50,000,000, (y) that the Canadian Borrower shall not use the
proceeds of any Canadian Swing Line Loan to refinance any outstanding Canadian
Swing Line Loan, and (z) the Canadian Swing Line Lender shall not be obligated
to make any Canadian Swing Line Loan if it shall determine (after giving effect
to Section 4.10(a Swing Line Loan if it shall determine (after giving effect to
Section 4.10(a)(iv)) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to anythe other terms and
conditions hereof, the Canadian Borrower may borrow under this
Section 3.05,2.05, prepay under Section 3.06,2.06, and reborrow under this
Section 3.05(a).2.05. Immediately upon the making of a Canadian Swing Line Loan,
each Canadian Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Canadian Swing Line Lender a risk
participation in such Canadian Swing Line Loan in an amount equal to the product
of such Canadian Lender’s Pro Rata Share times the amount of such Canadian Swing
Line Loan.

(b) Canadian Borrowing Procedures. Each Canadian Swing Line Borrowing shall be
made upon the Canadian Borrower’s irrevocable notice to the Canadian Swing Line
Lender and the Administrative Agent, which may be given by (A) telephone or
(B) by a Canadian Swing Line Loan Notice. Each such notice must be received by
the Canadian Swing Line Lender and the Administrative Agent not later than 3:00
p.m. on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which may be in Canadian Dollars or in U.S. Dollars and shall be a
minimum of $1,000,000 of such currency,U.S. $1,000,000, and (ii) the requested
borrowing date, which shall be a Business Day.

 

72



--------------------------------------------------------------------------------

Each such telephonic notice must be confirmed promptly by delivery to the
Canadian Swing Line Lender and the Administrative Agent of a written Canadian
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Canadian Borrower. Promptly after receipt by the Canadian Swing
Line Lender of any telephonic Canadian Swing Line Loan Notice, the Canadian
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Canadian Swing
Line Loan Notice and, if not, the Canadian Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Canadian Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Canadian
Lender) prior to 14:00 p.m. for Canadian Swing Line Borrowings made in U.S.
Dollars and 3:00 p.m. for Canadian Swing Line Borrowings made in Canadian
Dollars, in each case on the date of the proposed Canadian Swing Line Borrowing
(A) directing the Canadian Swing Line Lender not to make such Canadian Swing
Line Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 3.052.05(a), or (B) that one or more of the applicable
conditions specified in Article 6 is not then satisfied, then, subject to the
terms and conditions hereof, the Canadian Swing Line Lender will, not later than
5:00 p.m. on the borrowing date specified in such Canadian Swing Line Loan
Notice, make the amount of its Canadian Swing Line Loan available to the
Canadian Borrower at its office either by (i) crediting the account of the
Canadian Borrower on the books of the Canadian Swing Line Lender in immediately
available funds or (ii) wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Canadian Borrower.

(c) Refinancing of Canadian Swing Line Loans.

(i) The Canadian Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Canadian Borrower (which hereby
irrevocably authorizes the Canadian Swing Line Lender to so request on its
behalf), that each Canadian Lender make a Canadian Prime Rate Committed Loan or
a Canadian Base Rate Committed Loan, as applicable, in an amount equal to such
Canadian Lender’s Pro Rata Share of the amount of Canadian Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Canadian Committed BorrowingLoan Notice for purposes hereof)
and in accordance with the requirements of Section 3.02,2.02, without regard to
the minimum and multiples specified therein for the principal amount of Canadian
Prime Rate Committed Loans or Canadian Base Rate Committed Loans, but subject to
the unutilized portion of the Aggregate Canadian Commitments and the conditions
set forth in Section 6.02. The Canadian Swing Line Lender shall furnish the
Canadian Borrower with a copy of the applicable Canadian Committed BorrowingLoan
Notice promptly after delivering such notice to the Administrative Agent. Each
Canadian Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Canadian Committed BorrowingLoan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Canadian Swing Line Loan) for the account of the Canadian Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Canadian Committed BorrowingLoan Notice, whereupon, subject to Section
3.052.05(c)(ii), each Canadian Lender that so makes funds available shall be
deemed to have made a Canadian Prime Rate Committed Loan or Canadian Base Rate
Committed Loan, as applicable, to the Canadian Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Canadian Swing
Line Lender.

(ii) If for any reason any Canadian Swing Line Loan cannot be refinanced by such
a Canadian Committed Borrowing in accordance with Section 3.052.05(c)(i), the
request for Canadian Prime Rate Committed Loans or Canadian Base Rate Committed
Loans, as applicable, submitted by the Canadian Swing Line Lender as set forth
herein shall be deemed to be a request

 

73



--------------------------------------------------------------------------------

by the Canadian Swing Line Lender that each of the Canadian Lenders fund its
risk participation in the relevant Canadian Swing Line Loan and each Canadian
Lender’s payment to the Administrative Agent for the account of the Canadian
Swing Line Lender pursuant to Section 3.052.05(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Canadian Lender fails to make available to the Administrative Agent
for the account of the Canadian Swing Line Lender any amount required to be paid
by such Canadian Lender pursuant to the foregoing provisions of this
Section 3.052.05(c) by the time specified in Section 3.052.05(c)(i), the
Canadian Swing Line Lender shall be entitled to recover from such Canadian
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Canadian Swing Line
Lender at a rate per annum equal to the greatestgreater of the (i) Canadian
Prime Rate (ii) Canadian U.S. Dollar Base Rate,Federal Funds Rate and (iii) a
rate determined by the Canadian Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Canadian Swing Line Lender in connection
with the foregoing. If such Canadian Lender pays such amount (with interest and
fees as aforesaid), the amount so paid (excluding, for the avoidance of doubt,
the aforesaid interest and fees) shall constitute such Canadian Lender’s
Canadian Committed Loan included in the relevant Canadian Committed Borrowing or
funded participation in the relevant Canadian Swing Line Loan, as the case may
be. A certificate of the Canadian Swing Line Lender submitted to any Canadian
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Canadian Lender’s obligation to make Canadian Committed Loans or to
purchase and fund risk participations in Canadian Swing Line Loans pursuant to
this Section 3.052.05(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Canadian Lender may have against
the Canadian Swing Line Lender, the Canadian Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Canadian Lender’s obligation to make
Canadian Committed Loans pursuant to this Section 3.052.05(c) is subject to the
conditions set forth in Section 6.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Canadian Borrower to
repay Canadian Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Canadian Lender has purchased and funded a risk
participation in a Canadian Swing Line Loan, if the Canadian Swing Line Lender
receives any payment on account of such Canadian Swing Line Loan, the Canadian
Swing Line Lender will distribute to such Canadian Lender its Pro Rata Share of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Canadian Lender’s risk
participation was funded) in the same funds as those received by the Canadian
Swing Line Lender.

(ii) If any payment received by the Canadian Swing Line Lender in respect of
principal or interest on any Canadian Swing Line Loan is required to be returned
by the Canadian Swing Line Lender under any of the circumstances described in
Section 12.08 (including pursuant to any settlement entered into by the Canadian
Swing Line Lender in its discretion), each Canadian Lender shall pay to the
Canadian Swing Line Lender its Pro Rata Share thereof on

 

74



--------------------------------------------------------------------------------

demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Canadian Prime Rate or Canadian U.S. Dollar Base Rate, as applicableFederal
Funds Rate. The Administrative Agent will make such demand upon the request of
the Canadian Swing Line Lender. The obligations of the Canadian Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Canadian Swing Line Lender. The Canadian Swing Line
Lender shall be responsible for invoicing the Canadian Borrower for interest on
the Canadian Swing Line Loans. Until each Canadian Lender funds its Canadian
Prime Rate Committed Loan, its Canadian Base Rate Committed Loan or its risk
participation pursuant to this Section 3.052.05 to refinance such Canadian
Lender’s Pro Rata Share of any Canadian Swing Line Loan, interest in respect of
such Pro Rata Share shall be solely for the account of the Canadian Swing Line
Lender.

(f) Payments Directly to Canadian Swing Line Lender. The Canadian Borrower shall
make all payments of principal and interest in respect of the Canadian Swing
Line Loans directly to the Canadian Swing Line Lender.

2.06. 3.06. Prepayments.

(a) The Canadian Borrower may, upon notice to the Administrative Agent, at any
time or from time to time, voluntarily prepay Canadian Committed Loans in whole
or in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) threetwo
Business Days prior to any date of prepayment of Canadian U.S. Eurodollar Rate
Committed Loans and (B) on the date of prepayment of Canadian Prime Rate
Committed Loans, Canadian Base Rate Committed Loans and Canadian Dollar CDOR
Rate Committed Loans,; (ii) any prepayment of Canadian Dollar CDOR Rate
Committed Loans shall be in a principal amount of C$5,000,000 or a whole
multiple of C$1,000,000 in excess thereof; (iii) any prepayment of Canadian U.S.
Eurodollar Rate Committed Loans shall be in a principal amount of U.S.
$5,000,000 or a whole multiple of U.S. $1,000,000 in excess thereof; (iv) any
prepayment of Canadian Prime Rate Committed Loans shall be in a principal amount
of C$1,000,000 or a whole multiple of C$100,000 in excess thereof; and (vand
(iii) any prepayment of Canadian Base Rate Committed Loans shall be in a
principal amount of U.S. $1,000,000 or a whole multiple of U.S. $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Canadian Committed Loans to be prepaid. The
Administrative Agent will promptly notify each Canadian Lender of its receipt of
each such notice, and of the amount of such Canadian Lender’s Pro Rata Share of
such prepayment. If such notice is given by the Canadian Borrower, the Canadian
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Canadian U.S. Eurodollar Rate Committed Loan or a Canadian Dollar CDOR Rate
Committed Loan shall be accompanied by all accrued interest thereon, together
with any additional amounts required pursuant to Section 5.05. Each such
prepayment shall be applied to the Canadian Committed Loans of the Canadian
Lenders in accordance with their respective Pro Rata Shares.

(b) No Canadian Bid Loan may be prepaid without the prior consent of the
applicable Canadian Bid Loan Lender.

(c) The Canadian Borrower may, upon notice to the Canadian Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Canadian Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Canadian Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on

 

75



--------------------------------------------------------------------------------

the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of C $1,000,000 or U.S. $1,000,000, as applicable.1,000,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Canadian Borrower, the Canadian Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(d) If for any reason the Total Canadian Outstandings at any time exceed the
Aggregate Canadian Commitments then in effect, the Canadian Borrower shall
immediately prepay Loans and/or Cash Collateralize the Canadian L/C Obligations
in an aggregate amount equal to such excess (on a proportionate basis having
regard to the Loans and Canadian L/C Obligations of the Canadian Borrower);
provided, however, that the Canadian Borrower shall not be required to Cash
Collateralize the Canadian L/C Obligations pursuant to this Section 3.062.06(d)
unless after the prepayment in full of the Canadian Committed Loans and Canadian
Swing Line Loans the Total Canadian Outstandings exceed the Aggregate Canadian
Commitments then in effect.

(e) Any Canadian Borrowing made by way of Bankers’ Acceptances may be prepaid in
whole or in part prior to the expiry date of the applicable Interest Period
provided that the Canadian Borrower provides for the funding in full of such
unmatured Bankers’ Acceptances to be prepaid by paying to and depositing
Canadian Escrow Funds in accordance with Section 3.08(e). Any such prepayment of
an outstanding Bankers’ Acceptance shall be applied against the face amount (or
undiscounted amount) thereof.

2.07. 3.07. Repayment of Canadian Loans.

(a) The Canadian Borrower shall repay to the Administrative Agent for the
account of the Canadian Lenders on the Maturity Date the aggregate principal
amount of the Canadian Committed Loans and all other Canadian Obligations owing
to the Canadian Lenders outstanding on such date.

(b) The Canadian Borrower shall repay each Canadian Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Canadian Loan is
made and (ii) the Maturity Date.

(c) The Canadian Borrower shall repay each Canadian Bid Loan made to it on the
last day of the Interest Period in respect thereof.

3.08. Bankers’ Acceptances.

(a) Creation of Bankers’ Acceptances. Upon receipt of a Canadian Committed
Borrowing Notice requesting purchase or acceptance of Bankers’ Acceptances, and
subject to the provisions of this Agreement, each Canadian Lender shall accept,
in accordance with its Pro Rata Share of the requested Canadian Committed
Borrowing from time to time such Bankers’ Acceptances as the Canadian Borrower
shall request.

(b) Terms of Acceptance by the Canadian Lenders.

(i) Delivery and Payment. Subject to Sections 3.08(c) and 3.08(d) and only if a
valid appointment pursuant to Section 3.08(b)(v) is not in place, the Canadian
Borrower shall pre-sign and deliver to each Canadian Lender bankers’ acceptance
drafts in sufficient quantity to meet the their requirements for anticipated
Canadian Committed Borrowings by way of Bankers’ Acceptances. The Canadian
Borrower shall, at its option, provide for payment to Administrative Agent for
the benefit of Canadian Lenders of each Bankers’ Acceptance on the date on which
a Bankers’ Acceptance matures, either by payment of the full face amount thereof
or through

 

76



--------------------------------------------------------------------------------

utilization of a conversion to another Type of Canadian Committed Borrowing in
accordance with this Agreement, or through a combination thereof. The Canadian
Borrower waives presentment for payment of Bankers’ Acceptances by Canadian
Lenders and shall not claim from Canadian Lenders any days of grace for the
payment at maturity of Bankers’ Acceptances. Any amount owing by the Canadian
Borrower in respect of any Bankers’ Acceptance which is not paid in accordance
with the foregoing, shall, as and from the date on which such Bankers’
Acceptance matures, be deemed to be outstanding hereunder as a Canadian Prime
Rate Loan owing by the Canadian Borrower.

(ii) No Liability. Administrative Agent and Canadian Lenders shall not be liable
for any damage, loss or improper use of any bankers’ acceptance draft endorsed
in blank except for any loss arising by reason of Administrative Agent or a
Canadian Lender failing to use the same standard of care in the custody of such
bankers’ acceptance drafts as Administrative Agent or such Canadian Lender use
in the custody of their own property of a similar nature.

(iii) Bankers’ Acceptances Purchased by Canadian Lenders. Where the Canadian
Borrower so elects in the Canadian Committed Borrowing Notice, each Canadian
Lender shall purchase Bankers’ Acceptances accepted by it for an amount equal to
the Canadian Discount Proceeds.

(iv) Marketing. Where the Canadian Borrower so elects in the Canadian Committed
Borrowing Notice, it shall be responsible for, and shall make its own
arrangements with respect to, the marketing of Bankers’ Acceptances, except for
(A) Bankers’ Acceptances that are BA Equivalent Advances in which case they will
be dealt with in accordance with Section 3.08(f) or (B) Bankers’ Acceptances
that are accepted by Canadian Lenders (“Old System Issuers”) who are not able to
issue Bankers’ Acceptances as depository bills under the Depository Bills and
Notes Act (Canada), which Bankers’ Acceptances shall in all instances be
purchased by such Old System Issuer.

(v) Power of Attorney. To facilitate the procedures contemplated in this
Agreement, the Canadian Borrower appoints each Canadian Lender from time to time
as the attorney-in-fact of the Canadian Borrower to execute, endorse and deliver
on behalf of the Canadian Borrower drafts or depository bills in the form or
forms prescribed by such Canadian Lender for Bankers’ Acceptances denominated in
Canadian Dollars. Each Bankers’ Acceptance executed and delivered by a Canadian
Lender on behalf of the Canadian Borrower shall be as binding upon the Canadian
Borrower as if it had been executed and delivered by a Responsible Officer of
the Canadian Borrower. The foregoing appointment shall cease to be effective, in
respect of any Canadian Lender regarding the Canadian Borrower, three Business
Days following receipt by such Canadian Lender of a written notice from the
Canadian Borrower revoking such appointment (which notice shall be copied to the
Administrative Agent); provided that any such revocation shall not affect
Bankers’ Acceptances previously executed and delivered by such Canadian Lender
pursuant to such appointment.

(vi) Market. If the Canadian Required Lenders determine, which determination
shall be final conclusive and binding on the Canadian Borrower, that there does
not exist at the applicable time a normal market in Canada for the purchase and
sale of Bankers’ Acceptances, the Administrative Agent shall so notify the
Canadian Borrower, and the Canadian Lenders’ obligation to accept Bankers’
Acceptances under this Agreement shall be suspended until such time as the
Administrative Agent (upon the instruction of the Canadian Required Lenders)
revokes such notice. During any such suspension, a request for a Bankers’
Acceptance will be deemed to be a request for a Canadian Prime Rate Committed
Loan.

 

77



--------------------------------------------------------------------------------

(vii) Pro-Rata Treatment of Canadian Borrowings.

(A) In the event it is not practicable to allocate Bankers’ Acceptances to each
Canadian Lender such that the aggregate amount of Bankers’ Acceptances required
to be purchased by such Canadian Lender hereunder is in a whole multiple of
C$100,000, the Administrative Agent is authorized by the Canadian Borrower and
each Canadian Lender to make such allocation as the Administrative Agent
determines in its sole and unfettered discretion may be equitable in the
circumstances and, if the aggregate amount of such Bankers’ Acceptances is not a
whole multiple of C$100,000, then the Administrative Agent may allocate (on a
basis considered by it to be equitable) the excess of such Bankers’ Acceptances
over the next lowest whole multiple of C$100,000 to one Canadian Lender, which
shall purchase a Bankers’ Acceptance with a face amount equal to the excess and
having the same term as the corresponding Bankers’ Acceptances. In no event
shall the portion of the outstanding Canadian Committed Borrowings by way of
Bankers’ Acceptances of a Canadian Lender exceed such Canadian Lender’s Pro Rata
Share of the aggregate Canadian Committed Borrowings by way of Bankers’
Acceptances by more than C$100,000 as a result of such exercise of discretion by
the Administrative Agent.

(B) If during the term of any Bankers’ Acceptance accepted by a Canadian Lender
hereunder the Canadian Stamping Fee Rate changes as a result of a change in the
Applicable Rate or an Event of Default occurs and is continuing, the fee paid to
such Canadian Lender by the Canadian Borrower pursuant to Section 4.02 (in this
paragraph called the “Initial Fee”) with respect to such Bankers’ Acceptance
shall be recalculated based upon such change in the Canadian Stamping Fee Rate
or the existence of such Event of Default for the number of days during the term
of such Bankers’ Acceptance that such change is applicable or such Event of
Default exists. If such recalculated amount is in excess of the Initial Fee then
the Canadian Borrower shall pay to such Canadian Lender the amount of such
excess, and if such recalculated amount is less than the Initial Fee, then the
amount of such reduction shall be credited to other amounts payable by the
Canadian Borrower to such Canadian Lender.

(c) General Procedures for Bankers’ Acceptances.

(i) Notice. The Canadian Borrower may in a Canadian Committed Borrowing Notice
(which notice must be received by the Administrative Agent not later than 11:00
a.m. one Business Day prior to the date of the requested Canadian Borrowing by
way of Bankers’ Acceptances) request a Canadian Borrowing by way of Bankers’
Acceptances. If the Canadian Borrower is responsible for marketing of such
Bankers’ Acceptances under Section 3.08(b)(iv), the Canadian Borrower by
subsequent notice to Administrative Agent by 11:00 a.m. on the day of the
requested Canadian Borrowing by way of Bankers’ Acceptances shall provide
Administrative Agent (which shall in turn promptly notify each Canadian Lender)
with information as to the discount proceeds payable by the purchasers of the
Bankers’ Acceptances and the party to whom delivery of the Bankers’ Acceptances
by each Canadian Lender is to be made against delivery to each Canadian Lender
of the applicable discount proceeds. Such discount proceeds less the fee
calculated in accordance with Section 4.02(b) shall promptly be delivered to the
Administrative Agent. Any telephone advice given under this Section shall be
subject to Section 3.02 and shall be confirmed by a written notice of the
Canadian Borrower to Administrative Agent prior to 2:00 p.m. on the same day.

 

78



--------------------------------------------------------------------------------

(ii) Rollover. In the case of a rollover of maturing Bankers’ Acceptances issued
by a Canadian Lender, such Canadian Lender, in order to satisfy the continuing
liability of the Canadian Borrower to the Canadian Lender for the face amount of
the maturing Bankers’ Acceptances issued by the Canadian Borrower, shall retain
for its own account the Canadian Net Proceeds of each new Bankers’ Acceptance
issued by it in connection with such rollover; and the Canadian Borrower shall,
on the maturity date of the maturing Bankers’ Acceptances issued by the Canadian
Borrower, pay to Administrative Agent for the benefit of Canadian Lenders an
amount equal to the difference between the face amount of the maturing Bankers’
Acceptances and the aggregate Canadian Net Proceeds of the new Bankers’
Acceptances.

(iii) Conversion from Canadian Prime Rate Loans. In the case of a conversion
from a Canadian Prime Rate Committed Loan into a Canadian Committed Borrowing by
way of Bankers’ Acceptances to be accepted by a Canadian Lender pursuant to
Sections 3.08(a), (b) and (c), such Canadian Lender, in order to satisfy the
continuing liability of the Canadian Borrower to it for the principal amount of
the Canadian Prime Rate Loans owing by the Canadian Borrower being converted,
shall retain for its own account the Canadian Discount Proceeds of each new
Bankers’ Acceptance issued by it in connection with such conversion; and the
Canadian Borrower shall, on the date of issuance of the Bankers’ Acceptances,
pay to Administrative Agent for the benefit of Canadian Lenders an amount equal
to the difference between the aggregate principal amount of the Canadian Prime
Rate Loans owing by the Canadian Borrower being converted owing to the Canadian
Lenders and the aggregate Canadian Discount Proceeds of such Bankers’
Acceptances.

(iv) Conversions to Canadian Prime Rate Loans. In the case of a conversion of a
Canadian Committed Borrowing by way of Bankers’ Acceptances into Canadian Prime
Rate Loan, each Canadian Lender, in order to satisfy the liability of the
Canadian Borrower to it for the face amount of the maturing Bankers’
Acceptances, shall record the obligation of the Canadian Borrower to it as a
Canadian Prime Rate Loan, unless the Canadian Borrower provides for payment to
Administrative Agent for the benefit of Canadian Lenders of the face amount of
the maturing Bankers’ Acceptance in some other manner acceptable to Canadian
Lenders, including conversion to another Type of Canadian Borrowing.

(v) Authorization. The Canadian Borrower hereby authorizes each Canadian Lender
to complete, stamp, hold, sell, rediscount or otherwise dispose of all Bankers’
Acceptances accepted by it pursuant to this Section in accordance with the
instructions provided by the Canadian Borrower pursuant to Sections 3.01 and
3.02, as applicable.

(vi) Depository Notes. The parties agree that in the administering of Bankers’
Acceptances, each Canadian Lender may avail itself of the debt clearing services
offered by a clearing house for depository notes pursuant to the Depository
Bills and Notes Act (Canada) and that the procedures set forth in Section 3.02
be deemed amended to the extent necessary to comply with the requirements of
such debt clearing services.

(d) Execution of Bankers’ Acceptances. The signatures of any authorized
signatory on Bankers’ Acceptances may, at the option of the Canadian Borrower,
be reproduced in facsimile and such Bankers’ Acceptances bearing such facsimile
signatures shall be binding on the Canadian Borrower as if they had been
manually signed by such authorized signatory. Notwithstanding that any person
whose signature appears on any Bankers’ Acceptance as a signatory may no longer
be an authorized signatory of the Canadian Borrower at the date of issuance of a
Bankers’ Acceptance, and notwithstanding that the signature affixed may be a
reproduction only, such signature shall nevertheless be valid and sufficient for
all purposes as if such authority had remained in force at the time of such
issuance and as if such

 

79



--------------------------------------------------------------------------------

signature had been manually applied, and any such Bankers’ Acceptance so signed
shall be binding on the Canadian Borrower.

(e) Escrowed Funds. Upon the occurrence of an Event of Default and an
acceleration of the Canadian Committed Loans under Section 10.02 or upon a
prepayment permitted under Section 3.06 the Canadian Borrower shall forthwith
pay to Administrative Agent for deposit into an escrow account maintained by and
in the name of Administrative Agent for the benefit of Canadian Lenders in
accordance with their Pro Rata Shares an amount equal to the Canadian Lenders’
maximum potential liability (as determined by Administrative Agent) under then
outstanding Bankers’ Acceptances for the Canadian Borrower (the “Canadian Escrow
Funds”). The Canadian Escrow Funds shall be held by Administrative Agent for
set-off against future amounts owing by the Canadian Borrower in respect to such
Bankers’ Acceptances and pending such application shall bear interest at the
rate declared by Administrative Agent from time to time as that payable by it in
respect of deposits for such amount and for such period relative to the maturity
date of the Bankers’ Acceptances, as applicable. If such Event of Default is
either waived or cured in compliance with the terms of this Agreement, then the
Canadian Escrow Funds, together with any accrued interest to the date of
release, shall be forthwith released to the Canadian Borrower.

(f) BA Equivalent Advances. Each Canadian Lender that is unable to accept BAs or
does not customarily accept BAs may, in lieu of accepting a BA on the date of
any Canadian Committed Borrowing, make a BA Equivalent Advance. The amount of
each BA Equivalent Advance shall be equal to the Canadian Discount Proceeds
(with reference to the applicable BA Discount Rate) which would be realized from
a hypothetical sale of those BAs which, but for this subsection, would have been
sold to such Canadian Lender. If such Canadian Lender does not otherwise have a
BA Discount Rate applicable to it, the applicable BA Discount Rate will be
calculated as though such Canadian Lender was listed on Schedule III of the Bank
Act (Canada). Any BA Equivalent Advance shall be made on the relevant date of
any Canadian Committed Borrowing, and shall remain outstanding for the term of
the corresponding BA. On the maturity date of the corresponding BA, such BA
Equivalent Advance shall be repaid in an amount equal to the face amount of a
draft that would have been accepted by such Canadian Lender if such Canadian
Lender had accepted and purchased a BA hereunder. Each BA Equivalent Advance
made pursuant to this subsection shall be deemed to be a BA accepted and
purchased by such Canadian Lender pursuant to the terms hereof, and except in
this subsection, any reference to a BA shall include such BA Equivalent Advance.

3.09. Currency Fluctuations. Notwithstanding any other provision of this
Agreement, Administrative Agent shall have the right at any time and from time
to time to calculate the Total Canadian Outstandings at the U.S. Dollar
Equivalent thereof in U.S. Dollars for any purposes including making a
determination from time to time of the available undrawn portion of the
Aggregate Canadian Commitments. If following such calculation, Administrative
Agent determines that the Total Canadian Outstandings are greater than 105% of
the Aggregate Canadian Commitments at such time, then Administrative Agent shall
so advise the Canadian Borrower and the Canadian Borrower shall following such
advice repay, on the later of (a) five Business Days after such advice and
(b) the earlier of (i) the next Interest Payment Date for Canadian Prime Rate
Loans, (ii) the next Interest Payment Date for Canadian U.S. Eurodollar Rate
Committed Loans or Canadian Dollar CDOR Rate Committed Loans, and (iii) the next
maturity date of any outstanding Bankers’ Acceptance, an amount equal to the
amount by which the Total Canadian Outstandings exceeds the Aggregate Canadian
Commitments, together with all accrued interest on the amount so paid.

 

80



--------------------------------------------------------------------------------

3.10. Currency Conversion and Currency Indemnity.

(a) The Canadian Borrower shall make payment relative to any Canadian Borrowings
(other than Canadian Base Rate Committed Loans or Canadian U.S. Eurodollar Rate
Committed Loans) or Canadian Letter of Credit denominated in Canadian Dollars in
Canadian Dollars and shall make payment relative to Canadian U.S. Base Rate
Committed Loans, Canadian U.S. Eurodollar Rate Committed Loans, and Canadian
Letters of Credit denominated in U.S. Dollars, in U.S. Dollars. If any payment
is received on account of any such Canadian Borrowings or Letter of Credit in
any currency (the “Other Currency”) other than the Applicable Currency (whether
voluntarily, pursuant to any conversion of a Canadian Borrowing or pursuant to
an order or judgment or the enforcement thereof or the realization of any
security or the liquidation of the Canadian Borrower or otherwise howsoever),
such payment shall constitute a discharge of the liability of the Canadian
Borrower hereunder and under the other Loan Documents in respect thereof only to
the extent of the amount of the Applicable Currency which the Administrative
Agent or relevant Canadian Lenders are able to purchase with the amount of the
Other Currency received by it on the Business Day next following such receipt in
accordance with its normal procedures and after deducting any premium and costs
of exchange.

(b) If, for the purpose of obtaining or enforcing judgment in any court in any
jurisdiction, it becomes necessary to convert into a particular currency (the
“Judgment Currency”) any amount due in Canadian Dollars, then the conversion
shall be made on the basis of the rate of exchange prevailing on the next
Business Day following the date such judgment is given and in any event the
Canadian Borrower shall be obligated to pay the Administrative Agent or Canadian
Lenders any deficiency in accordance with Section 3.10(a). For the foregoing
purposes “rate of exchange” means the rate at which the Administrative Agent or
relevant Canadian Lenders, as applicable, in accordance with their normal
banking procedures are able on the relevant date to purchase Canadian Dollars
with the Judgment Currency after deducting any premium and costs of exchange.

(c) If the Administrative Agent or any Canadian Lender receives any payment or
payments on account of the liability of the Canadian Borrower hereunder pursuant
to any judgment or order in any Other Currency, and the amount of Canadian
Dollars which the Administrative Agent or relevant Canadian Lender is able to
purchase on the Business Day next following such receipt with the proceeds of
such payment or payments in accordance with its normal procedures and after
deducting any premiums and costs of exchange is less than the amount of Canadian
Dollars due in respect of such liabilities immediately prior to such judgment or
order, then the Canadian Borrower shall, within five Business Days after demand,
and the Canadian Borrower hereby agrees to, indemnify and save Administrative
Agent or such Canadian Lender harmless from and against any loss, cost or
expense arising out of or in connection with such deficiency. The agreement of
indemnity provided for in this Section 3.10(c) shall constitute an obligation
separate and independent from all other obligations contained in this Agreement,
shall give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by Administrative Agent or the Lenders or
any of them from time to time, and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due hereunder or under any judgment or order.

3.11. Funding Source. (a) Each Canadian Lender may, at its option, make any
Canadian Loan available to the Canadian Borrower by causing any foreign or
domestic branch or Affiliate of such Canadian Lender to make such Loan; provided
that any exercise of such option shall not affect the obligation of the Canadian
Borrower to repay such Canadian Loan in accordance with the terms of this
Agreement.

 

81



--------------------------------------------------------------------------------

ARTICLE 3. ARTICLE 4.

[Reserved]

ARTICLE 4.

GENERAL PROVISIONS APPLICABLE TO SENIOR

CREDIT FACILITY AND CANADIAN SUBFACILITY

4.01. Interest on Loans.

(a) Subject to the provisions of subsection (d) below, (i) each U.S. Eurodollar
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the U.S. Dollar
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
U.S. Base Rate Committed Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the U.S. Base Rate plus the Applicable Rate; (iii) each U.S. Bid Loan shall bear
interest on the outstanding principal amount thereof for the Interest Period
therefor at a rate per annum equal to the U.S. Dollar Eurodollar Rate for such
Interest Period plus (or minus) the U.S. Eurodollar Bid Margin, or at the
Absolute Rate for such Interest Period, as the case may be; and (iv) each U.S.
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the U.S. Swing
Line Rate.

(a) (b) Subject to the provisions of subsection (d) below, (i) each Canadian
Dollar CDOREurodollar Rate Committed Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Canadian Dollar CDOREurodollar Rate for such Interest Period plus the
Applicable Rate; (ii) each Canadian U.S. EurodollarBase Rate Committed Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Periodfrom the applicable borrowing date at a rate per annum equal to
the U.S. Dollar Eurodollar Rate for such Interest PeriodBase Rate plus the
Applicable Rate; (iii) each Canadian Prime Rate Committed Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Canadian Prime Rate plus the
Applicable Rate; (iv) each Canadian Base Rate Committed Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Canadian U.S. Dollar Base Rate plus the
Applicable Rate; (v) each Canadian Bid Loan shall bear interest on the
outstanding principal amount thereof for the Interest Period therefor at a rate
per annum equal to the Canadian Dollar CDOREurodollar Rate for such Interest
Period plus (or minus) the CanadianEurodollar Bid Margin, or at the Absolute
Rate for such Interest Period, as the case may be; and (viiv) each Canadian
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Canadian
Swing Line Rate.

(b) [Reserved].

(c) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the rate two percent
(2%) above the rate that was applicable to such Loan before a principal payment
on such Loan became past due, to the fullest extent permitted by applicable
Laws.

(ii) If any amount (other than principal of any Loan) payable by the applicable
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of (x) the U.S. Required Lenders, in the case
of a U.S. Obligation, or (y) the Canadian Required

 

82



--------------------------------------------------------------------------------

Lenders, in the case of a Canadian Obligation, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to, in the
case of a U.S. Obligation, the U.S. the Base Rate plus two percent (2%), and, in
the case of a Canadian Obligation, the Canadian Prime Rate plus two percent
(2%) to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(d) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(e) For the purposes of the Interest Act (Canada), whenever interest payable
pursuant to this Agreement with respect to the Canadian Borrowings, Canadian L/C
Obligations and other amounts payable hereunder or under the other Loan
Documents with respect thereto is calculated on the basis of a period other than
a calendar year (the “Relevant Period”), each rate of interest determined
pursuant to such calculation expressed as an annual rate is equivalent to such
rate as so determined multiplied by the actual number of days in the calendar
year in which the same is to be ascertained and divided by the number of days in
the Relevant Period.

(f) To the extent permitted by law, the provisions of the Judgment Interest Act
(Alberta) shall not apply to the Loan Documents and are hereby expressly waived
by the Canadian Borrower.

(g) For the purposes of the Interest Act (Canada), the principle of deemed
reinvestment of interest shall not apply to any interest calculation under the
Loan Documents with respect to the Canadian Borrowings, Canadian L/C
Obligations, Bankers’ Acceptances and other amounts payable hereunder or under
the other Loan Documents with respect thereto, and the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.

4.02. Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.04 and subsections (i) and (j) of Section 3.04:

(a) Commitment Fee.

(i) The U.S. Borrower shall pay to the Administrative Agent for the account of
each Lender in accordance with its U.S. Pro Rata Share, a commitment fee equal
to the Applicable Rate times the actual daily amount by which the Aggregate U.S.
Commitments exceed the sum of (A) the Outstanding Amount of U.S. Committed Loans
and (ii) the Outstanding Amount of U.S. L/C Obligations, subject to adjustment
as provided in Section 4.10. For the avoidance of doubt, the Outstanding Amount
of U.S. Swing Line Loans shall not be counted towards or considered usage of the
Aggregate U.S. Commitments for purposes of determining the commitment fee.

(ii) The Canadian Borrower shall pay to the Administrative Agent for the account
of each Canadian Lender in accordance with its Canadian Pro Rata Share, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Canadian Commitments exceed the sum of (A) the Outstanding
Amount of Canadian Committed Loans and (ii) the Outstanding Amount of Canadian
L/C Obligations, subject to adjustment as provided in Section 4.10. For the
avoidance of doubt, the Outstanding Amount of Canadian Swing Line Loans shall
not be counted towards or considered usage of the Aggregate Canadian Commitments
for purposes of determining the commitment fee.[Reserved].

 

83



--------------------------------------------------------------------------------

(iii) The commitment fees shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article 6 is not met, and shall be due and payable within three Business Days of
receipt of an invoice from the Administrative Agent properly setting forth the
amounts due and payable, with such invoice being provided on or after the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fees shall be calculated
quarterly in arrears (and, for the avoidance of doubt, calculated based on the
number of calendar days of the Availability Period during such quarterly period,
with each quarter starting with and including the first calendar date of the
quarter and ending on and including the last calendar date of such quarter), and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

(b) Canadian Stamping Fee. In consideration of each Canadian Lender’s commitment
to accept Bankers’ Acceptances under this Agreement, the Canadian Borrower will
pay to Administrative Agent for the account of each Canadian Lender the Canadian
Stamping Fee Rate multiplied by the face amount of each Bankers’ Acceptance
accepted by such Canadian Lender under this Agreement calculated for the number
of days in the term of such Bankers’ Acceptance. Such fee shall be due and
payable on the date on which such Bankers’ Acceptances are accepted and if such
Canadian Lender is purchasing such Bankers’ Acceptance, such fee shall be
deducted from the Canadian Discount Proceeds paid to the Canadian Borrower.
[Reserved].

(c) Other Fees. The BorrowersBorrower shall pay to the Joint Lead Arrangers and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the applicable Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

4.03. Computation of Interest and Fees on Loans. All computations of
(a) interest for (i) U.S. Base Rate Loans, (ii) Canadian Base Rate Committed
Loans, (iii) Canadian Prime Rate Loans, and (iv) Canadian Dollar CDOR Rate
Loans, and (b) stamping fees for Bankers’ AcceptancesBase Rate Loans shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of fees and interest on Loans shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 4.05(a), bear
interest for one day.

4.04. Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained with respect to each applicablethe Borrower by
such Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the BorrowersBorrower and the interest and payments
thereon. Any failure so to record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the applicable Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any

 

84



--------------------------------------------------------------------------------

Lender made through the Administrative Agent, the applicable Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records; provided that if such Note is requested by any Lender on the Closing
Date, such request shall comply with Section 6.01(a)(ii). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

4.05. Payments Generally.

(a) All payments to be made by anythe Borrower shall be made free and clear of
and without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by anythe
Borrower hereunder shall be made to the Administrative Agent or in the case of
Canadian Borrowings or Canadian Letters of Credit to the Administrative Agent at
the Canadian Payment Office, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office or the Canadian
Payment Office, as applicable, in the Applicable Currency, and, in immediately
available funds not later than 2:00 p.m. on the date specified herein. The
Administrative Agent or the Administrative Agent’s office, as applicable, will
promptly distribute to each applicable Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(b) If any payment to be made by anythe Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(c) Unless anythe Borrower or any Lender has notified the Administrative Agent,
prior to the time any payment is required to be made by it to the Administrative
Agent hereunder, that suchthe Borrower or such Lender, as the case may be, will
not make such payment, the Administrative Agent may assume that suchthe Borrower
or such Lender, as the case may be, has timely made such payment and may (but
shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

(i) if anythe Borrower failed to make such payment, each applicable Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the greater of the Federal Funds Rate (or in the
case of the Canadian Loans or Canadian Letters of Credit, the Canadian Prime
Rate) from time to time in effect and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing; and

 

85



--------------------------------------------------------------------------------

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the applicable
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the greater of the Federal
Funds Rate (or in the case of the Canadian Loans or Canadian Letters of Credit,
the Canadian Prime Rate) from time to time in effect and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Committed Loan or Bid Loan, as the
case may be, included in the applicable Borrowing. If such Lender does not pay
such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the applicable Borrower,
and suchthe Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable Borrowing. Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or anythe
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or anythe Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 4, and such funds are not made available to the applicable Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article 6 are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make U.S. Committed Loans and to
fund participations in U.S. Letters of Credit and U.S. Swing Line Loans and to
make payments pursuant to Section 11.08 are several and not joint. The failure
of any Lender to make any U.S. Committed Loan, to fund any such participation
and to make any payment under Section 11.08 on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its U.S. Committed Loan, to purchase its participation or to make its
payment under Section 11.08.

(f) The obligations of the Canadian Lenders hereunder to make Canadian Committed
Loans, to accept or purchase Bankers’ Acceptances, to fund participations in
Canadian Letters of Credit and Canadian Swing Line Loans and to make payments
pursuant to Section 11.08 are several and not joint. The failure of any Canadian
Lender to make any Canadian Committed Loan, to accept or purchase any Bankers’
Acceptance, or to fund any such participation on any date required hereunder
shall not relieve any other Canadian Lender of its corresponding obligation to
do so on such date, and no Canadian Lender shall be responsible for the failure
of any other Canadian Lender to so make its Canadian Committed Loan, purchase
its participation or to make its payment under Section 11.08. [Reserved].

(g) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

86



--------------------------------------------------------------------------------

4.06. Sharing of Payments.

(a) If, other than as expressly provided elsewhere herein, any Lender shall
obtain on account of the U.S. Committed Loans made by it, or the participations
in U.S. L/C Obligations or in U.S. Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (i) notify the Administrative
Agent of such fact, and (ii) purchase from the other Lenders such participations
in the U.S. Committed Loans made by them and/or such subparticipations in the
participations in U.S. L/C Obligations or U.S. Swing Line Loans held by them, as
the case may be, as shall be necessary to cause such purchasing Lender to share
the excess payment in respect of such U.S. Committed Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the applicable purchasing Lender under any of the circumstances
described in Section 12.08 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other applicable Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The U.S. Borrower agrees that any Lender so purchasing a
participation from the other Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 12.11) with respect to such participation as fully as if such Lender
were the direct creditor of the U.S. Borrower in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this subsection and will in each case notify the applicable
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this subsection shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the U.S.
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the U.S. Obligations purchased.

(b) If, other than as expressly provided elsewhere herein, any Canadian Lender
shall obtain on account of the Canadian Committed Loans made by it, the Bankers’
Acceptances accepted by it, or the participations in Canadian L/C Obligations or
inObligations due and payable to it by the Canadian Swing Line Loans held by
itBorrower, any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Canadian Lender shall immediately
(i) notify the Administrative Agent of such fact, and (ii) purchase from the
other Canadian Lenders such participations in the Canadian Committed Loans and
Bankers’ Acceptances made by them and/or such subparticipations in the
participations in Canadian L/C Obligations or Canadian Swing Line Loans held
bydue and payable to them, as the case may be, as shall be necessary to cause
such purchasing Canadian Lender to share the excess payment in respect of such
Canadian Committed Loans and Bankers’ Acceptances or such participations, as the
case may beObligations, pro rata with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from the
applicable purchasing Canadian Lender under any of the circumstances described
in Section 12.08 (including pursuant to any settlement entered into by the
purchasing Canadian Lender in its discretion), such purchase shall to that
extent be rescinded and each other applicable Canadian Lender shall repay to the
purchasing Canadian Lender the purchase price paid therefor, together with an
amount equal to such paying Canadian Lender’s ratable share (according to the
proportion of (i) the amount of such paying Canadian Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Canadian Lender) of
any interest or other amount paid or payable by the purchasing Canadian Lender
in respect of the total amount so recovered, without further interest thereon.
The Canadian Borrower agrees that any Canadian Lender so purchasing a
participation

 

87



--------------------------------------------------------------------------------

from another Canadian Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 12.11) with respect to such participation as fully as if such
Canadian Lender were the direct creditor of the Canadian Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this subsection and will in each case notify the applicable
Canadian Lenders following any such purchases or repayments. Each Canadian
Lender that purchases a participation pursuant to this subsection shall from and
after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Canadian Obligations purchased to the same extent as though the
purchasing Canadian Lender were the original owner of the Canadian Obligations
purchased.

4.07. Canadian Reallocation of the Commitments. [Reserved]. The Borrowers,
collectively, may by notice to the Administrative Agent reallocate a portion of
the Aggregate Commitments specified therein as part of the Aggregate Canadian
Commitments or the Aggregate U.S. Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date such reallocation shall become effective,
(ii) any such reallocation shall be in an aggregate amount of U.S. $50,000,000
if the amount of the Aggregate Canadian Commitments at the time of such
reallocation is zero, and otherwise in an aggregate amount of U.S. $10,000,000
or in each case any whole multiple of U.S. $1,000,000 in excess thereof, or
shall be a reallocation to zero, (iii) after any such reallocation, the amount
of the Aggregate Canadian Commitments shall be equal to or greater than U.S.
$50,000,000 or shall be zero, but in no event more than the sum of the Canadian
Maximum Commitments of all Canadian Lenders, (iv) after any such reallocation,
the amount of the Aggregate U.S. Commitments may be equal to the amount of the
Aggregate Commitments, and in such case, the amount of the Aggregate Canadian
Commitments shall be zero, (v) the Borrowers shall not reallocate any portion of
the Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder (a) the Total Outstandings would exceed the Aggregate
Commitments, (b) the Total Canadian Outstandings would exceed the Aggregate
Canadian Commitments, (c) the Total U.S. Outstandings would exceed the Aggregate
U.S. Commitments, (d) the sum of any Lender’s outstanding U.S. Committed Loans
plus such Lender’s Pro Rata Share of outstanding U.S. L/C Obligations and U.S.
Swing Line Loans would exceed such Lender’s U.S. Commitment, (e) the sum of any
Canadian Lender’s outstanding Canadian Committed Loans and Bankers’ Acceptances
plus such Canadian Lender’s Pro Rata Share of outstanding Canadian L/C
Obligations and Canadian Swing Line Loans would exceed such Canadian Lender’s
Canadian Commitment, or (f) any Canadian Lender’s Canadian Commitment would
exceed its Canadian Maximum Commitment, and (vi) the Borrowers, collectively,
shall make no more than four reallocations of the Commitments in any calendar
year. The Administrative Agent will promptly notify the Lenders and their
Canadian branches or affiliates with Canadian Commitments of any such notice of
reallocation of the Commitments and the amount of their respective U.S.
Commitments and Canadian Commitments, and shall notify all Lenders of the
Commitments, the Aggregate U.S. Commitments and the Aggregate Canadian
Commitments upon the effectiveness of such reallocation.

4.08. Extension of Maturity Date.

(a) Not earlier than 90 days prior to, nor later than 30 days prior to, each
anniversary of the Closing Date, the U.S. Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), request a
one-year extension of the Maturity Date then in effect. Within 30 days of
delivery of such notice, each Lender shall notify the Administrative Agent
whether or not it consents to such extension (which consent may be given or
withheld in such Lender’s sole and absolute discretion). Any Lender not
responding within the above time period shall be deemed not to have consented to
such

 

88



--------------------------------------------------------------------------------

extension. The Administrative Agent shall promptly notify the U.S. Borrower and
the Lenders of the Lenders’ responses. The U.S. Borrower may not extend the
Maturity Date pursuant to this Section 4.08 more than two times (it being
understood and agreed that the extension of the Maturity Date applicable to the
Lenders party to the First Amendment and Extension Agreement pursuant to this
Section 4.08 on the First Amendment and Extension Effective Date shall not count
against the two extensions permitted under this clause (a)).

(b) The Maturity Date shall be extended only if Lenders holding more than 50% of
the Aggregate Commitments (calculated excluding Defaulting Lenders and prior to
giving effect to any replacements of Lenders permitted herein) (the “Consenting
Lenders”) have consented thereto. If so extended, the Maturity Date, as to the
Consenting Lenders, shall be extended to the same date in the following year,
effective as of the date of such extension by the Consenting Lenders (such
effective date being the “Extension Effective Date”). The Administrative Agent
and the U.S. Borrower shall promptly confirm to the Lenders such extension and
the Extension Effective Date. As a condition precedent to such extension, the
U.S. Borrower shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the Extension Effective Date signed by a Responsible
Officer of such Loan Party (i) certifying that such extension has been duly
authorized by such Loan Party and (ii) in the case of eachthe Borrower,
certifying that, (A) before and after giving effect to such extension, the
representations and warranties contained in Article 7 and the other Loan
Documents made by it are true and correct in all material respects on and as of
the Extension Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, (B) before and after giving
effect to such extension no Default exists or will exist, and (C) no event has
occurred since the date of the most recent audited financial statements of the
U.S. Borrower delivered pursuant to Section 8.02(a) that has had, or could
reasonably be expected to have, a Material Adverse Effect. The U.S. Borrower
shall prepay U.S. Committed Loans outstanding on the Maturity Date with respect
to any Lender that did not consent to an extension of such Maturity Date
pursuant to Section 4.08(a) (and pay any additional amounts required pursuant to
Section 5.05) to the extent necessary to keep outstanding U.S. Committed Loans
ratable with any revised and new Pro Rata Shares of all the Lenders effective as
of such Maturity Date. The Canadian Borrower shall prepay any Canadian Committed
Loans owing by it outstanding on the Maturity Date with respect to any Lender
that did not consent to an extension of such Maturity Date pursuant to
Section 4.08(a) (and pay any additional amounts required pursuant to
Section 5.05) to the extent necessary to keep outstanding Canadian Committed
Loans ratable with any revised and new Pro Rata Shares of all the Canadian
Lenders effective as of such Maturity Date.

(c) If any Lender does not consent to the extension of the Maturity Date as
provided in this Section 4.08, the U.S. Borrower shall have the right to replace
such Lender in accordance with Section 12.17.

(d) This Section shall supersede any provisions in Section 4.06 or 12.01 to the
contrary.

4.09. Increase in Commitments.

(a) The U.S. Borrower shall have the right (in consultation with the
Administrative Agent), without the consent of any of the Lenders, to cause from
time to time an increase in the Aggregate Commitments by adding to this
Agreement one or more additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel or by allowing one or more Lenders to
increase their respective Commitments, provided, however, (i) no Default shall
exist, (ii) no such increase shall result in the Aggregate Commitments exceeding
U.S. $3,750,000,000, (iii) no such increase shall be in an amount less than U.S.
$50,000,000, and (iv) no Lender’s Commitment shall be increased without such
Lender’s consent (which consent may be given or withheld in such Lender’s sole
and absolute discretion) and any Lender which

 

89



--------------------------------------------------------------------------------

does not respond to any such request to increase its Commitment within the
applicable time period provided therefor shall be deemed to have declined to
increase its Commitment.

(b) If the Aggregate Commitments are increased in accordance with this Section,
the Administrative Agent and the U.S. Borrower shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase.
The Administrative Agent shall promptly notify the U.S. Borrower and the Lenders
of the final allocation of such increase and the Increase Effective Date. As a
condition precedent to such increase, the U.S. Borrower shall deliver to the
Administrative Agent a certificate of the U.S. Borrower, if the Aggregate U.S.
Commitments are being increased, and/or the Canadian Borrower, if the Aggregate
Canadian Commitments are being increased, and each Guarantor dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions (or governing board minutes) adopted by such Loan Party authorizing
such increase, and (ii) in the case of each certificate from athe Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article 7 (other than Section 7.14)
and the other Loan Documents made by it are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, provided that in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof, and (B) no Default exists. The U.S.
Borrower shall prepay any U.S. Committed Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 5.05) to the extent necessary to keep the outstanding U.S. Committed
Loans ratable with any revised Pro Rata Shares arising from any nonratable
increase in the U.S. Commitments under this Section. The Canadian Borrower shall
prepay any Canadian Committed Loans owing by it and outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 5.05) to the extent necessary to keep the outstanding Canadian Committed
Loans ratable with any revised Pro Rata Shares arising from any nonratable
increase in the Canadian Commitments under this Section.

(c) This Section shall supersede any provisions in Section 4.06 or 12.01 to the
contrary.

4.10. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Canadian Required Lenders”,
“Required Lenders” and Section 12.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 10 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.11. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lenders hereunder;
third, to Cash Collateralize any L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with

 

90



--------------------------------------------------------------------------------

SectionsSection 2.04(g) and 3.04(g); fourth, as the applicable Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the U.S. Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize any L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with SectionsSection 2.04(g) and 3.04(g); sixth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the applicable Borrower as a result of any
judgment of a court of competent jurisdiction obtained by suchthe Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 6.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 4.10(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.10(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 4.02(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to SectionsSection 2.04(g)
and 3.04(g), as applicable.

(C) With respect to any fee payable under Section 4.02(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the applicable Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the L/C Issuers

 

91



--------------------------------------------------------------------------------

and Swing Line Lenders, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or such Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 6.02. are satisfied at the time of such reallocation (and, unless the
BorrowersBorrower shall have otherwise notified the Administrative Agent at such
time, the BorrowersBorrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Commitment. Subject to Section 12.25, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the applicable Borrower shall within two (2) Business Days, without prejudice to
any right or remedy available to it hereunder or under applicable Law,
(x) first, prepay Swing Line Loans in an amount equal to the Swing Line Lenders’
Fronting Exposure and (y) second, Cash Collateralize the L/C Issuers’ Fronting
Exposure in accordance with the procedures set forth in SectionsSection 2.04(g)
and 3.04(g) (other than with respect to the timing of such Cash
Collateralization by the applicable Borrower), as applicable.

(b) Defaulting Lender Cure. If the BorrowersBorrower, the Administrative Agent,
Swing Line Lenders and the L/C Issuers agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Share (without giving effect to Section 4.10(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the BorrowersBorrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

4.11. Termination or Reduction of Commitments. The U.S. Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments
(including the Aggregate Canadian Commitments), or from time to time permanently
reduce the Aggregate Commitments (and proportionately reduce the Aggregate
Canadian Commitments); provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. two Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of U.S. $10,000,000 or any whole multiple of U.S.
$1,000,000 in excess thereof, (iii) the U.S. Borrower shall not

 

92



--------------------------------------------------------------------------------

terminate or reduce the Aggregate Commitments (and the Aggregate Canadian
Commitments, if applicable) if, after giving effect thereto and to any
concurrent prepayments hereunder, (1) the Total Outstandings would exceed the
Aggregate Commitments, (2) the Total U.S. Outstandings would exceed the
Aggregate U.S. Commitments, or (3) the Total Canadian Outstandings would exceed
the Aggregate Canadianthe Total Outstandings would exceed the Aggregate
Commitments, (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimitsublimit shall be automatically reduced by the amount
of such excess, and (v) if, after giving effect to any reduction of the
Aggregate Commitments, the U.S. Swing Line Sublimit exceeds the amount of the
Aggregate U.S. Commitments or the Canadian Swing Line Sublimit exceeds the
Aggregate Canadian Commitments, such sublimitssublimit shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the U.S. Commitment of each Lender according to such Lender’s Pro
Rata Share. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

ARTICLE 5.

TAXES, YIELD PROTECTION AND ILLEGALITY

5.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) such Loan Party or
the Administrative Agent shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 5.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and

 

93



--------------------------------------------------------------------------------

(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 5.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the BorrowersBorrower. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the applicable Borrower by a Lender or an L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive absent
manifest error.

(ii) Each Lender and L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or such L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.09(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or by the Administrative Agent to a Governmental Authority as
provided in this Section 5.01, suchthe Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to suchthe
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to suchthe Borrower or the Administrative Agent, as the
case may be.

 

94



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
U.S. Borrower and the Administrative Agent, at the time or times reasonably
requested by the U.S. Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the U.S. Borrower
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the U.S. Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the U.S. Borrower or the Administrative Agent as will enable the
U.S. Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in
Sections 5.01(e)(ii)(A), 5.01(e)(ii)(B) and 5.01(e)(ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that athe
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the U.S. Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the U.S. Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the U.S. Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x)

 

95



--------------------------------------------------------------------------------

a certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the U.S. Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the U.S. Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the U.S. Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
U.S. Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the U.S. Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 5.01 expires or becomes obsolete or
inaccurate in any respect, it shall

 

96



--------------------------------------------------------------------------------

update such form or certification or promptly notify the U.S. Borrower and the
Administrative Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 5.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 5.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 5.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

5.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund U.S. Dollar
Eurodollar Rate Loans or Canadian Dollar CDOR Rate Loans, as applicable, or to
determine or charge interest rates based upon the U.S. Dollar Eurodollar Rate or
the Canadian Dollar CDOR Rate, then, on notice thereof by such Lender to each
applicablethe Borrower through the Administrative Agent, any obligation of such
Lender (a) to make or continue U.S. Dollar Eurodollar Rate Loans or Canadian
U.S. Eurodollar Rate Committed Loans, or (b) to convert (i) U.S. Base Rate
Committed Loans to U.S. Eurodollar Rate Committed Loans or (ii) Canadian Prime
Rate Committed Loans or Canadian Base Rate Committed Loans to Canadian Dollar
CDOR Rate Committed Loans or Canadian U.S. Eurodollar Rate Committed Loans,
shall be suspended until such Lender notifies the Administrative Agent and each
applicable Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, each applicable Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, (a) convert all U.S. Dollar Eurodollar Rate Loans or Canadian U.S.
Eurodollar Rate Committed Loans of such Lender to U.S. Base Rate Loans, or
Canadian Base Rate Committed Loans, as the case may be, and (b) convert all
Canadian Dollar CDOR Rate Loans of such Lender to Canadian Prime Rate Committed
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such U.S. Dollar Eurodollar Rate Loans or
Canadian Dollar CDOR Rate Loans, as the case may be, to such day, or
immediately, if such Lender may not lawfully continue to maintain such
U.S. Dollar Eurodollar Rate Loans or Canadian Dollar CDOR Rate Loans, as the
case may be. Upon any such prepayment or

 

97



--------------------------------------------------------------------------------

conversion, each applicable Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

5.03. Inability to Determine Rates; Market Disruption.

(a) If the U.S. Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the U.S. Dollar Eurodollar Rate
for any requested Interest Period with respect to a proposed U.S. Eurodollar
Rate Committed Loan, or that the U.S. Dollar Eurodollar Rate for any requested
Interest Period with respect to a proposed U.S. Eurodollar Rate Committed Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the U.S. Borrower and
each Lender. Thereafter, the obligation of the Lenders to make or maintain
U.S. Dollar Eurodollar Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the U.S. Required Lenders) revokes such notice.
Upon receipt of such notice, the U.S. Borrower may revoke any pending request
for a U.S. Borrowing of, conversion to or continuation of U.S. Eurodollar Rate
Committed Loans or, failing that, will be deemed to have converted such request
into a request for a U.S. Committed Borrowing of U.S. Base Rate Loans in the
amount specified therein.

(b) If the Canadian Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the U.S. Dollar Eurodollar Rate or
the Canadian Dollar CDOR Rate for any requested Interest Period with respect to
a proposed Canadian Committed Loan, or that the U.S. Dollar Eurodollar Rate or
the Canadian Dollar CDOR Rate for any requested Interest Period with respect to
a proposed Canadian Committed Loan does not adequately and fairly reflect the
cost to such Canadian Lenders of funding such Loan, the Administrative Agent
will promptly so notify each Canadian Borrower and each Canadian Lender.
Thereafter, the obligation of the Canadian Lenders to make or maintain Canadian
Dollar CDOR Rate Loans and/or Canadian U.S. Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Canadian
Required Lenders) revokes such notice. Upon receipt of such notice, the Canadian
Borrower may revoke any pending request for a Canadian Borrowing of, conversion
to or continuation of such Canadian Committed Loans or, failing that, will be
deemed to have converted such request into a request for a Canadian Committed
Borrowing of Canadian Base Rate Committed Loans or Canadian Prime Rate Committed
Loans in the amount specified therein.[Reserved].

(c) If for any reason in connection with any request for a U.S. Eurodollar Rate
Committed Loan or a Canadian U.S. Eurodollar Rate Committed Loan,Notwithstanding
anything to the contrary in this Agreement or any other Loan Documents, if the
Administrative Agent determines (which determination will be conclusive absent
manifest error), or any of the Borrowers or U.S. Required Lenders or
CanadianBorrower or Required Lenders notify the Administrative Agent (with, in
the case of the U.S. Required Lenders or Canadian Required Lenders, a copy to
the applicable Borrower) that the BorrowersBorrower or U.S. Required Lenders or
Canadian Required Lenders (as applicable) have determined, that:

(i) adequate and reasonable means do not exist for determining the U.S. Dollar
Eurodollar Rateascertaining LIBOR for any requested Interest Period with respect
to a proposed U.S. Eurodollar Rate Committed Loan or a Canadian U.S. Eurodollar
Rate Committed Loan, including, without limitation, because LIBOR is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

(ii) the administrator of LIBOR or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after

 

98



--------------------------------------------------------------------------------

which LIBOR will no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”);

then(A) , reasonably promptly after such determination by the Administrative
Agent or receipt by the Administrative Agent of such notice, as applicable, at
the request of the Administrative Agent or the U.S. Borrower, the Administrative
Agent and BorrowersBorrower shall endeavor to amend this Agreement to replace
LIBOR with ansolely for the purpose of replacing LIBOR in accordance with this
Section 5.03 with (x) one or more SOFR-Based Rates or (y) another alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein), giving due consideration to any evolving or
then-existing convention for similar U.S. Dollar-denominated syndicated credit
facilities for such alternative benchmarks (and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated (the “Adjustment”; and any such
proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes (as defined below) and any such amendment will
become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
BorrowersBorrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to Administrative Agent written notice that such Required
Lenders do not accept such amendment; and(A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, (i) in
the case of clause (A), the Required Lenders shall not be entitled to object to
any SOFR-Based Rate contained in any such amendment, and (ii) such LIBOR
Successor Rate shall be applied in a manner consistent with market practice;
provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, such LIBOR Successor Rate shall be
applied in a manner as otherwise reasonably determined by the Administrative
Agent in consultation with the Borrower.

(B) ifIf no LIBOR Successor Rate has been determined and the circumstances under
clause (c)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), then the Administrative Agent will promptly so notify the
BorrowersBorrower and each Lender; and (C) thereafter, (x) the obligation of the
Lenders to make or maintain U.S. Eurodollar Rate Committed Loans or Canadian
U.S. Eurodollar Rate Committed Loans, as applicable, will be suspended (to the
extent of the impacted U.S. Eurodollar Rate Committed Loans, Canadian U.S.
Eurodollar Rate Committed Loans or Interest Periods), and (y) the U.S. Dollar
Eurodollar Rate component will no longer be used to determine U.S. Base Rate and
Canadian U.S. Dollar Base RateBase Rate. Upon receipt of any such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Committed Loans or, failing that, will be deemed
to have converted such request into a request for a Committed Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of U.S. Base Rate, Canadian U.S. Dollar Base Rate, Interest Period,
timing and frequency of determining rates and making payments of interest and
other technical, administrative or operational matters as may be appropriate, in
the

 

99



--------------------------------------------------------------------------------

discretion of Administrative Agent, to reflect the adoption and implementation
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
BorrowersBorrower).

Upon receipt of any such notice under clause (c)(i) or (c)(ii)(B) above, the
applicable Borrower (A) may revoke any pending request for a U.S. Borrowing of,
conversion to or continuation of U.S. Eurodollar Rate Committed Loans or,
failing that, will be deemed to have converted such request into a request for a
U.S. Committed Borrowing of U.S. Base Rate Loans (subject to clause
(c)(ii)(C)(y) above) in the amount specified therein or (B) may revoke any
pending request for a Canadian Borrowing of, conversion to or continuation of
such Canadian U.S. Eurodollar Rate Committed Loans or, failing that, will be
deemed to have converted such request into a request for a Canadian Committed
Borrowing of Canadian Base Rate Committed Loans (subject to clause (c)(vi)(C)(y)
above) in the amount specified therein, as applicable.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
will provide that in no event may such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right, subject to the consultation rights of
the Borrower referenced above in the definition of LIBOR Successor Rate
Conforming Changes, to make LIBOR Successor Rate Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such LIBOR Successor Rate Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement; provided that, with respect to any such amendment
effected, the Administrative Agent shall post each such amendment implementing
such LIBOR Successor Conforming Changes to the Lenders reasonably promptly after
such amendment becomes effective.

5.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on U.S.
Dollar Eurodollar Rate Loans, Canadian Dollar CDOR Rate Loans, and Canadian U.S.
Eurodollar Rate Committed Loans..

(a) If any Lender determines that as a result of a Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining U.S. Dollar
Eurodollar Rate Loans, Canadian Dollar CDOR Rate Loans, or Canadian U.S.
Eurodollar Rate Committed Loans or (as the case may be) issuing or participating
in Letters of Credit, or a reduction in the amount received or receivable by
such Lender in connection with any of the foregoing (excluding for purposes of
this subsection (a) any such increased costs or reduction in amount resulting
from (i) Indemnified Taxes, (ii) Taxes described in clause (a) of the definition
of Excluded Taxes to the extent resulting from changes in tax rates, and Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes,
(iii) Connection Income Taxes, (iv) capital taxes imposed under Canadian law,
and (vand (iv) reserve requirements contemplated by Section 5.04(c)), then from
time to time within 20 days following delivery by such Lender of a certificate
described in Section 5.06 (with a copy of such demand to the Administrative
Agent), each applicablethe Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

(b) If any Lender determines that a Change in Law regarding capital adequacy or
liquidity or compliance by such Lender (or its Lending Office) therewith, has
the effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such

 

100



--------------------------------------------------------------------------------

Lender’s obligations hereunder to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), each applicable Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such reduction.

(c) The U.S. Borrower shall pay to each Lender, and the Canadian Borrower shall
pay to each Canadian Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits, additional interest on the unpaid
principal amount of each U.S. Dollar Eurodollar Rate Loan or Canadian Dollar
CDOR Rate Loan, as applicable, equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the applicable
Borrower shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 15 days from receipt of such
notice.

5.05. Compensation for Losses. Within 20 days following delivery by any Lender
of a certificate described in Section 5.06, upon demand of such Lender (with a
copy to the Administrative Agent) from time to time, each applicablethe Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
U.S. Base Rate Loan, a Canadian Prime Rate Committed Loan or a Canadian Base
Rate Committed Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise); or

(b) any failure by the applicable Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a U.S. Base Rate Loan, a Canadian Prime Rate Loan or a Canadian Base
Rate Committed Loan, as the case may be, on the date or in the amount notified
by the applicable Borrower; or

(c) any assignment of a U.S. Dollar Eurodollar Rate Loan, a Canadian Dollar CDOR
Rate Loan or a Canadian U.S. Eurodollar Rate Committed Loan, as the case may be,
on a day other than the last day of the Interest Period therefor as a result of
a request by the applicable Borrower pursuant to Section 12.17;

excluding any loss of anticipated profits but including any actual loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.

5.06. Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article 5 and setting forth in reasonable detail the
manner in which the additional amount or amounts to be paid to it hereunder and
the basis and calculation thereof were determined and certifying that the
Administrative Agent or such Lender is generally charging such amounts to
similarly situated borrowers under comparable credit facilities shall be
delivered to the Borrower and shall be conclusive in the absence of manifest
error. In determining such amount, the Administrative Agent or such Lender may
use

 

101



--------------------------------------------------------------------------------

any reasonable averaging and attribution methods. The applicable Borrower may
reasonably request copies of documentation supporting such methods.

(b) Upon any Lender’s making a claim for compensation under Section 5.01 or 5.04
or providing a notice under Section 5.02, the U.S. Borrower may replace such
Lender in accordance with Section 12.17.

(c) Notwithstanding any other provision of this Agreement to the contrary, no
Borrower shall be under any obligation to compensate the Administrative Agent or
any Lender under Section 5.01, 5.04 or 5.05 with respect to any request to be
compensated for any losses, costs, expenses or other amounts relating to any
period prior to the date that is 180 days prior to such request if such Lender
or the Administrative Agent, as the case may be, knew of the circumstances
giving rise to such losses, costs, expenses or amounts.

5.07. Mitigation Obligations. If any Lender requests compensation under
Section 5.04, or requires anythe Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.01, then such Lender shall (at the request
of suchthe Borrower) use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.04 or Section 5.01, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The applicable Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

5.08. Survival. All of the BorrowersBorrower’s obligations under this Article 5
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE 6.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

6.01. Conditions to Effectiveness of this Agreement. This Agreement is being
executed and delivered on the Closing Date and shall become effective upon the
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s (or its counsel’s) receipt of the following, each
of which shall be originals or facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders:

(i) executed counterparts of (A) this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and each Borrower and
(B) the Guaranties;

(ii) a Note executed by each Borrower, as applicable in favor of each Lender
requesting a Note, to the extent requested at least 3 Business Days prior to the
Closing Date;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer

 

102



--------------------------------------------------------------------------------

thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

(iv) such documents and certificates as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, validly
existing and in good standing issued by appropriate public officials of the
jurisdiction of such Loan Party’s organization or formation;

(v) favorable opinions of (i) Skadden, Arps, Slate, Meagher & Flom LLP, New York
counsel to the Loan Parties and (ii) Bennett Jones LLP, Canadian counsel to the
Canadian Borrower, in each case addressed to the Administrative Agent and each
Lender, as applicable, and such other matters concerning the Loan Parties and
the Loan Documents as the Required Lenders may reasonably request;

(vi) a certificate signed by a Responsible Officer of the U.S. Borrower
certifying (A) that the conditions specified in Sections 6.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or would be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect, and
(C) the current Debt Ratings;

(vii) a copy of the duly completed compliance certificate as of June 30, 2018,
signed by a Responsible Officer of the U.S. Borrower and delivered in connection
with the Existing Credit Agreement; and

(viii) evidence of termination of the Commitments as defined in the Existing
Credit Agreement and repayment or refinancing of all loans thereunder
simultaneously with the Closing Date.

(b) (i) All documentation and other information as the Lenders may require in
order to enable compliance with applicable AML/KYC Laws, including the Act,
shall have been delivered 3 Business Days prior to the Closing Date to the
extent requested by the Lenders not less than 7 Business Days prior to the
Closing Date and (ii) a Beneficial Ownership Certification for any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have been delivered 3 Business Days prior to the Closing Date, to each
Lender that so requests not less than 7 Business Days prior to the Closing Date.

(c) All accrued but unpaid interest, facility fees, utilization fees, letter of
credit fees, and other fees and expenses due and payable under the Existing
Credit Agreement shall be paid on the Closing Date.

(d) Any fees required to be paid on or before the Closing Date shall have been
paid.

(e) Unless waived by the Administrative Agent, the Borrowers shall have paid all
reasonable and documented Attorney Costs of the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings; provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent; and provided further that, as used
in this Section 6.01(e), “Attorney Costs” shall include (i) all fees, expenses
and disbursements of only one law firm constituting U.S. counsel to the
Administrative Agent, and (ii) all fees, expenses and disbursements of only one
law firm constituting Canadian counsel to the Administrative Agent.

 

103



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in this Section 6.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

6.02. Conditions to all Credit Extensions. The obligations of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Loans) are subject to the following conditions precedent:

(a) The representations and warranties of eachthe Borrower and each other Loan
Party (i) which are contained in Article 7 (other than Section 7.14), any other
Loan Document, such Request for Credit Extension or the most recent Compliance
Certificate delivered to Administrative Agent prior to the requested date for
such Credit Extension, or (ii) which are contained in any other document
furnished at any time under or in connection herewith or therewith that
specifically states therein that such representations and warranties are being
made for the benefit of the Lenders and the Administrative Agent, shall be true
and correct (in the case of each representation and warranty described in clause
(i) or (ii) immediately preceding) in all material respects on and as of the
date of such U.S. Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, provided that in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof.

(b) No Default shall exist, or would result from such proposed Credit Extension.

(c) The Administrative Agent and the applicable L/C Issuer or U.S. Swing Line
Lender or Canadian Swing Line Lender (as applicable) shall have received a
Request for U.S. Credit Extension or Request for Canadian Credit Extension, as
the case may be, in accordance with the requirements hereof. Each Request for
U.S. Credit Extension and Request for Canadian Credit Extension (other than a
Committed Loan Notice requesting only a conversion of Committed Loans to the
other Type or a continuation of Loans) submitted by anythe Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 6.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

6.03. Confirmation of Conditions to Effectiveness of this Agreement. The
Administrative Agent shall provide prompt written notice to the Borrowers and
the Lenders of the satisfaction (or waiver) of the conditions precedent set
forth in Section 6.01 and the effectiveness of this Agreement.

ARTICLE 7.

REPRESENTATIONS AND WARRANTIES

To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, the Canadian
Borrower represents and warrants to each Lender with respect to the following
matters applicable to it and its Subsidiaries that, and the U.S. Borrower
represents and warrants to each Lender with respect to all of the following
matters that:

7.01. No Default. No event has occurred and is continuing which constitutes a
Default.

 

104



--------------------------------------------------------------------------------

7.02. Organization and Good Standing. Each Restricted Person is duly organized,
validly existing and in good standing (or equivalent status in any foreign
jurisdiction) under the Laws of its jurisdiction of organization, having all
powers required to carry on its business and enter into and carry out the
transactions contemplated hereby. Each Restricted Person is duly qualified, in
good standing (or equivalent status in any foreign jurisdiction) and authorized
to do business in all other jurisdictions within the United States or Canada
where the failure to so qualify would have a Material Adverse Effect. Each
Restricted Person has taken all actions and procedures customarily taken in
order to enter, for the purpose of conducting business or owning property, each
jurisdiction outside the United States or Canada where the failure to take such
actions or procedures would have a Material Adverse Effect.

7.03. Authorization. EachThe Borrower has duly taken all action necessary to
authorize the execution and delivery by it of the Loan Documents to which it is
a party and to authorize the consummation of the transactions contemplated
thereby and the performance of its obligations thereunder. The Borrowers
areBorrower is duly authorized to make Borrowings and request Letters of Credit
hereunder.

7.04. No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not conflict with any provision of (A) any Law, (B) the
OrganizationalOrganization Documents of any Restricted Person, or (C) any
agreement, judgment, license, order or permit applicable to or binding upon any
Restricted Person unless with respect to clause (A) and clause (C) above such
conflict would not reasonably be expected to have a Material Adverse Effect, or
result in the acceleration of any Indebtedness owed by any Restricted Person
which would reasonably be expected to have a Material Adverse Effect, or result
in or require the creation of any Lien upon any assets or properties of any
Restricted Person which would reasonably be expected to have a Material Adverse
Effect, except as expressly contemplated or permitted in the Loan Documents.
Except (A) as expressly contemplated in the Loan Documents or (B) for any
filings required for compliance with any applicable requirements under
securities laws or a national securities exchange, no consent, approval,
authorization or order of, and no notice to or filing with, any Governmental
Authority or third party is required in connection with the execution, delivery
or performance by any Restricted Person of any Loan Document or to consummate
any transactions contemplated by the Loan Documents, unless failure to obtain
such consent, approval, authorization or order or provide such notice or filing
would not reasonably be expected to have a Material Adverse Effect.

7.05. Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal, valid and binding obligations
of each Restricted Person which is a party hereto or thereto, enforceable in
accordance with their terms except as such enforcement may be limited by
applicable Debtor Relief Laws.

7.06. Full Disclosure. No certificate, statement or other information delivered
herewith or heretofore by any Restricted Person to any Lender in connection with
the negotiation of this Agreement or in connection with any transaction
contemplated hereby contains any untrue statement of a material fact or omits to
state any material fact known to any Restricted Person (other than industry-wide
risks normally associated with the types of businesses conducted by Restricted
Persons) necessary to make the statements contained herein or therein not
misleading as of the date made or deemed made; provided that all such
information is to be viewed in conjunction with all reports, statements,
schedules and other information included in filings made by the U.S. Borrower
and its Subsidiaries with the SEC (collectively, “SEC Filings”). There is no
fact known to any Restricted Person (other than industry-wide risks normally
associated with the types of businesses conducted by Restricted Persons) that
has not been

 

105



--------------------------------------------------------------------------------

disclosed in the SEC Filings or a Disclosure Report to each Lender in writing
which would reasonably be expected to have a Material Adverse Effect.

7.07. Litigation. Except as disclosed in the SEC Filings or in the Disclosure
Schedule or a Disclosure Report there are no actions, suits or legal, equitable,
arbitrative or administrative proceedings pending, or to the knowledge of any
Restricted Person threatened, against any Restricted Person before any
Governmental Authority which would reasonably be expected to have a Material
Adverse Effect, and there are no outstanding judgments, injunctions, writs,
rulings or orders by any such Governmental Authority against any Restricted
Person which would reasonably be expected to have a Material Adverse Effect.

7.08. ERISA Plans and Liabilities. All ERISA Plans and Multiemployer Plans
existing as of the date hereof are listed in the Disclosure Schedule. Except as
disclosed in the Disclosure Schedule, in the SEC Filings or a Disclosure Report,
no Termination Event when taken together with all other Termination Events,
would reasonably be expected to have a Material Adverse Effect. Except as set
forth in the Annual Report on Form 10-K or the Quarterly Report on Form 10-Q of
U.S.the Borrower filed with the SEC, (i) no “at-risk status” (as defined in
Section 430(i)(4) of the Internal Revenue Code) exists with respect to any ERISA
Plan, whether or not waived by the Secretary of the Treasury or his delegate,
(ii) the total amount of withdrawal liability that would be incurred by all
ERISA Affiliates upon their complete withdrawal from all Multiemployer Plans
would not reasonably be expected to exceed the Threshold Amount, and (iii) the
total present value of all unfunded benefit liabilities within the meaning of
Title IV of ERISA of all ERISA Plans (based upon the actuarial assumptions used
to fund each such ERISA Plan) did not, as of the respective annual valuation
dates for the most recently ended plan year of each such ERISA Plan, exceed the
Threshold Amount. Except as disclosed in the Disclosure Schedule, in the SEC
Filings or a Disclosure Report, no Loan Party maintains, contributes to, permits
to exist or incurs any obligations under, any Canadian Defined Benefit Plan. As
used herein, “Canadian Defined Benefit Plan” means a pension plan registered
under the Income Tax Act (Canada), the Pension Benefits Act (Ontario) or any
other applicable pension standards legislation which contains a “defined benefit
provision”, as such term is defined in subsection 147.1(1) of the Income Tax Act
(Canada).

7.09. Environmental and Other Laws. Except as disclosed in the Disclosure
Schedule, Restricted Persons are conducting their businesses in material
compliance with all applicable Laws, including Environmental Laws, and have and
are in compliance with all licenses and permits required under any such Laws,
unless failure to so comply would not reasonably be expected to have a Material
Adverse Effect; none of the operations or properties of any Restricted Person is
the subject of federal, state or local investigation evaluating whether any
material remedial action is needed to respond to a release of any Hazardous
Materials into the environment or to the improper storage or disposal (including
storage or disposal at offsite locations) of any Hazardous Materials, unless
such remedial action would not reasonably be expected to have a Material Adverse
Effect; and no Restricted Person (and to the best knowledge of Borrowersthe
Borrower, no other Person) has filed any notice under any Law indicating that
any Restricted Person is responsible for the improper release into the
environment, or the improper storage or disposal, of any material amount of any
Hazardous Materials or that any Hazardous Materials have been improperly
released, or are improperly stored or disposed of, upon any property of any
Restricted Person, unless such failure to so comply would not reasonably be
expected to have a Material Adverse Effect.

7.10. Material Subsidiaries. As of the date hereof, U.S.the Borrower does not
have any Material Subsidiary except those listed in the Disclosure Schedule, and
U.S.the Borrower owns, directly or indirectly, the equity interest in each of
its Material Subsidiaries which is indicated in the Disclosure Schedule.

 

106



--------------------------------------------------------------------------------

7.11. Use of Proceeds; Margin Stock. The proceeds of the Credit Extensions will
be used for general corporate purposes of the BorrowersBorrower and theirits
Subsidiaries and not in contravention of any Law or of any Loan Document. NoThe
Borrower is not engaged or will engage, principally or as one of its important
activities, in extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Reg U).

7.12. Government Regulation. No Restricted Person owing Obligations is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

7.13. Solvency. Upon giving effect to the issuance of the Notes, the execution
of each Loan Document by eachthe Borrower and the consummation of the
transactions contemplated hereby, eachthe Borrower will be solvent (as such term
is used in applicable Debtor Relief Laws and, in the case of the Canadian
Borrower, will not be an “insolvent person” as such terms is defined in the
Bankruptcy and Insolvency Act (Canada)).

7.14. No Material Adverse Effect. As of the Closing Date, there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect.

7.15. OFAC. NoNeither the Borrower or any Subsidiary of anythe Borrower, nor, to
the knowledge of the Borrowers andBorrower or any or their respectiveits
Subsidiaries, any director, officer or employee thereof, is an individual or
entity that is, or is owned 50% or more or controlled by any individual or
entity that: (i) is currently the target of any Sanctions, (ii) included on the
SDN List or (iii) is permanently located, organized or residing in any
Designated Jurisdiction. EachThe Borrower is in compliance in all material
respects with the Sanctions. No Credit Extension, nor the proceeds from any
Credit Extension, has been used, directly or to the knowledge of the Borrower,
indirectly, to lend, contribute, provide or be otherwise made available (i) to
fund any activity or business in any Designated Jurisdiction that would cause a
violation of the Sanctions, or (ii) to any Person on the SDN List in violation
of Sanctions.

7.16. Anti-Corruption, Anti-Terrorism Laws. The BorrowersBorrower and theirits
Subsidiaries have instituted and maintain policies and procedures designed to
promote and achieve compliance with Anti-Corruption Laws and applicable
Sanctions, and the BorrowersBorrower and theirits Subsidiaries are in compliance
in all material respects with such Anti-Corruption Laws, such applicable
Sanctions and the applicable provisions of the Act.

ARTICLE 8.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or
interest thereon or fee owed hereunder shall remain unpaid or unsatisfied, or
any Letter of Credit or L/C Obligation shall remain outstanding, the Canadian
Borrower shall, and the U.S. Borrower shall, and shall cause each applicable
Restricted Subsidiary to, comply with the following covenants:

8.01. Payment and Performance. EachThe Borrower will pay all amounts due and
payable by suchthe Borrower under the Loan Documents in accordance with the
terms thereof and will observe, perform and comply with every covenant and term
in the Loan Documents applicable to it. The U.S. Borrower will cause each other
Restricted Person to observe, perform and comply with every such term and
covenant in any Loan Document applicable to it.

 

107



--------------------------------------------------------------------------------

8.02. Books, Financial Statements and Reports. Each Restricted Person will at
all times maintain full and accurate books of account and records. The U.S.
Borrower will furnish the following statements and reports to Administrative
Agent at the U.S. Borrower’s expense:

(a) Within five (5) Business Days of being filed with the SEC, and in any event
within ninety (90) days after the end of each Fiscal Year, complete consolidated
financial statements of the U.S. Borrower for such Fiscal Year, together with
all notes thereto, prepared in reasonable detail in accordance with GAAP,
together with an unqualified opinion, based on an audit using generally accepted
auditing standards, by KPMG, or other independent certified public accountants
selected by the U.S. Borrower and reasonably acceptable to Administrative Agent,
stating that such consolidated financial statements have been so prepared. These
financial statements shall contain a consolidated balance sheet as of the end of
such Fiscal Year and consolidated statements of earnings, of cash flows, and of
changes in owners’ equity for such Fiscal Year, each setting forth in
comparative form the corresponding figures for the preceding Fiscal Year. In
addition, together with each such set of financial statements, the U.S. Borrower
will furnish to Administrative Agent a Compliance Certificate signed by a
Responsible Officer of the U.S. Borrower, stating that such financial statements
are accurate and complete, stating that such Person has reviewed or caused to be
reviewed the Loan Documents, containing all calculations required to be made to
show compliance or non-compliance with the provisions of Section 9.08 at the end
of such Fiscal Year, and further stating that to such Person’s best knowledge
there is no condition or event at the end of such Fiscal Year or at the time of
such certificate which constitutes a Default or, if a Default exists, specifying
the nature and period of existence of any such condition or event.

(b) Within five (5) Business Days of being filed with the SEC, and in any event
within forty-five (45) days after the end of each Fiscal Quarter (other than the
last Fiscal Quarter of each Fiscal Year), beginning with the Fiscal Quarter
ending on September 30, 2018, the U.S. Borrower’s consolidated and consolidating
balance sheet and income statement as of the end of such Fiscal Quarter and a
consolidated statement of cash flows for the period from the beginning of the
then current Fiscal Year to the end of such Fiscal Quarter, all in reasonable
detail and prepared in accordance with GAAP, subject to changes resulting from
normal year-end adjustments. In addition the U.S. Borrower will, together with
each such set of financial statements, furnish a Compliance Certificate signed
by a Responsible Officer of the U.S. Borrower stating that such financial
statements are accurate and complete (subject to normal year-end adjustments),
stating that such Person has reviewed or caused to be reviewed the Loan
Documents, containing all calculations required to be made by the U.S. Borrower
to show compliance or non-compliance with the provisions of Section 9.08 and
further stating that to such Person’s best knowledge there is no condition or
event at the end of such Fiscal Quarter or at the time of such certificate which
constitutes a Default or if a Default exists, specifying the nature and period
of existence of any such condition or event.

(c) Promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent by the U.S. Borrower to its
stockholders and all registration statements, periodic reports and other
statements and schedules filed by the U.S. Borrower with any securities
exchange, the SEC or any similar Governmental Authority, including any
information or estimates with respect to the U.S. Borrower’s oil and gas
business (including its exploration, development and production activities)
which are required to be furnished in the U.S. Borrower’s annual report pursuant
to Sections 13 or 15(d) of the Securities Exchange Act of 1934, as amended,
other than Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and any
financial statements or other information included in such reports to the extent
furnished pursuant to Section 8.02(a) or (b); provided, however, that no
financial statements, reports, notices, proxy statements, registration
statements or any other documents or information shall be required to be
furnished pursuant to this Section 8.02(c) to the extent that they are available
on the SEC’s EDGAR database.

 

108



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to this Section 8.02 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the U.S. Borrower posts such documents, or
provides a link thereto on the U.S. Borrower’s website on the Internet at the
website address listed on Schedule 12.02; or (ii) on which such documents are
posted on the U.S. Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the U.S. Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the U.S.
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the U.S. Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent and each Lender of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the U.S. Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

EachThe Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Joint Lead Arrangers may make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of suchthe Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to suchthe Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other market
related activities with respect to such Person’s securities. EachThe Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” suchthe Borrower shall
be deemed to have authorized the Administrative Agent, the Joint Lead Arrangers,
the L/C Issuers and the Lenders to treat suchthe Borrower Materials as not
containing any material non-public information with respect to suchthe Borrower
or its securities for purposes of United States Federal and state securities
laws or similar Canadian laws (provided, however, that to the extent suchthe
Borrower Materials constitute Information, they shall be treated as set forth in
Section 12.10); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Joint Lead Arrangers shall be entitled
to treat anythe Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” Notwithstanding any provision or implication herein to the contrary,
nothe Borrower shall not be under any obligation to mark anythe Borrower
Materials “PUBLIC”.

The BorrowersBorrower shall be deemed to have satisfied their respective
obligations hereunder to provide notices and information to the Lenders by
providing such notices and information to the Administrative Agent for
distribution to the Lenders.

8.03. Other Information and Inspections. Each Restricted Person will furnish to
each Lender any information which Administrative Agent may from time to time
reasonably request concerning any covenant, provision or condition of the Loan
Documents or any matter in connection with such Persons’ businesses and
operations. Each Restricted Person will permit representatives appointed by
Administrative Agent (including independent accountants, auditors, agents, and
attorneys) to visit and inspect upon prior written notice during normal business
hours, at the Administrative Agent’s expense

 

109



--------------------------------------------------------------------------------

(except during the continuance of an Event of Default), any of such Restricted
Person’s property, including its books of account, other books and records, and
any facilities or other business assets, and to make extra copies therefrom and
photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and each Restricted Person shall permit
Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to Administrative Agent or any Lender in
connection with the Loan Documents and to discuss all such matters with its
officers, employees and representatives; provided that unless an Event of
Default shall have occurred and be continuing, inspections of facilities and
business assets shall occur no more frequently than twice per calendar year.
Notwithstanding anything to the contrary herein, nothe Borrower or any
Subsidiary of athe Borrower shall not be required to disclose, permit the
inspection, examination or making of copies of or excerpts from, or any
discussion of, any document, information, or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent (or any Lender (of their
respective representatives or contractors)) is prohibited by applicable Law or
any Contractual Obligation, or (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product.

8.04. Notice of Material Events. EachThe Borrower will promptly notify (or
notify in accordance with the period specified below, as applicable) each Lender
in writing, stating that such notice is being given pursuant to this Agreement,
of:

(a) the occurrence of any event which would have a Material Adverse Effect;

(b) within five (5) Business Days after a Responsible Officer of athe Borrower
becomes aware, the occurrence of any Default;

(c) the acceleration of the maturity of any Indebtedness for borrowed money owed
by any Restricted Person having a principal balance of more than U.S.
$150,000,000, or of any default by any Restricted Person under any indenture,
mortgage, agreement, contract or other instrument to which any of them is a
party or by which any of them or any of their properties is bound, if such
default would have a Material Adverse Effect;

(d) the occurrence of any Termination Event which could reasonably be expected
to cause (i) the total amount of withdrawal liability that would be incurred by
all ERISA Affiliates upon their complete withdrawal from all Multiemployer Plans
to exceed the Threshold Amount, or (ii) the aggregate amount of unfunded benefit
liabilities within the meaning of Title IV of ERISA with respect to ERISA Plans
(based upon the actuarial assumption used to fund each such ERISA Plan) to
exceed the Threshold Amount;

(e) any claim that could reasonably be expected to result in liability equal to
or greater than the Threshold Amount, any notice under any Environmental Laws
that could reasonably be expected to result in liability which exceeds such
amount, or any other material adverse claim asserted against any Restricted
Person or with respect to any Restricted Person’s properties that could
reasonably be expected to have a Material Adverse Effect or result in liability
equal to or greater than the Threshold Amount;

(f) the filing of any suit or proceeding against any Restricted Person which
could reasonably be expected to have a Material Adverse Effect;

(g) any announcement by Moody’s or S&P of any change in the Debt Rating; and

(h) any change in its Fiscal Year.

 

110



--------------------------------------------------------------------------------

8.05. Maintenance of Properties. Each Restricted Person will maintain, preserve,
protect, and keep all property used or useful in the conduct of its business in
good condition, and will from time to time make all repairs, renewals and
replacements needed to enable the business and operations carried on in
connection therewith to be promptly and advantageously conducted at all times
except to the extent failure to do so would not reasonably be expected to have a
Material Adverse Effect.

8.06. Maintenance of Existence and Qualifications. Subject to Section 9.03 and
Section 9.04, each9.03, the Borrower will maintain and preserve its existence;
each other Restricted Person will maintain and preserve its existence except to
the extent the failure to do so would not reasonably be expected to result in a
Material Adverse Effect; and each Restricted Person will maintain its rights and
franchises in full force and effect except to the extent the failure to do so
would not reasonably be expected to result in a Material Adverse Effect and will
qualify to do business in all states, provinces or jurisdictions where the
failure so to qualify will have a Material Adverse Effect.

8.07. Payment of Taxes, etc. Each Restricted Person will timely file all
required U.S. federal and other material tax returns; timely pay all taxes,
assessments, and other governmental charges or levies imposed upon it or upon
its income, profits or property; and maintain appropriate accruals and reserves
for all of the foregoing in accordance with GAAP. Each Restricted Person may,
however, delay paying or discharging any of the foregoing so long as (i) it is
in good faith contesting the validity thereof by appropriate proceedings and has
set aside on its books adequate reserves therefor, or (ii) the failure to pay or
discharge such tax (or file any return with respect thereto) would not
reasonably be expected to result in a Material Adverse Effect or a Lien that
would violate Section 9.02.

8.08. Insurance. Each Restricted Person will keep or cause to be kept insured in
accordance with industry standards by financially sound and reputable insurers,
its surface equipment and other property of a character usually insured by
similar Persons engaged in the same or similar businesses.

8.09. Compliance with Law. Each Restricted Person will conduct its business and
affairs in compliance with all Laws applicable thereto except to the extent
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

8.10. Environmental Matters.

(a) Each Restricted Person will comply in all material respects with all
Environmental Laws now or hereafter applicable to such Restricted Person, as
well as all contractual obligations and agreements with respect to environmental
remediation or other environmental matters, and shall obtain, at or prior to the
time required by applicable Environmental Laws, all environmental, health and
safety permits, licenses and other authorizations necessary for its operations
and will maintain such authorizations in full force and effect, unless such
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.

(b) EachThe Borrower will promptly furnish to Administrative Agent all written
notices of violation, orders, claims, citations, complaints, penalty
assessments, suits or other proceedings received by suchthe Borrower, or of
which it has notice, pending or threatened against any Restricted Person, by any
Governmental Authority with respect to any alleged violation of or
non-compliance with any Environmental Laws or any permits, licenses or
authorizations in connection with its ownership or use of its properties or the
operation of its business which could reasonably be expected to result in a
liability or claim in excess of the Threshold Amount.

8.11. Use of Proceeds. EachThe Borrower shall use the proceeds of the Credit
Extensions for general corporate purposes not in contravention in any material
respect of any Law (including any

 

111



--------------------------------------------------------------------------------

Anti-Corruption Law or applicable Sanction) or of any Loan Document. If proceeds
of the Credit Extensions are used for a purpose which is governed by Reg U,
Borrowersthe Borrower shall comply with Reg U in all respects.

8.12. Additional Guarantors. At its option, the U.S. Borrower may designate any
Domestic Subsidiary as a Guarantor by giving the Administrative Agent revocable
written notice thereof, and promptly after such notification (and in any event
within ten (10) Business Days), cause such Domestic Subsidiary to (a) become a
Guarantor by executing and delivering to the Administrative Agent a guaranty
substantially in the form of the U.S. GuarantyExhibit G hereto or such other
document as the Administrative Agent shall deem appropriate for such purpose,
and (b) deliver to the Administrative Agent, with respect to such Guarantor,
documents of the types referred to in clauses (iii) and (iv) of Section 6.01(a)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in the preceding clause (a)), all in form, content and
scope reasonably satisfactory to the Administrative Agent.

8.13. Anti-Corruption; Sanctions. The BorrowersBorrower and theirits
Subsidiaries will maintain and enforce policies and procedures designed to
promote and achieve compliance with Anti-Corruption Laws and applicable
Sanctions.

ARTICLE 9.

NEGATIVE COVENANTS OF BORROWERSTHE BORROWER

So long as any Lender shall have any Commitment hereunder, any Loan or interest
thereon or any fee hereunder shall remain unpaid or unsatisfied, or any Letter
of Credit or L/C Obligation shall remain outstanding, the U.S. Borrower shall
not, nor shall it permit any Restricted Subsidiary to, directly or indirectly:

9.01. Indebtedness. No Restricted Subsidiary will in any manner owe or be liable
for Indebtedness except:

(a) the Obligations;

(b) capital lease obligations (excluding oil, gas or mineral leases) entered
into in the ordinary course of such Restricted Subsidiary’s business in arm’s
length transactions on market terms (including rate) and conditions in all
respects, provided that such capital lease obligations required to be paid in
any Fiscal Year do not in the aggregate exceed U.S. $100,000,000 for all
Restricted Subsidiaries;

(c) unsecured Indebtedness owed among the U.S. Borrower and its Subsidiaries,
excluding any Indebtedness owed by a Restricted Subsidiary to an Unrestricted
Subsidiary that has been transferred, assigned or pledged to a Person other than
the U.S. Borrower or a Subsidiary of the U.S. Borrower; provided that
Indebtedness owed by any such Subsidiary (other than the Canadian Borrower) to
the U.S. Borrower may be secured by any and all assets of such Subsidiary;

(d) guaranties by one Restricted Subsidiary of liabilities owed by another
Restricted Person, if such liabilities either are not Indebtedness or are
allowed under subsections (a), (b) or (c) of this Section 9.01;

(e) Indebtedness of the Restricted Subsidiaries for plugging and abandonment
bonds or for letters of credit issued in place thereof which are required by
regulatory authorities in the area of operations, and Indebtedness of the
Restricted Subsidiaries for other bonds or letters of credit which are required
by such regulatory authorities with respect to other normal oil and gas
operations;

 

112



--------------------------------------------------------------------------------

(f) non-recourse Indebtedness as to which no Restricted Person provides any
guaranty or credit support of any kind (including any undertaking, guarantee,
indemnity, agreement or instrument that would constitute Indebtedness) or is
directly or indirectly liable (as a guarantor or otherwise); provided, that
after giving effect to such Indebtedness outstanding from time to time, the U.S.
Borrower is not in violation of Section 9.08;

(g) Indebtedness of the Canadian Borrower ora Guarantor that is subordinated to
the Obligations of the Canadian Borrower or Guarantor on terms which, in the
reasonable opinion of the Administrative Agent, are customary for such
Indebtedness or are otherwise acceptable;

(h) Acquired Debt;

(i) Indebtedness under Swap Contracts;

(j) Indebtedness relating to the surety bond and letter of credit obligations
(including replacements thereof) listed on the Disclosure Schedule and
Indebtedness relating to the undrawn amount of surety bonds and letters of
credit (exclusive of the surety bonds and letter of credit obligations listed on
the Disclosure Schedule and replacements thereof) incurred in the ordinary
course of business not to exceed 2% of Consolidated Assets at any time;

(k) Indebtedness owed by Devon Financing LLC, including Indebtedness of Devon
Financing LLC with respect to guaranties of Indebtedness of the U.S. Borrower,
to the extent the U.S. Borrower is in compliance with the terms of Section 9.08
at the time such guaranties are executed and delivered, provided that, so long
as Devon Financing LLC has not merged or consolidated with or into the U.S.
Borrower, the Devon Financing LLC Guaranty remains valid, binding and
enforceable obligations of Devon Financing LLC or, if the Devon Financing LLC
Guaranty has been terminated, a replacement guaranty agreement on the same terms
is executed by Devon Financing LLC and delivered to Administrative Agent,
pursuant to this Agreement (along with documents with respect to Devon Financing
LLC similar to those specified in clauses (iii) and (iv) of Section 6.01(a));

(l) Indebtedness outstanding on the Closing Date or thereafter incurred pursuant
to funding commitments in existence on the Closing Date and listed in the
Disclosure Schedule, as the same may be amended, supplemented or modified from
time to time or extended, renewed, restructured, refinanced or replaced, so long
as no Restricted Subsidiary increases (except for the purpose of paying any
prepayment premium or any fees and expenses incurred in connection with such
extension, renewal, restructuring, refinancing or replacement) the aggregate
principal amount thereof for which such Restricted Subsidiary (or any other
Restricted Subsidiary) is then or may thereafter become liable;

(m) Indebtedness of Restricted Subsidiaries that are Guarantors to the extent
the U.S. Borrower is in compliance with the terms of Section 9.08 at the time
such Indebtedness is incurred;

(n) Indebtedness of the Restricted Subsidiaries owed to a Guarantor arising
under securities purchase or repurchase agreements between such Persons, which
relate to securities evidencing equity interests in the Subsidiaries; and

(o) miscellaneous items of Indebtedness of all Restricted Subsidiaries not
otherwise permitted in subsections (a) through (n) which do not exceed at any
one time an aggregate outstanding amount equal to the greater of U.S.
$800,000,000 and five percent (5%) of Consolidated Net Worth determined as of
the end of the most recent Fiscal Quarter.

 

113



--------------------------------------------------------------------------------

9.02. Limitation on Liens. Except for Permitted Liens, no Restricted Person will
create, assume or permit to exist any Lien upon any of the properties or assets
which it now owns or hereafter acquires.

9.03. Fundamental Changes. The U.S. Borrower shall not liquidate or dissolve,
consolidate with or merge or amalgamate with or into any other Person or convey,
transfer or lease its properties and assets substantially (including, in each
case, pursuant to a Delaware LLC Division) as an entirety unless:

(a) (i) in the case of a merger or amalgamation, the U.S. Borrower is the
surviving entity; or

(ii) the Person formed by such consolidation or into which the U.S. Borrower is
merged or the Person which acquires by conveyance or transfer, or which leases,
the properties and assets of the U.S. Borrower substantially as an entirety
shall be a corporation, partnership, limited liability company or trust, shall
(x) be organized and existing under the laws of the United States of America,
any state thereof or the District of Columbia, (y) (A) have non-credit enhanced,
senior unsecured long-term Indebtedness rated “investment grade” by S&P or
Moody’s (or, in the event the U.S. Borrower did not have non-credit enhanced,
senior unsecured long-term Indebtedness rated “investment grade” by S&P or
Moody’s immediately preceding such transaction, such Person shall have
non-credit enhanced, senior unsecured long-term Indebtedness that is not rated
lower by S&P or Moody’s than S&P’s or Moody’s ratings, respectively, of the U.S.
Borrower’s non-credit enhanced, senior unsecured long-term Indebtedness
immediately preceding such transaction), or (B) (1) have been formed solely for
the purpose of effecting a change in the domicile of the U.S. Borrower by merger
and (2) after giving effect to such merger, satisfy the requirements of clause
(y)(A), and (z) expressly assume, by an agreement supplemental hereto, executed
and delivered to the Administrative Agent, in form reasonably satisfactory to
the Administrative Agent, the obligations of the U.S. Borrower hereunder,
including the due and punctual payment of the principal of and interest on all
the U.S. Loans, the U.S. L/C Obligations, the Canadian Guaranty and the
performance of every covenant of this Agreement on the part of the U.S. Borrower
to be performed or observed; and

(b) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

9.04. Fundamental Changes of Canadian Borrower. Reserved. The Canadian Borrower
shall not liquidate or dissolve, consolidate with or merge or amalgamate with or
into any other Person or convey, transfer or lease its properties and assets
substantially as an entirety unless:

(a) (i) in the case of a merger or amalgamation, the Canadian Borrower is the
surviving or continuing entity; or

(ii) all Canadian Obligations of the Canadian Borrower shall have been paid in
full and the obligations of the Canadian Lenders to make Canadian Credit
Extensions to the Canadian Borrower shall have been terminated; or

(iii) the Person formed by such consolidation or the Person continuing from such
merger or amalgamation of the Canadian Borrower or the Person which acquires by
conveyance or transfer, or which leases, the properties and assets of the
Canadian Borrower substantially as an entirety shall be a corporation, unlimited
company, partnership or trust, shall be organized and existing under the laws of
Canada or any province thereof, and shall assume by operation of law or
expressly assume, by an agreement supplemental hereto, executed and delivered to
the

 

114



--------------------------------------------------------------------------------

Administrative Agent, in form reasonably satisfactory to the Administrative
Agent, the Canadian Obligations of the Canadian Borrower, including the due and
punctual payment of the principal of and interest on all of the Canadian Loans
and all Canadian L/C Obligations and the performance of every covenant of this
Agreement on the part of the Canadian Borrower to be performed or observed and
the U.S. Borrower shall confirm that its Canadian Guaranty covers such
obligations (it being understood that the Canadian Borrower may liquidate or
dissolve in connection with a conveyance, transfer or lease of its property and
assets which complies with the foregoing requirements of this clause (a)(iii));
and

(b) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

9.05. Transactions with Affiliates. No Restricted Person will engage in any
material transaction with any of its Affiliates on terms which are less
favorable in any material respect to it than those which would have been
obtainable at the time in arm’s-length dealing with Persons other than such
Affiliates, provided that such restriction shall not apply to transactions among
the U.S. Borrower and its Subsidiaries (including such transactions among such
Subsidiaries).

9.06. Sanctions. Permit any Credit Extension or the proceeds of any Credit
Extension, directly or to the knowledge of the BorrowersBorrower , indirectly,
to be lent, contributed or otherwise made available (i) to fund any activities
of or business with any individual, or entity, or in any Designated Jurisdiction
in violation of applicable Sanctions or (ii) to any Person on the SDN List in
violation of applicable Sanctions or (iii) for any purpose that would violate
any Anti-Corruption Law in any material respect.

9.07. Prohibited Contracts. Except as expressly provided in the Loan Documents
and documents and instruments evidencing or governing Acquired Debt, no
Restricted Person will, directly or indirectly, enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability of any Subsidiary to make Restricted Payments to suchthe Borrower or
otherwise to transfer property to suchthe Borrower, other than any limitation
which would not be reasonably expected to materially impair the ability of the
U.S. Borrower to perform its, or the Canadian Borrower (and taking into account
the U.S. Borrower Guaranty) to perform its, monetary obligations hereunder.

9.08. Funded Debt to Total Capitalization. The ratio of the U.S. Borrower’s
Consolidated Total Funded Debt to the U.S. Borrower’s Total Capitalization will
not exceed sixty-five percent (65%) at the end of any Fiscal Quarter.

ARTICLE 10.

EVENTS OF DEFAULT AND REMEDIES

10.01. Events of Default. Each of the following events constitutes an Event of
Default under this Agreement:

(a) AnyThe Borrower or any Guarantor fails to pay any principal component of any
Obligation payable by it when due and payable or fails to pay any interest
thereon or fee payable by it within three (3) Business Days after the date when
due and payable or fails to pay any other Obligation within ten (10) Business
Days after the date when due and payable, whether at a date for the payment of

 

115



--------------------------------------------------------------------------------

a fixed installment or as a contingent or other payment becomes due and payable
or as a result of acceleration or otherwise;

(b) Any “default” or “event of default” occurs under any Loan Document which
defines either such term, and the same is not remedied within the applicable
period of grace (if any) provided in such Loan Document;

(c) Any Restricted Person fails (other than as referred to in subsections (a) or
(b) above) to (i) duly comply with Section 8.04(b) or 8.11 of this Agreement or
(ii) duly observe, perform or comply with any other covenant, agreement,
condition or provision of any Loan Document, and such failure remains unremedied
for a period of thirty (30) days after notice of such failure is given by
Administrative Agent to the U.S. Borrower;

(d) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person (i) in any Loan Document, any
Request for Credit Extension or the most recent Compliance Certificate delivered
to Administrative Agent, or (ii) in any other document furnished at any time
under or in connection herewith or therewith that specifically states therein
that such representations and warranties are being made for the benefit of the
Lenders and the Administrative Agent, shall (in the case of any representation
or warranty described in clause (i) or (ii) immediately preceding) prove to have
been false or incorrect in any material respect on any date on or as of which
made, provided that if such falsity or lack of correctness is capable of being
remedied or cured within a 30-day period, the U.S. Borrower shall (subject to
the other provisions of this Section 10.01) have a period of 30 days after
written notice thereof has been given to the U.S. Borrower by Administrative
Agent within which to remedy or cure such falsity or lack of correctness; or
this Agreement, any Note, or Guaranty executed by any Guarantor is asserted to
be or at any time ceases to be valid, binding and enforceable in any material
respect as warranted in Section 7.05 for any reason other than in accordance
with its terms or its release or subordination by Administrative Agent;

(e) Any Restricted Person (i) fails to duly pay any Indebtedness in an aggregate
amount in excess of U.S. $150,000,000 constituting principal or interest owed by
it with respect to borrowed money or money otherwise owed under any note, bond,
or similar instrument, or (ii) breaches or defaults in the performance of any
agreement or instrument by which any such Indebtedness is issued, evidenced,
governed, or secured, other than a breach or default described in clause
(i) above, and any such failure, breach or default under this clause
(ii) results in the acceleration of such Indebtedness; provided that
notwithstanding any provision of this subsection (e) to the contrary, to the
extent that the terms of any such agreement or instrument governing the sale,
pledge or disposal of Margin Stock or utilization of the proceeds of such
Indebtedness in connection therewith would result in such acceleration and in a
Default or an Event of Default under this Agreement, and would cause this
Agreement or any U.S. Loan to be subject to the margin requirements or any other
restriction under Reg U, then such acceleration shall not constitute a Default
or Event of Default under this subsection (e);

(f) Either of the following occurs: (i) a Termination Event occurs and the total
amount of withdrawal liability that would be incurred by all ERISA Affiliates
upon their complete withdrawal from all Multiemployer Plans would reasonably be
expected to exceed the Threshold Amount, or (ii) a Termination Event occurs and
the total present value of all unfunded benefit liabilities within the meaning
of Title IV of ERISA of all ERISA Plans (based upon the actuarial assumptions
used to fund each such Plan) would reasonably be expected to exceed the
Threshold Amount;

(g) Any Change of Control occurs;

 

116



--------------------------------------------------------------------------------

(h) AnyThe Borrower, any Guarantor or any other Restricted Person having assets
with a book value equal to or greater than the Threshold Amount:

(i) institutes or consents to the institution of any proceeding, application
arrangement, compromise, scheme or other action under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, receiver-manager, trustee, custodian, monitor,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, receiver- manager, trustee,
custodian, monitor, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property having a book value equal to or greater than the Threshold
Amount is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(ii) becomes unable or admits in writing its inability or fails generally to pay
its debts as they become due; or

(iii) suffers a writ or warrant of attachment or similar process to be issued by
any Governmental Authority against all or any part of its property having a book
value equal to or greater than the Threshold Amount, and such writ or warrant of
attachment or any similar process is not stayed or released within 30 days after
the entry or levy thereof or after any stay is vacated or set aside; or

(iv) there is entered against any such Person a final judgment or order for the
payment of money in an aggregate amount that exceeds (x) the valid and
collectible insurance in respect thereof or (y) the amount of an indemnity with
respect thereto reasonably acceptable to the Required Lenders by the Threshold
Amount or more, unless the same is discharged within thirty days after the date
of entry thereof or an appeal or appropriate proceeding for review thereof is
taken within such period and a stay of execution pending such appeal is
obtained.

10.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans or accept Bankers’
Acceptances and any obligation of each L/C Issuer to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by eachthe Borrower;

(c) require that the applicable Borrower Cash Collateralize the L/C Obligations
and Bankers’ Acceptances issued or owing by it (in an amount equal to the then
Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

117



--------------------------------------------------------------------------------

provided however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the U.S. Borrower under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans or accept
Bankers’ Acceptances and any obligation of any L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the applicable
Borrower to Cash Collateralize the L/C Obligations and Bankers’ Acceptances
issued or owing by it as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender; and provided
further that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Canadian Borrower under the applicable Debtor Relief
Laws, the obligation of each Canadian Lender to make Canadian Loans or accept
Bankers’ Acceptances and any obligation of the Canadian L/C Issuers to make
Canadian L/C Credit Extensions to the Canadian Borrower shall automatically
terminate, the unpaid principal amount of all outstanding Canadian Borrowings
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Canadian Borrower to Cash Collateralize
the Canadian L/C Obligations and Bankers’ Acceptances issued or owing by it as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Canadian Lender.

10.03. Application of Funds Received from the Canadian Borrower. After the
exercise of remedies provided for in Section 10.02 (or after the Loans have
automatically become immediately due and payable and the Canadian L/C
Obligations and Bankers’ Acceptances have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 10.02), any amounts
received on account of the Canadian Obligations shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Canadian Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article 5) payable to the Administrative Agent in its capacity as
such;

Second, to payment of that portion of the Canadian Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Canadian Lenders (including Attorney Costs and amounts payable under
Article 5), ratably among them in proportion to the amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Canadian Obligations constituting
accrued and unpaid interest on the Canadian Loans and Canadian L/C Borrowings,
ratably among the Canadian Lenders in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Canadian Obligations constituting
unpaid principal of the Canadian Loans and Canadian L/C Borrowings, ratably
among the Canadian Lenders in proportion to the respective amounts described in
this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the Canadian Lenders to
Cash Collateralize the outstanding Bankers’ Acceptances; and

Sixth, to the Administrative Agent for the account of the Canadian L/C Issuers,
to Cash Collateralize that portion of Canadian L/C Obligations comprised of the
aggregate undrawn amount of Canadian Letters of Credit;

Last, the balance, if any, after all of the Canadian Obligations have been paid
in full, to the Canadian Borrower or as otherwise required by Law.

 

118



--------------------------------------------------------------------------------

Amounts used to Cash Collateralize the outstanding Bankers’ Acceptances pursuant
to clause Fifth above shall be applied to satisfy all Obligations with respect
to such Bankers’ Acceptances as they mature and, if any amount remains on
deposit as Cash Collateral pursuant to clause Fifth above after all Bankers’
Acceptances have matured (and all Obligations with respect thereto have been
paid), such remaining amount shall be applied to the other Canadian Obligations,
if any, in the order set forth above. Subject to Section 3.04(c), amounts used
to Cash Collateralize the aggregate undrawn amount of Canadian Letters of Credit
pursuant to clause Sixth above shall be applied to satisfy reimbursement
obligations with respect to drawings under such Canadian Letters of Credit as
they occur and, if any amount remains on deposit as Cash Collateral pursuant to
clause Sixth above after all Canadian Letters of Credit have been fully drawn or
expired (and all Obligations with respect thereto have been paid), such
remaining amount shall be applied to the other Canadian Obligations, if any, in
the order set forth above.

10.04. Application of Funds Received from the U.S. Borrower. After the exercise
of remedies provided for in Section 10.02 (or after the Loans have automatically
become immediately due and payable and the U.S. L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 10.02), any amounts received on account of the U.S.
Obligations and on account of the Canadian Obligations under the U.S. Borrower
Guaranty shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article 5) payable to the Administrative Agent in its capacity as
such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article 5), ratably
among them in proportion to the amounts described in this clause Second payable
to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the U.S. Loans, Canadian Loans and L/C Borrowings, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the U.S. Loans, Canadian Loans and L/C Borrowings, ratably among
the Lenders in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, (i) to the Administrative Agent for the account of the U.S. L/C Issuers,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of U.S. Letters of Credit, (ii) to the Administrative Agent for
the account of the Canadian Lenders to Cash Collateralize the outstanding
Bankers’ Acceptances, and (iii) to the Administrative Agent for the account of
the Canadian L/C Issuers, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Canadian Letters of Credit, ratably
among the obligations described in the foregoing clauses (i), (ii) and (iii), in
proportion to the respective amounts described in this clause Fifth; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the U.S. Borrower or as otherwise required by Law.

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of U.S. Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy reimbursement obligations with respect to drawings under such
U.S. Letters of Credit as they occur; amounts used to Cash Collateralize the
aggregate undrawn amount of Canadian Letters of Credit pursuant to clause Fifth
above

 

119



--------------------------------------------------------------------------------

shall be applied to satisfy reimbursement obligations with respect to drawings
under such Canadian Letters of Credit as they occur; and amounts used to Cash
Collateralize outstanding Bankers’ Acceptances shall be applied to satisfy
Obligations with respect to amounts paid pursuant to such Bankers’ Acceptances.
If any amount held as Cash Collateral for U.S. Letters of Credit remains on
deposit as Cash Collateral after all U.S. Letters of Credit have either been
fully drawn or expired (and all Obligations with respect thereto have been
paid), such remaining amount shall be applied to the other Obligations, if any,
in the order set forth above. If any amount held as Cash Collateral for Canadian
Letters of Credit remains on deposit as Cash Collateral after all Canadian
Letters of Credit have either been fully drawn or expired (and all Obligations
with respect thereto have been paid), such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. If any amounts held
as Cash Collateral for Bankers’ Acceptances remains on deposit as Cash
Collateral after all Bankers’ Acceptance have matured (and all Obligations with
respect thereto have been paid), such remaining amount shall be applied to the
other Obligations, if any, in the order set forth above.

Calculation of amounts to be paid to the Administrative Agent and the Lenders
pursuant to this Section 10.04 shall take into account any payments made by the
Canadian Borrower and applied to the Canadian Obligations under Section 10.03.

10.05. Application of Funds Received under Devon Financing LLC Guaranty. All
amounts received by the Administrative Agent or any Lender under the Devon
Financing LLC Guaranty shall be applied to the Obligations in the order provided
in Section 10.04.

ARTICLE 11.

ADMINISTRATIVE AGENT

11.01. Appointment and Authority. Each of the Lenders and each L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and the BorrowersBorrower
shall not have rights as third party beneficiaries of any of such provisions. It
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

11.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the BorrowersBorrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

11.03. Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties

 

120



--------------------------------------------------------------------------------

hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the BorrowersBorrower or any of their
respectiveits Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.02 and 12.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by athe Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 6 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

11.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the

 

121



--------------------------------------------------------------------------------

Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the BorrowersBorrower ), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

11.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

11.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the BorrowersBorrower . Upon receipt of any
such notice of resignation, the Required Lenders shall have the right to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States, which at all
times other than during the existence of an Event of Default shall be selected
by the U.S. Borrower in its reasonable discretion in consultation with the
Required Lenders. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the
BorrowersBorrower and such Person remove such Person as Administrative Agent and
appoint a successor, which at all times other than during the existence of an
Event of Default shall be selected by the U.S. Borrower in its reasonable
discretion in consultation with the Required Lenders. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders

 

122



--------------------------------------------------------------------------------

appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 5.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the BorrowersBorrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.08
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender so long as one or more financial institutions reasonably acceptable to
the BorrowersBorrower has accepted its appointment as a successor L/C Issuer
and/or Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make U.S. Base Rate Committed
Loans, Canadian Prime Rate Committed Loans or Canadian Base Rate Committed
Loans, as applicable, or fund risk participations in Unreimbursed Amounts
pursuant to
SectionsSection 2.04(c) and 3.04(c). If Bank of America resigns as a Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make U.S. Base Rate Committed Loans, Canadian Prime Rate Committed Loans or
Canadian Base Rate Committed Loans, as applicable, or fund risk participations
in outstanding Swing Line Loans pursuant to SectionsSection 2.05(c) and 3.05(c).
Upon the appointment by the BorrowersBorrower of a successor L/C Issuer or Swing
Line Lender hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

11.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

123



--------------------------------------------------------------------------------

11.08. Indemnification of Administrative Agent, Etc. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent, each L/C Issuer, each Swing Line Lender or
any Related Party of any of the foregoing (each such Person being called an
“Agent/Issuer-Related Person”) (to the extent not reimbursed by or on behalf of
any Loan Party and without limiting the obligation of any Loan Party to do so),
pro rata, and hold harmless each Agent/Issuer-Related Person from and against
any and all Indemnified Liabilities incurred by it, provided, however, that no
Lender shall be liable for the payment to any Agent/Issuer-Related Person of any
portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent/Issuer-Related Person’s own gross negligence or willful
misconduct; provided, however, that such Indemnified Liabilities were incurred
by or asserted against the Administrative Agent, such Issuing BankL/C Issuer or
such Swing Line Lender in its capacity as such, provided, however, that no
action taken by the Administrative Agent in accordance with the directions of
the Required Lenders, U.S. Required Lenders, Canadian Required Lenders, or all
the Lenders, as applicable, shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent upon demand for
its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the BorrowersBorrower . The undertaking in this Section shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent, any L/C Issuer or
any Swing Line Lender. As used in this Section 11.08, “Indemnified Liabilities”
means, collectively, the “Indemnified Liabilities” as defined in Section 12.05
and Section 12.06.12.05.

11.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the applicable Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under
Sections 2.04(i) and (j), 4.02 and 12.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, receiver-manager, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.02 and 12.04.

 

124



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

11.10. Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor, other than
U.S. Borrower, from its obligations under its Guaranty if such Person ceasesupon
consummation of any transaction or related series of transactions not prohibited
under the Credit Agreement if as a result thereof such Guarantor shall cease to
be a Subsidiary as a result of a transaction permitted hereunderof the Borrower.
Upon request by the Administrative Agent at any time, (a) the U.S. Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any U.S. Guarantor, (other than the Borrower) and (b) the Canadian Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Canadian Guarantor (other than U.S.the Borrower), from its obligations under
the applicableU.S. Borrower Guaranty pursuant to this Section 11.10.

11.11. Arrangers and Managers. None of the Persons identified on the cover page
or signature pages of this Agreement as a “bookrunner”, “joint lead arranger” or
“syndication agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of any such
Person that is also a Lender or a Canadian Lender, those applicable to all
Lenders or Canadian Lenders, respectively, as such. Without limiting the
foregoing, none of the Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Persons so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.

ARTICLE 12.

MISCELLANEOUS

12.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Fee Letters and the Issuer
Documents), and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that (x) to the extent an
amendment or waiver only affects Article 3 of this Agreement and the definitions
in Section 1.01 relating only to Article 3, such amendment or waiver shall be
effective with the written consent of the Canadian Required Lenders and the
Borrowers and the acknowledgement of the Administrative Agent, and (y) no such
amendment, waiver or consent shall:

(a) waive any condition set forth in Section 6.01(a) without the written consent
of each Lender directly affected thereby;

(b) extend or increase the Commitment or the Canadian Commitment of any Lender
(or reinstate any Commitment terminated pursuant to Section 10.02) without the
written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest or fees due to the
Lenders (or any of them) or any scheduled or mandatory reduction of the
Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

 

125



--------------------------------------------------------------------------------

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 12.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to waive or amend any obligation of any Borrower to pay interest at
the rate provided herein for past due Obligations;

(e) change Section 4.06, Section 10.03, Section 10.04 or Section 10.05 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly and adversely affected
thereby;

(f) change any provision of this Section or the definition of “Required Lenders”
or “Canadian Required Lenders” or “U.S. Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender, or in the case of
the definition of “Canadian Required Lenders”, all Canadian Lenders;

(g) release Devon Financing LLC from its Guaranty without the written consent of
each Lender, unless expressly permitted by the Loan Documents (it being
understood and agreed that such Guaranty will be automatically released in the
event of any merger or consolidation of Devon Financing LLC with or into the
U.S. Borrower); or

(h) release the U.S. Borrower from the Canadian Guaranty without the written
consent of each Canadian Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of any L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the U.S. Swing Line Lender or Canadian Swing Line
Lender in addition to the Lenders required above, affect the rights or duties of
the U.S. Swing Line Lender or Canadian Swing Line Lender, as applicable, under
this Agreement; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letters may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of such Lender may not be increased or extended without
the consent of such Lender, (y) the principal owing to such Lender may not be
reduced or the final maturity thereof extended without the consent of such
Lender, and (z) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender.

12.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing and shall be delivered
by hand or overnight courier service (including by facsimile transmission). All
such written notices shall be mailed certified or registered mail, faxed or
delivered to the applicable address, facsimile number or (subject to

 

126



--------------------------------------------------------------------------------

subsection (c) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to anythe Borrower, Administrative Agent, any L/C Issuer, U.S. Swing Line
Lender, or Canadianor Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 12.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
BorrowersBorrower ) or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the BorrowersBorrower , the Administrative Agent, L/C Issuers, U.S. Swing Line
Lender, and Canadian Swing Line Lender.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 2 or to any Canadian Lender pursuant to Article
32 if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, any Swing Line Lender, any L/C Issuer or anythe Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE

 

127



--------------------------------------------------------------------------------

PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRU.S.ES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of the
Agent-Related Persons (collectively, the “Agent Parties”), or any other
Indemnitee have any liability to the BorrowersBorrower , any other Lender, any
other L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
transmission of Borrower Materials or other information related to this
Agreement or any other Loan Document through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party or other Indemnitee have any liability to
anythe Borrower any other Lender, any other L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of the BorrowersBorrower, the Administrative
Agent, the L/C Issuers and the Swing Line Lenders may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the BorrowersBorrower, the Administrative Agent, the L/C Issuers and
the Swing Line Lenders. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the U.S. Borrower or its securities for purposes of United
States Federal or state securities laws.

(e) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(f) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic U.S. Committed Loan Notices, Canadian Committed Borrowing Notices,
U.S. Swing Line Loan Notices and Canadian Swing Line Loan Notices) purportedly
given by or on behalf of anythe Borrower even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The U.S.
Borrower shall indemnify each Agent-Related Person and each Lender, and the
Canadian Borrower shall indemnify each Agent-Related Person and each Canadian
Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice

 

128



--------------------------------------------------------------------------------

purportedly given by or on its behalf, except to the extent determined by a
court of competent jurisdiction by final judgment to have resulted from the
gross negligence or willful misconduct of such Person. All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

12.03. No Waiver; Cumulative Remedies; Enforcement.

(a) No failure by any Lender or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each L/C
Issuer or Swing Line Lenders from exercising the rights and remedies that inure
to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 12.11 (subject to the
terms of Section 4.06), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 10.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 4.06, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

12.04. Attorney Costs and Expenses. The U.S. Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
(but not other costs of legal counsel), and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs and Workout Attorney Costs (but no other
costs of legal counsel). All amounts due under this Section 12.04 shall be
payable within ten Business Days after demand therefor. The agreements in this
Section shall survive the termination of the Aggregate Commitments and repayment
of all other Obligations. As used in this section, “Workout Attorney Costs”
means all fees, expenses and disbursements of one law firm for all Persons
included in the definition of Canadian L/C Issuer if they believe in good faith
that separate counsel is necessary, and one other law firm for the other
Lenders, if they deem necessary; provided that if Required Lenders

 

129



--------------------------------------------------------------------------------

reasonably determine that a conflict of interest exists with respect to any of
such law firms, one additional law firm selected by Required Lenders.

12.05. Indemnification by the U.S. Borrower. Whether or not the transactions
contemplated hereby are consummated, the U.S. Borrower shall indemnify and hold
harmless the Administrative Agent, each Lender, each Person included in the
definition of L/C Issuer and their respective Related Parties (in this section
collectively called the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, and reasonable and documented costs, expenses and disbursements
(including Attorney Costs, provided that in the case of an actual or potential
conflict of interest the U.S. Borrower shall indemnify each affected Indemnitee
and similarly situated Indemnitees, taken as a whole, for all fees, expenses and
disbursements of one U.S. outside counsel and one Canadian outside counsel for
such affected Indemnitee and similarly situated Indemnitees, taken as a whole)
of any kind or nature whatsoever (other than those that are governed by Sections
5.01, 5.04 or 5.05, in which case those sections shall govern) which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby, (b) any Commitment, Loan, or Letter of Credit
or Bankers’ Acceptance accepted by a Lender hereunder or the use or proposed use
of the proceeds therefrom (including any refusal by an L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (c) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by anythe
Borrower, any Subsidiary or any other Loan Party, or any Environmental Liability
related in any way to anythe Borrower, any Subsidiary or any other Loan Party,
or (d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) whether
brought by athe Borrower or by a third party and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements (i) are determined by a court
of competent jurisdiction by final judgment to have resulted from the gross
negligence or willful misconduct of, or a material breach of any Loan Document
by, such Indemnitee or (ii) arise from any loss asserted against such Indemnitee
by another Indemnitee, except (A) in its capacity or in fulfilling its role as
Administrative Agent, Joint Lead Arranger, L/C Issuer, Swing Line Lender or any
similar role under this Agreement or (B) that are caused by a failure of any
Loan Party to comply with the terms of any Loan Document or the breach by any
Loan Party of any representation and warranty contained therein. All amounts due
under this Section 12.05 shall be payable within ten Business Days after demand
therefor. The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

12.06. Indemnification by Canadian Borrower. Reserved. Whether or not the
transactions contemplated hereby are consummated, the Canadian Borrower shall
indemnify and hold harmless the Administrative Agent, each Canadian Lender, each
Person included in the definition of Canadian L/C Issuer and their respective
Related Parties (in this section collectively called the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, and reasonable and documented costs,
expenses and disbursements (including Attorney Costs, provided that in the case
of an actual or potential conflict of interest the Canadian Borrower shall
indemnify each affected Indemnitee and similarly situated Indemnitees, taken as
a whole, for all fees,

 

130



--------------------------------------------------------------------------------

expenses and disbursements of one U.S. outside counsel and one Canadian outside
counsel for such affected Indemnitee and similarly situated Indemnitees, taken
as a whole) of any kind or nature whatsoever (other than those that are governed
by Sections 5.01, 5.04 or 5.05, in which case those sections shall govern) which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby, (b) any Canadian
Commitment, Canadian Borrowing or Canadian Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by a Canadian L/C
Issuer to honor a demand for payment under a Canadian Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Canadian Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related in any way to the Canadian
Borrower, any such Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements (i) are determined by a court
of competent jurisdiction by final judgment to have resulted from the gross
negligence or willful misconduct of, or a material breach of any Loan Document
by such Indemnitee or (ii) arise from any loss asserted against such Indemnitee
by another Indemnitee, except (A) in its capacity or in fulfilling its role as
Administrative Agent, Joint Lead Arranger, L/C Issuer, Swing Line Lender or any
similar role under this Agreement or (B) that are caused by a failure of any
Loan Party to comply with the terms of any Loan Document or the breach by any
Loan Party of any representation and warranty contained therein. All amounts due
under this Section 12.06 shall be payable within ten Business Days after demand
therefor. The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

12.07. Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the BorrowersBorrower , the Lenders, the Administrative
Agent nor any of their respective Related Parties shall assert, and each hereby
waives, and acknowledges that no other Person shall have, any claim against
anythe Borrower, any Lender, the Administrative Agent or any of their respective
Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that, nothing in this Section 12.07 shall
relieve athe Borrower of any obligation it may have to indemnify an Indemnitee
under Sections 12.05 or 12.06, as applicable, against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a
non-Affiliated third party.

12.08. Payments Set Aside. To the extent that any payment by or on behalf of
anythe Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to

 

131



--------------------------------------------------------------------------------

be repaid to a trustee, receiver, receiver-manager or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

12.09. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, except as permitted under
Section 9.03 and Section 9.04, the U.S. Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender, the Canadian Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent, each Canadian L/C
Issuer and each Canadian Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Subject to the following requirements of this
Section 12.09, any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund (as defined
in subsection (g) of this Section), no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans and Bankers’ Acceptances of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date,

 

132



--------------------------------------------------------------------------------

shall not be less than U.S. $10,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the U.S.
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each assignment, whether partial or entire, shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Commitment
(including the Canadian Commitment of such Lender or its Affiliate, if any)
assigned (unless the Commitments have been terminated pursuant to Article 10)
and the outstanding Loans (including its U.S. Loans, U.S. L/C Obligations, and
participations in U.S. Swing Line Loans, Canadian Loans, Canadian L/C
Obligations, participations in Canadian Swing Line Loans and Bankers’
Acceptances), except that this clause (ii) shall not apply to Bid Loans or a
Swing Line Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the U.S. Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
Section 10.01(a) or (h)(i) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the U.S. Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for an assignment if such assignment would
increase the obligation of the assignee to participate in exposure under one or
more Letters of Credit issued by such L/C Issuer (whether or not then
outstanding); and

(D) the consent of the U.S. Swing Line Lender and, if such Lender is a Canadian
Lender, the Canadian Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee (payable by the assignor Lender or the assignee
Lender) in the amount of $3,500; provided, however, that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

133



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
anythe Borrower or anythe Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the U.S. Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.01, 5.04, 5.05, 12.04, 12.05, and
12.06 12.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Upon request, each
applicablethe Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the (and such agency being solely for tax purposes) BorrowersBorrower,
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the BorrowersBorrower , the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The

 

134



--------------------------------------------------------------------------------

Register shall be available for inspection by the BorrowersBorrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the BorrowersBorrower or the Administrative Agent, any L/C Issuer or
the Swing Line Lender, sell participations to any Person (other than a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person) or anythe Borrower or of
anythe Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans and Bankers’
Acceptances (including such Lender’s participations in L/C Obligations and/or
Swing Line Loans) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the BorrowersBorrower, the Administrative Agent, the
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.08 without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agreeBorrower agrees that each Participant shall be
entitled to the benefits of Sections 5.01, 5.04 and 5.05 through the
participating Lender to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section (it being
understood that the documentation required under Section 5.01(e) shall be
delivered to the Lender who sells the participation) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant agrees to be subject to the
provisions of Sections 5.07 and 12.17 as if it were an assignee under paragraph
(b) of this Section. Each Lender that sells a participation agrees, at the
Borrowers’Borrower’s request and expense, to use reasonable efforts to cooperate
with the BorrowersBorrower to effectuate the provisions of Section 5.07 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.11 as though it were a
Lender; provided that such Participant agrees to be subject to Section 4.06 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the BorrowersBorrower ,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 5.01, 5.04 or 5.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant or be entitled to the benefits of Section

 

135



--------------------------------------------------------------------------------

12.11, unless the sale of the participation to such Participant is made with the
Borrowers’Borrower’s prior written consent. A Participant that purchases a
participation in a Lender’s U.S. Commitment and/or U.S. Credit Extensions that
would be (i) a Foreign Lender or (ii) a Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code (unless it is an exempt
recipient (within the meaning of Treasury Regulations Section 1.6049-4(c),
without regard to the third sentence of clause (1)(ii) of such Treasury
Regulations)) if it were a Lender shall not be entitled to the benefits of
Section 5.01 unless the Borrowers areBorrower is notified of the participation
sold to such Participant and such Participant complies with Section 5.01(e) as
though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Definitions. As used herein, the following terms have the following
meanings:

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.09(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.09(b)(iii)).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is an L/C Issuer or a Swing Line Lender assigns all of its
Commitment and Loans pursuant to subsection (b) above, such Lender may, (i) upon
30 days’ notice to the BorrowersBorrower and the Lenders, and, so long as one or
more financial institutions reasonably acceptable to the Borrowers haveBorrower
has accepted their appointment as a successor L/C Issuer, resign as an L/C
Issuer and/or (ii) upon 30 days’ notice to the BorrowersBorrower, resign as U.S.
Swing Line Lender and Canadian Swing Line Lender. In the event of any such
resignation as L/C Issuer, U.S. Swing Line Lender, or Canadian Swing Line
Lender, the U.S. or Swing Line Lender, the Borrower shall be entitled to appoint
from among the Lenders a successor U.S. L/C Issuer or U.S. Swing Line Lender
hereunder, and the Canadian Borrower shall be entitled to appoint from among the
Canadian Lenders a successor Canadian L/C Issuer or CanadianL/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by anythe Borrower to
appoint any such successor shall affect the resignation of such Lender as
(except as provided above) L/C Issuer, U.S. Swing Line Lender, or Canadian or
Swing Line Lender, as the case may be. If such Lender resigns as an L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of

 

136



--------------------------------------------------------------------------------

Credit outstanding as of the effective date of its resignation as an L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make U.S. Base Rate Committed Loans or fund risk participations in
U.S. Unreimbursed Amounts pursuant to Section 2.04(c) and to require the
Canadian Lenders to make Canadian Prime Rate Committed Loans or Canadian Base
Rate Committed Loans or fund risk participations in Canadian Unreimbursed
Amounts pursuant to Section 3.04(c)). If such Lender resigns as U.S. Swing Line
Lender, it shall retain all the rights of the U.S. Swing Line Lender provided
for hereunder with respect to U.S. Swing Line Loans made by it and outstanding
as of the effective date of such resignation, including the right to require the
Lenders to make U.S. Base Rate Committed Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.05(c). If such Lender resigns
as Canadian Swing Line Lender, it shall retain all the rights of the Canadian
Swing Line Lender provided for hereunder with respect to Canadian Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Canadian Lenders to make Canadian Prime Rate
Committed Loans or Canadian Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 3.05(c). Upon
the appointment of a successor L/C Issuer and/or U.S. Swing Line Lender or
Canadian Swing Line Lender,

(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, U.S. Swing Line Lender
or Canadian Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession (provided that the respective
beneficiaries thereof agree to such substitution) or make other arrangements
satisfactory to such Lender to effectively assume the obligations of such Lender
with respect to such Letters of Credit.

12.10. Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) and that the
Lender providing any such Information shall be responsible for the breach
thereof by any such Person, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; provided that Administrative Agent or such Lender, as
applicable, shall notify U.S.the Borrower if disclosure of such Information is
so required, to the extent it is not prohibited from doing so by any Law or such
subpoena or legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 4.09(a) or (ii) any
actual or prospective counterparty (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to anythe Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
anythe Borrower or its Subsidiaries or the credit facilities provided hereunder
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, with the consent of anythe
Borrower, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender or any of their respective Affiliates on
a nonconfidential basis from a source other than anythe Borrower unless
Administrative Agent or such Lender, as applicable, shall know that such source
was required to keep such information confidential, or (i) with the written
consent of the BorrowersBorrower. In addition, the Administrative Agent and the
Lenders may disclose the

 

137



--------------------------------------------------------------------------------

existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the AgentsAdministrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments. For purposes of this Section, “Information” means all information
received from anythe Borrower or any of its Subsidiaries relating to suchthe
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by suchthe Borrower or any
Subsidiary, provided that, in the case of information received from anythe
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

12.11. Bank Accounts; Offset. (a) The U.S. Borrower hereby agrees that each
Lender shall have the right to offset (which shall be in addition to all other
interests, liens, and rights of any Lender at common Law, under the Loan
Documents, or otherwise) (i) any and all moneys, securities or other property
(and the proceeds therefrom) of suchthe Borrower now or hereafter held or
received by or in transit to any Lender for the account of the U.S. Borrower,
(ii) any and all deposits (general or special, time or demand, provisional or
final) of the U.S. Borrower with any Lender, (iii) any other credits and
balances of the U.S. Borrower at any time existing against any Lender, including
claims under certificates of deposit, and (iv) any indebtedness owed or payable
by any Lender to the U.S. Borrower at any time against Obligations due to it
that have not been paid when due. At any time and from time to time after the
occurrence of any Event of Default and during the continuance thereof, each
Lender is hereby authorized to offset against the Obligations then due and
payable to it (in either case without notice to the U.S. Borrower), any and all
items hereinabove referred to. To the extent that the U.S. Borrower has accounts
designated as royalty or joint interest owner accounts, the foregoing right of
offset shall not extend to funds in such accounts which belong to, or otherwise
arise from payments to the U.S. Borrower for the account of, third party royalty
or joint interest owners. Each Lender agrees promptly to notify each
applicablethe Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

(b) The Canadian Borrower hereby agrees that each Canadian Lender shall have the
right to offset (which shall be in addition to all other interests, liens, and
rights of such Canadian Lender at common Law, in equity, under the Loan
Documents, or otherwise) (a) any and all moneys, securities or other property
(and the proceeds therefrom) of the Canadian Borrower now or hereafter held or
received by or in transit to any Canadian Lender for the account of the Canadian
Borrower, (b) any and all deposits (general or special, time or demand,
provisional or final) of the Canadian Borrower with any Canadian Lender, (c) any
other credits and balances of the Canadian Borrower at any time existing against
any Canadian Lender, including claims under certificates of deposit, and (d) any
indebtedness owed or payable by any Canadian Lender to the Canadian Borrower at
any time against Canadian Obligations due to it that have not been paid when
due. At any time and from time to time after the occurrence of any Event of
Default and during the continuance thereof, each Canadian Lender is hereby
authorized to offset against the Canadian Obligations then due and payable to it
by the Canadian Borrower (in either case without notice to the Canadian
Borrower), any and all items hereinabove referred to, and the Canadian Borrower
hereby irrevocably and unconditionally consents to the same and authorizes and
directs the Agent and each Canadian Lender (as applicable) to apply all such
items listed above against such Canadian Obligations. To the extent that the
Canadian Borrower has accounts designated as royalty or joint interest owner
accounts, the foregoing right of offset shall not extend to funds in such
accounts which belong to, or otherwise arise from payments to the Canadian
Borrower for the account of, third party royalty or joint interest owners. Each
Canadian Lender agrees promptly to

 

138



--------------------------------------------------------------------------------

notify the Canadian Borrower and the Administrative Agent after any such set-off
and application made by such Canadian Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

12.12. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. In no event shall
the aggregate “interest” (as defined in section 347 of the Criminal Code
(Canada)) payable with respect to any Canadian Obligations exceed the maximum
effective annual rate of interest on the “credit advanced” (as defined in that
section) permitted under that section and, if any payment, collection or demand
pursuant to this Agreement in respect of “interest” (as defined in that section)
is determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by mutual mistake of
Canadian Borrower, Administrative Agent and Lenders and the amount of such
excess payment or collection shall be refunded to Canadian Borrower. For
purposes of the Canadian Obligations, the effective annual rate of interest
shall be determined in accordance with generally accepted actuarial practices
and principles over the term applicable to the Canadian Obligations on the basis
of annual compounding of the lawfully permitted rate of interest and, in the
event of dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by Administrative Agent shall be prima facie evidence, for
the purposes of such determination.

12.13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

12.14. Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

12.15. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any U.S. Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any U.S. Letter of Credit shall remain
outstanding.

 

139



--------------------------------------------------------------------------------

12.16. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 12.16, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lenders, as applicable, then such provisions shall be deemed
to be in effect only to the extent not so limited.

12.17. Replacement of Lenders. In the event that any Lender shall (i) claim
payment of any amount pursuant to Section 5.01; (ii) claim any increased cost
pursuant to Section 5.04 or the benefit of Section 5.02, Section 5.03;
(iii) fail to agree to extend the Maturity Date pursuant to Section 4.08, if the
requisite Lenders have agreed to do so; (iv) become and continue to be a
Defaulting Lender; or (v) fail to consent to an election, consent, amendment,
waiver or other modification to this Agreement or any other Loan Document that
requires the consent of a greater percentage of the Lenders than the Required
Lenders, the U.S. Required Lenders or the Canadian Required Lenders, as the case
may be, and such election, consent, amendment, waiver or other modification is
otherwise consented to by the Required Lenders, the U.S. Required Lenders or the
Canadian Required Lenders, as the case may be, (a) the U.S.(a) the Borrower may,
upon notice to such Lender and the Administrative Agent, replace such Lender by
causing such Lender to assign its rights and obligations hereunder (with the
assignment fee to be paid by the U.S. Borrower in such instance) pursuant to
Section 12.09(b) to one or more Eligible Assignees procured by the U.S.
Borrower, each of which shall assume a pro rata portion of the Commitment
(including the Canadian Commitment, if any, of such replaced Lender, whether
held by such Lender or by its Affiliate) and the Credit Extensions of such
replaced Lender and such Affiliate, if any (and, if such Lender refuses to
assign its rights and obligations hereunder, such assignment shall be deemed
effected upon payment to such Lender in full of all of the outstanding Loans and
Bankers’ Acceptances (as applicable) of such Lender and all other Obligations
owing to such Lender, together with accrued interest thereon to the date of
prepayment and all other amounts owed by the BorrowersBorrower to such Lender
accrued to the date of prepayment and, if any such Lender is aan L/C Issuer and
any Letters of Credit issued by such L/C Issuer remain outstanding, upon the
deposit of cash collateral with such L/C Issuer in an amount equal to the
aggregate face amount of such Letters of Credit, to secure the
Borrowers’Borrower’s obligations to reimburse for drawing under such Letters of
Credit or make other arrangements reasonably satisfactory to such L/C Issuer
with respect to such Letters of Credit); provided, however, that if the U.S.
Borrower elects to exercise such right with respect to any Lender pursuant to
Section 5.01, Section 5.02, Section 5.03 or Section 5.04, it shall be obligated
to replace all Lenders that have made similar requests for compensation or
benefit or sent similar notices, as applicable, pursuant to Section 5.01,
Section 5.02, Section 5.03 or Section 5.04; or (b) the applicable Borrower may,
upon three Business Days’ notice to such Lender through the Administrative
Agent, prepay in full all of the outstanding Loans and Bankers’ Acceptances (as
applicable) of such Lender and all other Obligations owing to such Lender, or
its assignee, together with accrued interest thereon to the date of prepayment
and all other amounts owed by the BorrowersBorrower to such Lender accrued to
the date of prepayment, and concurrently therewith the U.S. Borrower may
terminate the Commitment of such Lender by giving notice of such termination to
Administrative Agent and such Lender; and in the case of the foregoing clauses
(a) or (b), if any such Lender is aan L/C Issuer and any Letters of Credit
issued by such L/C Issuer remain outstanding, the BorrowersBorrower shall
deposit cash collateral with such L/C Issuer in an amount equal to the aggregate
face amount of such Letters of Credit pursuant to arrangements satisfactory to
such L/C Issuer, to secure the Borrowers’Borrower’s obligations to reimburse for
drawing under such Letters of Credit or make other arrangements satisfactory to
such L/C

 

140



--------------------------------------------------------------------------------

Issuer with respect to such Letters of Credit. Upon satisfaction of the
requirements set forth above in clause (a) of the preceding sentence, payment to
the Lender to be replaced of the purchase price in immediately available funds,
and the payment by the U.S. Borrower of all requested costs accruing to the date
of purchase which the Borrowers areBorrower is obligated to pay under Sections
5.01, 5.03 and 5.04 and all other amounts owed by the BorrowersBorrower to such
Lender (other than the principal of and interest on the Credit Extension of such
Lender, and accrued commitment fees, purchased by the Eligible Assignee), and
deposit of cash collateral as required in the preceding sentence, such Eligible
Assignee shall constitute a “Lender”and if applicable, a “Canadian Lender”,
hereunder, as the case may be, and the Lender being so replaced shall no longer
constitute a “Lender”or “Canadian Lender” hereunder, as the case may be, and its
Commitment, and if applicable, its Canadian Commitment, shall be deemed
terminated. If, however, (x) the Eligible Assignee fails to purchase such rights
and interest on such specified date in accordance with the terms of such offer,
the BorrowersBorrower shall continue to be obligated to pay amounts to such
Lender or Canadian Lender pursuant to Section 5.01 or increased costs pursuant
to Section 5.04, as the case may be, or (y) the Lender proposed to be replaced
fails to consummate such purchase offer, the BorrowersBorrower shall not be
obligated to pay to such Lender or Canadian Lender such increased costs or
additional amounts incurred or accrued from and after the date of such purchase
offer.

12.18. Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) EACH OF THE BORROWERSBORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANYTHE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
EACH OF THE BORROWERSBORROWER , THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR
BASED ON THE GROUNDS OF FORUM NON

 

141



--------------------------------------------------------------------------------

CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

12.19. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

12.20. Electronic Execution of Assignments and Certain Other Documents. The
words “execute”, “execution”, “signed”, “signature”, and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

12.21. USA PATRIOT Act; KYC Notice.

(a) Each Lender and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Loan Parties that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), and other AML/KYC Laws, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Act. EachThe Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide or cause to be
provided all documentation and other information that the Administrative Agent
or such Lender requests in order to comply with its ongoing obligations under
applicable AML/KYC Laws, “know your customer” and anti-money laundering rules
and regulations.

 

142



--------------------------------------------------------------------------------

(b) If, upon the written request of any Lender, the Administrative Agent has
ascertained the identity of a Loan Party or any authorized signatories of such
person or the purposes of applicable AML/KYC Laws on such Lender’s behalf, then
the Administrative Agent:

(i) shall be deemed to have done so as an agent for such Lender, and this
Agreement shall constitute a “written agreement” in such regard between such
Lender and the Administrative Agent within the meaning of applicable AML/KYC
Laws; and

(ii) shall provide to such Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

(c) Notwithstanding anything to the contrary in this Section 12.21, each of the
Lenders agrees that the Administrative Agent has no obligation to ascertain the
identity of any Loan Party or any authorized signatories of such person, on
behalf of any Lender, or to confirm the completeness or accuracy of any
information it obtains from any such person or any such authorized signatory in
doing so.

12.22. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, eachthe Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the BorrowersBorrower and their respectiveits
Affiliates, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers and the Lenders, on the other hand, and suchthe Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and each Joint Lead Arranger and each Lender is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary for suchthe Borrower or any of its Affiliates, stockholders, creditors
or employees or any other Person; (iii) neither the Administrative Agent nor any
Joint Lead Arranger nor any Lender has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of suchthe Borrower or any other
Loan Party with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or any Joint Lead Arranger or any Lender has advised or
is currently advising suchthe Borrower, any other Loan Party or any of their
respective Affiliates on other matters) and neither the Administrative Agent nor
any Joint Lead Arranger nor any Lender has any obligation to suchthe Borrower,
any other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and the
Joint Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of suchthe Borrower, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor any Joint Lead Arranger nor
any Lender has any obligation, by reason of the transactions contemplated hereby
or the process leading thereto, to disclose of any of such interests to suchthe
Borrower or the other Loan Parties; and (v) the Administrative Agent and the
Joint Lead Arrangers and the Lenders have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of suchthe Borrower
and the other Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. Each of the Borrower
and the other Loan Parties hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
and the

 

143



--------------------------------------------------------------------------------

Joint Lead Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty arising out of or related to any of the
transactions contemplated hereby or the process leading thereto.

12.23. Termination of Commitments Under Existing Credit Agreement. The U.S.
Borrower has given, or contemporaneously with the execution and delivery of this
Agreement is giving, to the administrative agent under the Existing Credit
Agreement, notice of the termination of commitments of the lenders under the
Existing Credit Agreement, so that such commitments terminate on the Closing
Date. Execution of this Agreement by Lenders who are lenders and, to the extent
applicable, letter of credit issuers under the Existing Credit Agreement shall
constitute (a) a waiver of the notice provisions in Section 4.11 of the Existing
Credit Agreement that would otherwise be applicable to such termination, and the
administrative agent under the Existing Credit Agreement may rely on this
Section 12.23 and (b) an agreement that from and after the Closing Date, the
Existing Canadian Letters of Credit and Existing U.S. Letters of Credit shall
cease to be “Letters of Credit” issued pursuant to the Existing Credit
Agreement.

12.24. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

12.25. Acknowledgement and Consent to Bail-In of EEA Financial Institutions
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

12.26. Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of

 

144



--------------------------------------------------------------------------------

the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States) in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

145



--------------------------------------------------------------------------------

EXHIBIT A(U.S.)

FORM OF U.S. COMMITTED LOAN NOTICE

Date:                     , 20        

 

To:

Bank of America, N.A., as Administrative Agent

 

Ladies

and Gentlemen:

Reference is made to that certain Credit Agreement, effective as of October 5,
2018 (as amended by that certain First Amendment to Credit Agreement and
Extension Agreement, dated as of December 13, 2019, and as further amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), by and among Devon Energy Corporation, a Delaware
corporation, Devon Canada Corporation, an Alberta corporation, each Lender from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

 

☐   

A Borrowing of

U.S. Committed Loans

   ☐   

A conversion ofU.S.

Committed Loans

☐   

A continuation of

U.S. Eurodollar Rate Committed Loans

     

1. On                                        
                                               (a Business Day)

2. In the amount of U.S. $                                         
            .

3. Comprised of                                        
                             .

[Type of U.S. Committed Loan requested]

4. For U.S. Dollar Eurodollar Rate Loans: with an Interest Period of        
months.

The U.S. Committed Borrowing requested herein complies with clause (i) of the
proviso to the first sentence of Section 2.01 of the Agreement.

 

DEVON ENERGY CORPORATION By:  

 

  Name:   Title:

 

Exhibit A(U.S.) to Devon Credit Agreement       Page 1



--------------------------------------------------------------------------------

EXHIBIT A(C)B-1

FORM OF CANADIAN COMMITTED BORROWING NOTICE

Date:                     , 20        

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, effective as of October 5,
2018 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), by and among Devon Energy
Corporation, a Delaware corporation, Devon Canada Corporation, an Alberta
corporation, each Lender from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

1. The undersigned hereby requests (select one):

 

☐     

A Committed Borrowing

of Canadian Committed Loans

   ☐     

A conversion of

Canadian Committed Loans

 

  ☐

A continuation of Canadian Dollar CDOR Rate Committed Loans or Canadian U.S.
Eurodollar Rate Committed Loans

 

  a.

On                                                            
                                     (a Business Day).

 

  b.

In the amount of [U.S./C] $                                         
                .

 

  c.

Comprised of                                         
                                      .

[Type of Canadian Committed Loans requested]

 

  d.

For Canadian Dollar CDOR Rate Committed Loans or Canadian U.S. Eurodollar Rate
Committed Loans: with an Interest Period of months.

2. The undersigned hereby requests (select one):

 

☐     

A Canadian Committed Borrowing

BAs

   ☐     

A conversion of of

BAs

 

  ☐

A continuation of BAs

 

  a.

with a term of days.

 

  b.

The undersigned [will] [will not] market the Bankers’ Acceptance directly.

The Canadian Committed Borrowing requested herein complies with clause (i) of
the proviso to the first sentence of Section 3.01 of the Agreement.

 

Exhibit A(C)B-1 to Devon Credit Agreement       Page 1



--------------------------------------------------------------------------------

DEVON CANADA CORPORATION By:                                    
                                                   Name:   Title:

EXHIBIT B(U.S.)-1

FORM OF U.S. BID REQUEST

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, effective as of October 5,
2018 (as amended by that certain First Amendment to Credit Agreement and
Extension Agreement, dated as of December 13, 2019, and as further amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), by and among Devon Energy Corporation, a Delaware
corporation, Devon Canada Corporation, an Alberta corporation, each Lender from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

The Lenders are invited to make U.S. Bid Loans:

1. On                                                                      (a
Business Day).

2. In an aggregate amount not exceeding U.S. $                         (with any
sublimits set forth below).

3. Comprised of (select one):

 

☐     

U.S. Bid Loans based on an

Absolute Rate

   ☐     

U.S. Bid Loans based on

U.S. Dollar Eurodollar Rate

 

U.S. Bid Loan

No.

   Interest
Period
requested    Maximum principal amount
requested

1

               day/mos    U.S. $                

2

               day/mos    U.S. $                

3

               day/mos    U.S. $                

 

Exhibit A(C)B-1 to Devon Credit Agreement       Page 2



--------------------------------------------------------------------------------

The U.S. Bid Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.03(a) of the Agreement.

The U.S. Borrower authorizes the Administrative Agent to deliver this U.S. Bid
Request to the Lenders. Responses by the Lenders must be in substantially the
form of Exhibit B(U.S.)-2 to the Agreement and must be received by the
Administrative Agent by the time specified in Section 2.03 of the Agreement for
submitting U.S. Competitive Bids.

 

DEVON ENERGY CORPORATION By:  

 

  Name:   Title:

 

Exhibit A(C)B-1 to Devon Credit Agreement       Page 3



--------------------------------------------------------------------------------

EXHIBIT B(C)-1-2

FORM OF CANADIAN BID REQUEST

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, effective as of October 5,
2018 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), by and among Devon Energy
Corporation, a Delaware corporation, Devon Canada Corporation, an Alberta
corporation, each Lender from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

The Canadian Lenders are invited to make Canadian Bid Loans:

1. On                                                                    
             (a Business Day).

2. In an aggregate amount not exceeding C $                        (with any
sublimits set forth below).

3. Comprised of (select one):

 

☐     

Canadian Bid Loans based on an

Absolute Rate

   ☐     

Canadian Bid Loans based on

Canadian Dollar CDOR Rate

 

Canadian

Bid Loan

No.

   Interest Period
requested    Maximum principal
amount requested

1

               day/mos    C $                

2

               day/mos    C $                

3

               day/mos    C $                

The Canadian Bid Borrowing requested herein complies with the requirements of
the proviso to the first sentence of Section 3.03(a) of the Agreement.

The Canadian Borrower authorizes the Administrative Agent to deliver this
Canadian Bid Request to the Canadian Lenders. Responses by the Canadian Lenders
must be in substantially the form of Exhibit B(C)-2 to the Agreement and must be
received by the Administrative Agent by the time specified in Section 3.03 of
the Agreement for submitting Canadian Competitive Bids.

 

Exhibit B(C)-12 to Devon Credit Agreement       Page 1



--------------------------------------------------------------------------------

DEVON CANADA CORPORATION By:                                    
                                                   Name:   Title:

EXHIBIT B(U.S.)-2

FORM OF U.S. COMPETITIVE BID

                    , 20        

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, effective as of October 5,
2018 (as amended by that certain First Amendment to Credit Agreement and
Extension Agreement, dated as of December 13, 2019, and as further amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), by and among Devon Energy Corporation, a Delaware
corporation, Devon Canada Corporation, an Alberta corporation, each Lender from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

 

Exhibit B(C)-12 to Devon Credit Agreement       Page 2



--------------------------------------------------------------------------------

In response to the U.S. Bid Request
dated                                                     , 20    , the
undersigned offers to make the following U.S. Bid Loan(s):

1. U.S. Borrowing date:                                                         
(a Business Day).

2. In an aggregate amount not exceeding U.S. $                     (with any
sublimits set forth below).

3. Comprised of:

 

U.S. Bid Loan

No.

   Interest Period
offered    U.S. Bid Maximum    U.S. Absolute
Rate Bid or  U.S.
Eurodollar
Margin Bid**  

1

               day/mos    U.S. $                      (- +)         % 

2

               day/mos    U.S. $                      (- +)         % 

3

               day/mos    U.S. $                      (- +)         % 

 

*

Expressed in multiples of 1/100th a basis point.

*

Expressed in multiples of 1/100th a basis point.

 

Exhibit B(C)-12 to Devon Credit Agreement       Page 3



--------------------------------------------------------------------------------

 

Contact Person:   

 

   Telephone:   

 

 

[LENDER] By:  

 

  Name:   Title:

 

 

THIS SECTION IS TO BE COMPLETED BY THE U.S. BORROWER IF IT WISHES TO

ACCEPT ANY OFFERS CONTAINED IN THIS COMPETITIVE BID:

The offers made above are hereby accepted in the amounts set forth below:

 

U.S. Bid Loan No.

   Principal Amount Accepted      U.S. $        U.S. $        U.S. $    

 

DEVON ENERGY CORPORATION By:  

 

  Name:   Title:

Date:                     , 20    

 

 

Exhibit B(C)-12 to Devon Credit Agreement       Page 4



--------------------------------------------------------------------------------

EXHIBIT B(C)-2

FORM OF CANADIAN COMPETITIVE BID

                     , 20    

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, effective as of October 5,
2018 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), by and among Devon Energy
Corporation, a Delaware corporation, Devon Canada Corporation, an Alberta
corporation (“Devon Canada”), each Lender from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

In response to the Canadian Bid Request
dated                                                                  , 20    ,
the undersigned offers to make the following Canadian Bid Loan(s) to Devon
Canada:

1. Canadian Borrowing date:                                        
                (a Business Day).

2. In an aggregate amount not exceeding C$                             (with any
sublimits set forth below).

3. Comprised of:

 

Canadian Bid

Loan No.

   Interest Period
offered    Canadian Bid
Maximum    Canadian
Absolute Rate Bid
or Canadian
Margin Bid*  

1

               day/mos    C $                      (- +)         % 

2

               day/mos    C $                      (- +)         % 

3

               day/mos    C $                      (- +)         % 

 

*

Expressed in multiples of 1/100th a basis point.

 

Exhibit B(C)-12 to Devon Credit Agreement       Page 1



--------------------------------------------------------------------------------

Contact Person:                                                            
Telephone:                                                             

 

[LENDER] By:                                    
                                          Name:   Title:

 

 

THIS SECTION IS TO BE COMPLETED BY THE CANADIAN BORROWER IF IT WISHES TO

ACCEPT ANY OFFERS CONTAINED IN THIS COMPETITIVE BID:

The offers made above are hereby accepted in the amounts set forth below:

 

Canadian Bid Loan No.

   Principal Amount Accepted        C $        C $        C $  

 

DEVON CANADA CORPORATION By:                                    
                              Name:   Title: Date:                         , 20

EXHIBIT C(U.S.)

FORM OF U.S. SWING LINE LOAN NOTICE

Date:                     , 20        

 

To:

Bank of America, N.A., as U.S. Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

 

                                                     

   Page 2                                                         
Exhibit B(C)-2 to Devon Credit Agreement   



--------------------------------------------------------------------------------

Reference is made to that certain Credit Agreement, effective as of October 5,
2018 (as amended by that certain First Amendment to Credit Agreement and
Extension Agreement, dated as of December 13, 2019, and as further amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), by and among Devon Energy Corporation, a Delaware
corporation, Devon Canada Corporation, an Alberta corporation, each Lender from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests a U.S. Swing Line Loan:

 

  1.

On                                                                   (a Business
Day).

 

  2.

In the amount of U.S. $                                        .

The U.S. Swing Line Borrowing requested herein complies with the requirements of
clauses (x)(i) and (x)(iii) of the proviso to the first sentence of
Section 2.05(a) of the Agreement.

 

DEVON ENERGY CORPORATION By:  

 

  Name:   Title:

 

                                                     

   Page 3                                                          Exhibit B(C)
2 to Devon Credit Agreement   



--------------------------------------------------------------------------------

EXHIBIT C(C)

FORM OF CANADIAN SWING LINE LOAN NOTICE

Date:                     ,20        

 

To:

Bank of America, N.A., as Canadian Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, effective as of October 5,
2018 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), by and among Devon Energy
Corporation, a Delaware corporation, Devon Canada Corporation, an Alberta
corporation, each Lender from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

The undersigned hereby requests a Canadian Swing Line Loan:

 

  1.

On                                                   (a Business Day).

 

  2.

In the amount of [C $][U.S. $]                            .

The Canadian Swing Line Borrowing requested herein complies with the
requirements of clauses (x)(i) and (x)(iii) of the proviso to the first sentence
of Section 3.05(a) of the Agreement.

 

DEVON CANADA CORPORATION By:                                    
                                      Name:   Title:

EXHIBIT

D-1 FORM OF U.S. NOTE

 

                     

[DATE]

FOR VALUE RECEIVED, the undersigned (the “U.S. Borrower”), hereby promises to
pay to                                  or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each U.S. Loan from time to time made by the Lender to the
U.S. Borrower under that certain Credit Agreement, effective as of October 5,
2018 (as amended by that certain First Amendment to Credit Agreement and
Extension Agreement, dated as of December 13, 2019, and as further amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), by and among the U.S. Borrower, Devon Canada
Corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

The U.S. Borrower promises to pay interest on the unpaid principal amount of
each U.S. Loan from the date of such U.S. Loan until such principal amount is
paid in full, at such interest rates and at

 

                                                     

   Page 1                                                          Exhibit C(C)D
to Devon Credit Agreement   



--------------------------------------------------------------------------------

such times as provided in the Agreement. Except as otherwise provided in
Section 2.05(f) of the Agreement with respect to U.S. Swing Line Loans, all
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in U.S. Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This U.S. Note is one of the U.S. Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This U.S. Note is also entitled to
the benefits of the U.S. Guaranty. Upon the occurrence and continuation of one
or more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this U.S. Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this U.S. Note and endorse thereon the date, amount and maturity of
its U.S. Loans and payments with respect thereto.

The U.S. Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this U.S. Note.

 

                                                        Page 2   
                                                      Exhibit C(C)D to Devon
Credit Agreement     



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

DEVON ENERGY CORPORATION By:  

 

  Name:   Title:

 

                                                         Page 3   
                                                      Exhibit C(C)D to Devon
Credit Agreement      



--------------------------------------------------------------------------------

U.S. LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan Made

  

Amount of

Loan Made

  

End of

Interest

Period

   Amount of
Principal or
Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By

 

                                                         Page 4   
                                                      Exhibit C(C)D to Devon
Credit Agreement      



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF CANADIAN NOTE

FOR VALUE RECEIVED, the undersigned (the “Canadian Borrower”), hereby promises
to pay to                         or registered assigns (the “Canadian Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Canadian Loan from time to time made by the Canadian
Lender to such Canadian Borrower under that certain Credit Agreement, effective
as of October 5, 2018 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Canadian Borrower, Devon Energy Corporation, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.

The Canadian Borrower promises to pay interest on the unpaid principal amount of
each Canadian Loan from the date of such Canadian Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. Except as otherwise provided in Section 3.05(f) of the Agreement
with respect to Canadian Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the
Canadian Lender in the same currency in which the applicable Canadian Loans were
advanced, in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

This Canadian Note is one of the Canadian Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Canadian Note is also
entitled to the benefits of the Canadian Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Canadian Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
Loans made by the Canadian Lender shall be evidenced by one or more loan
accounts or records maintained by the Canadian Lender in the ordinary course of
business. The Canadian Lender may also attach schedules to this Canadian Note
and endorse thereon the date, amount and maturity of its Canadian Loans and
payments with respect thereto.

The Canadian Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Canadian Note.

 

                                                     

   Page 1                                                          Exhibit D-2E
to Devon Credit Agreement   



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

DEVON CANADA CORPORATION By:  

 

  Name:   Title:

 

                                                     

   Page 2                                                          Exhibit D-2E
to Devon Credit Agreement   



--------------------------------------------------------------------------------

CANADIAN LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan Made

  

Amount of

Loan Made

  

End of

Interest

Period

   Amount of
Principal  or
Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                        

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, effective as of October 5,
2018 (as amended by that certain First Amendment to Credit Agreement and
Extension Agreement, dated as of December 13, 2019, and as further amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), by and among Devon Energy Corporation, a Delaware
corporation (the “U.S. Borrower”), Devon Canada Corporation, an Alberta
corporation, each Lender from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

 

                                                     

   Page 3                                                          Exhibit D-2E
to Devon Credit Agreement   



--------------------------------------------------------------------------------

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of the U.S. Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the U.S. Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The year-end audited financial statements required by Section 8.02(a) of the
Agreement for the Fiscal Year of the U.S. Borrower ended as of the above date
are [attached hereto as Schedule 1][available on the SEC’s EDGAR database and
the U.S. Borrower’s website in the Annual Report on Form 10-K with respect to
such Fiscal Year], together with the report and opinion of an independent
certified public accountant required by such section. Such financial statements
are accurate and complete.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The unaudited financial statements required by Section 8.02(b) of the
Agreement for the Fiscal Quarter of the U.S. Borrower ended as of the above date
are [attached hereto as Schedule 1][available on the SEC’s EDGAR database and
the U.S. Borrower’s website in the Quarterly Report on Form 10-Q with respect to
such Fiscal Quarter]. Such financial statements fairly present the financial
condition, results of operations and cash flows of the U.S. Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the U.S.
Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of the U.S. Borrower during such fiscal period has
been made, or has been caused to have been made, under the supervision of the
undersigned with a view to determining whether during such fiscal period the
BorrowersBorrower performed and observed all theirits Obligations under the Loan
Documents, and

[select one:]

[to the best knowledge of the undersigned, there is no condition or event which
constitutes a Default as of the date hereof.]

—or—

[to the best knowledge of the undersigned, the following is a list of each
condition or event which constitutes a Default as of the date hereof and its
nature and status:]

4. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                        , 20    .

DEVON ENERGY CORPORATION

 

                                                     

   Page 4                                                          Exhibit D-2E
to Devon Credit Agreement   



--------------------------------------------------------------------------------

By:  

 

  Name:   Title:

 

                                                     

   Page 5                                                          Exhibit D-2E
to Devon Credit Agreement   



--------------------------------------------------------------------------------

For the Fiscal Quarter/Year ended                            (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

(U.S. $ in 000’s)

 

I.

CONSOLIDATED TOTAL FUNDED DEBT TO TOTAL CAPITALIZATION OF THEU.S. BORROWER

 

a.    Consolidated Total Funded Debt as of Statement Date    U.S.
$                     b.    Shareholders’ Equity as of Statement Date    U.S.
$                     c.    Total Capitalization (sum of (a) plus (b))    U.S.
$                     d.    Ratio ((a) divided by (c))   
                        

 

                                                     

   Page 6                                                          Exhibit D-2E
to Devon Credit Agreement   



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is effective
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] [, as to its U.S. Commitment, and [Insert name of
Canadian Lender Assignor], as to its Canadian Commitment] ([collectively,] (the
“Assignor”) and [Insert name of Assignee] (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender and as a Canadian Lender under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, the U.S. Committed
Borrowings, U.S. L/C Credit Extensions, U.S. Swing Line Loans, Canadian
Committed Borrowings, Canadian L/C Credit Extensions and Canadian Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.

Assignor:                    [, as Lender]

 

    

Assignor:                     [, as Canadian Lender]

 

2.

Assignee as Lender:                    [and is an Affiliate/Approved Fund of
[identify Lender]]

 

    

Assignee as Canadian Lender:                    [and is an Affiliate/Approved
Fund of [identify Lender]]

 

                                                     

   Page 1                                                          Exhibit F to
Devon Credit Agreement      



--------------------------------------------------------------------------------

3.

U.S. Borrower: Devon Energy Corporation

 

4.

Canadian Borrower: Devon Canada Corporation5. Administrative Agent: Bank of
America, N.A., as the administrative agent under the Credit Agreement

 

6.5.

Credit Agreement: Credit Agreement, effective as of October 5, 2018 (as amended
by that certain First Amendment to Credit Agreement and Extension Agreement,
dated as of December 13, 2019, and as further amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time), by and among Devon Energy Corporation, a Delaware corporation (“U.S.
Borrower”), Devon Canada Corporation, an Alberta corporation, each Lender from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

 

7.6.

Assigned Interest:

 

Aggregate Amount of
U.S. Commitment/
U.S. Committed
Borrowings
for all Lenders    Amount of
U.S. Commitment/
U.S. Committed
Borrowings Assigned    Percentage Assigned of
U.S. Commitment/
U.S. Committed
Borrowings     CUSIP Number   U.S. $                               
U.S. $                                                           %   
Aggregate Amount of
Canadian Commitment/
Canadian Committed
Borrowings for all

Canadian Lenders

   Amount of
Canadian Maximum
Commitment

Assigned

    






Amount of
Canadian Commitment/
Canadian Committed


Borrowings Assigned

 
 
 


 

   







Percentage Assigned of


Canadian Commitment/
Canadian Committed

Borrowings

 


 
 

 

U.S. $ .                            U.S. $                     
                             %   

 

[8.7.

Trade Date:                     ]

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

                                                     

   Page 2                                                          Exhibit F to
Devon Credit Agreement      



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

*ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: *ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

[Consented to and] Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Name:   Title: [Consented to: ADD SIGNATURE BLOCKS FOR L/C ISSUERS AS
APPLICABLE] Consented to:

BANK OF AMERICA, N.A.,

as U.S. Swing Line Lender [and Canadian Swing Line Lender]

By:  

 

  Name:   Title:

*Add additional signature blocks for Canadian Affiliates as necessary

[Consented to:

DEVON ENERGY CORPORATION,

as the U.S. Borrower

 

                                                     

   Page 3                                                          Exhibit F to
Devon Credit Agreement      



--------------------------------------------------------------------------------

By:  

 

  Name:   Title:]

 

                                                     

   Page 4                                                          Exhibit F to
Devon Credit Agreement      



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

[                     ]

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
U.S. Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender and a Canadian Lender under the Credit Agreement,
(ii) it meets all requirements of an Eligible Assignee under the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender and a Canadian Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 8.02 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

                                                     

   Page 5                                                          Exhibit F to
Devon Credit Agreement      



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

                                                     

   Page 6                                                          Exhibit F to
Devon Credit Agreement      



--------------------------------------------------------------------------------

EXHIBIT G-1(U.S. Borrower)

FORM OF ADDITIONAL GUARANTY OF THE U.S. BORROWER

THIS GUARANTY is made effective as of October 5, 2018, by Devon Energy
Corporation, a Delaware corporation[    , 20     ], by [            ], a
[            ] (“Guarantor”), in favor of Administrative Agent (as defined in
the Credit Agreement described below).

RECITALS

1. Guarantor, as U.S. Borrower, Devon CanadaEnergy Corporation, an Albertaa
Delaware corporation (the “Canadian Borrower”), Administrative Agent, and each
Lender from time to time party thereto (collectively, “Lenders”) are parties to
that certain Credit Agreement effective of even date herewith (asas of
October 5, 2018 (as amended by that certain First Amendment to Credit Agreement
and Extension Agreement, dated as of December 13, 2019, and as further amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, called the “Credit Agreement”). Pursuant to the
Credit Agreement, the Canadian Lenders (as defined in the Credit Agreement) have
agreed to advance funds to the Canadian Borrower.

2. Pursuant to the Credit Agreement, Canadian Borrower has executed in favor of
the Canadian Lenders, to the extent requested by the Canadian Lenders, the
Canadian Notes (as from time to time amended, substituted, renewed or extended,
in whole or in part).

3. It is a condition precedent to Canadian Lenders’ obligations to advance funds
pursuant to the Credit Agreement that Guarantor shall execute and deliver this
Guaranty to Administrative Agent.As of the date hereof, Guarantor is a Domestic
Subsidiary of Borrower.

4. As of the date hereof, Guarantor owns directly, or indirectly through one or
more subsidiaries, one hundred percent (100%) of the outstanding shares of
common capital stock of the Canadian Borrower.Borrower, Guarantor, and the other
direct and indirect subsidiaries of Borrower are mutually dependent on each
other in the conduct of their respective businesses under a holding company
structure, with the credit needed from time to time by each often being provided
by another or by means of financing obtained by one such affiliate with the
support of the others for their mutual benefit and the ability of each to obtain
such financing being dependent on the successful operations of the others.

5. Canadian Borrower, Guarantor, and the other direct and indirect subsidiaries
of Guarantor are mutually dependent on each other in the conduct of their
respective businesses under a holding company structure, with the credit needed
from time to time by each often being provided by another or by means of
financing obtained by one such affiliate with the support of the others for
their mutual benefit and the ability of each to obtain such financing being
dependent on the successful operations of the others.6. The board of
directorsgoverning body of Guarantor has determined that Guarantor’s execution,
delivery and performance of this Guaranty may reasonably be expected to benefit
Guarantor, directly or indirectly, and are in the best interests of Guarantor.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, of the benefits which will
inure to Guarantor from Canadian Lenders’ advancement of funds to Canadian
Borrower under the Credit Agreement, and of Ten Dollars and other good and
valuable consideration, the receipt and sufficiency of all of which are hereby
acknowledged, and in order to induce Canadian Lenders to advance funds under the
Credit Agreement, Guarantor hereby agrees with Administrative Agent, for the
benefit of Administrative Agent and Canadian Lenders as follows:

 

                                                     

   Page 2                                                         
Exhibit G-1(U.S. Borrower) to Devon Credit Agreement   



--------------------------------------------------------------------------------

AGREEMENTS

Section 1. Definitions. Reference is hereby made to the Credit Agreement for all
purposes. All terms used in this Guaranty which are defined in the Credit
Agreement and not otherwise defined herein shall have the same meanings when
used herein. All references herein to this Guaranty, any Obligation Document,
Loan Document, or other document or instrument refer to the same as from time to
time amended, supplemented or restated. As used herein the following terms shall
have the following meanings:

“Obligations” means collectively all of the indebtedness, obligations, and
undertakings which are guaranteed by Guarantor and described in subsections
(a) and (b) of Section 2.

“Obligation Documents” means the Canadian Notes, the Bankers’ Acceptances, the
Credit Agreement, the Loan Documents, and all other documents, instruments,
agreements, certificates and other writings heretofore or hereafter delivered in
connection herewith or therewith; provided that this Guaranty shall not be an
“Obligation Document” for any purpose of this Guaranty.

“Obligors” means Canadian Borrower, Devon Financing LLC, and any other
endorsers, guarantors or obligors, primary or secondary (but in any case
excluding Guarantor), of any or all of the Obligations.

Section 2. Guaranty.

(a) Guarantor hereby irrevocably, absolutely, and unconditionally guarantees,
jointly with any other guarantors from time to time and severally, as a primary
obligor and not merely as a surety and as a guaranty of payment and performance
and not merely as a guaranty of collection, to Administrative Agent and each
Canadian Lender the prompt, complete, and full payment when due, and no matter
how the same shall become due, of:

(i) the Canadian Obligations, including all principal, all interest thereon and
all other sums payable thereunder; and

(ii) the Bankers’ Acceptances issued by Canadian Borrower and accepted by
Canadian Lenders; and(iii) all other sums payable by Canadian Borrower under the
other Obligation Documents, whether for principal, interest, fees or otherwise.

Without limiting the generality of the foregoing, Guarantor’s liability
hereunder shall extend to and include all post-petition or post-bankruptcy
interest, expenses, and other duties and liabilities of Canadian Borrower
described above in this subsection (a), or below in the following subsection
(b), which would be owed by Canadian Borrower but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization, or similar proceeding involving the Canadian Borrower.

(b) Guarantor hereby irrevocably, absolutely, and unconditionally guarantees,
jointly with any other guarantors from time to time and severally, as a primary
obligor and not merely as a surety and as a guaranty of payment and performance
and not merely as a guaranty of collection, to Administrative Agent and each
Lender the prompt, complete and full performance, when due, and no matter how
the same shall become due, of all obligations and undertakings of Canadian
Borrower to Administrative Agent or such Lender under, by reason of, or pursuant
to any of the Obligation Documents.(c) If Canadian Borrower shall for any reason
fail to pay any Obligation, as and when such Obligation shall become due and
payable, whether at its stated maturity, as a result of the exercise of any
power to accelerate, or otherwise, Guarantor will, forthwith upon demand by
Administrative Agent, pay such Obligation in full to Administrative Agent for
the benefit of Administrative Agent or the Canadian Lender to whom such

 

                                                     

   Page 3                                                         
Exhibit G-1(U.S. Borrower) to Devon Credit Agreement   



--------------------------------------------------------------------------------

Obligation is owed. If Canadian Borrower shall for any reason fail to perform
promptly any Obligation, Guarantor will, forthwith upon demand by Administrative
Agent, cause such Obligation to be performed or, if specified by Administrative
Agent, provide sufficient funds, in such amount and manner as Administrative
Agent shall in good faith determine, for the prompt, full and faithful
performance of such Obligation by Administrative Agent or such other Person as
Administrative Agent shall designate.

(d) If either Canadian Borrower or Guarantor fails to pay or perform any
Obligation as described in the immediately preceding subsections (a), or (b) or
(c) Guarantor will incur the additional obligation to pay to Administrative
Agent, and Guarantor will forthwith upon demand by Administrative Agent pay to
Administrative Agent, the amount of any and all reasonable and documented
expenses, including reasonable and documented fees and disbursements of
Administrative Agent’s counsel and of any agents retained by Administrative
Agent, which Administrative Agent may incur as a result of such failure.

(e) All payments by Guarantor hereunder shall be paid in full, without setoff or
counterclaim or any deduction or withholding whatsoever, including, without
limitation, for any and all present and future Taxes. If Guarantor shall be
required by any Laws to deduct Taxes from or in respect of any payment under
this Guaranty, or any other Taxes are at any time imposed on any payments under
or in respect of this Guaranty, Guarantor shall comply with the procedures of,
and make the additional payments required by, Section 5.01 of the Credit
Agreement in the same manner as if all references therein to Borrower were
deemed to be references to Guarantor, and, for the avoidance of doubt, Guarantor
shall be entitled to the benefits of the provisions of Section 5.01(f) and
Section 5.07 of the Credit Agreement as to all Taxes imposed with respect to
this Guaranty and paid by Guarantor hereunder as if all references therein to
Borrower were deemed to be references to Guarantor. Notwithstanding anything
herein to the contrary, Guarantor shall not be required to pay any additional
amounts in respect of Taxes to any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code who does not comply with
the provisions applicable to Foreign Lenders set forth in Section 5.01(e) of the
Credit Agreement.

(f) Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and,
absent clearly demonstrable error, shall be binding upon Guarantor and
conclusive for the purpose of establishing the amount of the Obligations.

(g) The liability of Guarantor hereunder shall be limited to the maximum amount
of liability that can be incurred without rendering this Guaranty, as it relates
to Guarantor, voidable under applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount.

Section 3. Unconditional Guaranty.

(a) No action which Administrative Agent or any Canadian Lender may take or omit
to take in connection with any of the Obligation Documents, any of the
Obligations (or any other indebtedness owing by Canadian Borrower to
Administrative Agent or any Canadian Lender), and no course of dealing of
Administrative Agent or any Canadian Lender with any Obligor or any other Person
except Guarantor, shall release or diminish Guarantor’s obligations,
liabilities, agreements or duties hereunder, affect this Guaranty in any way, or
afford Guarantor any recourse against Administrative Agent or any Canadian
Lender, regardless of whether any such action or inaction may increase any risks
to or liabilities of Administrative Agent or any Canadian Lender or any Obligor.
Without limiting the foregoing, Guarantor hereby expressly agrees that
Administrative Agent and Canadian Lenders may, from time to time, without notice
to or the consent of Guarantor, do any or all of the following:

 

                                                     

   Page 4                                                         
Exhibit G-1(U.S. Borrower) to Devon Credit Agreement   



--------------------------------------------------------------------------------

(i) Make an agreement with anythe Borrower to amend, change or modify, in whole
or in part, any one or more of the Obligation Documents and give or refuse to
give any waivers or other indulgences with respect thereto.

(ii) Neglect, delay, fail, or refuse to take or prosecute any action for the
collection or enforcement of any of the Obligations, to foreclose or take or
prosecute any action in connection with any Obligation Document, to bring suit
against any Obligor or any other Person, or to take any other action concerning
the Obligations or the Obligation Documents.

(iii) Accelerate, make an agreement with anythe Borrower to change, rearrange,
extend, or renew the time, rate, terms, or manner for payment or performance of
any one or more of the Obligations (whether for principal, interest, fees,
expenses, indemnifications, affirmative or negative covenants, or otherwise).

(iv) Compromise or settle any unpaid or unperformed Obligation or any other
obligation or amount due or owing, or claimed to be due or owing, under any one
or more of the Obligation Documents.

(v) Discharge, release, substitute or make an agreement with anythe Borrower or
any other Person to add Obligors.

(vi) Apply all monies received from Obligors or others as Administrative Agent
or Canadian Lenders may determine to be in their best interest, without in any
way being required to marshal assets or to apply all or any part of such monies
upon any particular Obligations.

(b) No action or inaction of any Obligor or any other Person, and no change of
law or circumstances, shall release or diminish Guarantor’s obligations,
liabilities, agreements, or duties hereunder, affect this Guaranty in any way,
or afford Guarantor any recourse against Administrative Agent or any Canadian
Lender. Without limiting the foregoing, the obligations, liabilities,
agreements, and duties of Guarantor under this Guaranty shall not be released,
diminished, impaired, reduced, or affected by the occurrence of any or all of
the following from time to time, even if occurring without notice to or without
the consent of Guarantor:

(i) Any voluntary or involuntary liquidation, dissolution, sale of all or
substantially all assets, marshalling of assets or liabilities, receivership,
conservatorship, assignment for the benefit of creditors, insolvency,
bankruptcy, reorganization, arrangement, or composition of any Obligor or any
other proceedings involving any Obligor or any of the assets of any Obligor
under laws for the protection of debtors, or any discharge, impairment,
modification, release, or limitation of the liability of, or stay of actions or
lien enforcement proceedings against, any Obligor, any properties of any
Obligor, or the estate in bankruptcy of any Obligor in the course of or
resulting from any such proceedings.

(ii) The failure by Administrative Agent or any Canadian Lender to file or
enforce a claim in any proceeding described in the immediately preceding
subsection (i) or to take any other action in any proceeding to which any
Obligor is a party.

(iii) The release by operation of law of any Obligor from any of the Obligations
or any other obligations to Administrative Agent or any Canadian Lender.

(iv) The invalidity, deficiency, illegality, or unenforceability of any of the
Obligations or the Obligation Documents, in whole or in part, any bar by any
statute of limitations or other law of recovery on any of the Obligations, or
any defense or excuse for failure to perform on account

 

                                                     

   Page 5                                                         
Exhibit G-1(U.S. Borrower) to Devon Credit Agreement   



--------------------------------------------------------------------------------

of force majeure, act of God, casualty, impossibility, impracticability, or
other defense or excuse whatsoever.

(v) The failure of any Obligor or any other Person to sign any guaranty or other
instrument or agreement within the contemplation of any Obligor, Administrative
Agent or any Canadian Lender.

(vi) The fact that Guarantor may have incurred directly part of the Obligations
or is otherwise primarily liable therefor.

(vii) Without limiting any of the foregoing, any fact or event (whether or not
similar to any of the foregoing) which in the absence of this provision would or
might constitute or afford a legal or equitable discharge or release of or
defense to a guarantor or surety other than the actual payment and performance
by Guarantor under this Guaranty.

(c) Administrative Agent and Canadian Lenders may invoke the benefits of this
Guaranty before pursuing any remedies against any Obligor or any other Person
and before proceeding against any security now or hereafter existing for the
payment or performance of any of the Obligations. Administrative Agent and
Canadian Lenders may maintain an action against Guarantor on this Guaranty
without joining any other Obligor therein and without bringing a separate action
against any Obligor.

(d) If any payment to Administrative Agent or any Lender by any Obligor is held
to constitute a preference or a voidable transfer under applicable state,
provincial or federal laws, or if for any other reason Administrative Agent or
any Lender is required to refund such payment to the payor thereof or to pay the
amount thereof to any other Person, such payment to Administrative Agent or such
Canadian Lender shall not constitute a release of Guarantor from any liability
hereunder, and Guarantor agrees to pay such amount to Administrative Agent or
such Canadian Lender on demand and agrees and acknowledges that this Guaranty
shall continue to be effective or shall be reinstated, as the case may be, to
the extent of any such payment or payments. Any transfer by subrogation which is
made as contemplated in Section 6 prior to any such payment or payments shall
(regardless of the terms of such transfer) be automatically voided upon the
making of any such payment or payments, and all rights so transferred shall
thereupon revert to and be vested in Administrative Agent and Canadian Lenders.

(e) This is a continuing guaranty and shall apply to and cover all Obligations
and renewals and extensions thereof and substitutions therefor from time to
time.

Section 4. Waiver. Guarantor hereby waives, with respect to the Obligations,
this Guaranty, and the Obligation Documents:

(a) notice of the incurrence of any Obligation by Canadian Borrower, and notice
of any kind concerning the assets, liabilities, financial condition,
creditworthiness, businesses, prospects, or other affairs of Canadian Borrower
(it being understood and agreed that: (i) Guarantor shall take full
responsibility for informing itself of such matters, (ii) neither Administrative
Agent nor any Canadian Lender shall have any responsibility of any kind to
inform Guarantor of such matters, and (iii) Administrative Agent and Canadian
Lenders are hereby authorized to assume that Guarantor, by virtue of its
relationships with Canadian Borrower which are independent of this Guaranty, has
full and complete knowledge of such matters whenever Canadian Lenders extend
credit to Canadian Borrower or take any other action which may change or
increase Guarantor’s liabilities or losses hereunder);

(b) notice that Administrative Agent, any Canadian Lender, any Obligor, or any
other Person has taken or omitted to take any action under any Obligation
Document or any other agreement or instrument relating thereto or relating to
any Obligation;

 

                                                     

   Page 6                                                         
Exhibit G-1(U.S. Borrower) to Devon Credit Agreement   



--------------------------------------------------------------------------------

(c) demand, presentment for payment, and notice of demand, dishonor, nonpayment,
or nonperformance; and

(d) notice of intention to accelerate, notice of acceleration, protest, notice
of protest, notice of any exercise of remedies (as described in the following
Section 5 or otherwise), and all other notices of any kind whatsoever.

Section 5. Exercise of Remedies. Administrative Agent, on behalf of Canadian
Lenders, shall have the right to enforce, from time to time, in any order and at
Administrative Agent’s sole discretion, any rights, powers and remedies which
Administrative Agent or the Canadian Lenders may have under this Guaranty or the
Obligation Documents or otherwise; and Guarantor shall be liable to
Administrative Agent and each Canadian Lender hereunder for any deficiency
resulting from the exercise by Administrative Agent, on behalf of Canadian
Lenders, of any such right or remedy even though any rights which Guarantor may
have against Canadian Borrower or others may be destroyed or diminished by
exercise of any such right or remedy. No failure on the part of Administrative
Agent, on behalf of Canadian Lenders, to exercise, and no delay in exercising,
any right hereunder or under this Guaranty or any other Obligation Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right preclude any other or further exercise thereof or the exercise of any
other right. The rights, powers and remedies of Administrative Agent, on behalf
of Canadian Lenders, provided herein and in the Obligation Documents are
cumulative and are in addition to, and not exclusive of, any other rights,
powers or remedies provided by law or in equity. The rights of Administrative
Agent, on behalf of Canadian Lenders, hereunder are not conditional or
contingent on any attempt by Administrative Agent or any Canadian Lender to
exercise any of its rights under this Guaranty or any Obligation Document
against Guarantor, any Obligor or any other Person.

Section 6. Limited Subrogation. Until all of the Obligations have been paid and
performed in full Guarantor shall have no right to exercise any right of
subrogation, reimbursement, indemnity, exoneration, contribution or any other
claim which it may now or hereafter have against or to any Obligor in connection
with this Guaranty, and Guarantor hereby waives any rights to enforce any remedy
in connection herewith which Guarantor may have against Canadian Borrower until
such time. If any amount shall be paid to Guarantor on account of any such
subrogation or other rights or any such other remedy is exercised in violation
of the immediately preceding sentence, such amount shall be held in trust for
the benefit of Administrative Agent, shall be segregated from the other funds of
Guarantor and shall forthwith be paid over to Administrative Agent to be held by
Administrative Agent, or then or at any time thereafter applied in whole or in
part by Administrative Agent against, all or any portion of the Obligations,
whether matured or unmatured, in such order as Administrative Agent shall elect.
If Guarantor shall make payment to Administrative Agent of all or any portion of
the Obligations and if all of the Obligations shall be finally paid in full,
Administrative Agent will, at Guarantor’s request and expense, execute and
deliver to Guarantor (without recourse, representation or warranty) appropriate
documents necessary to evidence the transfer by subrogation to Guarantor of an
interest in the Obligations resulting from such payment by Guarantor; provided
that such transfer shall be subject to Section 3(d) above.

Section 7. Successors and Assigns. Guarantor’s rights or obligations hereunder
may not be assigned or delegated (other thanexcept, for avoidance of doubt,
pursuant to a transaction not in violation of Section 9.03 ofprohibited by the
Credit Agreement), but this Guaranty and such obligations shall pass to and be
fully binding upon the successors of Guarantor, as well as Guarantor. This
Guaranty shall (a) bind Guarantor and its successors and permitted assigns under
the preceding sentence and (b) apply to and inure to the benefit of
Administrative Agent and Canadian Lenders and their successors or assigns.
Without limiting the generality of the immediately preceding sentence,
Administrative Agent and each Canadian Lender may (subject to the provisions of
the Credit Agreement) assign, grant a participation in, or otherwise transfer
any Obligation held by it or any portion thereof, and Administrative Agent and
each

 

                                                     

   Page 7                                                         
Exhibit G-1(U.S. Borrower) to Devon Credit Agreement   



--------------------------------------------------------------------------------

Canadian Lender may assign or otherwise transfer its rights or any portion
thereof under this Guaranty and any Obligation Document, to any other Person,
and such other Person shall thereupon become vested with all of the benefits in
respect thereof granted to Administrative Agent or such Canadian Lender
hereunder unless otherwise expressly provided by Administrative Agent or such
Canadian Lender in connection with such assignment or transfer.

Section 8. Subordination and Offset. Guarantor hereby subordinates and makes
inferior to the Obligations any and all indebtedness now or at any time
hereafter owed by Canadian Borrower to Guarantor. Guarantor agrees that upon and
during the occurrence of any Event of Default it will neither permit Canadian
Borrower to repay such indebtedness or any part thereof nor accept payment from
Canadian Borrower of such indebtedness or any part thereof without the prior
written consent of Administrative Agent and Lenders. If Guarantor receives any
such payment without the prior written consent of Administrative Agent and
Lenders, such amounts shall forthwith be paid over to Administrative Agent and
applied in whole or in part by Administrative Agent against, all or any portions
of the Obligations, whether matured or unmatured, in such order as
Administrative Agent shall elect. Guarantor hereby agrees that each
Canadianagrees that each Lender shall have the right to offset (which shall be
in addition to all other interests, liens, and rights of any Canadian Lender at
common Law, under the Loan Documents, or otherwise) (a) any and all moneys,
securities or other property (and the proceeds therefrom) of Guarantor now or
hereafter held or received by or in transit to any Canadian Lender for the
account of Guarantor, (b) any and all deposits (general or special, time or
demand, provisional or final) of Guarantor with any Canadian Lender, (c) any
other credits and balances of Guarantor at any time existing against any
Canadian Lender, including claims under certificates of deposit, and (d) any
indebtedness owed or payable by any Canadian Lender to Guarantor at any time
against Canadian Obligations due to it that have not been paid when due. At any
time and from time to time after the occurrence of any Event of Default and
during the continuance thereof, each Canadian Lender is hereby authorized to
offset against the Canadian Obligations then due and payable to it (in either
case without notice to Guarantor), any and all items hereinabove referred to. To
the extent that Guarantor has accounts designated as royalty or joint interest
owner accounts, the foregoing right of offset shall not extend to funds in such
accounts which belong to, or otherwise arise from payments to Guarantor for the
account of, third party royalty or joint interest owners. Each Canadian Lender
(by having the benefits of this Guaranty) agrees promptly to notify the
Guarantor and the Administrative Agent after any such set-off and application
made by such Canadian Lender; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application.

Section 9. Representations and Warranties. Guarantor hereby represents and
warrants to Administrative Agent and each Canadian Lender as follows:

(a) The Recitals at the beginning of this Guaranty are true and correct in all
respects.

(b) Each of the representations and warranties contained in Article 7 of the
Credit Agreement is true, insofar as it refers to Guarantor, or to the assets,
operations, conditions, agreements, business or actions of Guarantor, or to the
Loan Documents to which it is a party.

(c) The direct or indirect value of the consideration received and to be
received by Guarantor in connection herewith is reasonably worth at least as
much as the liability and obligations of Guarantor hereunder, and the incurrence
of such liability and obligations in return for such consideration may
reasonably be expected to benefit Guarantor, directly or indirectly.

(d) The Guarantor is solvent (as such term is used in applicable Debtor Relief
Laws).

Section 10. No Oral Change. No amendment of any provision of this Guaranty shall
be effective unless it is in writing and signed by Guarantor and Administrative
Agent on behalf of Canadian

 

                                                     

   Page 8                                                         
Exhibit G-1(U.S. Borrower) to Devon Credit Agreement   



--------------------------------------------------------------------------------

Lenders, and no waiver of any provision of this Guaranty, and no consent to any
departure by Guarantor therefrom, shall be effective unless it is in writing and
signed by Administrative Agent on behalf of Canadian Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

Section 11. Invalidity of Particular Provisions. If any term or provision of
this Guaranty shall be determined to be illegal or unenforceable, all other
terms and provisions hereof shall nevertheless remain effective and shall be
enforced to the fullest extent permitted by applicable law.

Section 12. Headings and References. The headings used herein are for purposes
of convenience only and shall not be used in construing the provisions hereof.
The words “this Guaranty,” “this instrument,” “herein,” “hereof,” “hereby” and
words of similar import refer to this Guaranty as a whole and not to any
particular subdivision unless expressly so limited. The phrases “this section”
and “this subsection” and similar phrases refer only to the subdivisions hereof
in which such phrases occur. The word “or” is not exclusive, and the word
“including” (in its various forms) means “including without limitation”.
Pronouns in masculine, feminine and neuter genders shall be construed to include
any other gender, and words in the singular form shall be construed to include
the plural and vice versa, unless the context otherwise requires.

Section 13. Term. This Guaranty shall be irrevocable untilNotwithstanding
anything in this Guaranty or any Obligation Document to the contrary, Guarantor
shall automatically be released from its obligations hereunder and the Guaranty
shall be automatically released (a) upon consummation of any transaction or
related series of transactions not prohibited under the Credit Agreement or
(b) upon complete and final payment and performance of all of the Obligations
have been completely and finally paid and performed, and no Canadian Lender has
any obligation to make any loans or other advances to Canadian Borrower, and;
provided that this Guaranty is thereafter subject to reinstatement as provided
in Section 3(d). All extensions of credit and financial accommodations
heretofore or hereafter made by Administrative Agent or Canadian Lenders to
Canadian Borrower under any Obligation Document shall be conclusively presumed
to have been made in acceptance hereof and in reliance hereon.

Section 14. Notices. Any notice or communication required or permitted hereunder
shall be given as provided in the Credit Agreement.in writing, sent by personal
delivery, by facsimile, by delivery service with proof of delivery, or by
registered or certified Canadian or U.S. mail, as applicable, postage prepaid,
or to the extent permitted under Section 12.02(b) of the Credit Agreement, by
electronic communications, in each case addressed to the appropriate party as
follows:

To Guarantor:         [     ]

To Administrative Agent:                     [     ]

or to such other address or to the attention of such other individual as
hereafter shall be designated in writing by the applicable party sent in
accordance herewith. Notices and other communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices and other communications sent by
facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in Section 12.02(b) of the Credit
Agreement, shall be effective as provided in such Section 12.02(b) of the Credit
Agreement.

 

                                                     

   Page 9                                                         
Exhibit G-1(U.S. Borrower) to Devon Credit Agreement   



--------------------------------------------------------------------------------

Section 15. Limitation on Interest. Administrative Agent, Canadian Lenders and
Guarantor intend to contract in strict compliance with applicable usury law from
time to time in effect, and the provisions of the Credit Agreement limiting the
interest for which Guarantor is obligated are expressly incorporated herein by
reference.

Section 16. Loan Document. This Guaranty is a Loan Document, as defined in the
Credit Agreement, and is subject to the provisions of the Credit Agreement
governing Loan Documents. Guarantor hereby ratifies, confirms and approves the
Credit Agreement and the other Loan Documents and, in particular, any provisions
thereof which relate to Guarantor.

Section 17. Counterparts. This Guaranty may be executed in any number of
counterparts, each of which when so executed shall be deemed to constitute one
and the same Guaranty. This Guaranty may be validly executed and delivered by
facsimile or other electronic transmission.

Section 18. Governing Law.

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK; PROVIDED THAT ADMINISTRATIVE AGENT AND EACH
CANADIAN LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAWS OF THE UNITED
STATES.

(b) GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE
AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO AND EACH LENDER (BY
HAVING THE BENEFITS OF THIS GUARANTY) IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AND EACH LENDER (BY HAVING THE
BENEFITS OF THIS GUARANTY) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT, ANY LENDER OR L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
GUARANTOR, ADMINISTRATIVE AGENT AND EACH LENDER (BY HAVING THE BENEFITS OF THIS
GUARANTY) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS GUARANTY OR ANY LOAN DOCUMENT OR OTHER DOCUMENT
RELATED THERETO.

 

                                                     

   Page 10                                                         
Exhibit G-1(U.S. Borrower) to Devon Credit Agreement   



--------------------------------------------------------------------------------

(c) GUARANTOR, ADMINISTRATIVE AGENT AND EACH LENDER (BY HAVING THE BENEFITS OF
THIS GUARANTY) IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 12.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS GUARANTY
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

SECTION 19. WAIVER OF JURY TRIAL. GUARANTOR, ADMINISTRATIVE AGENT, AND EACH
LENDER (BY HAVING THE BENEFITS OF THIS GUARANTY) HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH SUCH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
SUCH PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND ANY OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 20. Currency Conversion and Currency Indemnity.

(a) Guarantor shall make payment relative to any Obligation in the currency (the
“Agreed Currency”) in which the underlying Obligation was incurred. If any
payment is received on account of any Obligation in any currency (the “Other
Currency”) other than the Agreed Currency (whether pursuant to an order or
judgment or the enforcement thereof or the liquidation of Guarantor or otherwise
howsoever), such payment shall constitute a discharge of the liability of
Guarantor hereunder in respect of such Obligation only to the extent of the
amount of the Agreed Currency which the relevant Lenders are able to purchase
with the amount of the Other Currency received by it on the Business Day next
following such receipt in accordance with its normal procedures and after
deducting any premium and costs of exchange.

(b) If, for the purpose of obtaining or enforcing judgment in any court in any
jurisdiction, it becomes necessary to convert into a particular currency (the
“Judgment Currency”) any amount due in the Agreed Currency then the conversion
shall be made on the basis of the rate of exchange prevailing on the next
Business Day following the date such judgment is given and in any event
Guarantor shall be obligated to pay the Lenders any deficiency in accordance
with Section 20(c). For the foregoing purposes “rate of exchange” means the rate
at which the relevant Lenders, as applicable, in accordance with their normal
banking procedures are able on the relevant date to purchase the Agreed Currency
with the Judgment Currency after deducting any premium and costs of exchange.

(c) If any Lender receives any payment or payments on account of the liability
of Guarantor hereunder pursuant to any judgment or order in any Other Currency,
and the amount of the Agreed Currency which the relevant Lender is able to
purchase on the Business Day next following such receipt with the proceeds of
such payment or payments in accordance with its normal procedures and after

 

                                                     

   Page 11                                                         
Exhibit G-1(U.S. Borrower) to Devon Credit Agreement   



--------------------------------------------------------------------------------

deducting any premiums and costs of exchange is less than the amount of the
Agreed Currency due in respect of such Obligations immediately prior to such
judgment or order, then Guarantor shall within five Business Days after demand,
and Guarantor hereby agrees to, indemnify and save such Lender harmless from and
against any loss, cost or expense arising out of or in connection with such
deficiency. The agreement of indemnity provided for in this Section 20(c) shall
constitute an obligation separate and independent from all other obligations
contained in this Guaranty, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by the Lenders or
any of them from time to time, and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due hereunder or under any judgment or order.Section 21. Final Agreement.
THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

                                                     

   Page 12                                                         
Exhibit G-1(U.S. Borrower) to Devon Credit Agreement   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first written above.

 

DEVON ENERGY CORPORATION [GUARANTOR] By:  

                                                              

  Name:   Title:

 

ACKNOWLEDGED AND ACCEPTED:

 

BANK OF AMERICA, N.A.

By:  

                                                  

  Name:   Title:

 

   Page 1    Exhibit G to Devon Credit Agreement      



--------------------------------------------------------------------------------

EXHIBIT G-2(Devon Financing)

FORM OF GUARANTY OF DEVON FINANCING LLC

THIS GUARANTY is made effective as of October 5, 2018, by Devon Financing
Company, L.L.C., a Delaware limited liability company (“Guarantor”), in favor of
Administrative Agent (as defined in the Credit Agreement described below).

RECITALS

1. Devon Energy Corporation, a Delaware corporation (“U.S. Borrower”), Devon
Canada Corporation, an Alberta corporation (the “Canadian Borrower” and,
together with U.S. Borrower, “Borrowers”), Administrative Agent, and each lender
from time to time party thereto (collectively, “Lenders”) are parties to that
certain Credit Agreement of even date herewith (as amended, restated, amended
and restated, extended, supplemented or otherwise modified in writing from time
to time, the “Credit Agreement”). Pursuant to the Credit Agreement, the Lenders
have agreed to advance funds to Borrowers.

2. Pursuant to the Credit Agreement, U.S. Borrower has executed in favor of
Lenders, to the extent requested by the Lenders, the U.S. Notes (as from time to
time amended, substituted, renewed or extended, in whole or in part).

3. Pursuant to the Credit Agreement, Canadian Borrower has executed in favor of
Canadian Lenders (as defined in the Credit Agreement), to the extent requested
by the Canadian Lenders, the Canadian Notes (as from time to time amended,
substituted, renewed or extended, in whole or in part).

4. It is a condition precedent to Lenders’ obligations to advance funds pursuant
to the Credit Agreement that Guarantor shall execute and deliver this Guaranty
to Administrative Agent.

5. As of the date hereof, U.S. Borrower owns directly, or indirectly through one
or more subsidiaries, one hundred percent (100%) of the outstanding equity
interests in Guarantor.

6. U.S. Borrower, Guarantor, and the other direct and indirect subsidiaries of
U.S. Borrower are mutually dependent on each other in the conduct of their
respective businesses under a holding company structure, with the credit needed
from time to time by each often being provided by another or by means of
financing obtained by one such affiliate with the support of the others for
their mutual benefit and the ability of each to obtain such financing being
dependent on the successful operations of the others.

7. The governing body of Guarantor has determined that Guarantor’s execution,
delivery and performance of this Guaranty may reasonably be expected to benefit
Guarantor, directly or indirectly, and are in the best interests of Guarantor.

 

                    Page 1    Exhibit G to Devon Credit Agreement



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, of the benefits which will
inure to Guarantor from Lenders’ advances of funds to Borrowers under the Credit
Agreement, and of Ten Dollars and other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged, and in order to
induce Lenders to advance funds under the Credit Agreement, Guarantor hereby
agrees with Administrative Agent, for the benefit of Administrative Agent and
Lenders as follows:

AGREEMENTS

Section 1. Definitions. Reference is hereby made to the Credit Agreement for all
purposes.

All terms used in this Guaranty which are defined in the Credit Agreement and
not otherwise defined herein shall have the same meanings when used herein. All
references herein to this Guaranty, any Obligation Document, Loan Document, or
other document or instrument refer to the same as from time to time amended,
supplemented or restated. As used herein the following terms shall have the
following meanings:

“Obligations” means collectively all of the indebtedness, obligations, and
undertakings which are guaranteed by Guarantor and described in subsections
(a) and (b) of Section 2.

“Obligation Documents” means the U.S. Notes, the Canadian Notes, the Bankers’
Acceptances, the Credit Agreement, the Loan Documents, and all other documents,
instruments, agreements, certificates and other writings heretofore or hereafter
delivered in connection herewith or therewith; provided that this Guaranty shall
not be an “Obligation Document” for any purpose of this Guaranty.

“Obligors” means each Borrower, and any other endorsers, guarantors or obligors,
primary or secondary (but in any case excluding Guarantor), of any or all of the
Obligations.

Section 2. Guaranty.

(a) Guarantor hereby irrevocably, absolutely, and unconditionally guarantees,
jointly with any other guarantors from time to time and severally, as a primary
obligor and not merely as a surety and as a guaranty of payment and performance
and not merely as a guaranty of collection, to Administrative Agent and each
Lender the prompt, complete, and full payment when due, and no matter how the
same shall become due, of:

(i) the U.S. Obligations, including all principal, all interest thereon and all
other sums payable thereunder;

(ii) the Canadian Obligations, including all principal, all interest thereon and
all other sums payable thereunder;

 

                    Page 2    Exhibit G to Devon Credit Agreement



--------------------------------------------------------------------------------

(iii) the Bankers’ Acceptances issued by Canadian Borrower and accepted by
Canadian Lenders; and

(iv) all other sums payable under the other Obligation Documents, whether for
principal, interest, fees or otherwise.

Without limiting the generality of the foregoing, Guarantor’s liability
hereunder shall extend to and include all post-petition or post-bankruptcy
interest, expenses, and other duties and liabilities of Borrowers described
above in this subsection (a), or below in the following subsection (b), which
would be owed by Borrowers but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization, or similar
proceeding involving any Borrower.

(b) If any Borrower shall for any reason fail to pay any Obligation, as and when
such Obligation shall become due and payable, whether at its stated maturity, as
a result of the exercise of any power to accelerate, or otherwise, Guarantor
will, forthwith upon demand by Administrative Agent, pay such Obligation in full
to Administrative Agent for the benefit of Administrative Agent or the Lender to
whom such Obligation is owed.

(c) If any Borrower or Guarantor fails to pay any Obligation as described in the
immediately preceding subsections (a) or (b) Guarantor will incur the additional
obligation to pay to Administrative Agent, and Guarantor will forthwith upon
demand by Administrative Agent pay to Administrative Agent, the amount of any
and all reasonable and documented expenses, including reasonable and documented
fees and disbursements of Administrative Agent’s counsel and of any agents
retained by Administrative Agent, which Administrative Agent may incur as a
result of such failure.

(d) All payments by Guarantor hereunder shall be paid in full, without setoff or
counterclaim or any deduction or withholding whatsoever, including, without
limitation, for any and all present and future Taxes. If Guarantor shall be
required by any Laws to deduct Taxes from or in respect of any payment under
this Guaranty, or any other Taxes are at any time imposed on any payments under
or in respect of this Guaranty, Guarantor shall comply with the procedures of,
and make the additional payments required by, Section 5.01 of the Credit
Agreement, and, for the avoidance of doubt, Guarantor shall be entitled to the
benefits of the provisions of Section 5.01(f) and Section 5.07 of the Credit
Agreement as to all Taxes imposed with respect to this Guaranty and paid by
Guarantor hereunder as if all references therein to Borrower were deemed to be
references to Guarantor. Notwithstanding anything herein to the contrary,
Guarantor shall not be required to pay any additional amounts in respect of
Taxes to any Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code who does not comply with the provisions
applicable to Foreign Lenders set forth in Section 5.01(e) of the Credit
Agreement.

(e) Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and,
absent clearly demonstrable error, shall be binding upon Guarantor and
conclusive for the purpose of establishing the amount of the Obligations.

 

                    Page 3    Exhibit G to Devon Credit Agreement



--------------------------------------------------------------------------------

(f) The liability of Guarantor hereunder shall be limited to the maximum amount
of liability that can be incurred without rendering this Guaranty, as it relates
to Guarantor, voidable under applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount.

Section 3. Unconditional Guaranty.

(a) No action which Administrative Agent or any Lender may take or omit to take
in connection with any of the Obligation Documents, any of the Obligations (or
any other indebtedness owing by any Borrower to Administrative Agent or any
Lender), and no course of dealing of Administrative Agent or any Lender with any
Obligor or any other Person except Guarantor, shall release or diminish
Guarantor’s obligations, liabilities, agreements or duties hereunder, affect
this Guaranty in any way, or afford Guarantor any recourse against
Administrative Agent or any Lender, regardless of whether any such action or
inaction may increase any risks to or liabilities of Administrative Agent or any
Lender or any Obligor. Without limiting the foregoing, Guarantor hereby
expressly agrees that Administrative Agent and Lenders may, from time to time,
without notice to or the consent of Guarantor, do any or all of the following:

(i) Make an agreement with any Borrower to amend, change or modify, in whole or
in part, any one or more of the Obligation Documents and give or refuse to give
any waivers or other indulgences with respect thereto.

(ii) Neglect, delay, fail, or refuse to take or prosecute any action for the
collection or enforcement of any of the Obligations, to foreclose or take or
prosecute any action in connection with any Obligation Document, to bring suit
against any Obligor or any other Person, or to take any other action concerning
the Obligations or the Obligation Documents.

(iii) Accelerate, make an agreement with any Borrower to change, rearrange,
extend, or renew the time, rate, terms, or manner for payment or performance of
any one or more of the Obligations (whether for principal, interest, fees,
expenses, indemnifications, affirmative or negative covenants, or otherwise).

(iv) Compromise or settle any unpaid or unperformed Obligation or any other
obligation or amount due or owing, or claimed to be due or owing, under any one
or more of the Obligation Documents.

(v) Discharge, release, substitute or make an agreement with any Borrower or any
other Person to add Obligors.

(vi) Apply all monies received from Obligors or others as Administrative Agent
or Lenders may determine to be in their best interest, without in any way being
required to marshal assets or to apply all or any part of such monies upon any
particular Obligations.

 

                    Page 4    Exhibit G to Devon Credit Agreement



--------------------------------------------------------------------------------

(b) No action or inaction of any Obligor or any other Person, and no change of
law or circumstances, shall release or diminish Guarantor’s obligations,
liabilities, agreements, or duties hereunder, affect this Guaranty in any way,
or afford Guarantor any recourse against Administrative Agent or any Lender.
Without limiting the foregoing, the obligations, liabilities, agreements, and
duties of Guarantor under this Guaranty shall not be released, diminished,
impaired, reduced, or affected by the occurrence of any or all of the following
from time to time, even if occurring without notice to or without the consent of
Guarantor:

(i) Any voluntary or involuntary liquidation, dissolution, sale of all or
substantially all assets, marshalling of assets or liabilities, receivership,
conservatorship, assignment for the benefit of creditors, insolvency,
bankruptcy, reorganization, arrangement, or composition of any Obligor or any
other proceedings involving any Obligor or any of the assets of any Obligor
under laws for the protection of debtors, or any discharge, impairment,
modification, release, or limitation of the liability of, or stay of actions or
lien enforcement proceedings against, any Obligor, any properties of any
Obligor, or the estate in bankruptcy of any Obligor in the course of or
resulting from any such proceedings.

(ii) The failure by Administrative Agent or any Lender to file or enforce a
claim in any proceeding described in the immediately preceding subsection (i) or
to take any other action in any proceeding to which any Obligor is a party.

(iii) The release by operation of law of any Obligor from any of the Obligations
or any other obligations to Administrative Agent or any Lender.

(iv) The invalidity, deficiency, illegality, or unenforceability of any of the
Obligations or the Obligation Documents, in whole or in part, any bar by any
statute of limitations or other law of recovery on any of the Obligations, or
any defense or excuse for failure to perform on account of force majeure, act of
God, casualty, impossibility, impracticability, or other defense or excuse
whatsoever.

(v) The failure of any Obligor or any other Person to sign any guaranty or other
instrument or agreement within the contemplation of any Obligor, Administrative
Agent or any Lender.

(vi) The fact that Guarantor may have incurred directly part of the Obligations
or is otherwise primarily liable therefor.

(vii) Without limiting any of the foregoing, any fact or event (whether or not
similar to any of the foregoing) which in the absence of this provision would or
might constitute or afford a legal or equitable discharge or release of or
defense to a guarantor or surety other than the actual payment and performance
by Guarantor under this Guaranty.

 

                    Page 5    Exhibit G to Devon Credit Agreement



--------------------------------------------------------------------------------

(c) Administrative Agent and Lenders may invoke the benefits of this Guaranty
before pursuing any remedies against any Obligor or any other Person and before
proceeding against any security now or hereafter existing for the payment or
performance of any of the Obligations. Administrative Agent and Lenders may
maintain an action against Guarantor on this Guaranty without joining any
Obligor therein and without bringing a separate action against any Obligor.

(d) If any payment to Administrative Agent or any Lender by any Obligor is held
to constitute a preference or a voidable transfer under applicable state,
provincial or federal laws, or if for any other reason Administrative Agent or
any Lender is required to refund such payment to the payor thereof or to pay the
amount thereof to any other Person, such payment to Administrative Agent or such
Lender shall not constitute a release of Guarantor from any liability hereunder,
and Guarantor agrees to pay such amount to Administrative Agent or such Lender
on demand and agrees and acknowledges that this Guaranty shall continue to be
effective or shall be reinstated, as the case may be, to the extent of any such
payment or payments. Any transfer by subrogation which is made as contemplated
in Section 6 prior to any such payment or payments shall (regardless of the
terms of such transfer) be automatically voided upon the making of any such
payment or payments, and all rights so transferred shall thereupon revert to and
be vested in Administrative Agent and Lenders.

(e) This is a continuing guaranty and shall apply to and cover all Obligations
and renewals and extensions thereof and substitutions therefor from time to
time.

Section 4. Waiver. Guarantor hereby waives, with respect to the Obligations,
this Guaranty, and the Obligation Documents:

(a) notice of the incurrence of any Obligation by any Borrower, and notice of
any kind concerning the assets, liabilities, financial condition,
creditworthiness, businesses, prospects, or other affairs of any Borrower (it
being understood and agreed that: (i) Guarantor shall take full responsibility
for informing itself of such matters, (ii) neither Administrative Agent nor any
Lender shall have any responsibility of any kind to inform Guarantor of such
matters, and (iii) Administrative Agent and Lenders are hereby authorized to
assume that Guarantor, by virtue of its relationships with Borrowers which are
independent of this Guaranty, has full and complete knowledge of such matters
whenever Lenders extend credit to any Borrower or take any other action which
may change or increase Guarantor’s liabilities or losses hereunder);

(b) notice that Administrative Agent, any Lender, any Obligor, or any other
Person has taken or omitted to take any action under any Obligation Document or
any other agreement or instrument relating thereto or relating to any
Obligation;

(c) demand, presentment for payment, and notice of default, demand, dishonor,
nonpayment, or nonperformance; and

(d) notice of intention to accelerate, notice of acceleration, protest, notice
of protest, notice of any exercise of remedies (as described in the following
Section 5 or otherwise), and all other notices of any kind whatsoever.

 

                    Page 6    Exhibit G to Devon Credit Agreement



--------------------------------------------------------------------------------

Section 5. Exercise of Remedies. Administrative Agent, on behalf of Lenders,
shall have the right to enforce, from time to time, in any order and at
Administrative Agent’s sole discretion, any rights, powers and remedies which
Administrative Agent or the Lenders may have under this Guaranty or the
Obligation Documents or otherwise; and Guarantor shall be liable to
Administrative Agent and each Lender hereunder for any deficiency resulting from
the exercise by Administrative Agent, on behalf of Lenders, of any such right or
remedy even though any rights which Guarantor may have against any Borrower or
others may be destroyed or diminished by exercise of any such right or remedy.
No failure on the part of Administrative Agent, on behalf of Lenders, to
exercise, and no delay in exercising, any right hereunder or under this Guaranty
or any other Obligation Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right preclude any other or further
exercise thereof or the exercise of any other right. The rights, powers and
remedies of Administrative Agent, on behalf of Lenders, provided herein and in
the Obligation Documents are cumulative and are in addition to, and not
exclusive of, any other rights, powers or remedies provided by law or in equity.
The rights of Administrative Agent, on behalf of Lenders, hereunder are not
conditional or contingent on any attempt by Administrative Agent or any Lender
to exercise any of its rights under this Guaranty or any Obligation Document
against Guarantor, any Obligor or any other Person.

Section 6. Limited Subrogation. Until all of the Obligations have been paid and
performed in full Guarantor shall have no right to exercise any right of
subrogation, reimbursement, indemnity, exoneration, contribution or any other
claim which it may now or hereafter have against or to any Obligor in connection
with this Guaranty, and Guarantor hereby waives any rights to enforce any remedy
in connection herewith, which Guarantor may have against Borrowers until such
time. If any amount shall be paid to Guarantor on account of any such
subrogation or other rights or any such other remedy is exercised in violation
of the immediately preceding sentence, such amount shall be held in trust for
the benefit of Administrative Agent, shall be segregated from the other funds of
Guarantor and shall forthwith be paid over to Administrative Agent to be held by
Administrative Agent, or then or at any time thereafter applied in whole or in
part by Administrative Agent against, all or any portion of the Obligations,
whether matured or unmatured, in such order as Administrative Agent shall elect.
If Guarantor shall make payment to Administrative Agent of all or any portion of
the Obligations and if all of the Obligations shall be finally paid in full,
Administrative Agent will, at Guarantor’s request and expense, execute and
deliver to Guarantor (without recourse, representation or warranty) appropriate
documents necessary to evidence the transfer by subrogation to Guarantor of an
interest in the Obligations resulting from such payment by Guarantor; provided
that such transfer shall be subject to Section 3(d) above.

Section 7. Successors and Assigns. Guarantor’s rights or obligations hereunder
may not be assigned or delegated except (a) as permitted by the Credit
Agreement, and (b) in connection with (i) an assignment to (or consolidation or
merger with) U.S. Borrower referenced in Section 13 (in which case, subject to
the terms of Section 13, this Guaranty shall terminate automatically) or (ii) an
assignment to a Subsidiary of U.S. Borrower of all (but not less than all) of
Guarantor’s rights and obligations in, to and under the Indebtedness referred to
in Section 9.01(k) of the Credit Agreement, the release of Guarantor from all
obligations and liabilities with respect to such Indebtedness, and termination
of any and all commitments pursuant to which such Indebtedness could thereafter
be borrowed or reborrowed by Guarantor (it being understood and agreed that, in
the case of this clause (ii), the Administrative Agent shall be entitled to
receive from such Subsidiary of U.S. Borrower a confirmation of its obligations
under this Guaranty, in a form reasonably satisfactory to the Administrative
Agent). This Guaranty shall (a) bind Guarantor and its successors and permitted
assigns under the preceding sentence, and (b) apply to and inure to the benefit
of Administrative Agent and Lenders and their successors or assigns. Without
limiting the generality of the immediately preceding sentence, Administrative
Agent and each Lender may (subject to the provisions of the Credit Agreement)
assign, grant a participation in, or otherwise transfer any Obligation held by
it or any portion thereof, and Administrative Agent and each Lender may assign
or otherwise transfer its rights or any portion thereof under this Guaranty and
any Obligation

 

                    Page 7    Exhibit G to Devon Credit Agreement



--------------------------------------------------------------------------------

Document, to any other Person, and such other Person shall thereupon become
vested with all of the benefits in respect thereof granted to Administrative
Agent or such Lender hereunder unless otherwise expressly provided by
Administrative Agent or such Lender in connection with such assignment or
transfer.

Section 8. Offset. Guarantor hereby agrees that each Lender shall have the right
to offset (which shall be in addition to all other interests, liens, and rights
of any Lender at common Law, under the Loan Documents, or otherwise) (a) any and
all moneys, securities or other property (and the proceeds therefrom) of
Guarantor now or hereafter held or received by or in transit to any Lender for
the account of Guarantor, (b) any and all deposits (general or special, time or
demand, provisional or final) of Guarantor with any Lender, (c) any other
credits and balances of Guarantor at any time existing against any Lender,
including claims under certificates of deposit, and (d) any indebtedness owed or
payable by any Lender to Guarantor at any time against Obligations due to it
that have not been paid when due. At any time and from time to time after the
occurrence of any Event of Default and during the continuance thereof, each
Lender is hereby authorized to offset against the Obligations then due and
payable to it (in either case without notice to Guarantor), any and all items
hereinabove referred to. To the extent that Guarantor has accounts designated as
royalty or joint interest owner accounts, the foregoing right of offset shall
not extend to funds in such accounts which belong to, or otherwise arise from
payments to Guarantor for the account of, third party royalty or joint interest
owners. Each Lender (by having the benefits of this Guaranty) agrees promptly to
notify the Guarantor and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

Section 9. Representations and Warranties. Guarantor hereby represents and
warrants to Administrative Agent and each Lender as follows:

(a) The Recitals at the beginning of this Guaranty are true and correct in all
respects.

(b) Guarantor is duly organized, validly existing and in good standing under the
Laws of its jurisdiction of organization; and Guarantor has all requisite power
and authority to execute, deliver and perform this Guaranty.

(c) The execution, delivery and performance by Guarantor of this Guaranty have
been duly authorized by all necessary action and do not and will not contravene
its Organizational Documents, unless such contravention would not reasonably be
expected to have a Material Adverse Effect.

(d) The execution, delivery and performance by Guarantor of this Guaranty do not
and will not contravene any law or governmental regulation or any contractual
restriction binding on or affecting Guarantor or any of its Affiliates or
properties, and do not and will not result in or require the creation of any
lien, security interest or other charge or encumbrance upon or with respect to
any of its properties that would reasonably be expected to have a Material
Adverse Effect.

(e) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or other regulatory body or third party is
required for the due execution, delivery and performance by Guarantor of this
Guaranty, unless failure to obtain such consent would not reasonably be expected
to have a Material Adverse Effect.

 

                    Page 8    Exhibit G to Devon Credit Agreement



--------------------------------------------------------------------------------

(f) This Guaranty is a legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights.

(g) There is no action, suit or proceeding pending or, to the knowledge of
Guarantor, threatened against Guarantor before any court, arbitrator or
governmental department, commission, board, bureau, agency or instrumentality
which would reasonably be expected to have a Material Adverse Effect or which
would materially and adversely affect Guarantor’s ability to perform its
obligations hereunder.

(h) The direct or indirect value of the consideration received and to be
received by Guarantor in connection herewith is reasonably worth at least as
much as the liability and obligations of Guarantor hereunder, and the incurrence
of such liability and obligations in return for such consideration may
reasonably be expected to benefit Guarantor, directly or indirectly.

(i) The Guarantor is solvent (as such term is used in applicable Debtor Relief
Laws).

(j) The financial data and other information, taken as a whole, concerning the
Guarantor which has been furnished to Administrative Agent and each Lender to
induce it to accept this Guaranty (or otherwise furnished to Administrative
Agent and each Lender in connection with the transactions contemplated hereby or
associated herewith) does not contain any untrue statement of a material fact or
omit to state any material fact known by Guarantor (other than industry-wide
risks normally associated with the types of businesses conducted by the
Guarantor) necessary to make the statements contained herein or therein not
misleading as of the date made or deemed made; provided that all such
information is to be viewed in conjunction with the SEC Filings.

(k) Neither Guarantor, nor, to the knowledge of the Guarantor, any director,
officer or employee thereof, is an individual or entity that is, or is owned 50%
or more or controlled by any individual or entity that is: (i) currently the
target of any Sanctions, (ii) included on the SDN List or (iii) permanently
located, organized or residing in any Designated Jurisdiction. Guarantor is in
compliance in all material respects with the Sanctions.

Section 10. No Oral Change. No amendment of any provision of this Guaranty shall
be effective unless it is in writing and signed by Guarantor and Administrative
Agent on behalf of Lenders, and no waiver of any provision of this Guaranty, and
no consent to any departure by Guarantor therefrom, shall be effective unless it
is in writing and signed by Administrative Agent on behalf of Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

Section 11. Invalidity of Particular Provisions. If any term or provision of
this Guaranty shall be determined to be illegal or unenforceable, all other
terms and provisions hereof shall nevertheless remain effective and shall be
enforced to the fullest extent permitted by applicable law.

Section 12. Headings and References. The headings used herein are for purposes
of convenience only and shall not be used in construing the provisions hereof.
The words “this Guaranty,” “this instrument,” “herein,” “hereof,” “hereby” and
words of similar import refer to this Guaranty as a whole and not to any
particular subdivision unless expressly so limited. The phrases “this section”
and

 

                    Page 9    Exhibit G to Devon Credit Agreement



--------------------------------------------------------------------------------

“this subsection” and similar phrases refer only to the subdivisions hereof in
which such phrases occur. The word “or” is not exclusive, and the word
“including” (in its various forms) means “including without limitation”.
Pronouns in masculine, feminine and neuter genders shall be construed to include
any other gender, and words in the singular form shall be construed to include
the plural and vice versa, unless the context otherwise requires.

Section 13. Term. This Guaranty shall be irrevocable until all of the
Obligations have been completely and finally paid and performed, and no Lender
has any obligation to make any loans or other advances to any Borrower, and this
Guaranty is thereafter subject to reinstatement as provided in Section 3(d);
provided, however, that (x) if Guarantor assigns to U.S. Borrower all (but not
less than all) of its rights and obligations in, to and under the Indebtedness
referred to in Section 9.01(k) of the Credit Agreement (provided Guarantor has
provided to Administrative Agent written notice of such assignment and release
and copies of such documentation with respect to such assignment and release as
may be reasonably requested by Administrative Agent) and assigns to U.S.
Borrower (or terminates) any and all commitments pursuant to which such
Indebtedness could thereafter be borrowed or reborrowed and if Guarantor is
released from all obligations and liabilities with respect to such Indebtedness,
or (y) if Guarantor prepays, repays, redeems in full or otherwise ceases to be
obligated with respect to such Indebtedness or to be the beneficiary of any such
commitment, or (z) if Guarantor consolidates or merges with and into the U.S.
Borrower, then this Guaranty shall terminate automatically and without any
further action or consent of any other Person concurrently with, and the terms
and provisions hereof shall have no further force or effect following, the
consummation of such assignment, prepayment, repayment, redemption,
consolidation, merger or other transaction. All extensions of credit and
financial accommodations heretofore or hereafter made by Administrative Agent or
Lenders to Borrowers under any Obligation Document shall be conclusively
presumed to have been made in acceptance hereof and in reliance hereon.

Section 14. Notices. Any notice or communication required or permitted hereunder
shall be given in writing, sent by personal delivery, by facsimile, by delivery
service with proof of delivery, or by registered or certified Canadian or U.S.
mail, as applicable, postage prepaid, or to the extent permitted under
Section 12.02(b) of the Credit Agreement, by electronic communications, in each
case addressed to the appropriate party as follows:

 

To Guarantor:

  

333 W. Sheridan Avenue

Oklahoma City, Oklahoma

73102-Attention: Alana

D. Tetrick

Telephone: (405) 228-2822

Facsimile: (405) 228-4854 Electronic

Mail: Alana.Tetrick@dvn.com

To Administrative Agent:

  

555 California St, 4th Floor

Mail Code: CA5-705-04-09

Dallas, Texas 75202-3714

Attention: Anthea Del Bianco

Telephone: (415) 436-2776

Facsimile: (415) 503-5101

Electronic Mail: anthea.del_bianco@baml.com

or to such other address or to the attention of such other individual as
hereafter shall be designated in writing by the applicable party sent in
accordance herewith. Notices and other communications sent by

 

                    Page 10    Exhibit G to Devon Credit Agreement



--------------------------------------------------------------------------------

hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices and other
communications sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in Section 12.02(b) of the
Credit Agreement, shall be effective as provided in such Section 12.02(b) of the
Credit Agreement.

Section 15. Limitation on Interest. Administrative Agent, Lenders and Guarantor
intend to contract in strict compliance with applicable usury law from time to
time in effect, and he provisions of the Credit Agreement limiting the interest
for which Guarantor is obligated are expressly incorporated herein by reference.

Section 16. Loan Document. This Guaranty is a Loan Document, as defined in the
Credit Agreement, and is subject to the provisions of the Credit Agreement
governing Loan Documents. Guarantor hereby ratifies, confirms and approves the
Credit Agreement and the other Loan Documents and, in particular, any provisions
thereof which relate to Guarantor.

Section 17. Counterparts. This Guaranty may be executed in any number of
counterparts, each of which when so executed shall be deemed to constitute one
and the same Guaranty. This Guaranty may be validly executed and delivered by
facsimile or other electronic transmission.

Section 18. Governing Law.

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK; PROVIDED THAT ADMINISTRATIVE AGENT AND EACH LENDER
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAWS OF THE UNITED STATES.

(b) GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE
AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO AND EACH LENDER (BY
HAVING THE BENEFITS OF THIS GUARANTY) IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AND EACH LENDER (BY HAVING THE
BENEFITS OF THIS GUARANTY) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT, ANY LENDER OR L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR

 

                    Page 11    Exhibit G to Devon Credit Agreement



--------------------------------------------------------------------------------

PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. GUARANTOR,
ADMINISTRATIVE AGENT AND EACH LENDER (BY HAVING THE BENEFITS OF THIS GUARANTY)
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR
BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF
THIS GUARANTY OR ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

(c) GUARANTOR, ADMINISTRATIVE AGENT AND EACH LENDER (BY HAVING THE BENEFITS OF
THIS GUARANTY) IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 12.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS GUARANTY
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

Section 19. WAIVER OF JURY TRIAL. GUARANTOR, ADMINISTRATIVE AGENT, AND EACH
LENDER (BY HAVING THE BENEFITS OF THIS GUARANTY) HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH SUCH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
SUCH PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND ANY OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 20. Currency Conversion and Currency Indemnity.

(a) Guarantor shall make payment relative to any Obligation in the currency (the
“Agreed Currency”) in which the underlying Obligation was incurred. If any
payment is received on account of any Obligation in any currency (the “Other
Currency”) other than the Agreed Currency (whether pursuant to an order or
judgment or the enforcement thereof or the liquidation of Guarantor or otherwise
howsoever), such payment shall constitute a discharge of the liability of
Guarantor hereunder in respect of such Obligation only to the extent of the
amount of the Agreed Currency which the relevant Lenders are able to purchase
with the amount of the Other Currency received by it on the Business Day next
following such receipt in accordance with its normal procedures and after
deducting any premium and costs of exchange.

 

                    Page 12    Exhibit G to Devon Credit Agreement



--------------------------------------------------------------------------------

(b) If, for the purpose of obtaining or enforcing judgment in any court in any
jurisdiction, it becomes necessary to convert into a particular currency (the
“Judgment Currency”) any amount due in the Agreed Currency then the conversion
shall be made on the basis of the rate of exchange prevailing on the next
Business Day following the date such judgment is given and in any event
Guarantor shall be obligated to pay the Lenders any deficiency in accordance
with Section 20(c). For the foregoing purposes “rate of exchange” means the rate
at which the relevant Lenders, as applicable, in accordance with their normal
banking procedures are able on the relevant date to purchase the Agreed Currency
with the Judgment Currency after deducting any premium and costs of exchange.

(c) If any Lender receives any payment or payments on account of the liability
of Guarantor hereunder pursuant to any judgment or order in any Other Currency,
and the amount of the Agreed Currency which the relevant Lender is able to
purchase on the Business Day next following such receipt with the proceeds of
such payment or payments in accordance with its normal procedures and after
deducting any premiums and costs of exchange is less than the amount of the
Agreed Currency due in respect of such Obligations immediately prior to such
judgment or order, then Guarantor shall within five Business Days after demand,
and Guarantor hereby agrees to, indemnify and save such Lender harmless from and
against any loss, cost or expense arising out of or in connection with such
deficiency. The agreement of indemnity provided for in this Section 20(c) shall
constitute an obligation separate and independent from all other obligations
contained in this Guaranty, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by the Lenders or
any of them from time to time, and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due hereunder or under any judgment or order.

Section 21. Final Agreement. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

                    Page 13    Exhibit G to Devon Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first written above.

 

    DEVON FINANCING COMPANY, L.L.C.     By:                
                                         
                                                      Name:       Title:  

ACKNOWLEDGED AND ACCEPTED:

BANK OF AMERICA, N.A.

          By:                               
                                                                                

Name:

Title:EXHIBIT H

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, effective as of October 5,
2018 (as amended by that certain First Amendment to Credit Agreement and
Extension Agreement, dated as of December 13, 2019, and as further amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), by and among Devon Energy Corporation, a
Delaware corporation, Devon Canada Corporation, an Alberta corporation, each
Lender from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 5.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on: (i) IRS Form W-8BEN or (ii) an IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

                    Page 14    Exhibit G to Devon Credit Agreement



--------------------------------------------------------------------------------

By:                                                                           
                                        Name:   Title: Date:  
                    , 20    

 

                    Page 15    Exhibit G to Devon Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, effective as of October 5,
2018 (as amended by that certain First Amendment to Credit Agreement and
Extension Agreement, dated as of December 13, 2019, and as further amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), by and among Devon Energy Corporation, a
Delaware corporation, Devon Canada Corporation, an Alberta corporation, each
Lender from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 5.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8BEN-E.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

        

 

Name:

 

Title:

Date:         , 20        

 

   Page 1    Exhibit G to Devon Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, effective as of October 5,
2018 (as amended by that certain First Amendment to Credit Agreement and
Extension Agreement, dated as of December 13, 2019, and as further amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), by and among Devon Energy Corporation, a
Delaware corporation, Devon Canada Corporation, an Alberta corporation, each
Lender from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 5.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E (as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

        

 

Name:

 

Title:

Date:             , 20        

 

 

   Page 1    Exhibit G to Devon Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement, effective as of October 5,
2018 (as amended by that certain First Amendment to Credit Agreement and
Extension Agreement, dated as of December 13, 2019, and as further amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), by and among Devon Energy Corporation, a
Delaware corporation, Devon Canada Corporation, an Alberta corporation, each
Lender from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 5.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

        

 

Name:

 

Title:

Date:             , 20        

 

                         

   Page 1    Exhibit H U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND PRO RATA SHARES

 

Lender

   Commitment      Pro Rata Share  

Bank of America, N.A.

   $ 185,000,000.00        6.166666667 % 

The Bank of Nova Scotia, Houston Branch

   $ 185,000,000.00        6.166666667 % 

Citibank, N.A.

   $ 185,000,000.00        6.166666667 % 

JPMorgan Chase Bank, N.A.

   $ 185,000,000.00        6.166666667 % 

Mizuho Bank, Ltd.

   $ 185,000,000.00        6.166666667 % 

Royal Bank of Canada

   $ 185,000,000.00        6.166666667 % 

Wells Fargo Bank, National Association

   $ 185,000,000.00        6.166666667 % 

Bank of Montreal

   $ 170,500,000.00        5.683333333 % 

Barclays Bank PLC

   $ 170,500,000.00        5.683333333 % 

Branch Banking and Trust Company

   $ 170,500,000.00        5.683333333 % 

Canadian Imperial Bank of Commerce, New York Branch

   $ 170,500,000.00        5.683333333 % 

Export Development Canada

   $ 170,500,000.00        5.683333333 % 

Goldman Sachs Bank USA

   $ 170,500,000.00        5.683333333 % 

Morgan Stanley Bank, N.A.

   $ 170,500,000.00        5.683333333 % 

MUFG Bank, Ltd.

   $ 170,500,000.00        5.683333333 % 

The Toronto-Dominion Bank, New York Branch

   $ 170,500,000.00        5.683333333 % 

U.S. Bank National Association

   $ 170,500,000.00        5.683333333 %    

 

 

    

 

 

 

TOTAL

   $ 3,000,000,000.00        100.00000000 %    

 

 

    

 

 

 

 

                    Page 1    Schedule 2.01 to Devon Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 12.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

DEVON ENERGY CORPORATION:

333 W. Sheridan Avenue

Oklahoma City, Oklahoma 73102-5015

Attention:       Alana Tetrick

Telephone:     (405) 228-2822

Facsimile:      (405) 228-4854

Electronic Mail:       Alana.Tetrick@dvn.com

Website Address:     www.devonenergy.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

BANK OF AMERICA, N.A.

Mail Code: TX2-984-03-23

Building C

2380 Performance Dr.

Richardson, Texas 75082

Attention:       Grant Brandon

Telephone:     (469) 201-9581

Facsimile:      (214) 290-9511

Electronic Mail: grant.brandon@baml.com

For payments related to the Borrower:

ABA#: 026009593

Account No. 1366072250600

ATTN: Wire Clearing Acct for Syn Loans

Ref: Devon Energy Corporation

Other Notices as Administrative Agent:

BANK OF AMERICA, N.A.

Agency Management

555 California St, 4th Floor

Mail Code: CA5-705-04-09

San Francisco, CA 94104

Attention: Anthea Del Bianco

Telephone:       (415) 436-2776

Facsimile:        (415) 503-5101

Electronic Mail:     anthea.del_bianco@baml.com

 

                    Page 1    Schedule 12.02 to Devon Credit Agreement



--------------------------------------------------------------------------------

SWING LINE LENDER:

BANK OF AMERICA, N.A.

Mail Code: TX2-984-03-23

Building C

2380 Performance Dr.

Richardson, Texas 75082

Attention:         Grant Brandon

Telephone:      (469) 201-9581

Facsimile:        (214) 290-9511

Electronic Mail: grant.brandon@baml.com

 

                    Page 2    Schedule 12.02 to Devon Credit Agreement



--------------------------------------------------------------------------------

L/C ISSUERS:

BANK OF AMERICA:

Bank of America, N.A., as an Issuing Bank

Bank of America, N.A.

Mail Code: PA6-580-02-30

One Fleet Way Scranton, PA 18507

Attention: Mike Grizzanti

Phone:       570.496.9621

Fax:           800.755.8743

Electronic Mail: michael.a.grizzanti@baml.com

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH:

Bank of Nova Scotia

1 Queen Street East, 2nd Floor, Toronto, Ontario, Canada M5C 2W5

Attention: Linda Hu

Phone:      416-933-8025

Electronic Mail: Linda Hu <linda.hu@scotiabank.com>

CITIBANK, N.A.:

Citibank, N.A.

811 Main Street, Suite 4000

Houston, Texas 77002

Attention: Mario Duran

Phone:      (713) 821-4772

Fax:          (281) 407-3570

Electronic Mail: mario.duran@citi.com

and

1615 Brett Road, Ops III

New Castle, DE 19720

Attention: Gopinath Elangovan

Citi Letters of Credit Team

Phone: (201)751-7466

Fax: (646)274-5000

Email: global.loans.lcrecon@citi.com

 

                    Page 3    Schedule 12.02 to Devon Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN:

JPMorgan Chase Bank, N.A.

JPM-Delaware Loan Operations

Sarjapur Outer Ring Rd, Vathur Hobli,

Floor 1

Bangalore, 560 087, India

Attention: Shashank Jain

Telephone:(+91-80) 66764242

Facsimile: (201) 244-3885

Electronic Mail: shashank.m.jain@jpmorgan.com

MIZUHO BANK, LTD.:

Mizuho Bank, Ltd.

Eva Millas Russo

Director, Risk and Collateral Management Group

Attention: RCMGNY@mizuhocbus.com

Phone: 212-282-3224

Fax: 212-282-3294

Electronic Mail: eva.millasrusso@mizuhocbus.com

ROYAL BANK OF CANADA:

Royal Bank of Canada

30 Hudson Street, 28th floor

Jersey City, NJ 07302-4699

Attention: Credit Administration

Phone: 212-428-6298

Fax: 212-428-3015

Electronic Mail: CM-USA-NYCreditAdministration@rbc.com

WELLS FARGO BANK, NATIONAL ASSOCIATION:

Wells Fargo Bank, National Association

1000 Louisiana Street, 10th Floor

Houston, Texas 77002

Attention: Brandon Dunn

Phone:     713-319-1855

Fax:         713-319-1925

Electronic Mail: brandon.l.dunn@wellsfargo.com

 

                    Page 4    Schedule 12.02 to Devon Credit Agreement